EXECUTION VERSION



--------------------------------------------------------------------------------





SYNDICATED FACILITY AGREEMENT

dated as of July 4, 2016,
among

HANESBRANDS INC.
MFB INTERNATIONAL HOLDINGS S.À R.L., and
HBI AUSTRALIA ACQUISITION CO. PTY LTD
as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND
OTHER PERSONS FROM TIME TO TIME
PARTY TO THIS AGREEMENT
as the Australian Lenders,

and

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and the Collateral Agent
________________________________________________________


HSBC BANK AUSTRALIA LIMITED,
as Mandated Lead Arranger and Bookrunner
and
WESTPAC BANKING CORPORATION,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
BNS ASIA LIMITED,
SUMITOMO MITSUI BANKING CORPORATION
and
BANK OF CHINA LIMITED,


as Mandated Lead Arrangers

--------------------------------------------------------------------------------













--------------------------------------------------------------------------------






SYNDICATED FACILITY AGREEMENT, dated as of July 4, 2016 (this “Agreement”),
among HANESBRANDS INC., a Maryland corporation (the “Parent Borrower”), MFB
INTERNATIONAL HOLDINGS S.À R.L., a société à responsabilité limitée,
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 33, rue du Puits Romain, L-8070 Bertrange and
registered with the Luxembourg Trade and Companies Register under number B
182.082 (the “Lux Borrower”), HBI Australia Acquisition Co. Pty Ltd (ACN 612 185
476) (the “Australian Borrower” and together with the Parent Borrower and the
Lux Borrower, the “Borrowers”), each financial institution identified on the
signature pages hereto as an “Australian Lender” (each, an “Australian Lender”),
the Subsidiary Guarantors party hereto, JPMORGAN CHASE BANK, N.A., as the
Administrative Agent and the Collateral Agent (the “Administrative Agent”) and
HSBC Bank Australia Limited as lead arranger and bookrunner (in such capacity,
the “Lead Arranger”).
W I T N E S S E T H :
WHEREAS, the Parent Borrower, the Lux Borrower and the Administrative Agent are
party to the Third Amended and Restated Credit Agreement, dated as of April 29,
2015 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Credit Agreement” and, as amended pursuant to Sections 2 and 3 hereof, the
“Amended Credit Agreement”);
WHEREAS, the Australian Borrower wishes to acquire Pacific Brands Limited (ACN
106 773 059) and its subsidiaries (the “Target”) pursuant to the Scheme of
Arrangement set forth in the Scheme Implementation Deed dated April 28, 2016
(together will all documents related thereto, the “Acquisition Documents”; such
Acquisition, the “PacBrands Acquisition”);
WHEREAS, pursuant to Section 2.9 (“Incremental Facilities”) of the Credit
Agreement, the Parent Borrower has requested the establishment of new Australian
credit facilities (the “Australian Facilities”) comprised of (i) a three-year
term loan facility (the “Australian Term A-1 Facility”); the lenders thereunder,
the “Australian Term A-1 Lenders” and the loans thereunder, the “Australian Term
A-1 Loans”), (ii) a five-year term loan facility (the “Australian Term A-2
Facility”; the lenders thereunder, the “Australian Term A-2 Lenders” and the
loans thereunder, the “Australian Term A-2 Loans” and, together with the
Australian Term A-1 Loans, the “Australian Term Loans”) and (iii) a revolving
facility (the “Australian Revolving Facility”; the lenders thereunder, the
“Australian Revolving Lenders”; and the commitments thereunder, the “Australian
Revolving Commitments”);
WHEREAS, each Australian Lender has agreed, severally, on the terms and
conditions set forth herein and as incorporated herein by reference to the
Amended Credit Agreement, to provide a portion of the Australian Facilities, and
to become a Lender for all purposes of the Amended Credit Agreement and is
willing to agree to this Syndicated Facility Agreement on the terms and subject
to the conditions set forth herein.
NOW, THEREFORE, pursuant to Sections 2.9 (“Incremental Facilities”) and 10.1
(“Waivers, Amendments, etc.”) of the Credit Agreement, the parties hereto hereby
agree as follows:
Section 1.DEFINITIONS.
1.1 Defined Terms. Terms defined in the Amended Credit Agreement and used herein
shall have the meanings given to them in the Amended Credit Agreement unless
otherwise defined herein.
“Associate” has the meaning given to it in Section 128F(9) of the Australian Tax
Act.




--------------------------------------------------------------------------------

2


“Australian Tax Act” means the Income Tax Assessment Act 1936 (Cwlth) or the
Income Tax Assessment Act 1997 (Cwlth), as the context requires.
“Group Tax Liability” means a group liability for the purpose of Section 721-10
of the Australian Tax Act.
“Head Company” means the head company (as defined in the Australian Tax Act) of
a Tax Consolidated Group.
“Indirect Tax” means any goods and services tax, consumption tax, value added
tax or any tax of a similar nature.
“Initial Australian Subsidiary Guarantor” means:
(a)
Pacific Brands Limited (ACN 106 773 059);

(b)
Pacific Brands (Australia) Pty Ltd (ACN 107 285 049);

(c)
Pacific Brands Holdings Pty Ltd (ACN 098 704 646);

(d)
Sheridan Australia Pty Ltd (ACN 094 091 380);

(e)
Pacific Brands Services Group Pty Ltd (ACN 093 040 745);

(f)
Pacific Brands Sport &Leisure Pty Ltd (ACN 098 742 708); and

(g)
Pacific Brands Clothing Pty Ltd (ACN 098 742 655).

“Initial New Zealand Subsidiary Guarantor” means:
(h) Pacific Brands Holdings (NZ) Ltd.; and
(i) Sheridan NZ Ltd.
“Initial Subsidiary Guarantor” means an Initial Australian Subsidiary Guarantor
or an Initial New Zealand Subsidiary Guarantor.
“Non-Excluded Taxes” has the meaning given to it in the Amended Credit
Agreement, except that it shall also include the following clauses: (viii) any
withholding tax required to be withheld from a payment by an Australian Borrower
as a consequence of the recipient of that payment being an Offshore Associate of
that Australian Borrower, (ix) any withholding tax required to be withheld from
a payment by an Australian Borrower as a consequence of the recipient of that
payment having failed to provide the Australian Borrower with its tax file
number, Australian Business Number or proof of other exemption, (x) any amount
required to be withheld or deducted by an Australian Borrower pursuant to a
direction given to it by the Commissioner of Taxation of Australia under Section
255 of the Australian Tax Act or Section 260-5 of Schedule 1 to the Taxation
Administration




--------------------------------------------------------------------------------

3


Act 1953 (Cwth) or any similar provision requiring an Australian Borrower to
deduct from any payment to any Australian Lender any amount in respect of tax
payable by that Australian Lender.
"Offshore Associate" means an Associate:
(a)
which is:

(i)
a non-resident of Australia and does not become a Lender or receive a payment in
carrying on a business in Australia at or through a permanent establishment of
the Associate in Australia; or

(ii)
which is a resident of Australia and which becomes a Lender or receives a
payment in carrying on a business in a country outside Australia at or through a
permanent establishment of the Associate in that country; and

(b)
which does not:

(i)
become a Lender in the capacity of a clearing house, custodian, funds manager or
responsible entity of a registered scheme (as defined in the Corporations Act
2001 (Cwth); or

(ii)
receive a payment in the capacity of a clearing house, paying agent, custodian,
funds manager or responsible entity of a registered scheme (as defined in the
Corporations Act 2001 (Cwth).

“Tax Consolidated Group” means a Consolidated Group or an MEC Group as defined
in the Australian Tax Act.
“TFA” means a tax funding agreement between the members of a Tax Consolidated
Group which includes:
(a)
reasonably appropriate arrangements for the funding of tax payments by the Head
Company having regard to the position of each member of the Tax Consolidated
Group; and

(b)
an undertaking from the Head Company to pay Group Tax Liabilities of the Tax
Consolidated Group.

“TSA” means an agreement between the members of a Tax Consolidated Group which
takes effect as a valid tax sharing agreement under Section 721-25 of the
Australian Tax Act and complies with the Australian Tax Act and any law or
regulation issued in connection with the Australian Tax Act.
SECTION 2.    INCREMENTAL AMENDMENTS PURSUANT TO SECTION 2.9.
2.1 Subject to the terms and conditions set forth herein and provided that the
Funding Date (as defined below) occurs on or before 30 October 2016, (i) each
Australian Term A-1 Lender hereto severally agrees to make, on the Funding Date,
an Australian Term A-1 Loan to the Australian Borrower in an amount equal to the
commitment amount set forth next to such Australian Term A-1 Lender’s name in
Schedule I




--------------------------------------------------------------------------------

4


hereto under the caption “Australian Term A-1 Loan Commitment”, (ii) each
Australian Term A-2 Lender hereto severally agrees to make, on the Funding Date,
an Australian Term A-2 Loan to the Australian Borrower in an amount equal to the
commitment amount set forth next to such Australian Term A-2 Lender’s name in
Schedule I hereto under the caption “Australian Term A-2 Loan Commitment” and
(iii) each Australian Revolving Lender hereto agrees that, in accordance with
the terms and conditions set forth in new Annex III to the Amended Credit
Agreement which shall have effect as if restated in full herein, that it will
make loans to the Australian Borrower in an amount not to exceed the amount set
forth next to such Australian Revolving Lender’s name in Schedule I hereto under
the caption Australian Revolving Loan Commitment. Subject to the terms of
Section 4.1 of the Credit Agreement, the Australian Term Loans shall be BBSY
Rate Loans.
2.2 The aggregate principal amount of (i) the Australian Term A-1 Loans to be
made on the date set forth in the borrowing request delivered pursuant to
Section 4.20 of this Syndicated Facility Agreement (such date, the “Funding
Date”) shall be A$200,000,000, (ii) the Australian Term A-2 Loans to be made on
the Funding Date shall be A$200,000,000 and (iii) the Australian Revolving
Commitments to be made available on and from the date of the satisfaction or
waiver of the conditions precedent to the effectiveness of Australian Revolving
Facility shall be A$65,000,000.
2.3 The Australian Borrower agrees to pay interest in respect of each Australian
Term Loan in accordance with the provisions of Section 3.2 (“Interest
Provisions”) of the Amended Credit Agreement which shall have effect as if
restated in full herein; provided that, notwithstanding anything to the contrary
in this Syndicated Facility Agreement or the Amended Credit Agreement, solely
for purposes of calculating interest thereon, (i) the Australian Term Loans
shall be deemed to have been made on the date on which the Australian Term
Lenders transfer funds to the Administrative Agent for the purpose of making the
Australian Term Loans on the Funding Date and (ii) such interest shall be
payable regardless of whether the Funding Date occurs.
2.4 The Australian Borrower agrees to repay each Australian Term Loan in
accordance with the provisions of Section 3.1 (“Repayments and Prepayments;
Application”) of the Amended Credit Agreement which shall have effect as if
restated in full herein.
2.5 The Australian Borrower agrees to make all payments in respect of an
Australian Term Loan in accordance with the provisions of Section 4.6 (“Taxes”)
of the Amended Credit Agreement which shall have effect as if restated in full
herein.
2.6 The parties agree that each Australian Lender may sell or assign their
participation in an Australian Term Loan in accordance with the provisions of
Section 10.11 (“Sale and Transfer of Credit Extensions”) of the Amended Credit
Agreement which shall have effect as if restated in full herein.
2.7 This Syndicated Facility Agreement shall constitute a Joinder Agreement and
a Loan Document for all purposes of the Credit Agreement and the other Loan
Documents. To the extent required by the Credit Agreement, the Parent Borrower
and the Administrative Agent hereby consent to each Australian Lender that is
not a Lender as of the date hereof becoming a Lender under the Amended Credit
Agreement on the Effective Date.
2.8 The Australian Borrower agrees to pay to (i) the Administrative Agent for
the account of each Australian Term Lender and (ii) to the Australian Revolving
Lenders, a ticking fee (the “Ticking Fees”), which shall accrue at a per annum
rate equal to (i) 22.5% of the Applicable Margin applicable to applicable
Australian Loans for the period commencing on August 15, 2016 and ending on
September 14, 2016 and (ii) 45% of the Applicable Margin applicable to
applicable Australian Loans for the period




--------------------------------------------------------------------------------

5


commencing on September 15, 2016 and ending on the Funding Date, in each case
based on the amount of the Australian Term A-1 Loan Commitment, Australian Term
A-2 Loan Commitment and Australian Revolving Loan Commitment, as applicable, of
such Australian Lender. Accrued Ticking Fees shall be payable on the earlier of
the Funding Date and on the date on which such Australian Term A-1 Loan
Commitments, Australian Term A-2 Loan Commitments and Australian Revolving Loan
Commitments terminate. All Ticking Fees shall be computed on the basis of a year
of 365 (or 366, if appropriate) days and shall be payable for the actual number
of days elapsed (including the first day and the date of payment).
SECTION 3.    AMENDMENTS TO CREDIT AGREEMENT
3.1 Each of the parties hereto agrees that, effective on the Effective Date, the
Credit Agreement shall be supplemented to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: added double-underlined text) as set forth in the pages of
the Amended Credit Agreement attached as Exhibit A hereto.
SECTION 4.    CONDITIONS TO EFFECTIVENESS OF SYNDICATED FACILITY AGREEMENT.
This Syndicated Facility Agreement shall become effective on the date on which
each of the following conditions have been satisfied or waived in accordance
with the terms hereof and the Amended Credit Agreement (such date, the
“Effective Date”):
4.1 this Syndicated Facility Agreement shall have been executed and delivered by
the Borrowers, the Administrative Agent and the Australian Lenders;
4.2 a general security deed in the form agreed prior to the Effective Date shall
have been executed and delivered by the Australian Borrower and the Collateral
Agent (the “General Security Deed”);
4.3 the Administrative Agent shall have received a certificate of the Parent
Borrower dated as of the Effective Date, duly executed and delivered by an
Authorized Officer of the Parent Borrower certifying as to the matters set forth
in Sections 4.5 and 4.6 below and attaching the items required to be delivered
pursuant to Sections 4.11, 4.12, 4.16 and 4.23 below;
4.4 the Administrative Agent shall have received opinions, dated as of the
Effective Date and addressed to the Administrative Agent and all Australian
Lenders, from (i) Kirkland & Ellis LLP, counsel to the Parent Borrower, in form
and substance reasonably satisfactory to the Administrative Agent, (ii) Maryland
counsel to the Parent Borrower, in form and substance reasonably satisfactory to
the Administrative Agent and (iii) Allens, counsel to the Australian Lenders, in
form and substance reasonably satisfactory to the Administrative Agent;
4.5 the representations and warranties in Section 6 of this Syndicated Facility
Agreement shall be true and correct in all material respects as of the Effective
Date;
4.6 no Default or Event of Default shall exist on the Effective Date before or
after giving effect to the Australian Facilities;
4.7 the Parent Borrower shall be in compliance with Section 7.2.4 (“Financial
Condition and Operations”) of the Amended Credit Agreement both before and after
giving effect to the Australian Facilities;




--------------------------------------------------------------------------------

6


4.8 the Senior Secured Leverage Ratio shall be less than 3.00 to 1.00 both
before and after giving effect to the Australian Facilities (assuming, for the
purposes of the calculations under this Section 4.9, that the Revolving
Commitments and the Australian Revolving Commitments are 50% drawn and that all
Permitted Securitization is 50% utilized);
4.9 The Australian Lenders shall have received (i) audited consolidated
financial statements of the Parent Borrower for the three most recent fiscal
years, (ii) unaudited consolidated financial statements of the Parent Borrower
for each fiscal quarter ended after the latest fiscal year referred to in clause
(i) above and at least 45 days prior to the Effective Date, and unaudited
consolidated financial statements for the same period of the prior fiscal year,
and (iii) all other financial statements for completed or pending acquisitions
that may be required under Regulation S-X of the Securities Act of 1933, as
amended (“Regulation S-X”);
4.10 the Australian Lenders shall have received (i) audited consolidated
financial statements of the Target for the financial years ended June 30, 2013,
June 30, 2014, and June 30, 2015, (ii) unaudited consolidated financial
statements of the Target for the six month period ended December 31, 2016 if
such date is at least 45 days prior to the Effective Date;
4.11 the Australian Lenders shall have received pro forma consolidated income
statements of the Parent Borrower as of, and for the 12-month period ending
December 31, 2015, prepared after giving effect to the Australian Transactions
and the other transactions contemplated hereby to be consummated on the
Effective Date as if the Australian Transactions and such other transactions had
occurred as of such date, or at the beginning of such period, as appropriate;
4.12 the Australian Lenders shall have received reasonably satisfactory
projections for the period beginning from fiscal year ending 2016 through fiscal
year ending 2020;
4.13 all necessary lien searches and title documents required under the relevant
Loan Documents to establish that the Administrative Agent will have a perfected
first priority security (subject to Permitted Liens) interest in the collateral
under the Australian Facilities shall have been conducted or taken;
4.14 the Australian Credit Facilities shall have received a rating from both
Moody’s and S&P awarding at least Baa3 and BBB-, respectively;
4.15 (i) all government and third party approvals necessary in connection with
financing contemplated hereby and the continuing operations of the Australian
Borrower shall have been obtained on reasonably satisfactory terms and (ii)
there shall not exist any action, investigation, litigation or proceeding
pending or threatened in any court or before any arbitrator or governmental
authority that could reasonably be expected to have a material adverse effect on
the business, financial condition, operations, performance, or assets of the
Australian Borrower and its subsidiaries (taken as a whole), the financing
contemplated hereby or the Effective Date contemplated hereby;
4.16 the Administrative Agent shall have received a copy of the Parent
Borrower’s structure chart after giving effect to the PacBrands Acquisition;
4.17 the Administrative Agent and each Australian Lender shall have received all
documents and other evidence reasonably requested by it, in each case to the
extent necessary for it to comply with its




--------------------------------------------------------------------------------

7


“know your customer”, anti-money laundering or other similar checks in relation
to the Loan Parties under all applicable laws and regulations;
4.18 the Administrative Agent shall have received a verification certificate in
relation to the Australian Borrower given by a director of that entity with
customary attachments including constitutions, and specimen signatures and
extracts of board resolutions approving the execution, delivery and performance
of this Syndicated Facility Agreement, the Amended Credit Agreement and the
General Security Deed;
4.19 the Administrative Agent shall have received (a) evidence that all
requisite regulatory approvals required to implement the PacBrands Acquisition
and complete the PacBrands Acquisition have been obtained (e.g. FIRB) and (b) a
completion certificate signed by a director of the Australian Borrower
certifying, or a certification in the verification certificate, that (i) all
requisite shareholder and court approvals required to implement the PacBrands
Acquisition and complete the PacBrands Acquisition have been received, (ii)
there has been no waiver or amendment of any term, condition precedent or
subsequent under the Acquisition Documents where to do so would be materially
prejudicial to the Australian Lenders’ interests and all conditions precedent to
the Scheme have been or will prior to drawdown be waived or satisfied in all
respects and (iii) the PacBrands Acquisition will complete upon drawdown of the
A$ Credit Facilities on the Funding Date (and in any event within eight Business
Days of the Funding Date);
4.20 the Administrative Agent shall have received a duly executed borrowing
request with respect to the Australian Term Loans in the form set out in
Schedule II to this Syndicated Facility Agreement and any Australian Revolving
Loans to be borrowed on the Funding Date, in a form reasonably satisfactory to
the Australian Revolving Lenders;
4.21 all fees and out-of-pocket expenses for which invoices have been presented
two Business Days prior to the Effective Date (including the reasonable fees and
expenses of legal counsel) required to be paid or reimbursed by the Borrowers
pursuant to Section 10.3 (“Payment of Costs and Expenses”) of the Amended Credit
Agreement or any other letter agreement in connection with this Syndicated
Facility Agreement shall have been paid or reimbursed (or satisfactory
arrangements shall have been made for such fees and expenses to be paid or
reimbursed);
4.22 the Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit I to the Amended Credit Agreement, which
may be executed by the chief financial officer or other authorized accounting
officer of the Parent Borrower;
4.23 the Administrative Agent shall have received a certified copy of the funds
flow statement showing the sources and uses of funds at financial close of the
PacBrands Acquisition and that the drawdown of the Australian Facilities,
together with the available cash reserves, will be sufficient to pay the
acquisition costs of the PacBrands Acquisition in full; and
4.24 the Administrative Agent shall have received evidence that following
completion of the Acquisition, the Target’s existing A$125,000,000 revolving
credit facility will be repaid and cancelled in full (or replaced by the
Australian Revolving Facility) and all guarantees and liens with respect thereto
released and terminated.




--------------------------------------------------------------------------------

8


SECTION 5.    [RESERVED]
SECTION 6.    REPRESENTATIONS AND WARRANTIES. The Australian Borrower hereby
represents to the Administrative Agent and each Lender, as follows:
6.1 After giving effect to this Syndicated Facility Agreement, each of the
representations and warranties in the Amended Credit Agreement and in the other
Loan Documents are true and correct in all material respects (except to the
extent that such representation or warranty is already qualified as to
materiality in which case such representation or warranty shall be true and
correct in all respects) on and as of the date hereof as though made on and as
of the date hereof, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall be true and correct in all material respects (except to the
extent that such representation or warranty is already qualified as to
materiality in which case such representation or warranty shall be true and
correct in all respects) as of such earlier date; and
6.2 At the time of and immediately after giving effect to this Syndicated
Facility Agreement, no Default or Event of Default has occurred and is
continuing.
6.3 If it elects to form a Tax Consolidated Group of which it is the Head
Company, it will, and it will procure that its subsidiary members, enter into a
TSA and TFA in respect of the Group Tax Liabilities of that Tax Consolidated
Group before the due date of the first Group Tax Liability, and such TSA and TFA
will be maintained in full force and effect at all times.
SECTION 7.    CONDITIONS SUBSEQUENT
7.1 If the PacBrands Acquisition is consummated, within 30 days of the Funding
Date (or such later date as agreed by the Administrative Agent in its reasonable
discretion), the Australian Borrower shall deliver to the Administrative Agent,
each in form and substance reasonably satisfactory to the Administrative Agent
(acting on the instructions of all Australian Lenders): (i) a certified copy of
the share register of the Target, evidencing that the Australian Borrower holds
all issued shares in the Target and the shares in the Target are the subject of
a Security granted by the Australian Borrower, (ii) the original share
certificates and signed blank share transfer forms (executed by the Australian
Borrower) in respect of the entire share capital in the Target and (iii) if
necessary, evidence that the constitution of the Target has been amended to
provide that the directors of the Target must register any transfer executed in
consequence of enforcement of the security.
7.2 If the PacBrands Acquisition is consummated, within 120 days of the Funding
Date (or such later date as agreed by the Administrative Agent in its reasonable
discretion), the Australian Borrower shall deliver to the Administrative Agent
(or cause to be delivered) each of the following in form and substance
satisfactory to the Administrative Agent:
(a) a verification certificate in relation to each Initial Subsidiary Guarantor
given by a director of that entity with customary attachments, a confirmation of
completion of any necessary financial assistance whitewash procedures and
including constitutions, and specimen signatures and extracts of board
resolutions approving the execution, delivery and performance of each Loan
Document to which that entity is to be a party;
(b) a duly executed general security deed from each Initial Australian
Subsidiary Guarantor, together with the original share certificates and signed
blank share transfer forms (executed by




--------------------------------------------------------------------------------

9


the relevant shareholder) in respect of the entire share capital of each Initial
Australian Subsidiary Guarantor and each of their respective Subsidiaries;
(c) a duly executed Australian Guaranty from each Initial Subsidiary Guarantor
and each Euro Term Loan Obligor; and
(d) all documents and other evidence reasonably requested by it or any
Australian Lender, in each case to the extent necessary for it to comply with
its “know your customer”, anti-money laundering or other similar checks in
relation to each Initial Subsidiary Guarantor under all applicable laws and
regulations.
7.3 If the PacBrands Acquisition is consummated, within 120 days of the Funding
Date (or such later date as agreed by the Administrative Agent in its reasonable
discretion), the Euro Term Loan Obligors shall deliver duly executed amendments
to the Euro Term Loan Guaranty, Euro Term Loan Security Agreements and
Luxembourg Pledge Agreements in order to facilitate guaranties and security from
the Initial Subsidiary Guarantors in respect of the Australian Obligations in
addition to, and on the same basis as, the Euro Term Loan Obligations.
7.4 if the PacBrands Acquisition has not been consummated within six Business
Days after the Funding Date, the Australian Borrower shall repay in full the
Australian Loans, including all accrued interest thereon, within three Business
Days thereafter.
SECTION 8.    ACKNOWLEDGEMENT OF THE AUSTRALIAN LENDERS
Each Australian Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Syndicated Facility Agreement and to consummate the transactions contemplated
hereby and (to the extent it is not a Lender immediately prior to the
effectiveness of this Syndicated Facility Agreement) to become a Lender under
the Amended Credit Agreement, (ii) from and after the Effective Date, it shall
be bound by the provisions of the Amended Credit Agreement as a Lender
thereunder, (iii) it has received a copy of the Amended Credit Agreement, and
has received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.1.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Syndicated Facility
Agreement and to make Australian Loans, (iv) it has, independently and without
reliance upon the Administrative Agent or any other Lender (including any other
Australian Lender) and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Syndicated Facility Agreement and to make Australian Loans, (v) it is not an
Ineligible Assignee under the Amended Credit Agreement (to the extent it is not
a Lender, an Affiliate of a Lender or an Approved Fund immediately prior to the
effectiveness of this Syndicated Facility Agreement) and (vi) if it is a
Non-U.S. Lender, it has duly executed and delivered to the Administrative Agent
all documents required pursuant to Section 4.6(e) of the Amended Credit
Agreement; and (b) agrees that (i) it has, independently and without reliance
upon the Administrative Agent or any other Lender (including any other
Australian Lender) and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Syndicated Facility Agreement, (ii) it will, independently and without reliance
upon the Administrative Agent or any other Lender (including any other
Australian Lender) and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon the Amended Credit Agreement, any other
Loan Document or related agreement or any document furnished hereunder or
thereunder and (iii) it will perform




--------------------------------------------------------------------------------

10


in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


SECTION 9.    PUBLIC OFFER
9.1 The Lead Arranger represents, warrants and undertakes to the Australian
Borrower as follows:
(a)    On behalf of the Australian Borrower it will make before the date of this
Agreement, invitations to become an Australian Lender under this Agreement:
(i)    to at least 10 parties, each of whom, as the date the relevant invitation
is made, the officers of the Lead Arranger involved in the transaction on a day
to day basis believe carries on the business of providing finance, or investing
or dealing in securities, in the course of operating in financial markets, for
the purposes of Section 128F(3A)(a)(i) of the Australian Tax Act, and each of
whom has been disclosed to the Australian Borrower; or
(ii)    in an electronic form that is used by financial markets for dealing in
debentures (as defined in Section 128F(9) of the Australian Tax Act) or debt
interests (as defined in Sections 974-15 and 974-20 of the Australian Tax Act)
such as Reuters or Bloomberg.
(b)    At least 10 of the parties to whom the Lead Arranger has made invitations
referred to at (a)(i) are not, as at the date the invitations are made, to the
knowledge of the relevant officers of the Lead Arranger involved in the
transaction, Associates of any of the other of those 10 invitees.
(c)    It has not made, and will not make, offers or invitations referred to in
paragraph (a)(i) to parties whom its relevant officers involved in the
transaction on a day to day basis are aware, or suspect, are Offshore Associates
of the Australian Borrower.
9.2
(a)    The Australian Borrower confirms that none of the potential invitees
whose names were disclosed to it by the Lead Arranger under Section 9.1(a)(i)
were known or suspected by it to be an Offshore Associate of the Australian
Borrower, unless notified to the Lead Arranger under paragraph (b) below.
(b)    The Australian Borrower will promptly advise the Lead Arranger if any
potential invitee disclosed to it by the Lead Arranger are known or suspected by
it to be an Offshore Associate of the Australian Borrower.
(c)    The parties agree that this Agreement is a “syndicated facility
agreement” for the purposes of section 128F(11)(a) of the Australian Tax Act.
9.3 Each Australian Lender named represents and warrants to the Australian
Borrower that, if it received an invitation under Section 9.1(a)(i), at the time
it received the invitation it was carrying on a business of providing finance,
or investing or dealing in securities, in the course of operating in financial
markets and except as disclosed to the Parent Borrower, it is not, where
notified of the other invitees, so far




--------------------------------------------------------------------------------

11


as it has actual knowledge, an Associate of any other invitee or an Offshore
Associate of the Australian Borrower.
9.4 The Lead Arranger and each Australian Lender will provide to the Australian
Borrower, when reasonably requested by the Australian Borrower, any factual
information in its possession or which it is reasonably able to provide to
assist the Australian Borrower to demonstrate that Section 128F of the
Australian Tax Act has been satisfied where to do so will not in the Lead
Arranger’s or Australian Lenders' reasonable opinion breach any law or
regulation or any duty of confidence.
9.5 If, for any reason, the requirements of Section 128F of the Australian Tax
Act have not been satisfied in relation to interest payable on the Australian
Term Loans (except to an Offshore Associate of the Australian Borrower), then on
request by the Lead Arranger, or the Borrower, each Party shall co-operate and
take steps reasonably requested with a view to satisfying those requirements:
(a)    where the Lead Arranger breached Clause 9.1 or an Australian Lender
breached Clause 9.3, at the cost of the Lead Arranger or that Australian Lender
respectively; or
(b)    in all other cases, at the cost of the Australian Borrower.
SECTION 10.    INDIRECT TAXES
10.1    All payments to be made by an Australian Borrower under or in connection
with any Loan Document have been calculated without regard to Indirect Tax. If
all or part of any such payment is the consideration for a taxable supply or
chargeable with Indirect Tax then, when the Australian Borrower makes the
payment:
(i)
it must pay to the recipient of that payment an additional amount equal to that
payment (or part) multiplied by the appropriate rate of Indirect Tax; and

(ii)
the recipient of that payment will promptly provide to the Australian Borrower a
tax invoice complying with the relevant law relating to that Indirect Tax.

10.2    Where a Loan Document requires the Australian Borrower to reimburse or
indemnify an Australian Lender for any costs or expenses, the Australian
Borrower shall also at the same time pay and indemnify that Australian Lender
against all Indirect Tax incurred by that Australian Lender in respect of those
costs and expenses save to the extent that that the Australian Lender is
entitled to repayment or credit in respect of the Indirect Tax. The Australian
Lender will promptly provide to the Australian Lender a tax invoice complying
with the relevant law relating to that Indirect Tax.
SECTION 11.    MISCELLANEOUS.
11.1    Continuing Effect; No Other Waivers or Amendments. This Syndicated
Facility Agreement shall not constitute an amendment or waiver of or consent to
any provision of the Credit Agreement and the other Loan Documents not expressly
referred to herein and shall not be construed as an amendment, waiver or consent
to any action on the part of the Borrowers that would require an amendment,
waiver or consent of the Administrative Agent, the Collateral Agent or the
Lenders except as expressly stated herein. Except as expressly amended,
consented to or waived hereby, the provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect in accordance
with their terms.




--------------------------------------------------------------------------------

12


11.2    Loan Documents. This Syndicated Facility Agreement shall constitute a
“Loan Document” for all purposes under the Amended Credit Agreement and the
other Loan Documents. Each Borrower executing this Syndicated Facility Agreement
confirms and agrees that notwithstanding the effectiveness of this Syndicated
Facility Agreement, each Loan Document to which such Person is a party is, and
shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects, in each case as amended by this Syndicated Facility
Agreement.
11.3    Counterparts. This Syndicated Facility Agreement may be executed in any
number of separate counterparts by the parties hereto (including by telecopy or
via electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.
11.4    GOVERNING LAW. THIS SYNDICATED FACILITY AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SYNDICATED FACILITY AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Syndicated Facility
Agreement to be executed and delivered by their respective duly authorized
officers as of the date first above written.


HANESBRANDS INC.,
as Parent Borrower
By
/s/ Donald F. Cook
 
Name:
Donald F. Cook
 
Title:
Treasurer





MFB INTERNATIONAL HOLDINGS S.À R.L.,
as Lux Borrower


By
/s/ Donald F. Cook
 
Name:
Donald F. Cook
 
Title:
Category A Manager







[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------






SIGNED by DONALD F. COOK         
as attorney for HBI AUSTRALIA ACQUISITION CO. PTY LTD under power of attorney
dated
28 JUNE 2016
in the presence of:


/s/ Gregory L. Silva
   
Signature of witness


GREGORY L. SILVA
Name of witness (block letters)
)
)
)
)
)
)
)
)
)
)
)
)
)












/s/ Donald F. Cook


   
By executing this document the attorney states that the attorney has received no
notice of revocation of the power of attorney









[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent


By
/s/ Patrick S. Thornton
 
Name:
Patrick S. Thornton
 
Title:
Executive Director





[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------







AUSTRALIAN LENDER:


SIGNED for HSBC BANK AUSTRALIA LIMITED under power of attorney in the presence
of:
 
/s/ Alex Jones
 
 
Signature of witness
 
 
ALEX JONES
 
 
Name of witness
 
 



/s/ Nicholas Hindle
Signature of attorney
NICHOLAS HINDLE
Name of attorney

        
/s/ Todd Langsford
Signature of attorney
TODD LANDSFORD
Name of attorney





[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------







AUSTRALIAN LENDER:


WESTPAC BANKING CORPORATION


By
/s/ Richard Yarnold
 
Name:
Richard Yarnold
 
Title:
Senior Relationship Manager
 
 
Corporate & Institutional Banking





[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------







AUSTRALIAN LENDER:
Signed for The Bank of Tokyo-Mitsubishi UFJ, Ltd. by its attorney under power of
attorney in the presence of:
 
 
/s/ Hiroto Yabuki
 
/s/ Drew Riethmuller
Witness Signature
 
Attorney Signature
Hiroto Yabuki
Drew Riethmuller
Print Name
Print Name







[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------






 AUSTRALIAN LENDER:




SIGNED by MARK KEITH LEVIA


as attorney for BNS ASIA LIMITED  under power of attorney in the presence of:


/s/ Ng Yuen Mei
..........................................................
Signature of witness
NG YUEN MEI
..........................................................
Name of witness (block letters)
)
)
)
)
)
)
)
)
)
)
)
















/s/ Mark Keith Levia
..........................................................
By executing this deed the attorney states that the attorney has received no
notice of revocation of the power of attorney





[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------









AUSTRALIAN LENDER:
SIGNED, SEALED AND DELIVERED FOR AND ON BEHALF OF
SUMITOMO MITSUI BANKING CORPORATION, SYDNEY BRANCH
BY A DULY APPOINTED ATTORNEY,






sign here ►
/s/ Brent Griffiths
 
Attorney
print name
Brent Griffiths
 
in the presence of
sign here ►
/s/ Michelle Mai
 
Witness
print name
Michelle Mai





[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------







AUSTRALIAN LENDER:


Signed and sealed for and on behalf of Bank of China Limited ABN 29 002 979 955
by its attorney under power of attorney dated 15 March 2011


in the presence of:
 
/s/
/s/ Sammi Sun
 
 
Signature of witness (Enter qualification if necessary)
 
 
SAMMI SUN
 
 
Name of witness (BLOCK LETTERS)
 
 
39-41 York Street Sydney
 
 
Address of witness
 
 











[Signature Page to Syndicated Facility Agreement]



--------------------------------------------------------------------------------






Schedule I
AUSTRALIAN FACILITIES COMMITMENTS
Lender
Australian Term A-1 Loan Commitment
Australian Term A-2 Loan Commitment
Australian Revolving Loan Commitment
HSBC Bank Australia Limited
A$34,000,000
A$34,000,000
-
Westpac Banking Corporation
A$30,000,000
A$30,000,000
A$65,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
A$34,000,000
A$34,000,000
-
BNS Asia Limited
A$34,000,000
A$34,000,000
-
Sumitomo Mitsui Banking Corporation, Sydney Branch
A$34,000,000
A$34,000,000
-
Bank of China Limited
A$34,000,000
A$34,000,000
-
TOTAL
A$200,000,000
A$200,000,000
A$65,000,000





[Schedule I]

--------------------------------------------------------------------------------


    


Schedule II
FORM OF BORROWING REQUEST
J.P. Morgan Europe Ltd
as Administrative Agent
JPMorgan Loan Services
Floor 6, 25 Bank Street
Canary Wharf, London E14 5JP
United Kingdom
Attention: Hannah Needham
Fax: + 44 (0) 207 777 2360
Phone: +44 (0) 207 742 9941
E-mail: hannah.j.needham@jpmorgan.com;
loan_and_agency_london@jpmorgan.com


HBI AUSTRALIA ACQUISITION CO. PTY LTD
Ladies and Gentlemen:
This Borrowing Request is delivered to you pursuant to Section 4.20 of the
Syndicated Facility Agreement, dated as of July 4, 2016 (the “Syndicated
Facility Agreement”), among Hanesbrands Inc. as the Parent Borrower, MFB
International Holdings S.à.r.l as the Lux Borrower and HBI Australia Acquisition
Co. Pty Ltd as the Australian Borrower, the entities named therein as the
Australian Lenders and JPMorgan Chase Bank, N.A., as the Administrative Agent
and the Collateral Agent. Terms used herein, unless otherwise defined herein,
have the meanings provided in the Syndicated Facility Agreement.
The Australian Borrower hereby requests that the Australian Term Loans set out
below be made on July [ ], 2016 with the Interest Periods specified below.
Australian Term Loan
Amount
Interest Period
Australian Term A-1 Loan
A$[*]
[*]
Australian Term A-2 Loan
A$[*]
[*]



The Australian Borrower hereby acknowledges that, pursuant to Section 6 of the
Syndicated Facility Agreement, each of the delivery of this Borrowing Request
and the acceptance by the Australian Borrower of the proceeds of the Loans
requested hereby constitutes a representation and warranty by the Australian
Borrower that, on the date of the making of such Loans, and both immediately
before and after giving effect thereto and to the application of the proceeds
thereof, all statements set forth in Section 6 of the Syndicated Facility
Agreement are true and correct.





--------------------------------------------------------------------------------





The Australian Borrower agrees that if prior to the time of the Borrowings
requested hereby any matter certified to herein by it will not be true and
correct to the extent set forth in Section 6 of the Syndicated Facility
Agreement at such time as if then made, it will promptly so notify the
Administrative Agent. Except to the extent, if any, that prior to the time of
the Borrowings requested hereby the Administrative Agent shall receive written
notice to the contrary from the Australian Borrower, each matter certified to
herein shall be deemed once again to be certified as true and correct to the
extent set forth in Section 6 of the Syndicated Facility Agreement at the date
of such Borrowings as if then made.
Please wire transfer the proceeds of the Borrowings to the following account:
[*]


Total amount actually remitted (after netting):









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Australian Borrower has caused this Borrowing Request to
be executed and delivered, and the certifications and warranties contained
herein to be made, by its duly Authorized Officer, solely in such capacity and
not as an individual, this _____ day of ____________, 2016
HBI AUSTRALIA ACQUISITION CO. PTY LTD
By:

Name:

Title:






[Schedule II]

--------------------------------------------------------------------------------


CONFORMED THROUGH THIRD AMENDMENTEXHIBIT A





THIRD AMENDED AND RESTATED CREDIT AGREEMENT,

dated as of April 29, 2015,
among

HANESBRANDS INC. and
MFB INTERNATIONAL HOLDINGS S.À R.L.,
as the Borrowers,

VARIOUS FINANCIAL INSTITUTIONS AND
OTHER PERSONS FROM TIME TO TIME
PARTY TO THIS AGREEMENT
as the Lenders,

BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and PNC BANK, NATIONAL ASSOCIATION,
as the Co-Syndication Agents,


BRANCH BANKING & TRUST COMPANY and SUNTRUST BANK,
as the Co-Documentation Agents,

and

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent and the Collateral Agent
________________________________________________________


J.P. MORGAN SECURITIES LLC,
BARCLAYS BANK PLC,
HSBC SECURITIES (USA) INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
PNC BANK CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------


TABLE OF CONTENTS
Page






Table of Contents
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 21
SECTION 1.1
Defined Terms    21

SECTION 1.2
Use of Defined Terms    242

SECTION 1.3
Cross-References    242

SECTION 1.4
Accounting and Financial Determinations    242

ARTICLE II COMMITMENTS, BORROWING AND ISSUANCE PROCEDURES, NOTES AND LETTERS OF
CREDIT 243
SECTION 2.1
Commitments    243

SECTION 2.2
Reduction of the Commitment Amounts    245

SECTION 2.3
Borrowing Procedures    245

SECTION 2.4
Continuation and Conversion Elections    247

SECTION 2.5
Funding    247

SECTION 2.6
Issuance Procedures    248

SECTION 2.7
Register; Notes    252

SECTION 2.8
Extensions of Term Loans    252

SECTION 2.9
Incremental Facilities    254

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES 256
SECTION 3.1
Repayments and Prepayments; Application    256

SECTION 3.2
Interest Provisions    260

SECTION 3.3
Fees    262

ARTICLE IV CERTAIN LIBO RATE, EURIBOR Rate AND OTHER PROVISIONS 263
SECTION 4.1
LIBO Rate or, EURIBOR Rate or BBSY Rate Lending Unlawful    263

SECTION 4.2
Deposits Unavailable; Inability to Determine Interest Rates    263

SECTION 4.3
Increased LIBO Rate or, EURIBOR Rate Loan or BBSY Rate Loan Costs, etc    264

SECTION 4.4
Funding Losses    264

SECTION 4.5
Increased Capital Costs    265

SECTION 4.6
Taxes    265

SECTION 4.7
Payments, Computations; Proceeds of Collateral, etc    268

SECTION 4.8
Sharing of Payments    269

SECTION 4.9
Setoff    270

SECTION 4.10
Mitigation    270

SECTION 4.11
Removal of Lenders    270

SECTION 4.12
Limitation on Additional Amounts, etc    271

SECTION 4.13
Defaulting Lenders    272

ARTICLE V CONDITIONS 274
SECTION 5.1
Closing Date    274

SECTION 5.2
All Credit Extensions    276



-i-

--------------------------------------------------------------------------------

 


ARTICLE VI REPRESENTATIONS AND WARRANTIES 277
SECTION 6.1
Organization, etc    277

SECTION 6.2
Due Authorization, Non-Contravention, etc    277

SECTION 6.3
Government Approval, Regulation, etc    277

SECTION 6.4
Validity, etc    277

SECTION 6.5
Financial Information    277

SECTION 6.6
No Material Adverse Change    278

SECTION 6.7
Litigation, Labor Controversies, etc    278

SECTION 6.8
Subsidiaries    278

SECTION 6.9
Ownership of Properties    278

SECTION 6.10
Taxes    278

SECTION 6.11
Pension and Welfare Plans    279

SECTION 6.12
Environmental Warranties    279

SECTION 6.13
Accuracy of Information    280

SECTION 6.14
Regulations U and X    280

SECTION 6.15
Compliance with Contracts, Laws, etc    280

SECTION 6.16
Anti-Corruption Laws and Sanctions    280

SECTION 6.17
Solvency    281

ARTICLE VII COVENANTS 281
SECTION 7.1
Affirmative Covenants    281

SECTION 7.2
Negative Covenants    287

ARTICLE VIII EVENTS OF DEFAULT 299
SECTION 8.1
Listing of Events of Default    299

SECTION 8.2
Action if Bankruptcy    2101

SECTION 8.3
Action if Other Event of Default    2101

ARTICLE IX THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS,
THE CO-SYNDICATION AGENTS AND THE CO-DOCUMENTATION AGENTS 2102
SECTION 9.1
Actions    2102

SECTION 9.2
Funding Reliance, etc    2102

SECTION 9.3
Exculpation    2102

SECTION 9.4
Successor    2103

SECTION 9.5
Loans by JPMorgan Chase Bank    2103

SECTION 9.6
Credit Decisions    2103

SECTION 9.7
Copies, etc    2103

SECTION 9.8
Reliance by Agents    2104

SECTION 9.9
Defaults    2104

SECTION 9.10
Lead Arrangers, Co-Syndication Agents, Documentation Agents, etc.    2104

SECTION 9.11
Posting of Approved Electronic Communications    2104

ARTICLE X MISCELLANEOUS PROVISIONS 2106


-ii-



--------------------------------------------------------------------------------

 


SECTION 10.1
Waivers, Amendments, etc    2106

SECTION 10.2
Notices; Time    2107

SECTION 10.3
Payment of Costs and Expenses    2108

SECTION 10.4
Indemnification    2108

SECTION 10.5
Survival    2110

SECTION 10.6
Severability    2110

SECTION 10.7
Headings    2110

SECTION 10.8
Execution in Counterparts, Effectiveness, etc    2110

SECTION 10.9
Governing Law; Entire Agreement    2110

SECTION 10.10
Successors and Assigns    2110

SECTION 10.11
Sale and Transfer of Credit Extensions; Participations in Credit Extensions;
Notes    2111

SECTION 10.12
Other Transactions    2113

SECTION 10.13
Forum Selection and Consent to Jurisdiction; Waivers    2113

SECTION 10.14
Waiver of Jury Trial    2114

SECTION 10.15
Patriot Act    2114

SECTION 10.16
Judgment Currency    2114

SECTION 10.17
No Fiduciary Duty    2114

SECTION 10.18
Counsel Representation    2115

SECTION 10.19
Confidentiality    2115

SECTION 10.20
[Reserved]    2116

SECTION 10.21
Effect of Amendment and Restatement    2116

SECTION 10.22
Consent of Required Lenders    2116

SECTION 10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institution.    116





SCHEDULE I     -    Disclosure Schedule
SCHEDULE II     -    Notice Address
SCHEDULE III     -    Existing Letters of Credit
SCHEDULE 10.21 -    Revolving Loan Commitments
EXHIBIT A-1    -    Form of Revolving Note
EXHIBIT A-2    -    Form of Term Note
EXHIBIT A-3    -    Form of Swing Line Note
EXHIBIT B-1    -    Form of Borrowing Request
EXHIBIT B-2    -    Form of Issuance Request
EXHIBIT C    -    Form of Continuation/Conversion Notice
EXHIBIT D    -    Form of Lender Assignment Agreement
EXHIBIT E    -    Form of Compliance Certificate
EXHIBIT F    -    Form of U.S. Guaranty
EXHIBIT G    -    Form of Pledge and Security Agreement
EXHIBIT H    -    Form of Closing Date Certificate
EXHIBIT I    -    Form of Solvency Certificate








-iii-



--------------------------------------------------------------------------------


 


THIRD AMENDED AND RESTATED CREDIT AGREEMENT
THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 29, 2015 is
among HANESBRANDS INC., a Maryland corporation (the “Parent Borrower”), MFB
International Holdings S.à r.l. , a société à responsabilité limitée,
incorporated and existing under the laws of the Grand Duchy of Luxembourg,
having its registered office at 33, rue du Puits Romain, L-8070 Bertrange and
registered with the Luxembourg Trade and Companies Register under number B
182.082 and a share capital of USD 224,991,345 (the “Lux Borrower”), the various
financial institutions and other Persons from time to time party to this
Agreement (the “Lenders”), BRANCH BANKING & TRUST COMPANY and SUNTRUST BANK, as
the co-documentation agents (in such capacities, the “Co-Documentation Agents”),
BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED and PNC BANK, NATIONAL ASSOCIATION, as the co-syndication
agents (in such capacities, the “Co-Syndication Agents”), JPMORGAN CHASE BANK,
N.A., as the administrative agent and the collateral agent (in such capacities,
the “Administrative Agent” and “Collateral Agent”, respectively), and J.P.
MORGAN SECURITIES LLC, BARCLAYS BANK PLC, HSBC SECURITIES (USA) INC., MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED and PNC CAPITAL MARKETS LLC, as the
joint lead arrangers and joint bookrunners (in such capacities, the “Lead
Arrangers”).
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.1    Defined Terms. The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, except
where the context otherwise requires, have the following meanings and terms
defined in the Australian Revolving Facility Agreement shall have the meanings
given to them therein (such meanings to be equally applicable to the singular
and plural forms thereof):
“2020 Senior Note Documents” means the 2020 Senior Notes, the 2020 Senior Note
Indenture and all other agreements, documents and instruments executed and
delivered with respect to the 2020 Senior Notes or the 2020 Senior Note
Indenture, as the same may be refinanced, amended, supplemented, amended and
restated or otherwise modified from time to time in accordance with this
Agreement
“2020 Senior Note Indenture” means the Indenture, dated as of August 1, 2008,
among the Parent Borrower, the subsidiary guarantors party thereto and Branch
Banking and Trust Company, as trustee, as amended and supplemented by the Fourth
Supplemental Indenture thereto, dated November 9, 2010, among the Parent
Borrower, the subsidiary guarantors party thereto and Branch Banking and Trust
Company, pursuant to which the 2020 Senior Notes were issued, as the same may be
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with this Agreement.
“2020 Senior Notes” means the $1,000,000,000 aggregate principal amount of
6.375% senior unsecured notes due December 15, 2020 issued by the Parent
Borrower.
“Acquisition Documentation Date” is defined in the definition of “Permitted
Acquisition”.





--------------------------------------------------------------------------------

 


“Administrative Agent” is defined in the preamble and includes each other Person
appointed as the successor Administrative Agent pursuant to Section 9.4.
“Affected Lender” is defined in Section 4.11.
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.
“Control” of a Person means the power, directly or indirectly, (i) to vote 10%
or more of the Capital Securities (on a fully diluted basis) of such Person
having ordinary voting power for the election of directors, managing members or
general partners (as applicable), or (ii) to direct or cause the direction of
the management and policies of such Person (whether by contract or otherwise).
“Agents” means, as the context may require, the Administrative Agent and the
Collateral Agent.
“Agreement” means, on any date, this Third Amended and Restated Credit Agreement
as originally in effect on the Closing Date, as amended, supplemented, amended
and restated or otherwise modified from time to time and in effect on such date.
“Alternate Base Rate” means on any date and with respect to all Base Rate Loans,
a fluctuating rate of interest per annum equal to the highest of (i) the Base
Rate in effect on such day, and (ii) the Federal Funds Rate in effect on such
day plus ½ of 1.0% and (iii) for a LIBO Rate Loan, the LIBO Rate (Reserve
Adjusted) with a one-month Interest Period commencing on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1.0%;
provided that, for the avoidance of doubt, the LIBO Rate (Reserve Adjusted) for
any day shall be based on the Screen Rate at approximately 11:00 a.m. London
time on such day. Changes in the rate of interest on that portion of any Loans
maintained as Base Rate Loans will take effect simultaneously with each change
in the Alternate Base Rate. The Administrative Agent will give notice promptly
to the Parent Borrower and the Lenders of changes in the Alternate Base Rate;
provided that, the failure to give such notice shall not affect the Alternate
Base Rate in effect after such change.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Borrower or any of its Affiliates from
time to time relating to bribery or corruption.
“Applicable Commitment Fee Margin” means, with respect to the Revolving Loan
Commitments, the applicable percentage set forth below corresponding to the
relevant Leverage Ratio:
Leverage Ratio
Applicable Commitment Fee Margin
Greater than or equal to 4.00:1.00
0.350%
Less than 4.00:1.00 but greater than or equal to 3.25:1.00
0.300%
Less than 3.25:1.00
0.250%
 
 

The Leverage Ratio used to compute the Applicable Commitment Fee Margin shall be
that set forth in the Compliance Certificate most recently delivered by the
Parent Borrower to the Administrative Agent. Changes in the Applicable
Commitment Fee Margin resulting from a change in the Leverage Ratio shall become
effective upon delivery by the Parent Borrower to the Administrative Agent of a
new Compliance Certificate pursuant to clause (c) of Section 7.1.1. If the
Parent Borrower fails to deliver a Compliance Certificate on or before the date
required pursuant to clause (c) of Section 7.1.1, the Applicable Commitment Fee
Margin from and including the day after such required date of delivery to


2



--------------------------------------------------------------------------------

 


but not including the date the Parent Borrower delivers to the Administrative
Agent a Compliance Certificate shall equal the highest Applicable Commitment Fee
Margin set forth above.
“Applicable Margin” means (a) with respect to the New Term B Loans, 2.50% in the
case of LIBO Rate Loans and 1.50% in the case of Base Rate Loans, (b) with
respect to the Euro Term Loans, 2.75% and, (c) with respect to the New Term A
Loans and the Revolving Loans, the applicable percentage set forth below
corresponding to the relevant Leverage Ratio and (d) with respect to the
Australian Term Loans, the applicable percentages set forth below based on the
Debt Rating in effect on such day:
 


Applicable Margin for New Term A Loans and Revolving Loans (including Swing Line
Loans)
Leverage Ratio
LIBO Rate Loans
Base Rate Loans
Greater than or equal to 4.00:1.00
2.00%
1.00%
Less than 4.00:1.00 but greater than or equal to 3.25:1.00
1.75%
0.75%
Less than 3.25:1.00 but greater than or equal to 2.50:1.00
1.50%
0.50%
Less than 2.50:1.00
1.25%
0.25%



The Leverage Ratio used to compute the Applicable Margin for New Term A Loans
and Revolving Loans shall be the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Parent Borrower to the Administrative
Agent. Changes in the Applicable Margin resulting from a change in the Leverage
Ratio shall become effective upon delivery by the Parent Borrower to the
Administrative Agent of a new Compliance Certificate pursuant to clause (c) of
Section 7.1.1. If the Parent Borrower fails to deliver a Compliance Certificate
on or before the date required pursuant to clause (c) of Section 7.1.1, the
Applicable Margin from and including the day after such required date of
delivery to but not including the date the Parent Borrower delivers to the
Administrative Agent a Compliance Certificate shall equal the highest Applicable
Margin set forth above.










Applicable Margin for Australian Term A-1 Loans and Australian Term A-2 Loans


Debt Rating (S&P/Moody’s)
Australian Term A-1 Loans
Australian Term A-2 Loans
≥ BBB+/Baa1
1.25%
1.55%
BBB/Baa2
1.35%
1.65%
BBB-/Baa3
1.5%
1.8%
BB+/Ba1
1.7%
2%
≤BB/Ba2
1.95%
2.25%



In the event of a split rating, the Applicable Margin will be determined by
reference to the level in the grid above in which the lower rating appears,
unless the split in the Debt Rating is two or more levels apart, in which case
the Applicable Margin will be determined by reference to the level in the grid
that is one higher than the level in which the lower rating appears. The Debt
Rating shall be determined from


3



--------------------------------------------------------------------------------

 


the most recent public announcement of any changes in the Debt Rating
(irrespective of when notice of such change is furnished to the Australian
Borrower, the Administrative Agent or the Lenders.
“Applicable Percentage” means, at any time of determination, with respect to a
mandatory prepayment in respect of Excess Cash Flow pursuant to clause (h) of
Section 3.1.1, (A) 50.0%, if the Leverage Ratio set forth in the Compliance
Certificate most recently delivered by the Parent Borrower to the Administrative
Agent was greater than or equal to 2.50:1.00, (B) 25.0%, if the Leverage Ratio
set forth in such Compliance Certificate was less than 2.50:1.00 but greater
than or equal to 2.00:1.00, and (C) 0%, if the Leverage Ratio set forth in such
Compliance Certificate was less than 2.00:1.00.
“Approved Foreign Bank” is defined in the definition of “Cash Equivalent
Investment”.
“Approved Fund” means any Person (other than a natural Person) that (i) is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course, and (ii) is
administered or managed by a Lender, an Affiliate of a Lender or a Person or an
Affiliate of a Person that administers or manages a Lender.
“Australian Borrower” is defined in Section 2.9(a).
“Australian Base Rate” means the rate of interest per annum reasonably
determined by the Administrative Agent and notified to the Borrowers to be
applicable for short-term loans denominated in Australian Dollars.
“Australian Base Rate Loans” means Loans denominated in Australian Dollars the
rate of interest applicable to which is equal to the Australian Base Rate plus
the Applicable Margin applicable to BBSY Rate Loans.
“Australian Borrower” means HBI Australia Acquisition Co. Pty Ltd and, with
respect to the Australian Revolving Facility Agreement, any Australian
Subsidiary who accedes to the Australian Revolving Facility Agreement as a
borrower thereunder.
“Australian Credit Facilities” means the Australian Term Loans and the
Australian Revolving Loan Commitments and the Loans made with respect thereto.
“Australian Dollars” or “A$” means the lawful currency of the Commonwealth of
Australia.
“Australian Facilities Effective Date” means the “Effective Date” as defined in
the Australian Syndicated Facility Agreement.
“Australian Facilities Funding Date” means the “Funding Date” as defined in the
Australian Syndicated Facility Agreement.
“Australian Guaranty” means the guaranty to be delivered by the Australian
Borrower and the Australian Subsidiary Guarantors pursuant to the terms of the
Australian Syndicated Facility Agreement, as amended, supplemented, amended and
restated or otherwise modified from time to time.
“Australian Lenders” means, collectively, the Australian Term Lenders and the
Australian Revolving Loan Lenders.


4



--------------------------------------------------------------------------------

 


“Australian Loan Percentage” means, relative to any Australian Term Loan Lender,
the percentage of Australian Term Loans held by such Lender.
“Australian Loans” means, collectively, the Australian Term Loans and the
Australian Revolving Loans.
“Australian Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the Australian Obligors arising
under or in connection with a Loan Document, including OA Payment Obligations
and Foreign Working Capital Obligations and the principal of and premium, if
any, and interest (including interest accruing during the pendency of any
proceeding of the type described in Section 8.1.9, whether or not allowed in
such proceeding) on the Australian Credit Facilities; provided that Australian
Obligations shall not include Excluded Swap Obligations.
“Australian Obligor” means, as the context may require, the Australian Borrower
and each Australian Subsidiary Guarantor.
“Australian Revolving Facility Agreement” means the document set out on Annex
III.
“Australian Revolving Loan Commitment” means, relative to any Lender, such
Lender’s obligation (if any) to make Australian Revolving Loans pursuant to
Section 2.1.4.
“Australian Revolving Loan Commitment Amount” means A$65,000,000, as such amount
may be increased or reduced from time to time in accordance with the Australian
Revolving Facility Agreement.
“Australian Revolving Loan Lenders” is defined in Section 2.1.4.
“Australian Revolving Loan Termination Date” means the earlier of (i) the fifth
anniversary of the Australian Facilities Funding Date and (ii) to the extent the
PacBrands Acquisition has not occurred within eight Business Days of the
Australian Facilities Funding Date, the eleventh Business Day following the
Australian Facilities Funding Date.
“Australian Revolving Loans” is defined in Section 2.1.4.
“Australian Securitization Facility” means any securitization or receivables
facility entered into by the Australian Borrower or any Subsidiary of the
Australian Borrower.
“Australian Security Document” means each security document required to be
entered into under the terms of the Australian Syndicated Facility Agreement and
any other agreement entered into by an Australian Subsidiary Guarantor in
accordance with Section 7.1.8(c).
“Australian Subsidiary” means a Foreign Subsidiary of the Australian Borrower
(or, at the option of the Australian Borrower, any Foreign Subsidiary that is
the direct or indirect parent of the Australian Borrower) other than: (i) a
Receivables Subsidiary, (ii) a not-for-profit Subsidiary, (iii) a joint venture
or non-wholly owned Subsidiary, (iv) an Immaterial Subsidiary, (v) an
Unrestricted Subsidiary, (vi) a Subsidiary prohibited by law or contract from
guaranteeing or granting Liens to secure any of the Obligations or with respect
to which any consent, approval, license or authorization from any Governmental
Authority would be required for the provision of any such guaranty (but in the
case of such guaranty being prohibited due to a contractual obligation, such
contractual obligation shall have been in place at the Australian Facilities
Effective Date or at the time such Subsidiary became a Restricted


5



--------------------------------------------------------------------------------

 


Subsidiary and was not created in contemplation of or in connection with such
Person becoming a Restricted Subsidiary); provided that each such Subsidiary
shall cease to be an excluded from the definition of “Australian Subsidiary”
solely pursuant to this clause (vi) if such consent, approval, license or
authorization has been obtained, (vii) with respect to which the Parent Borrower
and the Administrative Agent reasonably agree that the burden or cost or other
consequences of providing a guaranty of the Obligations are excessive in
relation to the benefits to the Lenders, (viii) a Subsidiary, acquired after the
Australian Facilities Effective Date, that does not have the legal capacity to
provide a guarantee of the Obligations (provided that the lack of such legal
capacity does not arise from any action or omission of Parent Borrower or any
other Obligor), (ix) any Subsidiary with respect to which the providing of a
guarantee of the Obligations, in the reasonable judgment of the Parent Borrower,
could reasonably be expected to result in adverse tax consequences, (x) a
Subsidiary acquired pursuant to an acquisition financed with secured
Indebtedness permitted to be incurred under Section 7.2.2(i) and each Subsidiary
that is a Subsidiary thereof to the extent such secured Indebtedness prohibits
such Subsidiary from becoming a Guarantor; provided that each such Subsidiary
shall cease to be excluded from the definition of “Australian Subsidiary” solely
pursuant to this clause (x) if such secured Indebtedness is repaid or becomes
unsecured, if such Subsidiary ceases to Guarantee such secured Indebtedness or
such prohibition no longer exists, as applicable and (xi) a direct or indirect
Subsidiary of any Subsidiary excluded from the definition of “Australian
Subsidiary” pursuant to the foregoing clauses (i), (ii), (iii) and (v).
“Australian Subsidiary Guarantor” means each Australian Subsidiary that has
executed and delivered to the Administrative Agent the Australian Guaranty
(including by means of a delivery of a supplement thereto).
“Australian Syndicated Facility Agreement” means that certain Syndicated
Facility Agreement, dated as of July [4], 2016, among the Borrowers, the
Administrative Agent and the Australian Lenders.
“Australian Tax Act” means the Income Tax Assessment Act of 1936 (Commonwealth).
“Australian Term A-1 Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make an Australian Term A-1 Loan to the Australian
Borrower on the Australian Facilities Funding Date. The original aggregate
amount of the Australian Term A-1 Loan Commitments is A$200,000,000.
“Australian Term A-1 Lender” is defined in the Australian Syndicated Facility
Agreement.
“Australian Term A-1 Loan” is defined in the Australian Syndicated Facility
Agreement.
“Australian Term A-1 Loan Maturity Date” means the earlier of (i) the third
anniversary of the Australian Facilities Funding Date and (ii) to the extent the
PacBrands Acquisition has not occurred within eight Business Days of the
Australian Facilities Funding Date, the eleventh Business Day following the
Australian Facilities Funding Date.
“Australian Term A-2 Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make an Australian Term A-2 Loan to the Australian
Borrower on the Australian Facilities Funding Date. The original aggregate
amount of the Australian Term A-2 Loan Commitments is A$200,000,000.
“Australian Term A-2 Lender” is defined in the Australian Syndicated Facility
Agreement.


6



--------------------------------------------------------------------------------

 


“Australian Term A-2 Loan” is defined in the Australian Syndicated Facility
Agreement.
“Australian Term A-2 Loan Maturity Date” means the earlier of (i) the fifth
anniversary of the Australian Facilities Funding Date and (ii) to the extent the
PacBrands Acquisition has not occurred within eight Business Days of the
Australian Facilities Funding Date, the eleventh Business Day following the
Australian Facilities Funding Date.
“Australian Term Commitments” means, collectively, the Australian Term A-1
Commitments and the Australian Term A-2 Commitments.
“Australian Term Lenders” means, collectively, the Australian Term A-1 Lenders
and the Australian Term A-2 Lenders.
“Australian Term Loans” means, collectively, the Australian Term A-1 Loans and
the Australian Term A-2 Loans.
“Australian Transactions” means the PacBrands Acquisition, the incurrence of the
Australian Credit Facilities and the payment of any fees and expenses in
connection therewith.
“Authorized Officer” means, relative to any Obligor, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
secretary, assistant secretary and those of its other officers, general
partners, managing members, or any manager (in the case of an Obligor governed
by a board of managers) (as applicable), in each case whose signatures and
incumbency shall have been certified to the Agents, the Lenders and the Issuers.
“Available Amount” means, on any date of determination thereof, an amount equal
to:.


(a)    $400,000,000, plus
(b)    50% of the aggregate amount of the Adjusted Consolidated Net Income (or,
if the Adjusted Consolidated Net Income is a loss, minus 100% of the amount of
such loss) less the amount of any net reduction in Investments included pursuant
to clause (d) below that would otherwise be included in Adjusted Consolidated
Net Income accrued on a cumulative basis during the period (taken as one
accounting period) beginning on the Third Amendment Effective Date and ending on
the last day of the last Fiscal Quarter preceding such date of determination for
which reports have been filed with the SEC or provided to the Administrative
Agent pursuant to Section 7.1.1(a) or (b), plus
(c)    the aggregate Net Cash Proceeds received by the Parent Borrower after the
Third Amendment Effective Date as a capital contribution or from the issuance
and sale of its Capital Stock (other than Disqualified Stock) to a Person who is
not a Subsidiary of the Parent Borrower, including the Net Cash Proceeds
received by the Parent Borrower from any issuance or sale permitted by the 2020
Senior Note Indenture of convertible Indebtedness of the Parent Borrower
subsequent to the Third Amendment Effective Date but only upon the conversion of
such Indebtedness into Capital Stock (other than Disqualified Stock) of the
Parent Borrower, or from the issuance to a Person who is not a Subsidiary of the
Parent Borrower of any options, warrants or other rights to acquire Capital
Stock of the Parent Borrower (in each case, exclusive of any Disqualified Stock
or any options, warrants or other rights that are redeemable at the option of
the holder, or are required to be redeemed, prior to the Stated Maturity of the
2020 Senior Notes), plus


7



--------------------------------------------------------------------------------

 


(d)    an amount equal to the net reduction in Investments in any Person
resulting from payments of interest on Indebtedness, dividends, repayments of
loans or advances, or other transfers of assets, in each case, to the Parent
Borrower or any Restricted Subsidiary or from the Net Cash Proceeds from the
sale of any such Investment (whether or not any such payment or proceeds are
included in the calculation of Adjusted Consolidated Net Income) or from
redesignations of Unrestricted Subsidiaries as Restricted Subsidiaries (valued
in each case as provided in the definition of “Investments” set forth on Annex I
hereto), not to exceed, in each case, the aggregate amount of all Investments
previously made by the Parent Borrower or any Restricted Subsidiary in such
Person or Unrestricted Subsidiary; minus
(e)    the sum of (i) the amount of such Available Amount used to make any
Investments pursuant to Section 7.2.5(k) and (o), (ii) the amount of such
Available Amount used to incur Indebtedness by Foreign Subsidiaries pursuant to
Section 7.2.2(h), (iii) the amount of such Available Amount used to make
Restricted Payments pursuant to Section 7.2.6(e), (iv) the amount of such
Available Amount used to pay or prepay Indebtedness pursuant to clause (1)(B) of
the proviso in Section 7.2.8(a) and (v) the amount of such Available Amount used
to make Permitted Acquisitions pursuant to the first proviso in Section
7.2.10(b);
provided that capitalized terms used in this definition shall (x) if defined on
Annex I hereto, have the meanings given to such terms hereunder indicated on
Annex I hereto and (y) if not defined on Annex I hereto, have the meanings given
to such terms in this Agreement.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, at any time, the rate of interest publicly announced by
JPMorgan as its prime rate in effect at its principal office in New York City.
“Base Rate Loan” means a Loan denominated in Dollars bearing interest at a
fluctuating rate determined by reference to the Alternate Base Rate.
“BBSY Rate” means, with respect to any BBSY Rate Loan for any Interest Period,
the Australian Bank Bill Swap Reference Rate (Bid) as administered by the
Australian Financial Markets Association (or any other Person that takes over
the administration of that rate) applicable to such Interest Period, displayed
on page BBSY of the Thomson Reuters screen (or, on any successor or substitute
page on such screen that displays such rate, or if such page or service ceases
to be available, on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion after consultation with the Australian Borrower) (the
“BBSY Screen Rate”). provided, that, if the BBSY Screen Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement;
provided, further, that if the BBSY Screen Rate shall not be available at such
time for such Interest Period with respect to Australian Dollars, then the BBSY
Rate shall be the sum of (i) the Australian Bank Bill Swap Reference Rate as
administered by the Australian Financial Markets Association (or any other
Person that takes over the administration of that rate) applicable to such
Interest Period, displayed on page BBSW of the Thomson Reuters Screen (or, on
any


8



--------------------------------------------------------------------------------

 


successor or substitute page on such screen that displays such rate, or if such
page or service ceases to be available, on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion after consultation with
the Australian Borrower) (“BBSW Screen Rate”) and (ii) 0.05% per annum;
provided, further, that if the BBSW Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the BBSW Screen Rate shall not be available at such time for
such Interest Period with respect to Australian Dollars, then the BBSY Rate
shall be the Interpolated Rate at such time; provided, that, if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“BBSY Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the BBSY Rate.
“BKBM Rate Loan” has the meaning given in the Australian Revolving Facility
Agreement.
“BBSW Screen Rate” is defined in the definition of “BBSY Rate”.
“BBSY Screen Rate” is defined in the definition of “BBSY Rate”.
“Borrowers” means, the Parent Borrower, the Lux Borrower and the Australian
Borrower.
“Borrowing” means the Loans of the same type and, in the case of EURIBOR Rate
Loans or LIBO Rate Loans, having the same Interest Period made by all Lenders
required to make such Loans on the same Business Day and pursuant to the same
Borrowing Request in accordance with Section 2.3.
“Borrowing Request” means a Loan request and certificate duly executed by an
Authorized Officer of the applicable Borrower substantially in the form of
Exhibit B‑1 hereto.
“Business Day” means (i) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in
New York, New York, (ii) relative to the making, continuing, prepaying or
repaying of any LIBO Rate Loans, any day which is a Business Day described in
clause (i) above and on which dealings in Dollars are carried on in the London
interbank eurodollar market, (iii) relative to the making, continuing, prepaying
or repaying of any EURIBOR Rate Loans, any day which is a Business Day described
in clause (i) above and on which TARGET is open for the settlement of payments
in Euros and, (iv) relative to the making, continuing, prepaying or repaying of
any BBSY Rate Loans, any day which is a Business Day described in clause (i)
above and which is day which is neither a Saturday or Sunday nor a legal holiday
on which banks are authorized or required to be closed in Sydney, Australia,
Melbourne, Australia or Singapore and (v) for purposes of Section 2.1.2 any day
which is neither a Saturday or Sunday nor a legal holiday where the relevant
Issuer is located (and, if such Issuer is located in Hong Kong, excluding any
day upon which a Typhoon Number 8 signal or black rainstorm warning is hoisted
before 12:00 noon (Hong Kong time)).
“Capital Expenditures” means, for any period, the aggregate amount of (i) all
expenditures of the Parent Borrower and its Subsidiaries for fixed or capital
assets made during such period which, in accordance with GAAP, would be
classified as capital expenditures and (ii) Capitalized Lease Liabilities
incurred by the Parent Borrower and its Subsidiaries during such period;
provided that Capital Expenditures shall not include any such expenditures which
constitute any of the following, without duplication: (a) a Permitted
Acquisition, (b) to the extent permitted by this Agreement, capital expenditures
consisting of Net Disposition Proceeds or Net Casualty Proceeds not otherwise
required to be used to repay the Loans and (c) imputed interest capitalized
during such period incurred in connection


9



--------------------------------------------------------------------------------

 


with Capitalized Lease Liabilities not paid or payable in cash. For the
avoidance of doubt (x) to the extent that any item is classified under clause
(i) of this definition and later classified under clause (ii) of this definition
or could be classified under either clause, it will only be required to be
counted once for purposes hereunder and (y) in the event the Parent Borrower or
any Subsidiary owns an asset that was not used and is now being reused, no
portion of the unused asset shall be considered Capital Expenditures hereunder;
provided that any expenditure necessary in order to permit such asset to be
reused shall be included as a Capital Expenditure during the period that such
expenditure actually is made.


“Capital Securities” means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued after
the Closing Date; provided however, any shares, interests, participations or
other equivalents required to be issued in connection with convertible debt
shall not be considered “Capital Securities” until issued.
“Capitalized Lease Liabilities” means, with respect to any Person, all monetary
obligations of such Person and its Subsidiaries under any leasing or similar
arrangement which, in accordance with GAAP, should be classified as capitalized
leases, and for purposes of each Loan Document the amount of such obligations
shall be the capitalized amount thereof, determined in accordance with GAAP, and
the stated maturity thereof shall be the date of the last payment of rent or any
other amount due under such lease prior to the first date upon which such lease
may be terminated by the lessee without payment of a premium or a penalty;
provided, however, any changes to the treatment or reclassification of operating
leases under GAAP or the interpretation of GAAP that would cause operating
leases to be considered capitalized leases under GAAP shall be ignored as if
such treatment or reclassification had never occurred and, for the avoidance of
doubt, operating leases shall not be considered Capitalized Lease Liabilities
hereunder.


“Cash Collateralize” means, with respect to (i) a Letter of Credit, the deposit
of immediately available funds into a cash collateral account maintained with
(or on behalf of) the Administrative Agent on terms reasonably satisfactory to
the Administrative Agent in an amount equal to the Stated Amount of such Letter
of Credit and (ii) OA Payment Obligations, the deposit of immediately available
funds into a cash collateral account maintained with (or on behalf of) the
applicable Open Account Discount Purchaser in an amount equal to the aggregate
Dollar amount of such OA Payment Obligations.
“Cash Equivalent Investment” means, at any time:
(a)    any direct obligation of (or unconditionally guaranteed by) the United
States or a State thereof (or any agency or political subdivision thereof, to
the extent such obligations are supported by the full faith and credit of the
United States or a State thereof) maturing not more than one year after such
time;
(b)    commercial paper maturing not more than 270 days from the date of issue,
which is issued by (i) a corporation (other than an Affiliate of any Obligor)
organized under the laws of any State of the United States or of the District of
Columbia and rated A‑1 or higher by S&P or P‑1 or higher by Moody’s, or (ii) any
Lender (or its holding company);
(c)    any certificate of deposit, time deposit or bankers’ acceptance, maturing
not more than one year after its date of issuance, which is issued by either (i)
any bank organized under the laws of the United States (or any State thereof)
and which has (A) a credit rating of A2 or higher


10



--------------------------------------------------------------------------------

 


from Moody’s or A or higher from S&P and (B) a combined capital and surplus
greater than $500,000,000, or (ii) any Lender;
(d)    any repurchase agreement having a term of 30 days or less entered into
with any Lender or any commercial banking institution satisfying the criteria
set forth in clause (c)(i) which (i) is secured by a fully perfected security
interest in any obligation of the type described in clause (a), and (ii) has a
market value at the time such repurchase agreement is entered into of not less
than 100% of the repurchase obligation of such commercial banking institution
thereunder;
(e)    with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Person maintains its chief executive office or principal
place of business or is organized provided such country is a member of the
Organization for Economic Cooperation and Development, and which has a
short-term commercial paper rating from S&P of at least “A-1” or the equivalent
thereof or from Moody’s of at least “P-1” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”) and maturing within one year of the date
of acquisition and (ii) equivalents of demand deposit accounts which are
maintained with an Approved Foreign Bank; and
(f)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of any member nation
of the European Union whose legal tender is the Euro and which are denominated
in Euros or any other foreign currency comparable in credit quality and tenor to
those referred to above and customarily used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Foreign Subsidiary
organized in such jurisdiction, having (i) one of the three highest ratings from
either Moody’s or S&P and (ii) maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of any such
member nation of the European Union is pledged in support thereof.
“Cash Management Agreements” is defined in the definition of “Cash Management
Obligations”.
“Cash Management Obligations” means, with respect to the Parent Borrower or any
of its Subsidiaries, any direct or indirect liability, contingent or otherwise,
of such Person in respect of cash management services (including treasury,
depository, overdraft (daylight and temporary), credit or debit card, electronic
funds transfer and other cash management arrangements) provided after the
Original Restatement Effective Date by a Person who is (or was at the time such
Cash Management Obligations were incurred) the Administrative Agent, any Lender
or any Affiliate thereof, including obligations for the payment of fees,
interest, charges, expenses, attorneys’ fees and disbursements in connection
therewith to the extent provided for in the documents evidencing such cash
management services (such documents, “Cash Management Agreements”).
“Casualty Event” means the damage, destruction or condemnation, as the case may
be, of property of any Person or any of its Subsidiaries.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.


11



--------------------------------------------------------------------------------

 


“Champion Europe Acquisition” means the acquisition of Champion Europe S.p.A., a
public limited company formed under the laws of Italy.
“Change in Control” means
(a)    any person or group (within the meaning of Sections 13(d) and 14(d) under
the Exchange Act) shall become the ultimate “beneficial owner” (as defined in
Rules 13d‑3 and 13d‑5 under the Exchange Act), directly or indirectly, of
Capital Securities representing more than 35% of the Capital Securities of the
Parent Borrower on a fully diluted basis;
(b)    during any period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Parent
Borrower (together with any new directors whose election to such Board or whose
nomination for election by the stockholders of the Parent Borrower was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Parent Borrower then in office; or
(c)    the occurrence of any “Change of Control” (or similar term) under (and as
defined in) any 2020 Senior Note Document.
“Class” when used in reference to Term Loans, shall refer to whether such Term
Loans are Initial Term Loans or Extended Term Loans (of the same Extension
Series). For the avoidance of doubt, each Extended Term Loan is of a different
Class than the Class or Classes of Term Loans from which it was converted.
“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 have been satisfied or waived.
“Closing Date Certificate” means the closing date certificate executed and
delivered by an Authorized Officer of the Parent Borrower substantially in the
form of Exhibit H hereto.
“Code” means the Internal Revenue Code of 1986, and the regulations thereunder,
in each case as amended, reformed or otherwise modified from time to time.
“Co-Documentation Agents” is defined in the preamble.
“Collateral Agent” is defined in the preamble and includes each other Person
appointed as successor Collateral Agent pursuant to Section 9.4.
“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by the Parent Borrower or any Subsidiary in the
ordinary course of business of the Parent Borrower or such Subsidiary.
“Commitment” means, as the context may require, the Revolving Loan Commitment,
the Letter of Credit Commitment or the Swing Line Loan Commitment.
“Commitment Amount” means, as the context may require, the Revolving Loan
Commitment Amount, the Letter of Credit Commitment Amount or the Swing Line Loan
Commitment Amount.


12



--------------------------------------------------------------------------------

 


“Commitment Termination Event” means
(a)    the occurrence of any Event of Default with respect to the Parent
Borrower described in clauses (a) through (d) of Section 8.1.9; or
(b)    the occurrence and continuance of any other Event of Default and either
(i) the declaration of all or any portion of the Loans to be due and payable
pursuant to Section 8.3, or (ii) the giving of notice by the Administrative
Agent, acting at the direction of the Required Lenders, to the Parent Borrower
that the Commitments have been terminated.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” is defined in clause (a) of Section 9.11.
“Compliance Certificate” means a certificate duly completed and executed by an
Authorized Officer of the Parent Borrower, substantially in the form of Annex II
hereto.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or guarantees the payment of dividends or other distributions upon the Capital
Securities of any other Person. The amount of any Person’s obligation under any
Contingent Liability shall (subject to any limitation with respect thereto) be
deemed to be the outstanding principal amount of the debt, obligation or other
liability guaranteed thereby.
“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the applicable
Borrower, substantially in the form of Exhibit C hereto.
“Controlled Foreign Corporation” means a controlled foreign corporation, as
defined in Section 957(a) of the Code.
“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Parent Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.
“Copyright Security Agreement” means any Copyright Security Agreement executed
and delivered by any Obligor in substantially the form of Exhibit C to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.
“Co-Syndication Agents” is defined in the preamble.
“Credit Extension” means, as the context may require,
(a)    the making of a Loan by a Lender; or


13



--------------------------------------------------------------------------------

 


(b)    the issuance of any Letter of Credit, any amendment to or modification of
any Letter of Credit that increases the face amount thereof, or the extension of
any Stated Expiry Date of any existing Letter of Credit, by an Issuer.
“Debt Rating” means, on any day, the credit rating of the Australian Credit
Facilities in effect on such day from S&P and Moody’s.
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time relating to any cure period or both, would
constitute an Event of Default.
“Defaulting Lender” means any Lender that has (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swing Line Loans within
three Business Days of the date required to be funded by it hereunder, (b)
notified the Parent Borrower, the Administrative Agent, the Issuers, the Swing
Line Lender or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans, (d)
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount (other than any other amount that is de minimis) required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding or Bail-In Action, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding or Bail-In Action, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition by a
Governmental Authority or an instrumentality thereof of any equity interest in
such Lender or a parent company thereof.
“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Parent Borrower) of non-cash consideration received by the
Parent Borrower or its Subsidiaries in connection with any Disposition pursuant
to Section 7.2.11(n) that is designated as Designated Non-Cash Consideration
pursuant to a certificate of an Authorized Officer, setting forth the basis of
such valuation (which amount shall be reduced by the fair market value of the
portion of such non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).


“Disbursement” is defined in Section 2.6.2.
“Disbursement Date” is defined in Section 2.6.2.
“Disclosure Schedule” means the Disclosure Schedule attached hereto as
Schedule I, as it may be amended, supplemented, amended and restated or
otherwise modified from time to time by the Parent Borrower with the written
consent of, in the case of non-material modification, the Administrative Agent
and, in the case of material modifications the Required Lenders.
“Disposition” (or similar words such as “Dispose”) means any sale, transfer,
lease (as lessor), contribution or other conveyance (including by way of merger)
of, or the granting of options, warrants or


14



--------------------------------------------------------------------------------

 


other rights to, any of the Parent Borrower’s or its Subsidiaries’ assets
(including accounts receivable and Capital Securities of Subsidiaries) to any
other Person in a single transaction or series of transactions other than (i) to
another Obligor, (ii) by a Foreign Subsidiary to any other Foreign Subsidiary,
(iii) by a Receivables Subsidiary to any other Person or (iv) customary
derivatives issued in connection with the issuance of convertible debt.
“Dollar” and the sign “$” mean lawful money of the United States.
“EBITDA” means, for any applicable period, the sum of
(a)    Net Income, plus
(b)    to the extent deducted in determining Net Income, the sum of
(i) depreciation and amortization (including amortization of deferred financing
fees or costs), (ii) Federal, state, local and foreign income withholding,
franchise, state single business unitary and similar Tax expense, (iii) Interest
Expense, (iv) all amounts in respect of extraordinary losses and (v) other
non-cash losses, charges, or expenses, including impairment of long-lived
assets, and non-cash compensation expense, minus
(c)    to the extent included in determining such Net Income, the sum of (i)
interest income, (ii) non-cash gains, (iii) extraordinary cash gains and (iv)
tax credits for any of the taxes of a type described in clause (b)(ii) above (to
the extent not netted from the tax expense described in such clause (b)(ii), (v)
any cash payments made during such period in respect of non-cash items described
in clause (a)(v) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred, in each case, as determined on a
consolidated basis for Parent Borrower in accordance with GAAP.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country”: means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means (i) in the case of an assignment of a Term Loan, (A) a
Lender, (B) an Affiliate of a Lender, (C) an Approved Fund or (D) any other
Person (other than an Ineligible Assignee), and (ii) in the case of any
assignment of the Revolving Loan Commitment or Revolving Loans, (A) a Lender,
(B) an Affiliate of a Lender or (C) any other Person (other than an Ineligible
Assignee) approved by the Parent Borrower (such approval of the Parent Borrower
not to be unreasonably withheld or delayed) unless an Event of Default has
occurred and is continuing.
“EMU” means Economic and Monetary Union as contemplated in the Treaty on
European Union.


15



--------------------------------------------------------------------------------

 


“EMU Legislation” means legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.
“Environmental Laws” means all applicable federal, state or local statutes,
laws, ordinances, codes, rules, regulations and legally binding guidelines
(including consent decrees and administrative orders) relating to protection of
public health and safety from environmental hazards and protection of the
environment.
“Equity Equivalents” means with respect to any Person any rights, warrants,
options, convertible securities, exchangeable securities, indebtedness or other
rights, in each case exercisable for or convertible or exchangeable into,
directly or indirectly, Capital Securities of such Person or securities
exercisable for or convertible or exchangeable into Capital Securities of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“EURIBOR Impacted Interest Period” is defined in the definition of “EURIBOR
Rate”.
“EURIBOR Rate Loans” means Loans denominated in Euros the rate of interest
applicable to which is, at all times during an Interest Period applicable to
such Loan, determined by reference to the EURIBOR Rate.
“EURIBOR Screen Rate” is defined in the definition of “EURIBOR Rate”.
“EURIBOR Rate” means, with respect to any EURIBOR Rate Loan for any Interest
Period, the percentage per annum determined by the Banking Federation of the
European Union for such Interest Period as set forth on the applicable page of
the Reuters Service (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “EURIBOR Screen Rate”) at
approximately 11:00 A.M., London time, two Business Days prior to the
commencement of such Interest Period; provided, that, if the EURIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; provided, further, that if the EURIBOR Screen Rate shall not
be available at such time for such Interest Period (a “EURIBOR Impacted Interest
Period”) with respect to Euros, then the EURIBOR Rate shall be the Interpolated
Rate at such time; provided, that, if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Notwithstanding the foregoing, with respect to any Euro Term Loan, the EURIBOR
Rate shall not be less than 0.75% per annum.
“Euro Base Rate” means the rate of interest per annum reasonably determined by
the Administrative Agent and notified to the Borrowers to be applicable for
short-term loans denominated in Euros.


16



--------------------------------------------------------------------------------

 


“Euro Base Rate Loans” means Loans denominated in Euros the rate of interest
applicable to which is equal to the Euro Base Rate plus the Applicable Margin
applicable to EURIBOR Rate Loans.
“Euro Equivalent” means, with respect to any amount of Dollars on any date, the
equivalent amount in Euros of such amount of currency as determined by the
Administrative Agent using the Euro Exchange Rate applicable on such date.
“Euro Exchange Rate” means, with respect to Dollars or Euros on any date, the
rate at which Dollars may be exchanged into Euros, or Euros may be exchanged
into Dollars, as the case may be, as set forth at or about 11:00 A.M., London
time, on the Reuters currency page with respect to Euros on the date that is two
Business Days prior to the date as of which the exchange computation is made. In
the event that such rate does not appear on such Reuters currency page, the Euro
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Parent Borrower or, in the absence of such
agreement, the Euro Exchange Rate shall instead be the spot rate of exchange of
the Administrative Agent in the London interbank market or other market where
its foreign currency exchange operations in respect of Euros are then being
conducted, at or about 11:00 A.M., local time, on the date that is two Business
Days prior to the date as of which the exchange computation is made; provided,
however, that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.
“Euro Term Loan Account Pledge Agreements” means means (i) the account pledge
agreement, dated December 19, 2014, by and among DBA Lux Holding S.A. and the
Collateral Agent, (ii) the account pledge agreement, dated December 19, 2014, by
and among DBA Lux 1 S.A. and the Collateral Agent, (iii) the account pledge
agreement, dated December 19, 2014, by and among DBA Lux 2 S.A. and the
Collateral Agent and (iv) the account pledge agreement, dated December 19, 2014,
by and among DBA Lux Finance S.à r.l. and the Collateral Agent.
“Euro Term Loan Effective Date” means August 29, 2014.
“Euro Term Loan Guaranty” means the New Term Loan Guaranty, dated as of the Euro
Term Loan Effective Date, executed and delivered by an Authorized Officer of the
Lux Borrower and each Euro Term Loan Subsidiary Guarantor pursuant to the terms
of this Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.
“Euro Term Loan Maturity Date” means the seventh anniversary of the Euro Term
Loan Effective Date, as may be extended pursuant to Section 2.8.
“Euro Term Loan Obligations” means all obligations (monetary or otherwise,
whether absolute or contingent, matured or unmatured) of the Euro Term Loan
Obligors arising under or in connection with a Loan Document, including OA
Payment Obligations and Foreign Working Capital Obligations and the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Euro Term Loans; provided, that Euro Term
Loan Obligations shall not include Excluded Swap Obligations.
“Euro Term Loan Obligor” means, as the context may require, the Lux Borrower and
each Euro Term Loan Subsidiary Guarantor.


17



--------------------------------------------------------------------------------

 


“Euro Term Loan PECs Pledge Agreements” means (i) the PECs pledge agreement,
dated December 19, 2014, by and among DBA Lux Holding S.A., the Collateral Agent
and DBA Lux 1 S.A., and (ii) the PECs pledge agreement, dated December 19, 2014,
by and among DBA Lux 1 S.A. the Collateral Agent and DBA Lux 2 S.à r.l.
“Euro Term Loan Receivables Pledge Agreements” means (i) the receivables pledge
agreement, dated December 19, 2014, by and among, the Lux Borrower and the
Collateral Agent, (ii) the receivables pledge agreement, dated December 19,
2014, by and among DBA Lux Holding S.A. and the Collateral Agent, (iii) the
receivables pledge agreement, dated December 19, 2014, by and among DBA Lux 1
S.A. and the Collateral Agent, (iv) the receivables pledge agreement, dated
December 19, 2014, by and among DBA Lux 2 S.à r.l. and the Collateral Agent, and
(v) the receivables pledge agreement, dated December 19, 2014, by and among DBA
Lux Finance S.à r.l. and the Collateral Agent.
“Euro Term Loan Security Agreements” means (i) the Euro Term Loan Account Pledge
Agreements, (ii) the Euro Term Loan PECs Pledge Agreements, (iii) the Euro Term
Loan Receivables Pledge Agreements, (iv) the Euro Term Loan Share Pledge
Agreements, (v) the IPPECs Pledge Agreement, dated as of the Euro Term Loan
Effective Date, by and among UPEL, Inc., HBI International, LLC, HBI Branded
Apparel Limited, Inc., the Lux Borrower and the Collateral Agent, (vi) the
confirmation agreement, dated as of the Euro Term Loan Effective Date, by and
among UPEL, Inc., HBI International, LLC, HBI Branded Apparel Limited, Inc., the
Lux Borrower and the Collateral Agent, and (vii) the confirmation agreement,
dated as of the Closing Date by and among UPEL, Inc., HBI International, LLC,
HBI Branded Apparel Limited, Inc., Confecciones El Pedregal Inc., the Lux
Borrower, DBA Lux Holding S.A., DBA Lux 1 S.A., DBA Lux 2 S.à r.l., DBA Lux
Finance S.à r.l. and the Collateral Agent.
“Euro Term Loan Share Pledge Agreements” means (i) the Share Pledge Agreement,
dated as of the Euro Term Loan Effective Date, by and among UPEL, Inc., HBI
International, LLC, HBI Branded Apparel Limited, Inc., the Lux Borrower and the
Collateral Agent, (ii) the share pledge agreement, dated December 19, 2014, by
and among Confecciones El Pedregal Inc., the Lux Borrower and the Collateral
Agent, (iii) the share pledge agreement, dated December 19, 2014, by and among
the Lux Borrower, the Collateral Agent and DBA Lux Holding S.A., (iv) the share
pledge agreement, dated December 19, 2014, by and among DBA Lux Holding S.A.,
the Collateral Agent and DBA Lux 1 S.A., (v) the share pledge agreement, dated
December 19, 2014, by and among DBA Lux 1 S.A., the Collateral Agent, DBA Lux 2
S.à r.l. and DBA Lux Finance S.à r.l.
“Euro Term Loan Subsidiary Guarantor” means each Foreign Subsidiary of Lux
Borrower (or a Foreign Subsidiary of the Parent Borrower that is the direct or
indirect, at the option of the Lux Borrower, parent of Lux Borrower) that has
executed and delivered to the Administrative Agent the Euro Term Loan Guaranty
(including by means of a delivery of a supplement thereto); provided that the
following shall not be required to become a Euro Term Loan Subsidiary Guarantor:
(i) a Receivables Subsidiary, (ii) a not-for-profit Subsidiary, (iii) a joint
venture or non-wholly owned Subsidiary, (iv) an Immaterial Subsidiary, (v) an
Unrestricted Subsidiary, (vi) a Subsidiary prohibited by law or contract from
guaranteeing or granting Liens to secure any of the Obligations or with respect
to which any consent, approval, license or authorization from any Governmental
Authority would be required for the provision of any such guaranty (but in the
case of such guaranty being prohibited due to a contractual obligation, such
contractual obligation shall have been in place at the Closing Date or at the
time such Subsidiary became a Restricted Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary); provided that each such Subsidiary shall cease to be an excluded
from the definition of “Euro Term Loan Subsidiary Guarantor” solely pursuant to
this clause (vi) if such consent,


18



--------------------------------------------------------------------------------

 


approval, license or authorization has been obtained, (vii) with respect to
which the Parent Borrower and the Administrative Agent reasonably agree that the
burden or cost or other consequences of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders, (viii) a Subsidiary,
acquired after the Closing Date, that does not have the legal capacity to
provide a guarantee of the Obligations (provided that the lack of such legal
capacity does not arise from any action or omission of Parent Borrower or any
other Obligor), (ix) any Subsidiary with respect to which the providing of a
guarantee of the Obligations, in the reasonable judgment of the Parent Borrower,
could reasonably be expected to result in adverse tax consequences, (x) a
Subsidiary acquired pursuant to an acquisition financed with secured
Indebtedness permitted to be incurred under Section 7.2.2(i) and each Subsidiary
that is a Subsidiary thereof to the extent such secured Indebtedness prohibits
such Subsidiary from becoming a Guarantor; provided that each such Subsidiary
shall cease to be excluded from the definition of “Euro Term Loan Subsidiary
Guarantor” solely pursuant to this clause (x) if such secured Indebtedness is
repaid or becomes unsecured, if such Subsidiary ceases to Guarantee such secured
Indebtedness or such prohibition no longer exists, as applicable and (xi) a
direct or indirect Subsidiary of any Subsidiary excluded from the definition of
“Euro Term Loan Subsidiary Guarantor” pursuant to the foregoing clauses (i),
(ii), (iii) and (v).
“Euro Term Loans” means the term loans borrowed by the Lux Borrower on the Euro
Term Loan Effective Date in the aggregate principal amount of €363,000,000. As
of the Closing Date, there are €360,277,500 Euro Term Loans outstanding.
“Euro Term Percentage” means, relative to any Lender, the percentage of Euro
Term Loans held by such Lender.
“Euros” means the single currency of Participating Member States of the European
Union.
“Event of Default” is defined in Section 8.1.
“Excess Cash Flow” means, for any Fiscal Year, the excess (if any), of
(a)    EBITDA for such Fiscal Year, minus
(b)    the sum (for such Fiscal Year) of (i) Interest Expense actually paid in
cash by the Parent Borrower and its Subsidiaries, (ii) scheduled principal
repayments with respect to the permanent reduction of Indebtedness, to the
extent actually made, (iii) all Federal, state, local and foreign income
withholding, franchise, state single business unitary and similar Taxes actually
paid in cash or payable (only to the extent related to Taxes associated with
such Fiscal Year) by the Parent Borrower and its Subsidiaries, (iv) Capital
Expenditures to the extent (x) actually made by the Parent Borrower and its
Subsidiaries in such Fiscal Year or (y) committed to be made by the Parent
Borrower and its Subsidiaries; provided, that the amounts deducted from Excess
Cash Flow pursuant to preceding clause (y) shall not thereafter be deducted in
the determination of Excess Cash Flow for the Fiscal Year during which such
payments were actually made, (v) the portion of the purchase price paid in cash
with respect to Permitted Acquisitions and other Investments made pursuant to
Section 7.2.5, (vi) Restricted Payments made pursuant to Section 7.2.6 , (vii)
the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent Borrower and its Subsidiaries that are required to be
made in connection with any prepayment of Indebtedness to the extent not
financed with the proceeds of any long-term Indebtedness of the Parent Borrower
and its Subsidiaries and (viii) without duplication to any amounts deducted in
preceding clauses (i) through (viii), all items added back to EBITDA pursuant to
clause (b) of the definition thereof that represent amounts actually paid in
cash.


19



--------------------------------------------------------------------------------

 


“Exemption Certificate” is defined in clause (e) of Section 4.6.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Existing Letters of Credit” means each of the Letters of Credit issued by an
Issuer and outstanding on the Closing Date, as listed on Schedule III hereto.
“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, and only for so long as, all or a
portion of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, as applicable, such Swap
Obligation (or any guarantee thereof) is or becomes illegal or unlawful under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Guarantor’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder, at the time the guarantee of (or grant of such
security interest by, as applicable) such Subsidiary Guarantor would otherwise
have become effective with respect to such Swap Obligation but for such
Subsidiary Guarantor’s failure to constitute an “eligible contract participant”
at such time. If a Swap Obligation arises under a master agreement governing
more than one Swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swaps for which such guarantee or security
interest is or becomes illegal.
“Extended Term Loans” has the meaning assigned to that term in Section 2.8(a).
“Extending Lender” has the meaning assigned to that term in Section 2.8(b).
“Extension Amendment” has the meaning assigned to that term in Section 2.8(c).
“Extension Date” has the meaning assigned to that term in Section 2.8(d).
“Extension Election” has the meaning assigned to that term in Section 2.8(b).
“Extension Request” has the meaning assigned to that term in Section 2.8(a).
“Extension Series” shall mean all Extended Term Loans that are (i) established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment expressly provides that the Extended Term
Loans provided for therein are intended to be a part of any previously
established Extension Series), (ii) of the same Term Loan Class and (iii) that
provide for the same maturity date, interest margins, extension fees and
amortization schedule.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date
(and any amended or successor version that is substantively comparable), any
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the Internal Revenue
Service thereunder as a precondition to relief or exemption from taxes under
such provisions), any applicable agreement entered into under Section 1471(b)(1)
of the Code, and any applicable intergovernmental agreement with respect thereto
(or any such amended or successor version thereof) and any law, regulation,
rule, promulgation or official agreement implementing an official governmental
agreement with respect to the foregoing.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to (i) the weighted average (rounded
upwards, if necessary, to the next 1/100 of


20



--------------------------------------------------------------------------------

 


1%) of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
on the next succeeding Business Day by the Federal Reserve Bank of New York, or
(ii) if such rate is not so published for any day which is a Business Day, the
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that if the Federal Funds Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Filing Statements” means all Uniform Commercial Code financing statements or
other similar financing statements and Uniform Commercial Code (Form UCC-3)
termination statements required pursuant to the Loan Documents.
“Fiscal Quarter” means either (a) a quarter ending on the Saturday nearest to
the last day of March, June, September or December or (b) at the option of the
Parent Borrower, if the Parent Borrower elects to change its Fiscal Year to a
Fiscal Year ending on December 31, a quarter ending on the last day of March,
June, September or December.
“Fiscal Year” means either (a) any period of fifty-two or fifty-three
consecutive calendar weeks ending on the Saturday nearest to December 31 or (b)
if the Parent Borrower elects to change its Fiscal Year pursuant to Section
7.2.1, the fiscal year of the Parent Borrower ending on December 31st in each
calendar year; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2009 Fiscal Year”) refer to the Fiscal Year ending on
the Saturday nearest to December 31 of such calendar year.
“Foreign Subsidiary” means any Subsidiary that is not a U.S. Subsidiary or a
Receivables Subsidiary.
“Foreign Working Capital Lender” means each Person that is (or at the time such
Indebtedness was incurred, was) a Lender or an Affiliate of a Lender to whom a
Foreign Subsidiary owes Indebtedness that was permitted to be incurred pursuant
to clause (n) of Section 7.2.2 (it being understood and agreed that such
Indebtedness owed by a Foreign Subsidiary to a Lender or an Affiliate of a
Lender (“Foreign Working Capital Obligations”) shall be Obligations hereunder;
provided, that for any Foreign Working Capital Obligations to be included as
“Obligations” on any date of determination by the Administrative Agent, the
applicable Foreign Working Capital Lender must have delivered to the
Administrative Agent prior to such date of determination a notice designating
such Foreign Working Capital Obligations as Obligations).
“Foreign Working Capital Obligations” is defined in the definition of “Foreign
Working Capital Lender”.
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
“GAAP” is defined in Section 1.4.
“Governmental Authority” means the government of the United States, any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and any group
or body charged with


21



--------------------------------------------------------------------------------

 


setting regulatory capital rules or standards (including, without limitation,
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Guaranties” means, collectively, the U.S. Guaranty and, the Euro Term Loan
Guaranty and the Australian Guaranty.
“Hazardous Material” means (i) any “hazardous substance”, as defined by CERCLA,
(ii) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended, or (iii) any pollutant or contaminant or hazardous, dangerous
or toxic chemical, material or substance (including any petroleum product)
within the meaning of any other Environmental Laws.
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in any
Loan Document refer to such Loan Document as a whole and not to any particular
Section, paragraph or provision of such Loan Document.
“HSBC” means HSBC Bank USA, National Association, in its individual capacity,
and any successor thereto by merger, consolidation or otherwise.
“Immaterial Subsidiary” means at any date of determination, a Subsidiary (a)
whose total assets at the date of the most recent consolidated balance sheet
included in the financial statements delivered pursuant to Section 7.1.1(a) or
7.1.1(b) were less than or equal to 2% of the consolidated total assets of the
Parent Borrower and its Subsidiaries at such date and (b) whose gross revenues
for the most recent fiscal period covered in the consolidated statement of
income included in the financial statements delivered pursuant to Section
7.1.1(a) or 7.1.1(b) were less than or equal to 2% of the consolidated gross
revenues of the Parent Borrower and its Subsidiaries for such period, in each
case determined in accordance with GAAP; provided that the aggregate total
assets or gross revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 5% of consolidated total assets or
consolidated gross revenues, respectively, of the Parent Borrower and its
Subsidiaries, collectively, at any time (and the Parent Borrower will designate
in writing to the Administrative Agent from time to time the Subsidiaries which
will cease to be treated as “Immaterial Subsidiaries” in order to comply with
the foregoing limitation).
“Impacted Interest Period” means, as applicable, the LIBO Impacted Interest
Period or the EURIBOR Impacted Interest Period.
“Impermissible Qualification” means any qualification or exception to the
opinion or certification of any independent public accountant as to any
financial statement of the Parent Borrower (i) which is of a “going concern” or
similar nature, (ii) which relates to the limited scope in any material respect
of examination of matters relevant to such financial statement, or (iii) which
relates to the treatment or classification of any item in such financial
statement (excluding treatment or classification changes which are the result of
changes in GAAP or the interpretation of GAAP) and which, as a condition to its
removal, would require an adjustment to such item the effect of which would be
to cause the Parent Borrower to be in Default.


22



--------------------------------------------------------------------------------

 


“including” and “include” means including without limiting the generality of any
description preceding such term, and, for purposes of each Loan Document, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.
“Increased Amount Date” is defined in Section 2.9.
“Incremental A$ Revolving Commitments” is defined in Section 2.9(a).


“Incremental A$ Term Loans” is defined in Section 2.9(a).


“Incremental Credit Increase” is defined in Section 2.9.
“Incremental Lender” means any Incremental Revolving Lender or Incremental Term
Loan Lender.
“Incremental Revolving Commitments” is defined in Section 2.9.
“Incremental Revolving Lender” is defined in Section 2.9.
“Incremental Revolving Loan” is defined in Section 2.9.
“Incremental Term Loan Lender” is defined in Section 2.9.
“Incremental Term Loan” is defined in Section 2.9.
“Indebtedness” of any Person means, (i) all obligations of such Person for
borrowed money or advances and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (ii) all monetary obligations,
contingent or otherwise, relative to the face amount of all letters of credit,
whether or not drawn, and banker’s acceptances issued for the account of such
Person, (iii) all Capitalized Lease Liabilities of such Person, (iv) for
purposes of Section 8.1.5 only, net Hedging Obligations of such Person, (v)
whether or not so included as liabilities in accordance with GAAP, all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable and accrued expenses in the ordinary
course of business which are not overdue for a period of more than 90 days or,
if overdue for more than 90 days, as to which a dispute exists and adequate
reserves in conformity with GAAP have been established on the books of such
Person), (vi) indebtedness secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien on property owned or being acquired by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse (provided that in the event such indebtedness is limited in recourse
solely to the property subject to such Lien, for the purposes of this Agreement
the amount of such indebtedness shall not exceed the greater of the book value
or the fair market value (as determined in good faith by the Parent Borrower’s
board of directors) of the property subject to such Lien), (vii) monetary
obligations arising under Synthetic Leases, (viii) the full outstanding balance
of trade receivables, notes or other instruments sold with full recourse (and
the portion thereof subject to potential recourse, if sold with limited
recourse), other than in any such case any thereof sold solely for purposes of
collection of delinquent accounts and other than in connection with any
Permitted Securitization or any Permitted Factoring Facility, (ix) all
obligations (other than intercompany obligations) of such Person pursuant to any
Permitted Securitization (other than Standard Securitization Undertakings) or
any Permitted Factoring Facility, and (x) all Contingent Liabilities of such
Person in respect of any of the


23



--------------------------------------------------------------------------------

 


foregoing. The Indebtedness of any Person shall include the Indebtedness of any
other Person (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefore as a result of such
Person’s ownership interest in or other relationship with such Person, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Liabilities” is defined in Section 10.4.
“Indemnified Parties” is defined in Section 10.4.
“Ineligible Assignee” means a natural Person, the Borrowers, any Affiliate of
the Borrowers or any other Person taking direction from, or working in concert
with, the Borrowers or any of the Borrowers’ Affiliates.
“Information” is defined in Section 10.19.
“Initial Term Loans” means (a) with respect to the Euro Term Loans, the Euro
Term Loans borrowed on the Euro Term Loan Effective Date and, (b) with respect
with to the New Term Loans, the New Term Loans borrowed on the Closing Date and
(c) with respect to the Australian Term Loans, the Australian Term Loans
borrowed on the Australian Facilities Funding Date.
“Interest Coverage Ratio” means, as of the last day of any Fiscal Quarter, the
ratio computed for the period consisting of such Fiscal Quarter and each of the
three immediately preceding Fiscal Quarters of:
(a)    EBITDA (for all such Fiscal Quarters)

to
(b)    the sum (for all such Fiscal Quarters) of Interest Expense.
“Interest Expense” means, for any applicable period, the aggregate interest
expense (both, without duplication, when accrued or paid and net of interest
income paid during such period to the Parent Borrower and its Subsidiaries) of
the Parent Borrower and its Subsidiaries for such applicable period, including
the portion of any payments made in respect of Capitalized Lease Liabilities
allocable to interest expense; provided that the term “Interest Expense” shall
not include any interest expense attributable to a Permitted Factoring Facility.
“Interest Period” means, relative to any LIBO Rate Loan or, EURIBOR Rate Loan or
BBSY Rate Loan, the period beginning on (and including) the date on which such
Loan is made or continued as, or (if applicable) converted into, a LIBO Rate
Loan or, EURIBOR Rate Loan, BBSY Rate Loan , pursuant to Sections 2.3 or 2.4 and
shall end on (but exclude) (i) the day which numerically corresponds to such
date (x) one, two, three or six months and, if agreed by all affected Lenders,
twelve months thereafter (or, if any such month has no numerically corresponding
day, on the last Business Day of such month) in the case of LIBO Rate Loans and
EURIBOR Rate Loans or (y) three or six months thereafter (or, if any such month
has no numerically corresponding day, on the last Business Day of such month) in
the case of BBSY Rate Loans or (ii) any other day as agreed to by all affected
Lenders, as the applicable Borrower may select in its relevant notice pursuant
to Sections 2.3 or 2.4; provided that,
(a)    the Borrowers shall not be permitted to select Interest Periods to be in
effect at any one time which have expiration dates occurring on more than twelve
different dates; and


24



--------------------------------------------------------------------------------

 


(b)    if such Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next following Business Day
(unless such next following Business Day is the first Business Day of a calendar
month, in which case such Interest Period shall end on the Business Day next
preceding such numerically corresponding day).
“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Screen Rate (for the longest period for which that Screen Rate
is available in Dollarsthe relevant currency) that is shorter than the Impacted
Interest Period and (b) the Screen Rate (for the shortest period for which that
Screen Rate is available for Dollars)the relevant currency that exceeds the
Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Day for such Interest Period. When determining the rate for a period
which is less than the shortest period for which the Screen Rate is available,
the Screen Rate for purposes of clause (a) above shall be deemed to be the
overnight rate for Dollarsthe relevant currency determined by the Administrative
Agent from such service as the Administrative Agent may select.
“Investment” means, relative to any Person, (i) any loan, advance or extension
of credit made by such Person to any other Person, including the purchase by
such Person of any bonds, notes, debentures or other debt securities of any
other Person, and (ii) any Capital Securities held by such Person in any other
Person. The amount of any Investment shall be the original principal or capital
amount thereof less all returns of principal or equity thereon and shall, if
made by the transfer or exchange of property other than cash, be deemed to have
been made in an original principal or capital amount equal to the fair market
value of such property at the time of such Investment.
“ISP Rules” is defined in Section 10.9.
“Issuance Request” means a Letter of Credit request and certificate duly
executed by an Authorized Officer of the Parent Borrower, substantially in the
form of Exhibit B-2 hereto, or in such electronic format as an Issuer and the
Administrative Agent in their discretion accept. Each Issuance Request delivered
in an electronic format shall constitute for all purposes of this Agreement a
certification by an Authorized Officer as to the matters set forth in Exhibit
B-2.
“Issuer” means HSBC or another Lender selected by the Parent Borrower and
reasonably acceptable to the Administrative Agent, in each case, in its capacity
as an Issuer of the Letters of Credit. At the request of HSBC and with the
Parent Borrower’s consent (not to be unreasonably withheld or delayed), another
Lender or an Affiliate of HSBC may issue one or more Letters of Credit
hereunder, in which case the term “Issuer” shall include any such Affiliate or
other Lender with respect to Letters of Credit issued by such Affiliate or such
Lender; provided that no such Lender shall have any obligation to be an Issuer
unless it agrees to do so in its sole discretion.
“Joinder Agreement” is defined in Section 2.9.
“Judgment Currency” is defined in Section 10.16.
“JPMorgan” means JPMorgan Chase Bank, N.A.
“Lead Arrangers” is defined in the preamble.


25



--------------------------------------------------------------------------------

 


“Lender Assignment Agreement” means an assignment agreement substantially in the
form of Exhibit D hereto.
“Lenders” is defined in the preamble.
“Lender’s Environmental Liability” means any and all losses, liabilities,
obligations, penalties, claims, litigation, demands, defenses, costs, judgments,
suits, proceedings, damages (including consequential damages), disbursements or
expenses of any kind or nature whatsoever (including reasonable attorneys’ fees
at trial and appellate levels and experts’ fees and disbursements and expenses
incurred in investigating, defending against or prosecuting any litigation,
claim or proceeding) which may at any time be imposed upon, incurred by or
asserted or awarded against the Administrative Agent, any Lender or any Issuer
or any of such Person’s Affiliates, shareholders, directors, officers,
employees, and agents in connection with or arising from:
(a)    any Hazardous Material on, in, under or affecting all or any portion of
any property of the Parent Borrower or any of its Subsidiaries, the groundwater
thereunder, or any surrounding areas thereof to the extent caused by Releases
from the Parent Borrower’s or any of its Subsidiaries’ or any of their
respective predecessors’ properties;
(b)    any misrepresentation, inaccuracy or breach of any warranty, contained or
referred to in Section 6.12;
(c)    any violation or claim of violation by the Parent Borrower or any of its
Subsidiaries of any Environmental Laws; or
(d)    the imposition of any lien for damages caused by or the recovery of any
costs for the cleanup, release or threatened release of Hazardous Material by
the Parent Borrower or any of its Subsidiaries, or in connection with any
property owned or formerly owned by the Parent Borrower or any of its
Subsidiaries.
“Letter of Credit” means a letter of credit that is a Standby Letter of Credit
or Commercial Letter of Credit. For greater certainty Letters of Credit shall
include all Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuer.
“Letter of Credit Commitment” means an Issuer’s obligation to issue Letters of
Credit pursuant to Section 2.1.2.
“Letter of Credit Commitment Amount” means, on any date, a maximum amount equal
to $150,000,000, as such amount may be permanently reduced from time to time
pursuant to Section 2.2.
“Letter of Credit Outstandings” means, on any date, an amount equal to the sum
of (i) the then aggregate amount which is undrawn and available under all issued
and outstanding Letters of Credit, and (ii) the then aggregate amount of all
unpaid and outstanding Reimbursement Obligations.
“Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of


26



--------------------------------------------------------------------------------

 


(a)    Total Debt outstanding on the last day of such Fiscal Quarter

to
(b)    EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters;
provided, that for purposes of calculating the Leverage Ratio under Section
7.2.4 only, Total Debt shall be reduced by unrestricted cash and Cash Equivalent
Investments of the Parent Borrower and its Subsidiaries; provided, that the
amount of cash and Cash Equivalent Investments of the Parent’s Subsidiaries that
are not Subsidiary Guarantors shall not exceed the amount of Indebtedness of
such Subsidiaries that is included in the calculation of Total Debt.
“LIBO Impacted Interest Period” is defined in the definition of “LIBO Rate”.
“LIBO Rate” means, with respect to any LIBO Rate Loan for any Interest Period,
the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion; in each case, the “LIBO Screen Rate”) as of the
Specified Time on the Quotation Day for such Interest Period; provided that if
the Screen Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided, further, that if the Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to Dollars, then the LIBO Rate shall be the Interpolated
Rate at such time (provided that if the Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement);
provided further that all of the foregoing shall be subject to Section 4.2.
Notwithstanding the foregoing, with respect to any New Term B Loan, the LIBO
Rate shall not be less than 0.75% per annum.
“LIBO Rate Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate (Reserve Adjusted).
“LIBO Rate (Reserve Adjusted)” means, with respect to each day during each
Interest Period pertaining to a LIBO Rate Loan, a rate per annum determined for
such day in accordance with the following formula:
LIBO Rate
=
LIBO Rate
(Reserve Adjusted)
 
1.00 - LIBOR Reserve Percentage



“LIBOR Reserve Percentage” means, for any day as applied to a LIBO Rate Loan,
the aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal, special and emergency reserves) established by the
F.R.S. Board to which the Administrative Agent is subject with respect to the
LIBO Rate (Reserve Adjusted) dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the F.R.S. Board) maintained by a member bank of the Federal
Reserve System. Such rate of reserve requirements shall include those imposed
pursuant to such


27



--------------------------------------------------------------------------------

 


Regulation D. LIBO Rate Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The LIBOR Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any rate of reserve requirement.
“LIBO Screen Rate” is defined in the definition of “LIBO Rate”.
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property, or other priority or preferential arrangement of any
kind or nature whatsoever.
“Loan Documents” means, collectively, this Agreement, the Notes, each Letter of
Credit Application, the Open Account Paying Agreements, each Cash Management
Agreement, each Rate Protection Agreement, the Security Agreement, the U.S.
Guaranty, the Euro Term Loan Guaranty, the Euro Term Loan Security Agreements,
the Luxembourg Pledge Agreements, the Australian Syndicated Facility Agreement,
the Australian Revolving Facility Agreement, each Australian Security Document,
each Australian Guaranty and each other agreement pursuant to which the
Collateral Agent is granted by the Parent Borrower or its Subsidiaries a Lien to
secure the Obligations, and the Guaranties.
“Loans” means, as the context may require, a Revolving Loan, a New Term A Loan,
a New Term B Loan, a Euro Term Loan or, a Swing Line Loan, an Australian Term
A-1 Loan, an Australian Term A-2 Loan or an Australian Revolving Loan, of any
type.
“Lux Borrower” is defined in the preamble.
“Lux Guaranty Reaffirmation” means the Reaffirmation of New Term Loan Guaranty,
dated as of the Closing Date, between the Lux Borrower, each Euro Term Loan
Subsidiary Guarantor, the Administrative Agent and the Collateral Agent.
“Lux Subsidiary” means a Foreign Subsidiary of the Lux Borrower organized under
the laws of the Grand Duchy of Luxembourg other than: (i) a Receivables
Subsidiary, (ii) a not-for-profit Subsidiary, (iii) a joint venture or
non-wholly owned Subsidiary, (iv) an Immaterial Subsidiary, (v) an Unrestricted
Subsidiary, (vi) a Subsidiary prohibited by law or contract from guaranteeing or
granting Liens to secure any of the Obligations or with respect to which any
consent, approval, license or authorization from any Governmental Authority
would be required for the provision of any such guaranty (but in the case of
such guaranty being prohibited due to a contractual obligation, such contractual
obligation shall have been in place at the Euro Term Loan Effective Date or at
the time such Subsidiary became a Restricted Subsidiary and was not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary); provided that each such Subsidiary shall cease to be an excluded
from the definition of “Lux Subsidiary” solely pursuant to this clause (vi) if
such consent, approval, license or authorization has been obtained, (vii) with
respect to which the Parent Borrower and the Administrative Agent reasonably
agree that the burden or cost or other consequences of providing a guaranty of
the Obligations are excessive in relation to the benefits to the Lenders, (viii)
a Subsidiary, acquired after the Euro Term Loan Effective Date, that does not
have the legal capacity to provide a guarantee of the Obligations (provided that
the lack of such legal capacity does not arise from any action or omission of
Parent Borrower or any other Obligor), (ix) any Subsidiary with respect to which
the providing of a guarantee of the Obligations, in the reasonable judgment of
the Parent Borrower, could reasonably be expected to result in adverse tax
consequences, (x) a Subsidiary acquired pursuant to an acquisition financed with
secured Indebtedness permitted to be incurred under Section 7.2.2(i) and each
Subsidiary that is a Subsidiary thereof to the


28



--------------------------------------------------------------------------------

 


extent such secured Indebtedness prohibits such Subsidiary from becoming a
Guarantor; provided that each such Subsidiary shall cease to be excluded from
the definition of “Lux Subsidiary” solely pursuant to this clause (x) if such
secured Indebtedness is repaid or becomes unsecured, if such Subsidiary ceases
to Guarantee such secured Indebtedness or such prohibition no longer exists, as
applicable and (xi) a direct or indirect Subsidiary of any Subsidiary excluded
from the definition of “Lux Subsidiary” pursuant to the foregoing clauses (i),
(ii), (iii) and (v).
“Luxembourg Pledge Agreement” means any supplemental pledge agreement governed
by the laws of the Grand Duchy of Luxembourg executed and delivered by the
Parent Borrower or any of its Subsidiaries pursuant to the terms of this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent, to further protect or perfect the Lien on and security interest in any
Capital Securities issued by such Foreign Subsidiary constituting Collateral (as
defined in the Security Agreement).
“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (i) the
business, financial condition, operations, performance, or assets of the Parent
Borrower and its Subsidiaries (other than any Receivables Subsidiary) taken as a
whole, (ii) the validity or enforceability of any of the Loan Documents or the
rights and remedies of any Secured Party under any Loan Document or (iii) the
ability of any Obligor to perform when due its Obligations under any Loan
Document.
“Measurement Period” means, for any determination under this Agreement, the
period of the four consecutive Fiscal Quarters most recently ended.
“Moody’s” means Moody’s Investors Service, Inc. and its successors.
“Net Casualty Proceeds” means, with respect to any Casualty Event, the amount of
any insurance proceeds or condemnation awards received by the Parent Borrower or
any of its Restricted Subsidiaries in the form of cash and Cash Equivalents in
connection with such Casualty Event (net of all collection or similar expenses
related thereto including attorney’s fees, banking fees, prepayment penalties
and net of taxes paid or reasonably estimated to be payable as a result
thereof), but excluding any proceeds or awards required to be paid to a creditor
(other than the Lenders) which holds a first priority Lien permitted by clause
(d) of Section 7.2.3 on the property which is the subject of such Casualty
Event.
“Net Debt Proceeds” means, with respect to the sale or issuance by the Parent
Borrower or any of its Restricted Subsidiaries (other than a Receivables
Subsidiary or a Subsidiary party to a Permitted Factoring Facility) of any
Indebtedness to any other Person after the Closing Date pursuant to clause (b)
of Section 7.2.2 or which is not expressly permitted by Section 7.2.2, the
excess of (i) the gross cash proceeds actually received by such Person from such
sale or issuance, over (ii) all arranging or underwriting discounts, fees,
costs, expenses and commissions, and all legal, investment banking, brokerage
and accounting and other professional fees, sales commissions and disbursements
and other closing costs and expenses actually incurred in connection with such
sale or issuance other than any such fees, discounts, commissions or
disbursements paid to Affiliates of the Parent Borrower or any such Subsidiary
in connection therewith.
“Net Disposition Proceeds” means the gross cash proceeds received by the Parent
Borrower or its Restricted Subsidiaries from any Disposition pursuant to clauses
(j) (l), (m) or (n) of Section 7.2.11 or Section 7.2.15 and any cash payment
received in respect of promissory notes or other non-cash consideration
delivered to the Parent Borrower or its Restricted Subsidiaries in respect
thereof, minus the sum of (i) all legal, investment banking, brokerage,
accounting and other professional fees, costs, sales


29



--------------------------------------------------------------------------------

 


commissions and expenses and other closing costs, fees and expenses incurred in
connection with such Disposition, (ii) all taxes actually paid or estimated by
the Parent Borrower to be payable in cash in connection with such Disposition,
(iii) payments made by the Parent Borrower or its Restricted Subsidiaries to
retire Indebtedness (other than the Credit Extensions) where payment of such
Indebtedness is required in connection with such Disposition and (iv) any
liability reserves established by the Parent Borrower or such Subsidiary in
respect of such Disposition in accordance with GAAP; provided that, if the
amount of any estimated taxes pursuant to clause (ii) exceeds the amount of
taxes required to be paid in cash in respect of such Disposition, the aggregate
amount of such excess shall constitute Net Disposition Proceeds and to the
extent any such reserves described in clause (iv) are not fully used at the end
of any applicable period for which such reserves were established, such unused
portion of such reserves shall constitute Net Disposition Proceeds.
“Net Income” means, for any period, the aggregate of all amounts which would be
included as net income on the consolidated financial statements of the Parent
Borrower and its Subsidiaries for such period.
“New Term A Loan” is defined in Section 2.1.3.
“New Term A Loan Lender” is defined in Section 2.1.3.
“New Term A Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make a New Term A Loan to the Parent Borrower on the
Closing Date. The original aggregate amount of the New Term A Loan Commitments
is $425,000,000.
“New Term A Loan Maturity Date” means the fifth anniversary of the Closing Date,
as may be extended pursuant to Section 2.8.
“New Term A Loan Percentage” means, relative to any New Term A Loan Lender, the
percentage of New Term A Loans held by such Lender.
“New Term B Loan” is defined in Section 2.1.3.
“New Term B Loan Lender” is defined in Section 2.1.3.
“New Term B Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make a New Term B Loan to the Parent Borrower on the
Closing Date. The original aggregate amount of the New Term B Loan Commitments
is $425,000,000.
“New Term B Loan Maturity Date” means the seventh anniversary of the Closing
Date, as may be extended pursuant to Section 2.8.
“New Term B Loan Percentage” means, relative to any New Term B Loan Lender, the
percentage of New Term B Loans held by such Lender.
“New Term Lenders” means, collectively, the New Term A Loan Lenders and the New
Term B Loan Lenders.
“New Term Loans” means, collectively, the New Term A Loans and the New Term B
Loans.
“Non-Consenting Lender” is defined in Section 4.11.


30



--------------------------------------------------------------------------------

 


“Non-Defaulting Lender” means a Lender other than a Defaulting Lender.
“Non-Excluded Taxes” means any Taxes imposed on or with respect to any payment
made by or on account of any obligation under any Loan Document other than (i)
net income and franchise Taxes imposed on (or measured by) net income or net
profits with respect to any Secured Party by any Governmental Authority under
the laws of which such Secured Party is organized, or imposed as a result of
such Secured Party having its principal office or, in the case of a Lender,
maintaining its applicable lending office, in the jurisdiction imposing such tax
(ii) any branch profit taxes or any similar taxes imposed by the United States
of America or any other Governmental Authority described in clause (i), (iii)
Other Taxes, (iv) any United States federal withholding taxes imposed on amounts
payable to any Secured Party at the time such recipient becomes a party to this
Agreement (or designates a new lending office) except to the extent that such
Secured Party (or its assignor, if any) was entitled, at the time of the
designation of a new lending office (or assignment), to receive additional
amounts from the Parent Borrower with respect to such withholding taxes pursuant
to Section 4.6(a)(1) or 4.6(d), (v) Other Connection Taxes, (vi) any United
States federal withholding taxes imposed under FATCA and any withholding Taxes
deemed to be imposed under FATCA pursuant to Section 4.6(i) and (vii) any
withholding tax due under the Luxembourg laws dated 21 June 2005 implementing
the EU Council Directive 2003/48/EC of 3 June 2003 on the taxation of savings
income in the form of interest payments, as amended, and several agreements
concluded between Luxembourg and certain associated or dependent territories of
the European Union.
“Non-U.S. Lender” means any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.
“Note” means, as the context may require, a Term Note, a Revolving Note or a
Swing Line Note.
“OA Payment Obligations” is defined in the definition of “Open Account Paying
Agreement”.
“OA Payment Outstandings” means, on any date, the aggregate amount of OA Payment
Obligations owed by the Obligors under all Open Account Paying Agreements.
“Obligations” means all U.S. Obligations and all, Euro Term Loan Obligations and
Australian Obligations.
“Obligor” means, as the context may require, the U.S. Obligors, the Euro Term
Loan Obligors, the Australian Obligors and each other Person (other than a
Secured Party) obligated (other than Persons solely consenting to or
acknowledging such document) under any Loan Document.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Open Account Discount Agreement” is defined in the definition of “Open Account
Paying Agreement”.
“Open Account Discount Purchase” means a purchase, made at a discount pursuant
to an Open Account Discount Agreement, by an Open Account Discount Purchaser
from an Open Account Supplier of account receivables in respect of obligations
owed by an Obligor.
“Open Account Discount Purchaser” is defined in the definition of “Open Account
Paying Agreement”.


31



--------------------------------------------------------------------------------

 


“Open Account Paying Agreement” means an open account paying agency agreement
between or among a Lender or any of its Affiliates and an Obligor, as identified
as an “Open Account Paying Agreement” through notice given from each party
thereto to the Administrative Agent, and/or any other agreement or
acknowledgment pursuant to which an Obligor has committed to pay such Lender or
its Affiliates the full face amount of any account receivable in respect of
obligations owed by an Obligor (the “OA Payment Obligations”) purchased by such
Lender or its Affiliates (each, an “Open Account Discount Purchaser”) from
certain vendors or other obligees of an Obligor prior to the Revolving Loan
Termination Date (each, an “Open Account Supplier”) (each agreement pursuant to
which such account receivables are purchased from an Open Account Supplier, an
“Open Account Discount Agreement”).

“Open Account Supplier” is defined in the definition of “Open Account Paying
Agreement”.
“Organic Document” means, relative to any Obligor, as applicable, the current
and consolidated version of its articles or certificate of incorporation,
by-laws, certificate of partnership, partnership agreement, certificate of
formation, limited liability agreement, operating agreement and all shareholder
agreements, voting trusts and similar arrangements applicable to any of such
Obligor’s Capital Securities.
“Original Credit Agreement” means the Credit Agreement dated as of September 5,
2006, as amended and restated as of December 10, 2009, as amended by that First
Amendment, dated as of February 17, 2011, as amended by that Second Amendment,
dated as of July 13, 2012, as amended by that Third Amendment, dated as of July
23, 2013, as amended by that Fourth Amendment, dated as of November 26, 2013,
and as further amended and restated as of July 30, 2014, and as further amended,
supplemented or modified prior to the Closing Date, among the Parent Borrower,
the lenders party thereto, JPMorgan, as administrative agent and collateral
agent, and the co-documentation agents, syndication agents and lead arrangers
party thereto.
“Original Currency” is defined in Section 10.16.
“Original Restatement Effective Date” means December 10, 2009.
“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all stamp, documentary or similar Taxes, or any
other excise or property Taxes or similar levies that arise on account of any
payment made or required to be made under any Loan Document or from the
execution, delivery, registration, recording or enforcement of any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
4.11).
“PacBrands Acquisition” means the acquisition by HBI Australia Acquisition Co.
Pty Ltd of Pacific Brands Limited and its subsidiaries pursuant to the Scheme of
Arrangement set forth in the Scheme Implementation Deed dated April 28, 2016.


“Parent Borrower” is defined in the preamble.
“Participant” is defined in clause (e) of Section 10.11.


32



--------------------------------------------------------------------------------

 


“Participant Register” is defined in clause (e) of Section 10.11.
“Participating Member State” means each country so described in any EMU
Legislation.
“Patent Security Agreement” means any Patent Security Agreement executed and
delivered by any Obligor in substantially the form of Exhibit A to the Security
Agreement, as amended, supplemented, amended and restated or otherwise modified
from time to time.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended and supplemented from time to time.
“Patriot Act Disclosures” means all documentation and other information
available to the Parent Borrower or its Subsidiaries which a Lender, if subject
to the Patriot Act, is required to provide pursuant to the applicable section of
the Patriot Act and which required documentation and information the
Administrative Agent or any Lender reasonably requests in order to comply with
their ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to any or all of its functions under ERISA.
“Pension Plan” means a “pension plan”, as such term is defined in Section 3(2)
of ERISA, which is subject to Title IV of ERISA (other than a multiemployer plan
as defined in Section 4001(a)(3) of ERISA), and to which the Parent Borrower or
any corporation, trade or business that is, along with the Parent Borrower, a
member of a Controlled Group, may have liability, including any liability by
reason of having been a substantial employer within the meaning of Section 4063
of ERISA at any time during the preceding five years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.
“Percentage” means, as the context may require, any Lender’s Revolving Loan
Percentage, Euro Term Percentage, New Term A Loan Percentage or, New Term B Loan
Percentage or Australian Term Loan Percentage.
“Permitted Acquisition” means an acquisition (whether pursuant to an acquisition
of a majority of the Capital Securities of a target or all or substantially all
of a target’s assets or any division or line of business of a target or merger)
by the Parent Borrower or any Subsidiary from any Person of a business in which
the following conditions are satisfied:
(a)    the Parent Borrower shall have delivered a certificate either (i) on the
date of execution of the definitive acquisition agreement for such acquisition
(the “Acquisition Documentation Date”) or (ii) on the date of the closing of
such acquisition, certifying that on the date of delivery of such certificate,
before and after giving effect to such acquisition, the representations and
warranties set forth in each Loan Document shall, in each case, be true and
correct in all material respects with the same effect as if then made (unless
stated to relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date) and no Default has occurred and is continuing or would result
therefrom; and
(b)    the Parent Borrower shall have delivered to the Administrative Agent a
Compliance Certificate for the period of four full Fiscal Quarters for which
financial statements


33



--------------------------------------------------------------------------------

 


have been delivered or are required to have been delivered pursuant to Section
7.1.1 immediately preceding either (i) the Acquisition Documentation Date or
(ii) the date such acquisition is consummated (prepared in good faith and in a
manner and using such methodology which is consistent with the most recent
financial statements delivered pursuant to Section 7.1.1) giving pro forma
effect to the consummation of such acquisition and evidencing compliance with
the covenants set forth in Section 7.2.4.
“Permitted Factoring Facility” means any and all agreements or facilities
entered into by the Parent Borrower or any of its Subsidiaries for the purpose
of factoring its receivables for cash consideration.
“Permitted Liens” is defined in Section 7.2.3.
“Permitted Securitization” means any Disposition by the Parent Borrower or any
of its Subsidiaries consisting of Receivables and related collateral, credit
support and similar rights and any other assets that are customarily transferred
in a securitization of receivables, pursuant to one or more securitization
programs, to a Receivables Subsidiary or a Person who is not an Affiliate of the
Parent Borrower; provided that (i) the consideration to be received by the
Parent Borrower and its Subsidiaries other than a Receivables Subsidiary for any
such Disposition consists of cash, a promissory note or a customary contingent
right to receive cash in the nature of a “hold-back” or similar contingent
right, (ii) no Default shall have occurred and be continuing or would result
therefrom and (iii) the aggregate outstanding balance of Indebtedness in respect
of (x) all such programs (other than the Australian Securitization Facility) at
any point in time is not in excess of $500,000,000 and (y) the Australian
Securitization Facility is not in excess of A$100,000,000.
“Person” means any natural person, corporation, limited liability company,
partnership, joint venture, association, trust or unincorporated organization,
Governmental Authority or any other legal entity, whether acting in an
individual, fiduciary or other capacity.
“Platform” is defined in clause (b) of Section 9.11.
“Pro Forma Unsecured Indebtedness” is defined in Section 7.2.2(s).
“Pro Forma Unsecured Indebtedness Documents” means any indenture or other
agreement, or any bonds, debentures, notes or other instruments, executed and
delivered with respect to Pro Forma Unsecured Indebtedness, as the same may be
amended, supplemented amended and restated or otherwise modified from time to
time in accordance with this Agreement.
“Public Lender” is defined in Section 7.1.1.
“Purchase Money Note” means a promissory note evidencing a line of credit, or
evidencing other Indebtedness owed to the Parent Borrower or any Subsidiary in
connection with a Permitted Securitization or Permitted Factoring Facility,
which note shall be repaid from cash available to the maker of such note, other
than amounts required to be established as reserves, amounts paid to investors
in respect of interest, principal and other amounts owing to such investors and
amounts paid in connection with the purchase of newly generated accounts
receivable.
“Quarterly Payment Date” means the last day of March, June, September and
December, or, if any such day is not a Business Day, the next succeeding
Business Day.


34



--------------------------------------------------------------------------------

 


“Quotation Day” means, with respect to any LIBO Rate Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.
“Rate Protection Agreement” means, collectively, any agreement with respect to
Hedging Obligations entered into by the Parent Borrower or any of its
Subsidiaries after the Euro Term Loan Effective Date under which the
counterparty of such agreement is (or at the time such agreement was entered
into, was) a Lender or an Affiliate of a Lender.
“Receivable” shall mean a right to receive payment arising from a sale or lease
of goods or the performance of services by a Person pursuant to an arrangement
with another Person pursuant to which such other Person is obligated to pay for
goods or services under terms that permit the purchase of such goods and
services on credit and shall include, in any event, any items of property that
would be classified as an “account,” “chattel paper,” “payment intangible” or
“instrument” under the UCC and any supporting obligations.
“Receivables Subsidiary” shall mean any wholly owned Subsidiary of the Parent
Borrower (or another Person in which the Parent Borrower or any Subsidiary makes
an Investment and to which the Parent Borrower or one or more of its
Subsidiaries transfer Receivables and related assets) which engages in no
activities other than in connection with the financing of Receivables and which
is designated by the Board of Directors (or other governing body if such
Subsidiary is not a corporation) of the applicable Subsidiary (as provided
below) as a Receivables Subsidiary and which meets the following conditions:
(a)    no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary:
(i)    is guaranteed by the Parent Borrower or any Subsidiary (that is not a
Receivables Subsidiary);
(ii)    is recourse to or obligates the Parent Borrower or any Subsidiary (that
is not a Receivables Subsidiary); or
(iii)    subjects any property or assets of the Parent Borrower or any
Subsidiary (that is not a Receivables Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction thereof;
(b)    with which neither the Parent Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any material contract, agreement, arrangement or
understanding (other than Standard Securitization Undertakings); and
(c)    to which neither the Parent Borrower nor any Subsidiary (that is not a
Receivables Subsidiary) has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.
Any such designation by the Board of Directors of the applicable Subsidiary
shall be evidenced by a certified copy of the resolution of the Board of
Directors of such Subsidiary giving effect to such designation and an officer’s
certificate certifying, to the best of such officer’s knowledge and belief, that
such designation complies with the foregoing conditions
“Reference Bank Rate” means the arithmetic mean of the Submitted Reference Bank
Rates.


35



--------------------------------------------------------------------------------

 


“Reference Banks” means:
(a)    in relation to BBSY Rate Loans, Australia and New Zealand Banking Group
Limited, Commonwealth Bank of Australia, National Australia Bank Limited and
Westpac Banking Corporation; or
(b)    otherwise, JPMorgan and such banks as may be appointed by the
Administrative Agent in consultation with the Parent Borrower and that agree to
be so appointed.
“Refunded Swing Line Loans” is defined in clause (b) of Section 2.3.2.
“Regulation S-X” means Regulation S-X of the Securities Act of 1933, as amended.
“Register” is defined in clause (a) of Section 2.7.
“Reimbursement Obligation” is defined in Section 2.6.3.
“Release” means a “release”, as such term is defined in CERCLA.
“Replacement Lender” is defined in Section 4.11.
“Replacement Notice” is defined in Section 4.11.
“Required Lenders” means, at any time, Non-Defaulting Lenders holding more than
50% of the Total Exposure Amount of all Non-Defaulting Lenders.

    “Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 6901, et seq., as amended.
“Restricted Payment” means (i) the declaration or payment of any dividend (other
than dividends payable solely in Capital Securities of the Parent Borrower or
any Subsidiary (excluding a Receivables Subsidiary)) on, or the making of any
payment or distribution on account of, or setting apart assets for a sinking or
other analogous fund for the purchase, redemption, defeasance, retirement or
other acquisition of, any class of Capital Securities of the Parent Borrower or
any warrants, options or other right or obligation to purchase or acquire any
such Capital Securities, whether now or hereafter outstanding, or (ii) the
making of any other distribution in respect of such Capital Securities, in each
case either directly or indirectly, whether in cash, property or obligations of
the Parent Borrower or any Subsidiary or otherwise; provided, however, that any
conversion feature of convertible debt shall not be considered a “Restricted
Payment”.
“Revolving Exposure” means, relative to any Revolving Loan Lender, at any time,
(i) the aggregate outstanding principal amount of all Revolving Loans of such
Lender at such time, plus (ii) such Lender’s Revolving Loan Percentage of the
Letter of Credit Outstandings, plus (iii) such Lender’s Swing Line Exposure,
plus (iv) such Lender’s Revolving Loan Percentage of the OA Payment
Outstandings.
“Revolving Loan Commitment” means, relative to any Lender, such Lender’s
obligation (if any) to make Revolving Loans pursuant to clause (a) of Section
2.1.1.
“Revolving Loan Commitment Amount” means $1,000,000,000, as such amount may be
reduced from time to time pursuant to Section 2.2 or increased pursuant to
Section 2.9.


36



--------------------------------------------------------------------------------

 


“Revolving Loan Commitment Termination Date” means the earliest of:
(a)    the Stated Maturity Date;
(b)    the date on which the Revolving Loan Commitment Amount is terminated in
full or reduced to zero pursuant to the terms of this Agreement; and
(c)    the date on which any Commitment Termination Event occurs.
Upon the occurrence of any event described in the preceding clauses (b) or (c),
the Revolving Loan Commitments shall terminate automatically and without any
further action.
“Revolving Loan Lender” is defined in clause (a) of Section 2.1.1.
“Revolving Loan Percentage” means, relative to any Lender, the percentage which
such Lender’s Revolving Loan Commitment then constitutes of the Revolving Loan
Commitment Amount, or at any time after such Lender’s Revolving Loan Commitments
have expired or terminated in full, the percentage which such Lender’s Revolving
Exposure then constitutes of the Total Revolving Exposure Amount; provided that
in the case of Section 4.13 when a Defaulting Lender shall exist, “Revolving
Loan Percentage” shall be computed disregarding any Defaulting Lender’s
Revolving Exposure.
“Revolving Loan Termination Date” means April 29, 2020.
“Revolving Loans” is defined in clause (a) of Section 2.1.1.
“Revolving Note” means a promissory note of the Parent Borrower payable to any
Revolving Loan Lender, in the form of Exhibit A-1 hereto (as such promissory
note may be amended, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Parent Borrower to such Revolving
Loan Lender resulting from outstanding Revolving Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
“Sanctioned Country” means a country, region or territory subject to
comprehensive Sanctions (as of the Closing Date, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person 50 percent or more owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state
or, Her Majesty’s Treasury of the United Kingdom, the Department of Foreign
Affairs and Trade or the Minister of Foreign Affairs of Australia.


37



--------------------------------------------------------------------------------

 


“Screen Rate” means, as applicable, the LIBO Screen Rate or, the EURIBOR Screen
Rate, the BBSY Screen Rate or the BBSW Screen Rate.
“SEC” means the Securities and Exchange Commission.
“Secured Parties” means, collectively, the Lenders, the Issuers, any Open
Account Discount Purchasers, the Administrative Agent, the Collateral Agent, the
Lead Arrangers, each Foreign Working Capital Lender (if applicable), each
counterparty to a Rate Protection Agreement that is (or at the time such Rate
Protection Agreement was entered into, was) a Lender or an Affiliate thereof and
(in each case), each Person to whom the Parent Borrower or any of its
Subsidiaries owes Cash Management Obligations, and each of their respective
successors, transferees and assigns.
“Security Agreement” means the Second Amended and Restated Pledge and Security
Agreement executed and delivered by each Obligor, substantially in the form of
Exhibit G hereto, as amended, supplemented, amended and restated or otherwise
modified from time to time.
“Senior Secured Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of
(a)    Total Senior Secured Debt outstanding on the last day of such Fiscal
Quarter

to
(b)    EBITDA computed for the period consisting of such Fiscal Quarter and each
of the three immediately preceding Fiscal Quarters.
“Solvency Certificate” means a certificate executed by the chief financial or
accounting Authorized Officer of the Parent Borrower substantially in the form
of Exhibit I.
“Specified Time” means 11:00 a.m., London time.
“Solvent” means, with respect to any Person and its Subsidiaries on a particular
date, that on such date (i) the fair value of the property (on a going-concern
basis) of such Person and its Subsidiaries on a consolidated basis is greater
than the total amount of liabilities, including contingent liabilities, of such
Person and its Subsidiaries on a consolidated basis, (ii) the present fair
salable value of the assets (on a going-concern basis) of such Person and its
Subsidiaries on a consolidated basis is not less than the amount that will be
required to pay the probable liability of such Person and its Subsidiaries on a
consolidated basis on its debts as they become absolute and matured in the
ordinary course of business, (iii) such Person does not intend to, and does not
believe that it or its Subsidiaries will, incur debts or liabilities beyond the
ability of such Person and its Subsidiaries to pay as such debts and liabilities
mature in the ordinary course of business (including through refinancings, asset
sales and other capital market transactions), and (iv) such Person and its
Subsidiaries on a consolidated basis is not engaged in business or a
transaction, and such Person and its Subsidiaries on a consolidated basis is not
about to engage in a business or a transaction, for which the property of such
Person and its Subsidiaries on a consolidated basis would constitute an
unreasonably small capital. The amount of Contingent Liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, can reasonably be expected to become an
actual or matured liability.
“Specified Default” means (i) any Default under Section 8.1.1 or Section 8.1.9
or (ii) any other Event of Default.


38



--------------------------------------------------------------------------------

 


“Specified Real Properties” means the properties identified in Item 1.1A of the
Disclosure Schedule.
“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.
“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by the Parent Borrower or any Subsidiary
which are reasonably customary in a securitization of Receivables.
“Stated Amount” means, on any date and with respect to a particular Letter of
Credit, the total amount then available to be drawn under such Letter of Credit.
“Stated Expiry Date” is defined in Section 2.6.
“Stated Maturity Date” means (i) with respect to the Euro Term Loans, the Euro
Term Loan Maturity Date, (ii) with respect to the New Term A Loans, the New Term
A Loan Maturity Date, (iii) with respect to the New Term B Loans, New Term B
Loan Maturity Date and, (iv), with respect to the Revolving Loan Commitments,
the Revolving Loan Termination Date., (v) with respect to the Australian Term
A-1 Loans, the Australian Term A-1 Loan Maturity Date, (vi) with respect to the
Australian Term A-2 Loans, the Australian Term A-2 Loan Maturity Date and (vii)
with respect to the Australian Revolving Loan Commitments, the Australian
Revolving Loan Termination Date.
“Submitted Reference Bank Rate” means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Administrative Agent at
its request by such Reference Banks as of the Specified Time on the Quotation
Day for Loans in Dollarsany applicable currency and the applicable Interest
Period as the rate at which such Reference Bank could borrow funds in the London
interbank market in Dollars(or, with respect to BBSY Rate Loans, the Australian
interbank market) in such currency and for the relevant period, were it to do so
by asking for and then accepting interbank offers in reasonable market size in
that currency and for that period; provided that upon supplying such Submitted
Reference Bank Rate to the Administrative Agent, such Reference Bank shall
certify that it has not submitted or shared such Submitted Reference Bank Rate
with any individual who is formally designated as being involved in the ICE
LIBOR submission process.
“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person (irrespective
of whether at the time Capital Securities of any other class or classes of such
other Person shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more other Subsidiaries of such Person, or by
one or more other Subsidiaries of such Person. Unless the context otherwise
specifically requires, the term “Subsidiary” shall be a reference to a
Subsidiary of the Parent Borrower (other than a Receivables Subsidiary).
“Subsidiary Guarantors” means, collectively, the U.S. Subsidiary Guarantors and,
the Euro Term Loan Subsidiary Guarantors and the Australian Subsidiary
Guarantors.
“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Obligation” means, with respect to any person, any obligation to pay or
perform under any Swap.


39



--------------------------------------------------------------------------------

 


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
outstanding Swing Line Loans at such time. The Swing Line Exposure of any
Revolving Loan Lender at any time shall be its Revolving Loan Percentage of the
total Swing Line Exposure at such time.
“Swing Line Lender” means, subject to the terms of this Agreement, JPMorgan
Chase Bank, N.A.
“Swing Line Loan Commitment” is defined in clause (b) of Section 2.1.1.
“Swing Line Loan Commitment Amount” means, on any date, $50,000,000, as such
amount may be reduced from time to time pursuant to Section 2.2.
“Swing Line Loans” is defined in clause (b) of Section 2.1.1.
“Swing Line Note” means a promissory note of the Parent Borrower payable to the
Swing Line Lender, in the form of Exhibit A-3 hereto (as such promissory note
may be amended, restated, endorsed or otherwise modified from time to time),
evidencing the aggregate Indebtedness of the Parent Borrower to the Swing Line
Lender resulting from outstanding Swing Line Loans, and also means all other
promissory notes accepted from time to time in substitution therefor or renewal
thereof.
“Synthetic Lease” means, as applied to any Person, any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is not a capital lease in accordance with GAAP and
(ii) in respect of which the lessee retains or obtains ownership of the property
so leased for federal income tax purposes, other than any such lease under which
that Person is the lessor.
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
“Taxes” means all income, stamp or other taxes, duties, levies, imposts,
charges, assessments, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority,
and all interest, penalties or similar liabilities with respect thereto.
“Term B Loans” means, collectively, the Euro Term Loans and the New Term B
Loans.
“Term Loan Class” refers to the classification of Term Loans as Euro Term Loans,
New Term A Loans, New Term B Loans, Australian Term A-1 Loans, Australian Term
A-2 Loans, or any other Class of Term Loans.
“Term Loans” means the Euro Term Loans, the New Term A Loans, the New Term B
Loans and, unless the context otherwise requires, any Incremental Term Loan
(including the Australian Term Loans) or Extended Term Loan.
“Termination Date” means the date on which all Obligations have been paid in
full in cash (other than contingent indemnification obligations for which no
claim has been asserted), all Letters of Credit have been terminated or expired
(or been Cash Collateralized), all Rate Protection Agreements have been
terminated and all Commitments shall have terminated.
“Term Note” means a promissory note of the applicable Borrower payable to any
Lender, in the form of Exhibit A‑2 hereto (as such promissory note may be
amended, endorsed or otherwise modified from time to time), evidencing the
aggregate Indebtedness of the applicable Borrower to such Lender


40



--------------------------------------------------------------------------------

 


resulting from outstanding Term Loans and also means all other promissory notes
accepted from time to time in substitution therefor or renewal thereof.
“Third Amendment Effective Date” means July 23, 2013.
“Total Debt” means, on any date, the outstanding principal amount of all
Indebtedness of the Parent Borrower and its Subsidiaries of the type referred to
in clause (i) of the definition of “Indebtedness”, clause (ii) of the definition
of “Indebtedness”, clause (iii) of the definition of “Indebtedness”, clause
(vii) of the definition of “Indebtedness” and clause (ix) of the definition of
“Indebtedness”, in each case exclusive of (a) intercompany Indebtedness between
the Parent Borrower and its Subsidiaries, (b) any Contingent Liability in
respect of any of the foregoing, (c) any Permitted Factoring Facility, (d) any
Commercial Letter of Credit, and (e) any Open Account Paying Agreements.
“Total Exposure Amount” means, on any date of determination (and without
duplication), the outstanding principal amount of all Loans, the aggregate
amount of all Letter of Credit Outstandings and OA Payment Outstandings and the
unfunded amount of the Commitments.
“Total Revolving Exposure Amount” means, on any date of determination (and
without duplication), the outstanding principal amount of all Revolving Loans
and Swing Line Loans, the aggregate amount of all Letter of Credit Outstandings
and OA Payment Outstandings and the unfunded amount of Revolving Loan
Commitments.
“Total Senior Secured Debt” means, on any date, all Total Debt which is secured
by a Lien.  


“Total Tangible Assets” means, on any date, the aggregate amount of assets of
the Parent Borrower and its Subsidiaries shown on a consolidated balance sheet
of such Persons at such date less goodwill and other intangible assets.
“Trademark Security Agreement” means any Trademark Security Agreement executed
and delivered by any Obligor substantially in the form of Exhibit B to the
Security Agreement, as amended, supplemented, amended and restated or otherwise
modified from time to time.
“Transaction” means (i) the third amendment and restatement of the Original
Credit Agreement and (ii) the borrowing by the Parent Borrower of the New Term
Loans on the Closing Date.
“Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht, the Kingdom of Netherlands, on February 1, 1992 and came
into force on November 1, 1993), as amended from time to time.
“type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan, a LIBO Rate Loan or, a EURIBOR Rate Loan or a
BBSY Rate Loan.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any Filing Statement or by
reason of any provisions of law, the perfection or the effect of perfection or
non‑perfection of the security interests granted to the Collateral Agent
pursuant to the applicable Loan Document is governed by the Uniform Commercial
Code as in effect in a jurisdiction of the United States other than New York,
then “UCC” means the Uniform Commercial Code as in effect from time to time in
such other jurisdiction for purposes of the provisions


41



--------------------------------------------------------------------------------

 


of each Loan Document and any Filing Statement relating to such perfection or
effect of perfection or non‑perfection.
“United States” or “U.S.” means the United States of America, its fifty states
and the District of Columbia.
“U.S. Guaranty” means the amended and restated guaranty executed and delivered
by an Authorized Officer of the Parent Borrower and each U.S. Subsidiary
pursuant to the terms of this Agreement, substantially in the form of Exhibit F
hereto, as amended, supplemented, amended and restated or otherwise modified
from time to time.
“U.S. Obligations” means all obligations (monetary or otherwise, whether
absolute or contingent, matured or unmatured) of the U.S. Obligors arising under
or in connection with a Loan Document, including Reimbursement Obligations, OA
Payment Obligations and Foreign Working Capital Obligations and the principal of
and premium, if any, and interest (including interest accruing during the
pendency of any proceeding of the type described in Section 8.1.9, whether or
not allowed in such proceeding) on the Loans; provided, that U.S. Obligations
shall not include Excluded Swap Obligations.
“U.S. Obligor” means, as the context may require, the Parent Borrower and each
U.S. Subsidiary Guarantor.
“U.S. Security and Guaranty Reaffirmation” means the First Amendment to and
Reaffirmation of Second Amended and Restated Pledge and Security Agreement and
Reaffirmation of Second Amended and Restated Guaranty, dated as of the Closing
Date, between the Parent Borrower, each U.S. Subsidiary Guarantor, the
Administrative Agent and the Collateral Agent.
“U.S. Subsidiary” means any Subsidiary that is incorporated or organized under
the laws of the United States other than (i) a Receivables Subsidiary, (ii) a
Controlled Foreign Corporation, (iii) any such Subsidiary substantially all of
the assets of which consist of stock in one or more Controlled Foreign
Corporations, (iv) any such Subsidiary directly or indirectly owned by a Foreign
Subsidiary, (v) a not-for-profit Subsidiary, (vi) an Immaterial Subsidiary,
(vii) a Subsidiary prohibited by applicable law or contract from guaranteeing or
granting Liens to secure any of the Obligations or with respect to which any
consent, approval, license or authorization from any Governmental Authority
would be required for the provision of any such guaranty (but in the case of
such guaranty being prohibited due to a contractual obligation, such contractual
obligation shall have been in place at the Closing Date or at the time such
Subsidiary became a Restricted Subsidiary and was not created in contemplation
of or in connection with such Person becoming a Restricted Subsidiary); provided
that each such Subsidiary shall cease to be excluded from the definition of
“U.S. Subsidiary” solely pursuant to this clause (vii) if such consent,
approval, license or authorization has been obtained, (viii) with respect to
which the Parent Borrower and the Administrative Agent reasonably agree that the
burden or cost or other consequences of providing a guaranty of the Obligations
are excessive in relation to the benefits to the Lenders, (ix) a Subsidiary
acquired pursuant to an acquisition financed with secured Indebtedness permitted
to be incurred under Section 7.2.2(i) and each Subsidiary that is a Subsidiary
thereof to the extent such secured Indebtedness prohibits such Subsidiary from
becoming a Guarantor; provided that each such Subsidiary shall cease to be
excluded from the definition of “U.S. Subsidiary” solely pursuant to this clause
(ix) if such secured Indebtedness is repaid or becomes unsecured, if such
Subsidiary ceases to Guarantee such secured Indebtedness or such prohibition no
longer exists, as applicable, (ix) a Subsidiary, acquired after the Closing
Date, that does not have the legal capacity to provide a guarantee of the
Obligations (provided that the lack of such legal capacity does not arise from
any action or omission of Parent Borrower or any


42



--------------------------------------------------------------------------------

 


other Obligor) and (x) a direct or indirect Subsidiary of any Subsidiary
excluded from the definition of “U.S. Subsidiary” pursuant to the foregoing
clauses (i) and (v).
“U.S. Subsidiary Guarantor” means each U.S. Subsidiary that has executed and
delivered to the Administrative Agent the U.S. Guaranty (including by means of a
delivery of a supplement thereto).
“Voting Securities” means, with respect to any Person, Capital Securities of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.
“Welfare Plan” means a “welfare plan”, as such term is defined in Section 3(1)
of ERISA.
“wholly owned Subsidiary” means any Subsidiary all of the outstanding Capital
Securities of which (other than any director’s qualifying shares or investments
by foreign nationals mandated by applicable laws) is owned directly or
indirectly by the Parent Borrower.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2    Use of Defined Terms. Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall have such meanings when used in each other Loan Document and the
Disclosure Schedule.
SECTION 1.3    Cross-References. Unless otherwise specified, references in a
Loan Document to any Article or Section are references to such Article or
Section of such Loan Document, and references in any Article, Section or
definition to any clause are references to such clause of such Article, Section
or definition.
SECTION 1.4    Accounting and Financial Determinations. (a) Unless otherwise
specified, all accounting terms used in each Loan Document shall be interpreted,
and all accounting determinations and computations thereunder (including under
Section 7.2.4 and the definitions used in such calculations) shall be made, in
accordance with those generally accepted accounting principles (“GAAP”) applied
in the preparation of the financial statements referred to in Section 5.1.7. In
the event that any Accounting Change (as defined below) shall occur and such
change results in a change in the method of calculation of financial covenants,
standards or terms in this Agreement, then the Parent Borrower and the
Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the
Parent Borrower and its Subsidiaries consolidated financial condition shall be
the same after such Accounting Change as if such Accounting Change had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Parent Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred. “Accounting Change” refers to any change in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC. Unless otherwise
expressly provided, all financial covenants and defined financial


43



--------------------------------------------------------------------------------

 


terms shall be computed on a consolidated basis for the Parent Borrower and its
Subsidiaries, in each case without duplication. Notwithstanding any other
provision contained herein all computations of amounts and ratios referred to in
this Agreement shall be made without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Parent Borrower at “fair value” as defined therein.
Furthermore, notwithstanding any change in GAAP that after the Closing Date
would require lease obligations that would be treated as operating leases as of
the Closing Date to be classified and accounted for as Capitalized Lease
Liabilities or otherwise reflected on the consolidated balance sheet of the
Parent Borrower, for the purposes of determining compliance with any covenant
contained herein, such obligations shall be treated in the same manner as
operating leases are treated as of the Closing Date.
(b) As of any date of determination, for purposes of determining the Interest
Coverage Ratio, Leverage Ratio or Senior Secured Leverage Ratio (and any
financial calculations required to be made or included within such ratios, or
required for purposes of preparing any Compliance Certificate to be delivered
pursuant to the definition of “Permitted Acquisition”), the calculation of such
ratios and other financial calculations shall include or exclude, as the case
may be, the effect of any assets or businesses that have been acquired or
Disposed of by the Parent Borrower or any of its Subsidiaries pursuant to the
terms hereof (including through mergers or consolidations) as of such date of
determination, as determined by the Parent Borrower on a pro forma basis in
accordance with GAAP, which determination may include one-time adjustments or
reductions in costs, if any, directly attributable to any such permitted
Disposition or Permitted Acquisition, as the case may be, in each case (i)
calculated in accordance with Regulation S-X and any successor statute, for the
period of four Fiscal Quarters ended on or immediately prior to the date of
determination of any such ratios (after giving effect to any cost-savings or
adjustments relating to synergies resulting from a Permitted Acquisition which
have been realized or for which the steps necessary for realization have been
taken and certified in good faith by an officer of the Parent Borrower or
otherwise as the Administrative Agent shall otherwise agree) and (ii) giving
effect to any such Permitted Acquisition or permitted Disposition as if it had
occurred on the first day of such four Fiscal Quarter period.
ARTICLE II
COMMITMENTS, BORROWING AND ISSUANCE
PROCEDURES, NOTES AND LETTERS OF CREDIT
SECTION 2.1    Commitments. On the terms and subject to the conditions of this
Agreement, the Lenders and the Issuers severally agree to make Credit Extensions
as set forth below.
SECTION 2.1.1    Revolving Loan Commitment and Swing Line Loan Commitment. From
time to time on any Business Day occurring after the Closing Date but prior to
the Revolving Loan Commitment Termination Date,
(a)    each Lender that has a Revolving Loan Commitment (referred to as a
“Revolving Loan Lender”), agrees that it will make loans (relative to such
Lender, its “Revolving Loans”) to the Parent Borrower denominated in Dollars
equal to such Lender’s Revolving Loan Percentage of the aggregate amount of each
Borrowing of the Revolving Loans requested by the Parent Borrower to be made on
such day; and


44



--------------------------------------------------------------------------------

 


(b)    the Swing Line Lender agrees that it will make loans (its “Swing Line
Loans”) denominated in Dollars to the Parent Borrower equal to the principal
amount of the Swing Line Loan requested by the Parent Borrower to be made on
such day. The commitment of the Swing Line Lender described in this clause is
herein referred to as its “Swing Line Loan Commitment”.
On the terms and subject to the conditions hereof, the Parent Borrower may from
time to time borrow, prepay and reborrow Revolving Loans and Swing Line Loans.
No Revolving Loan Lender shall be permitted or required to make any Revolving
Loan if, after giving effect thereto, (i) such Lender’s Revolving Exposure would
exceed such Lender’s Revolving Loan Percentage of the then existing Revolving
Loan Commitment Amount or (ii) the aggregate amount of Revolving Loans and Swing
Line Loans outstanding together with the Letter of Credit Outstandings and the
OA Payment Outstandings would exceed the Revolving Loan Commitment Amount.
Furthermore, the Swing Line Lender shall not be permitted or required to make
Swing Line Loans if, after giving effect thereto, (A) the aggregate outstanding
principal amount of all Swing Line Loans would exceed the then existing Swing
Line Loan Commitment Amount or (B) the sum of the aggregate amount of all Swing
Line Loans and all Revolving Loans outstanding plus the aggregate amount of
Letter of Credit Outstandings and OA Payment Outstandings would exceed the
Revolving Loan Commitment Amount.
SECTION 2.1.2    Letter of Credit Commitment; Open Account Agreements. (a) From
time to time on any Business Day occurring after the Closing Date but at least
five Business Days prior to the Revolving Loan Termination Date, the relevant
Issuer agrees that it will (subject to the terms hereof) (i) issue one or more
Letters of Credit in Dollars for the account of the Parent Borrower, any
Subsidiary Guarantor or any Foreign Subsidiary in the Stated Amount requested by
the Parent Borrower on such day, or (ii) extend the Stated Expiry Date of a
Letter of Credit previously issued hereunder. No Issuer shall be permitted or
required to issue any Letter of Credit if, after giving effect thereto, (x) the
sum of the aggregate amount of (A) all Letter of Credit Outstandings plus (B)
all OA Payment Outstandings would exceed the then existing Letter of Credit
Commitment Amount or (y) the sum of the aggregate amount of all (A) Letter of
Credit Outstandings plus (B) OA Payment Outstandings plus (C) the aggregate
principal amount of all Revolving Loans and Swing Line Loans then outstanding
would exceed the then existing Revolving Loan Commitment Amount.
(b)    From time to time on any day occurring after the Closing Date but prior
to the Revolving Loan Termination Date, an Obligor may enter into one or more
Open Account Paying Agreements with such Lenders or their respective Affiliates
as it and they shall so agree; provided that (i) no Lender will be required to
enter into an Open Account Paying Agreement and (ii) an Obligor shall not be
permitted to enter into, or incur obligations under, an Open Account Paying
Agreement if, after giving effect thereto, (x) the sum of the aggregate amount
of (A) all OA Payment Outstandings plus (B) all Letter of Credit Outstandings
would exceed the then existing Letter of Credit Commitment Amount or (y) the sum
of the aggregate amount of all (A) Letter of Credit Outstandings plus (B) OA
Payment Outstandings plus (C) the aggregate principal amount of all Revolving
Loans and Swing Line Loans then outstanding would exceed the then existing
Revolving Loan Commitment Amount.
SECTION 2.1.3    New Term Loan Commitments. Subject to the terms and conditions
hereof, (a) each Lender with a Term A Loan Commitment (referred to as a “New
Term A Loan Lender”), agrees that it will make term loans (relative to such New
Term A Loan Lender, its “New Term A Loans”) in Dollars to the Parent Borrower on
the Closing Date in an amount equal to the amount of the New Term A Loan
Commitment of such New Term A Loan Lender and (b) each Lender with a New Term B
Loan Commitment (referred to as a “New Term B Loan Lender”), agrees that it will
make term loans (relative to such New Term B Loan Lender, its “New Term B
Loans”) in Dollars to the Parent Borrower on the


45



--------------------------------------------------------------------------------

 


Closing Date in an amount equal to the amount of the New Term B Loan Commitment
of such New Term B Loan Lender. The New Term Loans may from time to time be LIBO
Rate Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.4 and 2.5.
SECTION 2.1.4    Australian Revolving Loan Commitment. From time to time
beginning on any Business Day occurring on the date of the satisfaction or
waiver of the conditions precedent to the effectiveness of the Australian
Revolving Facility but prior to the Australian Revolving Loan Termination Date,
each Australian Lender that has an Australian Revolving Loan Commitment
(referred to as an “Australian Revolving Loan Lender”), agrees that it will make
loans (or contingent instruments or other financial accommodations, as
applicable) (relative to such Lender, its “Australian Revolving Loans”) to the
Australian Borrower in accordance with the Australian Revolving Facility
Agreement.
SECTION 2.2    Reduction of the Commitment Amounts. The Commitment Amounts are
subject to reduction from time to time as set forth below.
SECTION 2.2.1    Optional. The Parent Borrower may, from time to time on any
Business Day occurring after the Closing Date, voluntarily reduce any Commitment
Amount on the Business Day so specified by the Parent Borrower; provided that,
all such reductions shall require at least one Business Day’s prior notice to
the Administrative Agent and be permanent, and any partial reduction of any
Commitment Amount shall be in a minimum amount of $1,000,000 and in an integral
multiple of $500,000. Any optional or mandatory reduction of the Revolving Loan
Commitment Amount pursuant to the terms of this Agreement which (a) reduces the
Swing Line Lender’s Revolving Loan Percentage of the Revolving Loan Commitment
Amount below the Swing Line Loan Commitment Amount shall result in an automatic
and corresponding reduction of the Swing Line Loan Commitment Amount to an
aggregate amount not in excess of the Swing Line Lender’s Revolving Loan
Percentage of the Revolving Loan Commitment Amount, as so reduced, without any
further action on the part of the Swing Line Lender or any Revolving Loan Lender
or (b) reduces the Revolving Loan Commitment Amount below the sum of (i) the
Swing Line Loan Commitment Amount and (ii) the Letter of Credit Commitment
Amount shall result in an automatic and corresponding reduction of the Swing
Line Loan Commitment Amount and/or Letter of Credit Commitment Amount (as
directed by the Parent Borrower in a notice to the Administrative Agent
delivered together with the notice of such voluntary reduction in the Revolving
Loan Commitment Amount) to an aggregate amount not in excess of the Revolving
Loan Commitment Amount, as so reduced, without any further action on the part of
the Swing Line Lender, any Revolving Loan Lender or any Issuer. The Australian
Borrower may voluntarily reduce the Australian Revolving Loan Commitment Amount
in accordance with the Australian Revolving Facility Agreement.
SECTION 2.3    Borrowing Procedures. Revolving Loans shall be made by the
Lenders in accordance with Section 2.3.1, and Swing Line Loans shall be made by
the Swing Line Lender in accordance with Section 2.3.2. and Australian Revolving
Loans shall be made by the Australian Revolving Lenders in accordance with the
Australian Revolving Facility Agreement.
SECTION 2.3.1    Borrowing Procedure. In the case of Loans (other than Swing
Line Loans and Australian Loans), by delivering a Borrowing Request to the
Administrative Agent on or before 10:00 a.m. on a Business Day, the Parent
Borrower may from time to time irrevocably request, on such Business Day in the
case of Base Rate Loans or on not less than three Business Days’ notice and not
more than five Business Days’ notice, in the case of LIBO Rate Loans denominated
in Dollars or EURIBOR Rate Loans, that a Borrowing be made, in the case of LIBO
Rate Loans, in a minimum amount of


46



--------------------------------------------------------------------------------

 


$5,000,000 and an integral multiple of $1,000,000, in the case of Base Rate
Loans, in a minimum amount of $1,000,000 and an integral multiple of $500,000
or, in either case, in the unused amount of the applicable Commitment and, in
the case of EURIBOR Rate Loans, in a minimum amount of €5,000,000 and an
integral multiple of €1,000,000. In the case of Australian Term Loans, by
delivering a Borrowing Request to the Administrative Agent on or before
10:00 a.m. on a Business Day, the Australian Borrower may from time to time
irrevocably request, on not less than five Business Days’ notice in the form set
out in Schedule II to the Australian Syndicated Facility Agreement, that a
Borrowing of Australian Term Loans be made. On the terms and subject to the
conditions of this Agreement, each Borrowing shall be comprised of the type of
Loans, and shall be made on the Business Day specified in such Borrowing
Request. In the case of Loans other than Swing Line Loans, on or before 12:00
noon on such Business Day each Lender that has a Commitment to make the Loans
being requested shall deposit with the Administrative Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Borrowing. Such
deposit will be made to an account which the Administrative Agent shall specify
from time to time by notice to the Lenders. To the extent funds are received
from the Lenders, the Administrative Agent shall make such funds available to
the Parent Borrower by wire transfer to the accounts the Parent Borrower shall
have specified in its Borrowing Request. No Lender’s obligation to make any Loan
shall be affected by any other Lender’s failure to make any Loan.
SECTION 2.3.2    Swing Line Loans; Participations, etc.
(a)    By telephonic notice to the Swing Line Lender on or before 2:00 p.m. on a
Business Day (followed (within one Business Day) by the delivery of a confirming
Borrowing Request), the Parent Borrower may from time to time after the Closing
Date but prior to the Revolving Loan Commitment Termination Date irrevocably
request that Swing Line Loans be made by the Swing Line Lender in an aggregate
minimum principal amount of $500,000 and an integral multiple of $100,000. All
Swing Line Loans shall be made as Base Rate Loans and shall not be entitled to
be converted into LIBO Rate Loans or EURIBOR Rate Loans. The proceeds of each
Swing Line Loan shall be made available by the Swing Line Lender to the Parent
Borrower by wire transfer to the account the Parent Borrower shall have
specified in its notice therefor by the close of business on the Business Day
telephonic notice is received by the Swing Line Lender. Upon the making of each
Swing Line Loan, and without further action on the part of the Swing Line Lender
or any other Person, each Revolving Loan Lender (other than the Swing Line
Lender) shall be deemed to have irrevocably purchased, to the extent of its
Revolving Loan Percentage, a participation interest in such Swing Line Loan, and
such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be responsible for reimbursing within one Business Day the Swing
Line Lender for Swing Line Loans which have not been reimbursed by the Parent
Borrower in accordance with the terms of this Agreement.
(b)    If (i) any Swing Line Loan shall be outstanding for more than four
Business Days, (ii) any Swing Line Loan is or will be outstanding on a date when
the Parent Borrower requests that a Revolving Loan be made, or (iii) any Default
shall occur and be continuing, then each Revolving Loan Lender (other than the
Swing Line Lender) irrevocably agrees that it will, at the request of the Swing
Line Lender, make a Revolving Loan (which shall initially be funded as a Base
Rate Loan) in an amount equal to such Lender’s Revolving Loan Percentage of the
aggregate principal amount of all such Swing Line Loans then outstanding (such
outstanding Swing Line Loans hereinafter referred to as the “Refunded Swing Line
Loans”). Promptly following receipt by each Revolving Loan Lender of a request
to make Revolving Loans as provided in the preceding sentence (and in any event,
if such notice is received by 12:00 noon, New York City time on a Business Day,
no later than 5:00 p.m. New York City time on such


47



--------------------------------------------------------------------------------

 


Business Day and, if such notice is received after 12:00 noon, New York City
time on a Business Day, no later than 11:00 a.m. New York City time on the
immediately succeeding Business Day), each Revolving Loan Lender shall deposit
in an account specified by the Swing Line Lender the amount so requested in same
day funds and such funds shall be applied by the Swing Line Lender to repay the
Refunded Swing Line Loans. At the time the Revolving Loan Lenders make the above
referenced Revolving Loans the Swing Line Lender shall be deemed to have made,
in consideration of the making of the Refunded Swing Line Loans, Revolving Loans
in an amount equal to the Swing Line Lender’s Revolving Loan Percentage of the
aggregate principal amount of the Refunded Swing Line Loans. Upon the making (or
deemed making, in the case of the Swing Line Lender) of any Revolving Loans
pursuant to this clause, the amount so funded shall become an outstanding
Revolving Loan and shall no longer be owed as a Swing Line Loan. All interest
payable with respect to any Revolving Loans made (or deemed made, in the case of
the Swing Line Lender) pursuant to this clause shall be appropriately adjusted
to reflect the period of time during which the Swing Line Lender had outstanding
Swing Line Loans in respect of which such Revolving Loans were made. Each
Revolving Loan Lender’s obligation to make the Revolving Loans referred to in
this clause shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any set-off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any
Obligor or any Person for any reason whatsoever; (ii) the occurrence or
continuance of any Default; (iii) any adverse change in the condition (financial
or otherwise) of any Obligor; (iv) the acceleration or maturity of any
Obligations or the termination of any Commitment after the making of any Swing
Line Loan; (v) any breach of any Loan Document by any Person; or (vi) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
SECTION 2.4    Continuation and Conversion Elections.
SECTION 2.4.1    By delivering a Continuation/Conversion Notice to the
Administrative Agent on or before 10:00 a.m. on a Business Day, the applicable
Borrower may from time to time irrevocably elect on not less than three nor more
than five Business Days’ notice (a) to convert any Base Rate Loan into one or
more LIBO Rate Loans, (b) before the last day of the then current Interest
Period with respect thereto, to continue any LIBO Rate Loan as a LIBO Rate Loan
or, (c) before the last day of the then current Interest Period with respect
thereto, to continue any EURIBOR Rate Loan as a EURIBOR Rate Loan; provided that
(i) any portion of any Loan which is continued or converted hereunder shall be
in a minimum amount of $1,000,000 or €1,000,000, as applicable, and in an
integral multiple amount of $1,000,000 or €1,000,000 , as applicable, (ii) in
the absence of prior notice as required above (which notice may be delivered
telephonically followed by written confirmation within 24 hours thereafter by
delivery of a Continuation/Conversion Notice), with respect to any LIBO Rate
Loan at least three Business Days before the last day of the then current
Interest Period with respect thereto, such LIBO Rate Loan shall, on such last
day, automatically convert to a Base Rate Loan and (iii) in the absence of prior
notice as required above (which notice may be delivered telephonically followed
by written confirmation within 24 hours thereafter by delivery of a
Continuation/Conversion Notice), with respect to any EURIBOR Rate Loan at least
three Business Days before the last day of the then current Interest Period with
respect thereto, such EURIBOR Rate Loan shall, on such last day, automatically
be continued as a EURIBOR Rate Loan with an Interest Period of one month;
provided further that (A) each such conversion or continuation shall be pro
rated among the applicable outstanding Loans of all Lenders that have made such
Loans, and (B) no portion of the outstanding principal amount of any Loans may
be continued as, or be converted into, LIBO Rate Loans when any Event of Default
has occurred and is continuing. The Australian Borrower may convert and continue
BBSY Rate Loans and BKBM Rate Loans in accordance with the Australian Revolving
Facility Agreement.


48



--------------------------------------------------------------------------------

 


SECTION 2.4.2    By delivering a written notice to the Administrative Agent on
or before 10:00 a.m. on the date that is three Business Days before the last day
of the then current Interest Period, the Australian Borrower may continue any
Australian Term Loan as a BBSY Rate Loan with the same Interest Period or choose
a different Interest Period; provided that in the absence of prior notice as
required above (which notice may be delivered telephonically followed by written
confirmation within 24 hours thereafter), the Interest Period immediately
succeeding the current Interest Period shall remain the same. The Australian
Borrower may convert and continue Australian Revolving Loans that are BBSY Rate
Loans and BKBM Rate Loans in accordance with the Australian Revolving Facility
Agreement.
SECTION 2.5    Funding. Each Lender may, if it so elects, fulfill its obligation
to make, continue or convert LIBO Rate Loans and, EURIBOR Rate Loans and BBSY
Rate Loans hereunder by causing one of its foreign branches or Affiliates (or an
international banking facility created by such Lender) to make or maintain such
LIBO Rate Loan or, EURIBOR Rate Loans or BBSY Rate Loans ; provided that, such
LIBO Rate Loan or, EURIBOR Rate Loan or BBSY Rate Loans shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the applicable Borrower to repay such LIBO Rate Loan or, EURIBOR Rate Loan or
BBSY Rate Loan shall nevertheless be to such Lender for the account of such
foreign branch, Affiliate or international banking facility. Subject to Section
4.10, each Lender may, at its option, make any Loan available to the applicable
Borrower by causing any foreign or domestic branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the applicable Borrower to repay Loans in accordance with the
terms of this Agreement.
SECTION 2.6    Issuance Procedures. By delivering to the Administrative Agent
and the relevant Issuer an Issuance Request on or before 10:00 a.m. on a
Business Day, the Parent Borrower may from time to time irrevocably request on
not less than three nor more than ten Business Days’ notice, in the case of an
initial issuance of a Letter of Credit and not less than three Business Days’
prior notice, in the case of a request for the extension of the Stated Expiry
Date of a Standby Letter of Credit (in each case, unless a shorter notice period
is agreed to by the relevant Issuer, in its sole discretion), that an Issuer
issue a Letter of Credit, or extend the Stated Expiry Date of a Standby Letter
of Credit, in such form as may be requested by the Parent Borrower and approved
by such Issuer, solely for the purposes described in Section 7.1.7. In
connection with any Issuance Request the Parent Borrower and/or applicable
Subsidiary shall have executed and delivered such applications, agreements and
other instruments relating to such Letter of Credit as such Issuer shall have
reasonably requested consistent with its then current practices and procedures
with respect to letters of credit of the same type, provided that in the event
of any conflict between any such application, agreement or other instrument and
the provisions of this Agreement, the provisions of this Agreement shall
control. Each Standby Letter of Credit shall by its terms be stated to expire on
a date (its “Stated Expiry Date”) no later than the earlier to occur of (i) five
Business Days prior to the Revolving Loan Termination Date or (ii) unless
otherwise agreed to by an Issuer, in its sole discretion, one year from the date
of its issuance (provided that each Standby Letter of Credit may, with the
consent of the Issuer thereof in its sole discretion, provide for automatic
renewals for one year periods (which in no event shall extend beyond the
Revolving Loan Termination Date)). Each Commercial Letter of Credit shall by its
terms be stated to expire on a date no later than the earlier to occur of (i)
five Business Days prior to the Revolving Loan Termination Date or (ii) unless
otherwise agreed to by an Issuer, in its sole discretion, 180 days from the date
of its issuance. Each Issuer will make available to the beneficiary thereof the
original of the Letter of Credit which it issues.


49



--------------------------------------------------------------------------------

 


Each Issuer shall provide periodic reporting of Letters of Credit issued by such
Issuer in a manner, and in time periods, mutually acceptable to the
Administrative Agent and such Issuer. Unless notified by the Administrative
Agent in writing prior to the issuance of a Letter of Credit, the applicable
Issuer shall be entitled to assume that the conditions precedent to such
issuance have been met.
SECTION 2.6.1    Other Lenders Participation.
(a)    Upon the issuance of each Letter of Credit, and without further action,
each Revolving Loan Lender (other than the applicable Issuer) shall be deemed to
have irrevocably purchased, to the extent of its Revolving Loan Percentage, a
participation interest in such Letter of Credit (including the Contingent
Liability and any Reimbursement Obligation with respect thereto), and such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
responsible for reimbursing the applicable Issuer for Reimbursement Obligations
which have not been reimbursed by the Parent Borrower in accordance with Section
2.6.3 in the applicable currency and at the times set forth in such Section
(with the terms of this Section surviving the termination of this Agreement). In
addition, such Revolving Loan Lender shall, to the extent of its Revolving Loan
Percentage, be entitled to receive a ratable portion of the Letter of Credit
fees payable pursuant to Section 3.3.3 with respect to each Letter of Credit
(other than the issuance fees payable to the Issuer of such Letter of Credit
pursuant to the last sentence of Section 3.3.3) and of interest payable pursuant
to Section 3.2 with respect to any Reimbursement Obligation accruing on and
after the date (and to the extent) such Lender funds its participation interest
in such Letter of Credit. To the extent that any Revolving Loan Lender has
reimbursed any Issuer for a Disbursement, such Lender shall be entitled to
receive its ratable portion of any amounts subsequently received (from the
Parent Borrower or otherwise) in respect of such Disbursement. Upon any change
in the Revolving Loan Commitments pursuant to an assignment under Section 10.10
of this Agreement, it is hereby agreed that with respect to all Letter of Credit
Outstandings, there shall be an automatic adjustment to the participations
hereby created to reflect the new Revolving Loan Percentage of the assigning and
assignee Revolving Loan Lenders.
(b)    Upon the entry into each Open Account Discount Agreement, and without
further action, each Revolving Loan Lender (other than the applicable Open
Account Discount Purchaser) shall be deemed to have irrevocably purchased, to
the extent of its Revolving Loan Percentage, a participation interest in such
Open Account Discount Agreement, and such Revolving Loan Lender shall, to the
extent of its Revolving Loan Percentage, be responsible for reimbursing the
applicable Open Account Discount Purchaser for OA Payment Obligations under the
applicable Open Account Paying Agreement which have not been reimbursed by the
relevant Obligor in accordance with the terms thereof (with the terms of this
Section surviving the termination of this Agreement). In addition, such
Revolving Loan Lender shall, to the extent of its Revolving Loan Percentage, be
entitled to receive a ratable portion of the Open Account Agreement payments
pursuant to Section 3.3.4 and of interest payable pursuant to Section 3.2 with
respect to any OA Payment Obligations accruing on and after the date (and to the
extent) such Lender funds its participation interest in such OA Payment
Obligations. To the extent that any Revolving Loan Lender has reimbursed any
Open Account Discount Purchaser for an Open Account Discount Purchase, such
Lender shall be entitled to receive its ratable portion of any amounts
subsequently received (from the Parent Borrower or otherwise) in respect of such
Open Account Discount Purchase. Upon any change in the Revolving Loan
Commitments pursuant to an assignment under Section 10.10 of this Agreement, it
is hereby agreed that with respect to all OA Payment Outstandings, there shall
be an automatic adjustment to the participations hereby


50



--------------------------------------------------------------------------------

 


created to reflect the new Revolving Loan Percentage of the assigning and
assignee Revolving Loan Lenders. The Parent Borrower shall be required to
reimburse each Open Account Discount Purchaser in accordance with the terms set
forth in the applicable Open Account Paying Agreement.
SECTION 2.6.2    Disbursements. An Issuer will notify the Parent Borrower and
the Administrative Agent promptly of the presentment for payment of any Letter
of Credit issued by such Issuer, together with notice of the date (the
“Disbursement Date”) such payment shall be made (each such payment, a
“Disbursement”). Subject to the terms and provisions of such Letter of Credit
and this Agreement, the applicable Issuer shall make such payment to the
beneficiary (or its designee) of such Letter of Credit. Not later than 1:00 p.m.
on (i) a Disbursement Date, if the Parent Borrower shall have received notice of
such Disbursement prior to 10:00 a.m. on such Disbursement Date, or (ii) the
Business Day immediately following a Disbursement Date, if such notice is
received after 10:00 a.m. on such Disbursement Date, the Parent Borrower will
reimburse such Issuer directly in full for such Disbursement. Each such
reimbursement shall be made in immediately available funds together (in the case
of a reimbursement made on such immediately following Business Day, with
interest thereon at a rate per annum equal to the rate per annum then in effect
for Base Rate Loans (with the then Applicable Margin for Revolving Loans
accruing on such amount) pursuant to Section 3.2 for the period from the
Disbursement Date through the date of such reimbursement, provided that if such
reimbursement is not made when due pursuant to this Section 2.6.2, then the
interest rates set forth in Section 3.2.2 shall apply. Without limiting in any
way the foregoing and notwithstanding anything to the contrary contained herein
or in any separate application for any Letter of Credit, the Parent Borrower
hereby acknowledges and agrees that it shall be obligated to reimburse the
applicable Issuer upon each Disbursement of a Letter of Credit, and it shall be
deemed to be the obligor for purposes of each such Letter of Credit issued
hereunder (whether the account party on such Letter of Credit is the Parent
Borrower or a Subsidiary). In the event that an Issuer makes any Disbursement
and the Parent Borrower shall not have reimbursed such amount in full to such
Issuer pursuant to this Section 2.6.2, such Issuer shall promptly notify the
Administrative Agent which shall promptly notify each Revolving Loan Lender of
such failure, and each Revolving Loan Lender (other than such Issuer) shall
promptly and unconditionally pay in same day funds to the Administrative Agent
for the account of such Issuer the amount of such Revolving Loan Lender’s
Revolving Loan Percentage of such unreimbursed Disbursement. If an Issuer so
notifies the Administrative Agent, and the Administrative Agent so notifies the
Revolving Loan Lenders prior to 2:00 p.m., on any Business Day, each such
Revolving Loan Lender shall make available to such Issuer such Revolving Loan
Lender’s Revolving Loan Percentage of the amount of such payment on such
Business Day in same day funds (or if such notice is received by such Revolving
Loan Lenders after 2:00 p.m. on the day of receipt, payment shall be made on the
immediately following Business Day). If and to the extent such Revolving Loan
Lender shall not have so made its Revolving Loan Percentage of the amount of
such payment available to the applicable Issuer, such Revolving Loan Lender
agrees to pay to such Issuer forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Issuer, at the Federal Funds
Rate.
SECTION 2.6.3    Reimbursement. The obligation (a “Reimbursement Obligation”) of
the Parent Borrower under Section 2.6.2 to reimburse an Issuer with respect to
each Disbursement (including interest thereon) and, upon the failure of the
Parent Borrower to reimburse an Issuer, each Revolving Loan Lender’s obligation
under Section 2.6.1 to reimburse an Issuer, shall be absolute and unconditional
under any and all circumstances and irrespective of (i) any setoff, counterclaim
or defense to payment which the Parent Borrower or such Revolving Loan Lender,
as the case may be, may have or have had against such Issuer, any Lender or any
other Person (including any Subsidiary) for any reason whatsoever,


51



--------------------------------------------------------------------------------

 


including any defense based upon the failure of any Disbursement to conform to
the terms of the applicable Letter of Credit (if, in such Issuer’s good faith
opinion (absent such Issuer’s gross negligence or willful misconduct), such
Disbursement is determined to be appropriate) or any non-application or
misapplication by the beneficiary of the proceeds of such Letter of Credit; (ii)
the occurrence or continuance of any Default; (iii) any adverse change in the
condition (financial or otherwise) of any Obligor; (iv) the acceleration or
maturity of any Obligations or the termination of any Commitment after the
issuance of a Letter of Credit; (v) any breach of any Loan Document by any
Person; or (vi) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing (including any of the events set forth in
Section 2.6.5); provided that, after paying in full its Reimbursement Obligation
hereunder, nothing herein shall adversely affect the right of the Parent
Borrower or such Lender, as the case may be, to commence any proceeding against
an Issuer for any wrongful Disbursement made by such Issuer under a Letter of
Credit as a result of acts or omissions constituting gross negligence, bad faith
or willful misconduct on the part of such Issuer.
SECTION 2.6.4    Deemed Disbursements. Upon the occurrence and during the
continuation of any Event of Default under Section 8.1.9 or upon notification by
the Administrative Agent (acting at the direction of the Required Lenders) to
the Parent Borrower of its obligations under this Section, following the
occurrence and during the continuation of any other Event of Default,
(a)    the aggregate Stated Amount of all Letters of Credit shall, without
demand upon or notice to the Parent Borrower or any other Person, be deemed to
have been paid or disbursed by the Issuers of such Letters of Credit
(notwithstanding that such amount may not in fact have been paid or disbursed);
and
(b)    the Parent Borrower shall be immediately obligated to reimburse the
Issuers for the amount deemed to have been so paid or disbursed by such Issuers.
Amounts payable by the Parent Borrower pursuant to this Section shall be
deposited in immediately available funds with the Collateral Agent and held as
cash collateral security for the Reimbursement Obligations. When all Defaults
giving rise to the deemed disbursements under this Section have been cured or
waived the Collateral Agent shall return to the Parent Borrower all amounts then
on deposit with the Collateral Agent pursuant to this Section which have not
been applied to the satisfaction of the Reimbursement Obligations.
SECTION 2.6.5    Nature of Reimbursement Obligations. The Parent Borrower, each
other Obligor and, to the extent set forth in Section 2.6.1, each Revolving Loan
Lender shall assume all risks of the acts, omissions or misuse of any Letter of
Credit by the beneficiary thereof. No Issuer (except to the extent of its own
gross negligence, bad faith or willful misconduct) shall be responsible for:
(a)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any Letter of Credit or any document submitted by any party in connection with
the application for and issuance of a Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged;
(b)    the form, validity, sufficiency, accuracy, genuineness or legal effect of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or the proceeds thereof in
whole or in part, which may prove to be invalid or ineffective for any reason;


52



--------------------------------------------------------------------------------

 


(c)    failure of the beneficiary to comply fully with conditions required in
order to demand payment under a Letter of Credit;
(d)    errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise or errors in
interpretation of technical terms or any consequence arising from causes beyond
the control of such Issuer; or
(e)    any loss or delay in the transmission or otherwise of any document or
draft required in order to make a Disbursement under a Letter of Credit.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit. None of the foregoing shall
affect, impair or prevent the vesting of any of the rights or powers granted to
any Issuer or any Revolving Loan Lender hereunder. In furtherance and not in
limitation or derogation of any of the foregoing, any action taken or omitted to
be taken by an Issuer in good faith (and not constituting gross negligence or
willful misconduct) shall be binding upon each Obligor and each such Secured
Party, and shall not put such Issuer under any resulting liability to any
Obligor or any Secured Party, as the case may be.
SECTION 2.6.6    Existing Letters of Credit. On the Closing Date, all Existing
Letters of Credit shall be deemed to have been issued hereunder and shall for
all purposes be deemed to be “Letters of Credit” hereunder.
SECTION 2.7    Register; Notes. The Register shall be maintained on the
following terms.
(a)    The Parent Borrower hereby designates the Administrative Agent to serve
as the Parent Borrower’s agent, solely for the purpose of this clause, to
maintain a register (the “Register”) on which the Administrative Agent will
record each Lender’s Commitment, the Loans made by each Lender and each
repayment in respect of the principal amount of the Loans, annexed to which the
Administrative Agent shall retain a copy of each Lender Assignment Agreement
delivered to the Administrative Agent pursuant to Section 10.11. Failure to make
any recordation, or any error in such recordation, shall not affect any
Obligor’s Obligations. The entries in the Register shall constitute prima facie
evidence and shall be binding, in the absence of manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person in
whose name a Loan is registered (or, if applicable, to which a Note has been
issued) as the owner thereof for the purposes of all Loan Documents,
notwithstanding notice or any provision herein to the contrary. Any assignment
or transfer of a Commitment or the Loans made pursuant hereto shall be
registered in the Register only upon delivery to the Administrative Agent of a
Lender Assignment Agreement that has been executed by the requisite parties
pursuant to Section 10.11. No assignment or transfer of a Lender’s Commitment or
Loans shall be effective unless such assignment or transfer shall have been
recorded in the Register by the Administrative Agent as provided in this
Section.
(b)    The Borrowers agree that, upon the request to the Administrative Agent by
any Lender, the Borrowers will execute and deliver to such Lender a Note
evidencing the Loans made by, and payable to the order of, such Lender in a
maximum principal amount equal to such Lender’s Percentage of the original
applicable Commitment Amount. The Borrowers hereby irrevocably authorizes each
Lender to


53



--------------------------------------------------------------------------------

 


make (or cause to be made) appropriate notations on the grid attached to such
Lender’s Note (or on any continuation of such grid), which notations, if made,
shall evidence, inter alia, the date of, the outstanding principal amount of,
and the interest rate and Interest Period applicable to the Loans evidenced
thereby. Such notations shall, to the extent not inconsistent with notations
made by the Administrative Agent in the Register, constitute prima facie
evidence and shall be binding on each Obligor absent manifest error; provided
that, the failure of any Lender to make any such notations shall not limit or
otherwise affect any Obligations of any Obligor.
SECTION 2.8    Extensions of Term Loans. (a) The Parent Borrower (with respect
to the New Term A Loans and New Term B Loans) and, the Lux Borrower (with
respect to the Euro Term Loans) and the Australian Borrower (with respect to the
Australian Term Loans) may at any time and from time to time request that all or
a portion of a Term Loan Class (an “Existing Class”) be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or a
portion of any principal amount of such Term Loan Class (any such Term Loans
which have been so converted, “Extended Term Loans”) and to provide for other
terms consistent with this Section 2.8. In order to establish any Extended Term
Loans, the applicable Borrower shall provide a notice to the Administrative
Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Class) (an “Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, on such terms as the
applicable Borrower and the Lenders providing such Extended Term Loans shall
agree except (x) the scheduled final maturity date shall be extended and all or
any of the scheduled amortization payments of principal of any class of Extended
Term Loans may be delayed to later dates than the scheduled amortization of
principal of the Existing Class of Euro Term Loans, New Term A Loans or, New
Term B Loans, Australian Term A-1 Loans or Australian Term A-2 Loans from which
they were converted (with any such delay resulting in a corresponding adjustment
to the scheduled amortization payments reflected in Section 3.1.1, as the case
may be, with respect to the Existing Class from which such Extended Term Loans
were converted, in each case as more particularly set forth in Section 2.8(c)
below) and (y) (A) the interest margins with respect to any class of Extended
Term Loans may be higher or lower than the interest margins for the Existing
Class of Euro Term Loans, New Term A Loans or, New Term B Loans, Australian Term
A-1 Loans or Australian Term A-2 Loans from which they were converted and/or (B)
additional fees may be payable to the Lenders providing such Extended Term Loans
in addition to or in lieu of any increased margins contemplated by the preceding
clause (A), in each case, to the extent provided in the applicable Extension
Amendment. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Class converted into Extended Term Loans pursuant to any
Extension Request. Any Extended Term Loans of any Extension Series shall
constitute a separate Class of Term Loans from the Existing Class from which
they were converted.
(b)    The applicable Borrower shall provide the applicable Extension Request at
least ten Business Days (or such shorter period as the Administrative Agent may
agree in its sole discretion) prior to the date on which Lenders under the
applicable Existing Class or Existing Classes are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Existing
Class or Existing Classes of Term Loans subject to such Extension Request
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of the Existing Class or Existing Classes of Term Loans
subject to such Extension Request that it has elected to convert into Extended
Term Loans. In the event that the aggregate amount of the


54



--------------------------------------------------------------------------------

 


Existing Class or Existing Classes subject to Extension Elections exceeds the
amount of Euro Term Loans, New Term A Loans or, New Term B Loans, Australian
Term A-1 Loans or Australian Term A-2 Loans, as applicable, requested to become
Extended Term Loans pursuant to the Extension Request, such Existing Class or
Existing Classes shall be converted to Extended Term Loans on a pro rata basis
across Extending Lenders based on the amount of such Euro Term Loans, New Term A
Loans or, New Term B Loans, Australian Term A-1 Loans or Australian Term A-2
Loans included in each such Extension Election.
(c)    Extended Term Loans shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which, except to the extent expressly
contemplated by the penultimate sentence of this Section 2.8(c) and
notwithstanding anything to the contrary set forth in Section 10.1, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Term Loans established thereby) executed by the applicable
Obligors of such Extended Term Loans, the Administrative Agent and the
applicable Extending Lenders. No Extension Amendment shall provide for any
tranche of Extended Term Loans in an aggregate principal amount that is less
than $25,000,000. In addition to any terms and changes required or permitted by
Section 2.8(a), each Extension Amendment shall amend the scheduled amortization
payments pursuant to Section 3.1.1 with respect to the Existing Class from which
the Extended Term Loans were converted to reduce each scheduled principal
repayment amounts for such Existing Class in the same proportion as the amount
of the Existing Class that is to be converted pursuant to such Extension
Amendment (it being understood that the amount of any principal repayment amount
payable with respect to any individual Term Loan of such Existing Class that is
not an Extended Term Loan shall not be reduced as a result thereof). In
connection with any Extension Amendment, Lux Borrower (in the case of an
extension of Euro Term Loans) and, the Parent Borrower (in the case of an
extension of New Term A Loans or New Term B Loans) or the Australian Borrower
(in the case of an extension of Australian Term A-1 Loans or Australian Term A-2
Loans) shall deliver (or cause to be delivered) an opinion of counsel reasonably
acceptable to the Administrative Agent, if reasonably requested by the
Administrative Agent.
(d)    Notwithstanding anything to the contrary contained in this Agreement, on
any date on which any Existing Class is converted to extend the related
scheduled maturity date(s) in accordance with Section 2.8(a) (an “Extension
Date”), the aggregate principal amount of existing Euro Term Loans, New Term A
Loans or, New Term B Loans, Australian Term A-1 Loans or Australian Term A-2
Loans, as applicable, of each Extending Lender shall be deemed reduced by an
amount equal to the aggregate principal amount of Euro Term Loans, New Term A
Loans or, New Term B Loans, Australian Term A-1 Loans or Australian Term A-2
Loans, as applicable, that are so converted to Extended Term Loans by such
Lender on such date.
(e)    This Section 2.8 shall supersede any provisions in Section 10.1 to the
contrary.
SECTION 2.9    Incremental Facilities. (a) At any time or from time to time
after the Closing Date, the Parent Borrower, by written notice to Administrative
Agent, may request (x) the establishment of one or more additional tranches of
“Australian Dollar term loans” (“Incremental A$ Term Loans”), “euro term loans”
(“Incremental Euro Term Loans”), “term A loans” denominated in Dollars
(“Incremental New Term A Loans”), “term B loans” denominated in Dollars
(“Incremental New Term B Loans”) or increases in the amount of any existing term
loan tranches (any such increases, together with the Incremental A$ Term Loans,
Incremental Euro Term Loans, Incremental New Term A Loans and the Incremental


55



--------------------------------------------------------------------------------

 


New Term B Loans, the “Incremental Term Loans”) and/or (y) the establishment of
up to A$75,000,000 of “Australian Dollar revolving facilities” (which may take
the form of bi-lateral or swing-line facilities) (“Incremental A$ Revolving
Commitments”) and/or increases in the Revolving Loan Commitments (“Incremental
RCF Commitments and, together with the Incremental A$ Revolving Commitments, the
“Incremental Revolving Commitments” and, the Incremental Revolving Commitments,
together with the Incremental Term Loans, the “Incremental Credit Increases”);
provided that each Incremental Credit Increase shall be in an aggregate
principal amount that is not less than $50,000,000 except as the Administrative
Agent may agree in its reasonable discretion. Each such notice shall specify the
date (each, an “Increased Amount Date”) on which the Parent Borrower proposes
that the Incremental Credit Increases shall be effective, which shall be a date
not less than 10 Business Days after the date on which such notice is delivered
to the Administrative Agent. The Parent Borrower may approach any Lender or any
Person (other than an Ineligible Assignee) to provide all or a portion of the
Incremental Credit Increases; provided that (i) no Lender will be required to
provide such Incremental Credit Increase and (ii) any entity providing all or a
portion of the Incremental Credit Increase that is not a Lender, an Affiliate of
a Lender or an Approved Fund shall not be an Ineligible Assignee and shall be
reasonably acceptable to the Administrative Agent (with such acceptance by the
Administrative Agent to not be unreasonably withheld or delayed). It is
understood and agreed that the Parent Borrower may request such Incremental
Credit Increases (other than Incremental RCF Commitments) on behalf of its
wholly-owned Subsidiaries, and any such Subsidiary that is a borrower of
Incremental A$ Term Loans or Incremental A$ Revolving Commitments is an
“Australian Borrower” hereunder.
(b)    In each case, such Incremental Credit Increase shall become effective as
of the applicable Increased Amount Date, provided that (i) no Default or Event
of Default shall exist on such Increased Amount Date before or after giving
effect to such Incremental Credit Increase, (ii) the Parent Borrower shall be in
compliance with Section 7.2.4 both before and after giving effect to such
Incremental Credit Increases, (iii) the Senior Secured Leverage Ratio shall be
less than 3.00 to 1.00 both before and after giving effect to such Incremental
Credit Increases (assuming, for the purposes of the calculations under this
clause (iii), that the Revolving Loan Commitments and any Incremental A$
Revolving Commitments are 50% drawn and that any Permitted Securitization is 50%
utilized), (iv) any Incremental Term Loans shall mature on or after the
Revolving Loan Termination Date; provided that up to A$300,000,000 of
Incremental A$ Term Loans may have a final maturity date prior to the Revolving
Loan Termination Date, (v) any Incremental Euro Term Loans shall mature on or
after the Euro Term Loan Maturity Date and shall have a weighted average life no
shorter than the then remaining weighted average life of the Euro Term Loans,
(vi) any Incremental New Term A Loans shall mature on or after the New Term A
Loan Maturity Date and shall have a weighted average life no shorter than the
then remaining weighted average life of the New Term A Loans, (vii) any
Incremental New Term B Loans shall mature on or after the New Term B Loan
Maturity Date and shall have a weighted average life no shorter than the
remaining weighted average life of the New Term B Loans, (viii) with respect to
any Incremental A$ Term Loans, the requirements of the “public offer” test in
Section 128 of the Australian Tax Act have been satisfied in relation to
interest payable on such Incremental A$ Term Loans, (ix) with respect to any
Incremental New Term A Loans or Incremental New Term B Loans incurred on a pari
passu basis within 18 months after the Closing Date, the interest rate margin in
respect of such Incremental Term Loans (including upfront fees in connection
therewith in excess of any upfront fees issued or paid in respect of any then
outstanding New Term A Loans or New Term B Loans, as applicable, but excluding
arrangement, structuring and underwriting


56



--------------------------------------------------------------------------------

 


fees) shall not exceed the Applicable Margin for the New Term A Loans or New
Term B Loans, as applicable, by more than 50 basis points or if it does so
exceed either such Applicable Margin by more than 50 basis points, the
Applicable Margin so exceeded shall be increased so that the interest rate
margin in respect of such Incremental Term Loan (giving effect to any upfront
fees in connection therewith in excess of any upfront fees issued or paid in
respect of any then outstanding Loans, but excluding arrangement, structuring
and underwriting fees) is no greater than the Applicable Margin for such New
Term A Loans or New Term B Loans, as applicable, minus 50 basis points and (x)
the Incremental Credit Increases shall be effected pursuant to one or more
joinder agreements (or such other form) in a form reasonably acceptable to the
Administrative Agent (each, a “Joinder Agreement”) executed and delivered by the
applicable Borrower, the applicable Incremental Lender and the Administrative
Agent pursuant to which such Incremental Lender agrees to be bound to the terms
of this Agreement as a Lender; provided, further, that the Lenders committing to
provide such Incremental Term Loans the proceeds of which are to be used to
finance a Permitted Acquisition may agree to waive the conditions set forth in
the foregoing clauses (i), (ii) and (iii) without the consent of any other
Lenders. Any Incremental Term Loans made on an Increased Amount Date shall be
designated a separate tranche of Incremental Term Loans for all purposes of this
Agreement. Any Incremental Credit Increase incurred by a Foreign Subsidiary of
the Parent Borrower may be secured by the Guarantees and collateral securing the
Obligations on a pari passu basis as well as the assets of such subsidiary
borrower and its subsidiaries, together with accompanying Guarantees, subject to
customary limitations.
(c)    On any Increased Amount Date on which Incremental RCF Commitments (other
than Incremental A$ Revolving Commitments) are effected, subject to the
satisfaction of the foregoing terms and conditions, (a) each of the Lenders with
Revolving Loan Commitments shall assign to each Person with an Incremental
Revolving Commitment (each, a “Incremental Revolving Lender”) and each of the
Incremental Revolving Lenders shall purchase from each of the Lenders with
Revolving Loan Commitments, at the principal amount thereof, such interests in
the Revolving Loans outstanding on such Increased Amount Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, the Revolving Loans will be held by existing Revolving Loan Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Loan Commitments after giving effect to the addition of such Incremental
Revolving Commitments to the Revolving Loan Commitments, (b) the participations
held by the Revolving Loan Lenders in the Revolving Exposure immediately prior
to such Increased Amount Date shall be automatically reallocated so as to held
by existing Revolving Loan Lenders and Incremental Revolving Lenders ratably in
accordance with their Revolving Loan Commitments after giving effect to the
addition of such Incremental Revolving Commitments to the Revolving Loan
Commitments, (c) each Incremental Revolving Commitment shall be deemed for all
purposes a Revolving Loan Commitment and each Loan made thereunder (an
“Incremental Revolving Loan”) shall be deemed, for all purposes, a Revolving
Loan and (d) each Incremental Revolving Lender shall become a Lender with
respect to the Incremental Revolving Commitment and all matters relating
thereto. The terms and provisions of the Incremental Revolving Loans and
Incremental Revolving Commitments (other than Incremental A$ Revolving
Commitments) shall be identical to the Revolving Loans and the Revolving Loan
Commitments.
(d)    On any Increased Amount Date on which any Incremental Term Loans are to
be made, subject to the satisfaction of the foregoing terms and conditions, (i)
each Person with a commitment to make an Incremental Term Loan (each, an
“Incremental Term Loan Lender”) shall make an Incremental Term Loan to the
applicable Borrower, in an amount equal to such


57



--------------------------------------------------------------------------------

 


commitment amount and (ii) each Incremental Term Loan Lender shall become a
Lender hereunder with respect to the Incremental Term Loans made pursuant
thereto.
(e)    Each Joinder Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.9 and in connection with the
satisfaction of, or demonstration of the satisfaction of, the requirements of
the “public offer” test in Section 128F of the Australian Tax Act, including,
but not limited to, retitling this Agreement the “Syndicated FacilitiesFacility
Agreement” (or such similar title).
ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
SECTION 3.1    Repayments and Prepayments; Application. The Borrowers agree that
the Loans shall be repaid and prepaid pursuant to the following terms.
SECTION 3.1.1     Repayments and Prepayments. The Borrowers shall repay in full
the unpaid principal amount of each Loan upon the applicable Stated Maturity
Date therefor. Prior thereto, payments and prepayments of the Loans shall or may
be made as set forth below.
(a)    From time to time on any Business Day, the Borrowers may, subject to
Section 3.1.1(d), make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any
(i)    Loans (other than Swing Line Loans and Australian Loans); provided that,
(A) any such voluntary prepayment of the (xw) New Term Loans shall be made among
New Term A Loans and/or New Term B Loans as directed by the Parent Borrower, and
shall be made of the same type and, if applicable, having the same Interest
Period of all Lenders that have made such New Term A Loans or New Term B Loans
(applied to the remaining amortization payments for the New Term A Loans or the
New Term B Loans, as the case may be, in such amounts as the Parent Borrower
shall determine), (y) Euro Term Loans shall be made of the same type and, if
applicable, having the same Interest Period of all Lenders that have made such
Euro Term Loans (applied to remaining amortization payments for the Euro Term
Loans in such amounts as the Lux Borrower shall determine) and, (z) Revolving
Loans shall be made pro rata among the Revolving Loans of the same type, having
the same Interest Period of all Lenders that have made such Revolving Loans;
(B) all such voluntary prepayments shall require at least (1) in the case of
Base Rate Loans, one but no more than five Business Days’ prior notice to the
Administrative Agent and (2) in the case of LIBO Rate Loans or EURIBOR Rate
Loans, three but no more than five Business Days’ prior notice to the
Administrative Agent; and (C) all such voluntary partial prepayments shall be in
an aggregate minimum amount of $1,000,000 and an integral multiple of $500,000;
and
(ii)    Swing Line Loans; provided that, (A) all such voluntary prepayments
shall require prior telephonic notice to the Swing Line Lender on or before
1:00 p.m. on the day of such prepayment (such notice to be confirmed in writing
within 24 hours thereafter); and (B) all such voluntary partial prepayments
shall be in an aggregate minimum amount of $200,000 and an integral multiple of
$100,000.;


58



--------------------------------------------------------------------------------

 


(iii)    Australian Term Loans; provided that (A) such voluntary prepayments
shall be applied ratably among the Australian Lenders participating in that
Australian Term Loan and (B) such voluntary prepayments shall require at least
three but no more than five Business Days’ prior notice to the Administrative
Agent and (C) all such voluntary partial prepayments shall be in an aggregate
minimum amount of A$5,000,000 and an integral multiple of A$1,000,000; and
(iv)    Australian Revolving Loans, in accordance with the Australian Revolving
Facility Agreement.
(b)    On each date when the aggregate Revolving Exposure of all Revolving Loan
Lenders exceeds the Revolving Loan Commitment Amount (as it may be reduced from
time to time pursuant to this Agreement), the Parent Borrower shall make a
mandatory prepayment of Revolving Loans or Swing Line Loans (or both) and, if
necessary, Cash Collateralize all Letter of Credit Outstandings, in an aggregate
amount equal to such excess.
(c)    On each Quarterly Payment Date (beginning with the first Quarterly
Payment Date following the Euro Term Loan Effective Date), the Lux Borrower
shall make a scheduled repayment of the aggregate outstanding principal amount,
if any, of all Euro Term Loans in an amount equal to 0.25% of the original
principal amount of all Euro Term Loans, with the remaining amount of Euro Term
Loans due and payable in full on the Stated Maturity Date for Euro Term Loans.
(d)    On each Quarterly Payment Date occurring during any period set forth
below (beginning with the first Quarterly Payment Date following the Closing
Date), the Parent Borrower shall make a scheduled repayment of the aggregate
outstanding principal amount, if any, of all New Term A Loans in an amount equal
to the percentage of the original principal amount of all New Term A Loans set
forth below opposite such period, with the remaining amount of New Term A Loans
due and payable in full on the Stated Maturity Date:
Period
Percentage
Each of the first four Quarterly Payment Dates
1.25%
Each of the next four Quarterly Payment Dates
1.875%
Each of the next eight Quarterly Payment Dates
2.50%
Each Quarterly Payment Date thereafter
3.75%



(e)    On each Quarterly Payment Date (beginning with first Quarterly Payment
Date following the Closing Date), the Parent Borrower shall make a scheduled
repayment of the aggregate outstanding principal amount, if any, of all New Term
B Loans in an amount equal to 0.25% of the original principal amount of all New
Term B Loans, with the remaining amount of New Term B Loans due and payable in
full on the Stated Maturity Date.
(f)    Any (a) prepayment of the New Term B Loans using proceeds of Indebtedness
incurred by an Obligor from a substantially concurrent incurrence of syndicated
term loans for which the interest rate payable thereon on the date of such
prepayment is lower than the LIBO Rate on the date of such prepayment plus the
Applicable Margin with respect to the New Term B Loans on the date of such
prepayment with the primary purpose of refinancing New Term B Loans at a lower
interest rate and (b) repricing of the New Term B Loans pursuant to an


59



--------------------------------------------------------------------------------

 


amendment to this Agreement resulting in the interest rate payable thereon on
the date of such amendment being lower than the LIBO Rate on the date
immediately prior to such amendment plus the Applicable Margin with respect to
the New Term B Loans on the date immediately prior to such amendment shall be
accompanied by a prepayment fee equal to 1.0% of the aggregate principal amount
of such prepayment (or, in the case of clause (b) above, of the aggregate amount
of New Term B Loans outstanding immediately prior to such amendment) if made on
or prior to the first anniversary of the Closing Date.
(g)    To the extent any New Term A Loans, the New Term B Loans and the Euro
Term Loans are outstanding, the Parent Borrower shall (subject to the next
proviso) within 10 days after receipt of any Net Disposition Proceeds or Net
Casualty Proceeds in excess of $25,000,000 by the Parent Borrower or any of its
Restricted Subsidiaries, deliver to the Administrative Agent a calculation of
the amount of such proceeds, and, to the extent the aggregate amount of such (i)
Net Disposition Proceeds received by the Parent Borrower and its Restricted
Subsidiaries in any period of twelve consecutive calendar months since the
Closing Date exceeds $50,000,000 and (ii) Net Casualty Proceeds received by the
Parent Borrower and its Restricted Subsidiaries in any period of twelve
consecutive calendar months since the Closing Date exceeds $100,000,000, the
Parent Borrower (with respect to the New Term Loans) and the Lux Borrower (with
respect to the Euro Term Loans) shall make a mandatory prepayment of the New
Term A Loans, the New Term B Loans and the Euro Term Loans in an amount equal to
100% of such excess Net Disposition Proceeds or Net Casualty Proceeds, as
applicable; provided that, so long as (i) no Event of Default has occurred and
is continuing, such proceeds may be retained by the Parent Borrower and its
Restricted Subsidiaries (and be excluded from the prepayment requirements of
this clause) to be invested or reinvested within one year or, subject to
immediately succeeding clause (ii), 18 months or 36 months, as applicable, to
the acquisition or construction of other assets or properties consistent with
the businesses permitted to be conducted pursuant to Section 7.2.1 (including by
way of merger or Investment), and (ii) within one year following the receipt of
such Net Disposition Proceeds or Net Casualty Proceeds, such proceeds are (A)
applied or (B) committed to be, and actually are, applied within (I) 18 months
following the receipt of such Net Disposition Proceeds or (II) 36 months
following the receipt of such Net Casualty Proceeds, in each case to such
acquisition or construction plan. The amount of such Net Disposition Proceeds or
Net Casualty Proceeds unused or uncommitted after such one year, 18 months or 36
months, as applicable, period shall be applied to prepay the New Term A Loans,
the New Term B Loans and the Euro Term Loans as set forth in Section 3.1.2. At
any time after receipt of any such Net Casualty Proceeds in excess of
$25,000,000 but prior to the application thereof to such mandatory prepayment or
the acquisition of other assets or properties as described above, upon the
request by the Administrative Agent (acting at the direction of the Required
Lenders) to the Parent Borrower, the Parent Borrower shall deposit an amount
equal to such excess Net Casualty Proceeds into a cash collateral account
maintained with (and subject to documentation reasonably satisfactory to) the
Collateral Agent for the benefit of the Secured Parties (and over which the
Collateral Agent shall have a first priority perfected Lien) pending application
as a prepayment or to be released as requested by the Parent Borrower in respect
of such acquisition. Amounts deposited in such cash collateral account shall be
invested in Cash Equivalent Investments, as directed by the Parent Borrower.
Notwithstanding anything herein to the contrary, to the extent that the Parent
Borrower has determined in good faith that the repatriation to the United States
of any or all of the Net Disposition Proceeds of any Disposition by a Foreign
Subsidiary or the Net Casualty Proceeds of any Casualty Event incurred by a
Foreign Subsidiary could reasonably be expected to have adverse tax cost
consequences on the Parent Borrower or its Subsidiaries, an amount equal to such
Net Disposition Proceeds or Net Casualty Proceeds that would be so


60



--------------------------------------------------------------------------------

 


affected will not be subject to repayment under this Section 3.1.1(g). For the
avoidance of doubt, nothing in this Section 3.1.1(g) shall require the Parent
Borrower to cause any amounts to be repatriated to the United States (whether or
not such amounts are used in or excluded from the determination of the amount of
any mandatory prepayments hereunder).
(h)    To the extent any Term B Loans are outstanding, within 100 days after the
close of each Fiscal Year (beginning with the Fiscal Year ending on or about
December 31, 2016) the Parent Borrower (with respect to the New Term B Loans)
and the Lux Borrower (with respect to the Euro Term Loans) shall make a
mandatory prepayment of the Euro Term Loans and the New Term B Loans, as
applicable, in an amount equal to (i) the product of (A) the Excess Cash Flow
(if any) for such Fiscal Year multiplied by (B) the Applicable Percentage minus
(ii) the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent of a corresponding
reduction of the Revolving Loan Commitment Amount pursuant to Section 2.2.1)
made during such Fiscal Year or, at the option of the Parent Borrower, after
year-end and prior to when such Excess Cash Flow prepayment is due, to be
applied as set forth in Section 3.1.2. Notwithstanding anything herein to the
contrary, (i) to the extent that Parent Borrower has determined in good faith
that the repatriation to the United States of any Excess Cash Flow attributable
to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”) would have
adverse tax cost consequences on the Parent Borrower or its Subsidiaries, an
amount equal to such Foreign Subsidiary Excess Cash Flow that would be so
affected will not be subject to repayment under this Section 3.1.1(h). For the
avoidance of doubt, nothing in this Section 3.1.1(h) shall require the Parent
Borrower to cause any amounts to be repatriated to the United States (whether or
not such amounts are used in or excluded from the determination of the amount of
any mandatory prepayments hereunder).
(i)    To the extent any Euro Term Loans, New Term A Loans or New Term B Loans
are outstanding, concurrently with the receipt by the Parent Borrower or any of
its Restricted Subsidiaries of any Net Debt Proceeds, the Parent Borrower (with
respect to the New Term Loans) and the Lux Borrower (with respect to the Euro
Term Loans) shall make a mandatory prepayment of the Euro Term Loans, New Term A
Loans or New Term B Loans, as applicable, in an amount equal to 100% of such Net
Debt Proceeds, to be applied as set forth in Section 3.1.2.
(j)    Immediately upon any acceleration of the Stated Maturity Date of any
Loans pursuant to Section 8.2 or Section 8.3, the Borrowers shall repay all the
Loans, unless, pursuant to Section 8.3, only a portion of all the Loans is so
accelerated (in which case the portion so accelerated shall be so repaid).
Amounts prepaid on account of the Euro Term Loans, New Term A Loans or New Term
B Loans may not be reborrowed. Each prepayment of any Loans made pursuant to
this Section shall be without premium or penalty, except as may be required by
Section 4.4.
SECTION 3.1.2    Application. Amounts prepaid pursuant to Section 3.1.1 shall be
applied as set forth in this Section.
(a)    Subject to clause (b), each prepayment or repayment of the principal of
the Loans shall be applied, to the extent of such prepayment or repayment,
first, to the principal amount thereof being maintained as Base Rate Loans, and
second, subject to the terms of Section 4.4, to the principal amount thereof
being maintained as LIBO Rate Loans or, EURIBOR Rate Loans or BBSY Rate Loans,
as applicable.


61



--------------------------------------------------------------------------------

 


(b)    Each prepayment of the Euro Term Loans, New Term A Loans and New Term B
Loans, as applicable, made pursuant to clauses (g), (h) and (i) of Section 3.1.1
shall be applied first, pro rata to a mandatory prepayment of the outstanding
principal amount of all Euro Term Loans, New Term A Loans (other than
prepayments made pursuant to Section 3.1.1(h)) and New Term B Loans (with the
amount of such prepayment being applied (A) first to the remaining Euro Term
Loans, New Term A Loans (other than in connection with prepayments made pursuant
to Section 3.1.1(h)) and New Term B Loans, to reduce in direct order of maturity
the amortization payments that are due and payable within 24 calendar months
from the date of such prepayment, and (B) second, to the extent in excess of the
amounts to be applied pursuant to the preceding clause (A), to reduce the then
remaining Euro Term Loan, New Term A Loan (other than prepayments made pursuant
to Section 3.1.1(h)) and New Term B Loan amortization payments on a pro rata
basis).
(c)    So long as the Administrative Agent has received prior written notice
from the applicable Borrower of a mandatory prepayment pursuant to clauses (g),
(h) and (i) of Section 3.1.1, the Administrative Agent shall provide notice of
such mandatory prepayment to the Lenders with Euro Term Loans, New Term A Loans
(other than prepayments made pursuant to Section 3.1.1(h)) and New Term B Loans.
It is understood and agreed by the Lux Borrower that, notwithstanding receipt by
the Administrative Agent of any such mandatory prepayment, the Euro Term Loans
shall not be deemed repaid, unless otherwise consented to by the Administrative
Agent, until five Business Days have elapsed from the delivery to the
Administrative Agent of the notice described above in this clause (c).
SECTION 3.2    Interest Provisions. Interest on the outstanding principal amount
of the Loans shall accrue and be payable in accordance with the terms set forth
below.
SECTION 3.2.1     Rates. Subject to Section 2.3.2, pursuant to an appropriately
delivered Borrowing Request or, Continuation/Conversion Notice or notice in the
form set out in Schedule II of the Australian Syndicated Facility Agreement with
respect to Australian Term Loans, the applicable Borrower may elect that the
Loans comprising a Borrowing accrue interest at a rate per annum:
(a)    on that portion maintained from time to time as a Base Rate Loan, equal
to the sum of the Alternate Base Rate from time to time in effect plus the
Applicable Margin; provided that, Swing Line Loans shall always accrue interest
at the Alternate Base Rate plus the then effective Applicable Margin for
Revolving Loans maintained as Base Rate Loans;
(b)    on that portion maintained as a LIBO Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the LIBO Rate (Reserve Adjusted)
plus the Applicable Margin; and
(c)    on that portion maintained as a EURIBOR Rate Loan, during each Interest
Period applicable thereto, equal to the sum of the EURIBOR Rate plus the
Applicable Margin.; and
(d)    on that portion maintained as BBSY Rate Loan, during each Interest Period
applicable thereto, equal to the sum of the BBSY Rate plus the Applicable
Margin.
All LIBO Rate Loans and, EURIBOR Rate Loans and BBSY Rate Loans shall bear
interest from and including the first day of the applicable Interest Period to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to such Loan.
SECTION 3.2.2    Post-Default Rates. If all or any portion of the Obligations
shall not be paid when due (whether at the Stated Maturity, by acceleration or
otherwise), the applicable Borrower shall


62



--------------------------------------------------------------------------------

 


pay, but only to the extent permitted by law, interest (after as well as before
judgment) on all such unpaid Obligations at a rate per annum equal to (a) in the
case of principal on any Loan, the rate of interest that otherwise would be
applicable to such Loan plus 2% per annum; and (b) in the case of overdue
interest, fees, and other monetary Obligations, (i) with respect to the Euro
Term Loans, the Euro Base Rate from time to time in effect, plus the Applicable
Margin for the Euro Term Loans, plus 2% per annum and, (ii) with respect to the
New Term Loans, the LIBO Rate from time to time in effect, plus the Applicable
Margin for any LIBO Rate Loan, accruing interest at the Euro Base Rate, plus 2%
per annum., (iii) with respect to the Australian Term Loans, the BBSY Rate from
time to time in effect, plus the Applicable Margin for that BBSY Rate Loan, plus
2% per annum and (iv) with respect to the Australian Revolving Loans, as set
forth in the Australian Revolving Facility Agreement.
SECTION 3.2.3    Payment Dates. Interest accrued on each Loan shall be payable,
without duplication:
(a)    on the Stated Maturity Date therefor;
(b)    on the date of any payment or prepayment, in whole or in part, of
principal outstanding on such Loan on the principal amount so paid or prepaid;
(c)    with respect to Base Rate Loans, on each Quarterly Payment Date occurring
after the Closing Date;
(d)    with respect to LIBO Rate Loans and, EURIBOR Rate Loans and BBSY Rate
Loans, on the last day of each applicable Interest Period (and, if such Interest
Period shall exceed three months, on the date occurring on each three-month
interval occurring after the first day of such Interest Period);
(e)    with respect to any Base Rate Loans converted into LIBO Rate Loans on a
day when interest would not otherwise have been payable pursuant to clause (c),
on the date of such conversion; and
(f)    on that portion of any Loans the Stated Maturity Date of which is
accelerated pursuant to Section 8.2 or Section 8.3, immediately upon such
acceleration.
Interest accrued on Loans or other monetary Obligations after the date such
amount is due and payable (whether on the Stated Maturity Date, upon
acceleration or otherwise) shall be payable upon demand.
SECTION 3.3    Fees. The Parent Borrower agrees to pay the fees set forth below.
All such fees shall be non-refundable when earned and paid.
SECTION 3.3.1    Commitment Fee. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Non-Defaulting Lender, for the
period (including any portion thereof when its Revolving Loan Commitments are
suspended by reason of the Parent Borrower’s inability to satisfy any condition
of Article V) commencing on the Closing Date and continuing through the
Revolving Loan Commitment Termination Date, a commitment fee in an amount equal
to the Applicable Commitment Fee Margin, in each case on such Revolving Loan
Lender’s Revolving Loan Percentage of the sum of the average daily unused
portion of the Revolving Loan Commitment Amount (net of Letter of Credit
Outstandings). All commitment fees payable pursuant to this Sectionclause (a)
shall be calculated on a year comprised of 360 days and payable by the Parent
Borrower in arrears on each Quarterly Payment Date, commencing with the first
Quarterly Payment Date following the Closing


63



--------------------------------------------------------------------------------

 


Date, and on the Revolving Loan Commitment Termination Date. The making of Swing
Line Loans shall not constitute usage of the Revolving Loan Commitment with
respect to the calculation of commitment fees to be paid by the Parent Borrower
to the Revolving Loan Lenders.
(b)    The Australian Borrower agrees to pay a commitment fee on sum of the
average daily unused portion of the Australian Revolving Commitments as set
forth in the Australian Revolving Facility Agreement.
SECTION 3.3.2    Agents’ Fees. The Parent Borrower agrees to pay to each of the
Agents and each of the Co-Documentation Agents the fees in the amounts and on
the dates set forth in any fee agreements with any of the Agents and
Co-Documentation Agents and to perform any other obligations contained therein.
SECTION 3.3.3    Letter of Credit Fee. The Parent Borrower agrees to pay to the
Administrative Agent, for the pro rata account of the applicable Issuer and each
Revolving Loan Lender, a Letter of Credit fee in a per annum amount equal to the
then effective Applicable Margin for Revolving Loans maintained as LIBO Rate
Loans, multiplied by the average daily Stated Amount of each such Letter of
Credit, such fees being payable quarterly in arrears on each Quarterly Payment
Date following the date of issuance of each Letter of Credit and on the
Revolving Loan Commitment Termination Date. The Parent Borrower further agrees
to pay to the applicable Issuer, quarterly in arrears on each Quarterly Payment
Date, a fronting fee of 0.25% per annum on the average daily Stated Amount of
each such Letter of Credit and such other reasonable fees and charges in
connection with the issuance, negotiation, settlement, amendment and processing
of each Letter of Credit as agreed to by the Parent Borrower and such Issuer.
SECTION 3.3.4    Open Account Agreement Payments. Each Open Account Discount
Purchaser agrees to pay (and in the case of any Open Account Discount Purchaser
that is an affiliate of a Lender, such Lender agrees to cause such Open Account
Discount Purchaser to pay) to the Administrative Agent, for the pro rata account
of each Revolving Loan Lender, an amount with respect to any Open Account Paying
Agreement to which it is a party equal to, on a per annum basis, the then
effective Applicable Margin for Revolving Loans maintained as LIBO Rate Loans
multiplied by the aggregate amount of OA Payment Obligations actually paid to
such Open Account Discount Purchaser by the relevant Obligor under the relevant
Open Account Paying Agreement, such amounts being payable quarterly in arrears
on each Quarterly Payment Date following the date of the entry into such Open
Account Discount Agreement and on the Revolving Loan Commitment Termination
Date.
ARTICLE IV
CERTAIN LIBO RATE, EURIBOR RATE AND OTHER PROVISIONS
SECTION 4.1    LIBO Rate or, EURIBOR Rate or BBSY Rate Lending Unlawful. If any
Lender shall determine (which determination shall, upon notice thereof to the
Parent Borrower and the Administrative Agent, constitute prima facie evidence
thereof and shall be binding on the Parent Borrower absent manifest error) that
the introduction of or any change in or in the interpretation of any law makes
it unlawful, or any Governmental Authority asserts that it is unlawful, for such
Lender to make or continue any Loan as, or to convert any Loan into, a LIBO Rate
Loan or, a EURIBOR Rate Loan or a BBSY Rate Loan, the obligations of such Lender
to make, continue or convert any such LIBO Rate Loan or, EURIBOR Rate Loan or
BBSY Rate Loan shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances


64



--------------------------------------------------------------------------------

 


causing such suspension no longer exist, and (a) all outstanding LIBO Rate Loans
payable to such Lender shall automatically convert into Base Rate Loans at the
end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion and, (b) all outstanding EURIBOR Rate Loans
payable to such Lender shall automatically convert into Euro Base Rate Loans at
the end of the then current Interest Periods with respect thereto or sooner, if
required by such law or assertion. and (c) all outstanding BBSY Rate Loans
payable to such Lender shall automatically convert into Australian Base Rate
Loans at the end of the then current Interest Periods with respect thereto or
sooner, if required by such law or assertion.
SECTION 4.2    Deposits Unavailable; Inability to Determine Interest Rates. (a)
If at the time that the Administrative Agent shall seek to determine the Screen
Rate on the Quotation Day for any Interest Period for a LIBO Rate Loan or, a
EURIBOR Rate Loan or a BBSY Rate Loan, the Screen Rate shall not be available
for such Interest Period for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
Reference Bank Rate shall be the LIBO Rate or, EURIBOR Rate or BBSY Rate for
such Interest Period for such LIBO Rate Loan or, EURIBOR Rate LoansLoan or BBSY
Rate Loan, as applicable; provided that if any Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if, as of the Specified Time on the Quotation Day for
such Interest Period, less(i) in respect of BBSY Rate Loans, the Reference Bank
Rate is not available, Section 4.2(c) shall apply, and (ii) in respect of LIBO
Rate Loans or EURIBOR Rate Loans, fewer than two Reference Banks shall have
supplied a Submitted Reference Bank Rate to the Administrative Agent for
purposes of determining the LIBO Rate or, the EURIBOR Rate or the BBSY Rate for
such LIBO Rate Loan or, EURIBOR Rate Loan or BBSY Rate Loan, as applicable, the
Administrative Agent shall be deemed to have determined that adequate and
reasonable means do not exist for ascertaining the LIBO Rate or EURIBOR Rate for
such LIBO Rate Loan or EURIBOR Rate Loan, as applicable, and Section 4.2(b)(ii)
shall apply.
(b)    If the Administrative Agent shall have determined that
(i)    Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to it in its relevant market; or
(ii)    by reason of circumstances affecting it’s relevant market, adequate
means do not exist for ascertaining the interest rate applicable hereunder to
LIBO Rate Loans or EURIBOR Rate Loans; or
(iii)    in respect of BBSY Rate Loans, if before 5 p.m. on the Business Day
after the Quotation Day for the relevant Interest Period, two or more Lenders
whose participations exceed 40% of that BBSY Rate Loan (or where there is only
one Lender, that Lender) notify the Administrative Agent that the cost to it of
funding its participation in a BBSY Rate Loan (from the wholesale market for
Australian Dollars) would be in excess of BBSY Rate (in which case an “Affected
Lender” will be a Lender which gives such a notification);
then, (x) if Section 4(b)(i) or (ii) applies, upon notice from the
Administrative Agent to the Borrowers and the Lenders, the obligations of all
Lenders under Section 2.3 and Section 2.4 to make or continue any


65



--------------------------------------------------------------------------------

 


Loans as, or to convert any Loans into, LIBO Rate Loans or EURIBOR Rate Loans
shall forthwith be suspended until the Administrative Agent shall notify the
Borrowers and the Lenders that the circumstances causing such suspension no
longer exist, and (y) if Section 4(b)(iii) applies, Section 4.2(c) shall apply
to the participation in the BBSY Rate Loan of each Affected Lender for the
relevant Interest Period.
(c)    If this Section 4.2(c) applies, the rate of interest on each relevant
Lender’s share of the relevant BBSY Rate Loan for the relevant Interest Period
shall be the percentage rate per annum which is the sum of Applicable Margin and
the rate of interest notified to the Administrative Agent by the Lender to be
that which expresses as a percentage rate per annum, the cost to the Lender of
funding its participation in that BBSY Rate Loan from whatever source it may
reasonably select (to be notified as soon as practicable and in any event within
3 Business Days of the first day of that Interest Period). If this Section
4.2(c) applies and the Administrative Agent or the Australian Borrower so
requires, the Administrative Agent and the Australian Borrower shall enter into
negotiations (for a period of not more than 30 days) with a view to agreeing a
substitute basis for determining the rate of interest, and any such alternative
basis agreed shall, with the prior consent of all the Lenders and the Australian
Borrower, be binding on all Parties.
SECTION 4.3    Increased LIBO Rate or, EURIBOR Rate Loan or BBSY Rate Loan
Costs, etc. Each Borrower agrees to reimburse each Lender and each Issuer for
any increase in the cost to such Lender or Issuer of, or any reduction in the
amount of any sum receivable by such Secured Party in respect of, such Secured
Party’s Commitments and the making of Credit Extensions hereunder (including the
making, continuing or maintaining (or of its obligation to make or continue) any
Loans as, or of converting (or of its obligation to convert) any Loans into,
LIBO Rate Loans or, EURIBOR Rate Loans or BBSY Rate Loans) that arise in
connection with any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase‑in after the Closing Date (or, for a
Lender who becomes a party to this Agreement after the Closing Date and is
participating in a BBSY Rate Loan, to the extent the relevant event affects that
BBSY Rate Loan, after the date that Lender becomes a party to this Agreement)
of, any law or regulation, directive, guideline, decision or request (whether or
not having the force of law) of any Governmental Authority, except for such
changes with respect to increased capital costs and Taxes which are governed by
Sections 4.5 and 4.6, respectively. Each affected Secured Party shall promptly
notify the Administrative Agent and the applicable Borrower in writing of the
occurrence of any such event, stating the reasons therefor and the additional
amount required fully to compensate such Secured Party for such increased cost
or reduced amount. Such additional amounts shall be payable by the applicable
Borrower directly to such Secured Party within five Business Days of its receipt
of such notice, and such notice shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on such Borrower.
SECTION 4.4    Funding Losses. In the event any Lender shall incur any actual
loss or expense (including any actual loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
(if any) to make or continue any portion of the principal amount of any Loan as,
or to convert any portion of the principal amount of any Loan into, a LIBO Rate
Loan or, a EURIBOR Rate Loan or a BBSY Rate Loan) as a result of


66



--------------------------------------------------------------------------------

 


(a)    any conversion or repayment or prepayment of the principal amount of any
LIBO Rate Loan or, EURIBOR Rate Loan or BBSY Rate Loan on a date other than the
scheduled last day of the Interest Period applicable thereto, whether pursuant
to Article III or otherwise;
(b)    any Loans not being made continued or converted as LIBO Rate Loans or,
EURIBOR Rate Loans or BBSY Rate Loans in accordance with the Borrowing Request
or other notice therefor;
(c)    any Loans not being continued as, or converted into, LIBO Rate Loans or,
EURIBOR Rate Loans or BBSY Rate Loans in accordance with the
Continuation/Conversion Notice therefor; or
(d)    the assignment of any LIBO Rate Loan or, EURIBOR Rate Loan or BBSY Rate
Loan other than on the last day of an Interest Period therefor as a result of a
request by a Borrower pursuant to Section 4.11;
then, upon the written notice of such Lender to the applicable Borrower (with a
copy to the Administrative Agent), such Borrower shall, within five days of its
receipt thereof, pay directly to such Lender such amount as will (in the
reasonable determination of such Lender) reimburse such Lender for such actual
loss or expense. Such written notice shall, in the absence of manifest error,
constitute prima facie evidence thereof and shall be binding on such Borrower.
SECTION 4.5    Increased Capital Costs. If any change in, or the introduction,
adoption, effectiveness, interpretation, reinterpretation or phase‑in of, any
law or regulation, directive, guideline, decision or request (whether or not
having the force of law) of any Governmental Authority after the Closing Date
(or, for a Lender who becomes a party to this Agreement after the Closing Date
and is participating in a BBSY Rate Loan, to the extent the relevant event
affects that BBSY Rate Loan, after the date that Lender becomes a party to this
Agreement) affects or would affect the amount of capital or liquidity required
or expected to be maintained by any Secured Party or any Person controlling such
Secured Party, and such Secured Party determines (in good faith but in its sole
and absolute discretion) that as a result thereof the rate of return on its or
such controlling Person’s capital as a consequence of the Commitments or the
Credit Extensions made, or the Letters of Credit participated in, by such
Secured Party is reduced to a level below that which such Secured Party or such
controlling Person could have achieved but for the occurrence of any such
circumstance, then upon notice (together with reasonably detailed supporting
documentation) from time to time by such Secured Party to the applicable
Borrower, the applicable Borrower shall within five Business Days following
receipt of such notice pay directly to such Secured Party additional amounts
sufficient to compensate such Secured Party or such controlling Person for such
reduction in rate of return. A statement in reasonable detail of such Secured
Party as to any such additional amount or amounts shall, in the absence of
manifest error, constitute prima facie evidence thereof and shall be binding on
the applicable Borrower. In determining such amount, such Secured Party may use
any method of averaging and attribution that it (in its sole and absolute
discretion) shall deem applicable. Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and (ii)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all


67



--------------------------------------------------------------------------------

 


requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented., except that for Lenders participating in a BBSY Rate Loan, such
deeming does not apply for any measures under (i) and (ii) that have been
enacted, adopted, issued or implemented before the date the Lender became a
party to the Australian Syndicated Facility Agreement.
SECTION 4.6    Taxes. Each Borrower covenants and agrees as follows with respect
to Taxes.
(a)    Any and all payments by the Borrowers under each Loan Document shall be
made without setoff, counterclaim or other defense, and free and clear of, and
without deduction or withholding for or on account of, any Taxes, unless
otherwise required by law. In the event that any Taxes are imposed and required
by law to be deducted or withheld from any payment required to be made by any
Obligor to or on behalf of any Secured Party under any Loan Document, then:
(i)    subject to clause (g), if such Taxes are Non-Excluded Taxes, the amount
of such payment shall be increased as may be necessary so that such payment is
made, after withholding or deduction for or on account of such Taxes, in an
amount that is not less than the amount provided for in such Loan Document; and
(ii)    each Borrower shall withhold the full amount of such Taxes from such
payment (as increased pursuant to clause (a)(i)) and shall pay such amount to
the Governmental Authority imposing such Taxes in accordance with applicable
law.
(b)    In addition, the Borrowers shall pay all Other Taxes imposed to the
relevant Governmental Authority imposing such Other Taxes in accordance with
applicable law, except Luxembourg registration duties (droits d’enregistrement)
payable due to a registration, submission or filing by an Indemnified Party of
any Loan Document where such registration, submission or filing is or was not
required to maintain or preserve the rights of the Indemnified Party under such
Loan Document.
(c)    Upon the written request of the Administrative Agent, as promptly as
practicable after the payment of any Non-Excluded Taxes or Other Taxes, and in
any event within 45 days of any such written request, the applicable Borrower
shall furnish to the Administrative Agent a copy of an official receipt (or a
certified copy thereof) evidencing the payment of such Non-Excluded Taxes or
Other Taxes. The Administrative Agent shall make copies thereof available to any
Lender upon request therefor.
(d)    Subject to clause (g), each Borrower shall indemnify each Secured Party
for any Non-Excluded Taxes and Other Taxes levied, imposed or assessed on (and
whether or not paid directly by) such Secured Party whether or not such
Non-Excluded Taxes or Other Taxes are correctly or legally asserted by the
relevant Governmental Authority; provided that (i) if the applicable Borrower
reasonably believes that such Taxes were not correctly or legally asserted, such
Secured Party will use reasonable efforts to cooperate with such Borrower to
obtain a refund of such Taxes so long as such efforts would not, in the sole
determination of such Secured Party, result in any additional costs, expenses or
risks or be otherwise disadvantageous to it or (ii) the levied Other Taxes are
not Luxembourg registration duties (droits d’enregistrement) payable due to a
registration, submission or filing by an Indemnified Party of any Loan Document
where such


68



--------------------------------------------------------------------------------

 


registration, submission or filing is or was not required to maintain or
preserve the rights of the Indemnified Party under such Loan Document. Promptly
upon having knowledge that any such Non-Excluded Taxes or Other Taxes have been
levied, imposed or assessed, and promptly upon notice thereof by any Secured
Party, the applicable Borrower shall pay such Non-Excluded Taxes or Other Taxes
directly to the relevant Governmental Authority (provided that, no Secured Party
shall be under any obligation to provide any such notice to the Borrowers). In
addition, each Borrower shall indemnify each Secured Party for any incremental
Taxes that may become payable by such Secured Party as a result of any failure
of such Borrower to pay any Non-Excluded Taxes when due to the appropriate
Governmental Authority or to deliver to the Administrative Agent, pursuant to
clause (c), documentation evidencing the payment of Taxes or Other Taxes (other
than incidental taxes resulting directly as a result of the willful misconduct
or gross negligence of the Administrative Agent or a respective Secured Party);
provided that if the Secured Party or Administrative Agent, as applicable, fails
to give notice to a Borrower of the imposition of any Non-Excluded Taxes or
Other Taxes within 120 days following its receipt of actual written notice of
the imposition of such Non-Excluded Taxes or Other Taxes, there will be no
obligation for such Borrower to pay interest or penalties attributable to the
period beginning after such 120th day and ending seven days after such Borrower
receives notice from the Secured Party or the Administrative Agent as
applicable. With respect to indemnification for Non-Excluded Taxes and Other
Taxes actually paid by any Secured Party or the indemnification provided in the
immediately preceding sentence, such indemnification shall be made within 30
days after the date such Secured Party makes written demand therefor (together
with supporting documentation in reasonable detail). Each Borrower acknowledges
that any payment made to any Secured Party or to any Governmental Authority in
respect of the indemnification obligations of the Borrowers provided in this
clause shall constitute a payment in respect of which the provisions of clause
(a) and this clause shall apply.
(e)    Each Non-U.S. Lender, on or prior to the date on which such Non-U.S.
Lender becomes a Lender hereunder (and from time to time thereafter upon the
request of a Borrower or the Administrative Agent, but only for so long as such
non-U.S. Lender is legally entitled to do so), shall deliver to the applicable
Borrower and the Administrative Agent either (i) two duly completed copies of
either (x) Internal Revenue Service Form W‑8BEN or W-8BEN-E, as applicable,
claiming eligibility of the Non-U.S. Lender for benefits of an income tax treaty
to which the United States is a party or (y) Internal Revenue Service Form
W-8ECI, or in either case an applicable successor form; (ii) in the case of a
Non-U.S. Lender that is claiming the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate to the effect that such Non-U.S.
Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (B) a “10-percent shareholder” of the applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or (C) a controlled foreign
corporation receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code (referred to as an “Exemption Certificate”) and
(y) two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E or applicable successor form or (iii) to the extent a non-U.S. Lender
that is not a U.S. Person is not the beneficial owner, executed originals of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W 8BEN, or W-8BEN-E, as
applicable, an Exemption Certificate, and/or other certification documents from
each beneficial owner, as applicable.
(f)    Any Lender that is a United States Person, as defined in Section
7701(a)(30) of the Code, shall (unless such Lender may be treated as an exempt
recipient based on the indicators described in Treasury Regulation Section
1.6049-4(c)(1)(ii)(A)) deliver to the Borrowers and the Administrative Agent, at
the times specified in clause (e), two duly completed copies of Internal


69



--------------------------------------------------------------------------------

 


Revenue Service Form W-9, or any successor form that such Person is entitled to
provide at such time, in order to qualify for an exemption from United States
back-up withholding requirements.
(g)    The Borrowers shall not be obligated to pay any additional amounts to any
Lender pursuant to clause (a)(i), or to indemnify any Lender pursuant to
clause (d), in respect of United States federal withholding taxes to the extent
imposed as a result of (i) the failure of such Lender to deliver to a Borrower
the form or forms and/or an Exemption Certificate, as applicable to such Lender,
pursuant to clause (e) or clause (f), (ii) such form or forms and/or Exemption
Certificate not establishing a complete exemption from U.S. federal withholding
tax or the information or certifications made therein by the Lender being untrue
or inaccurate on the date delivered in any material respect, or (iii) the Lender
designating a successor lending office at which it maintains its Loans which has
the effect of causing such Lender to become obligated for tax payments in excess
of those in effect immediately prior to such designation; provided that the
applicable Borrower shall be obligated to pay additional amounts to any such
Lender pursuant to clause (a)(i) and to indemnify any such Lender pursuant to
clause (d), in respect of United States federal withholding taxes if (i) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or Exemption Certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the Closing Date, which change rendered such Lender no longer legally
entitled to deliver such form or forms or Exemption Certificate or otherwise
ineligible for a complete exemption from U.S. federal withholding tax, or
rendered the information or certifications made in such form or forms or
Exemption Certificate untrue or inaccurate in a material respect, (ii) the
redesignation of the Lender’s lending office was made at the request of a
Borrower or (iii) the obligation to pay any additional amounts to any such
Lender pursuant to clause (a)(i) or to indemnify any such Lender pursuant to
clause (d) is with respect to an Eligible Assignee that becomes an assignee
Lender as a result of an assignment made at the request of a Borrower.
(h)    If the Administrative Agent or a Lender determines in its sole, good
faith discretion that amounts recovered or refunded are a recovery or refund of
any Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a
Borrower pursuant to clause (d), or to which a Borrower has paid additional
amounts pursuant to clause (a)(i), it shall pay over such refund to the
applicable Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the applicable Borrower under this Section 4.6 with
respect to the Non-Excluded Taxes or Other Taxes that give rise to such refund),
net of all reasonable out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that in no event
will any Lender be required to pay an amount to a Borrower that would place such
Lender in a less favorable net after-tax position than such Lender would have
been in if the additional amounts giving rise to such refund of any Non-Excluded
Taxes or Other Taxes had never been paid, and provided further that the
applicable Borrower, upon the written request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to the applicable Borrower
(plus any penalties, interest, or other charges imposed by the relevant
Governmental Authority unless the Governmental Authority assessed such
penalties, interest, or other charges due to the gross negligence or willful
misconduct of the Administrative Agent or such Lender) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to the Governmental Authority. Nothing in this
Section 4.6(h) shall


70



--------------------------------------------------------------------------------

 


require any Lender to make available its tax returns or any other information
related to its taxes that it deems confidential.
(i)    If a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrowers or the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has complied with such Lender's obligations
under FATCA, or to determine the amount to deduct and withhold from such
payment. For purposes of determining withholding Taxes imposed under FATCA, from
and after the Closing Date, the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) the
Loan Documents as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). Solely for purposes of
this Section 4.6(i), “FATCA” shall include all amendments after the Closing
Date.
SECTION 4.7    Payments, Computations; Proceeds of Collateral, etc. (i) Unless
otherwise expressly provided in a Loan Document, all reductions of the Revolving
Loan Commitments and all payments by the Borrowers pursuant to each Loan
Document shall be made by the Borrowers to the Administrative Agent for the pro
rata account of the Secured Parties entitled to receive such reduction or
payment. All payments shall be made without setoff, deduction or counterclaim
not later than 11:00 a.m. (in the case of the Australian Credit Facilities,
London time) on the date due in same day or immediately available funds to such
account as the Administrative Agent (or in the case of a reimbursement
obligation, the applicable Issuer) shall specify from time to time by notice to
the applicable Borrower. Funds received after that time shall be deemed to have
been received by the Administrative Agent on the next succeeding Business Day.
The Administrative Agent shall promptly remit in same day funds to each Secured
Party its share, if any, of such payments received by the Administrative Agent
for the account of such Secured Party. All interest (including interest on LIBO
Rate Loans and EURIBOR Rate Loans) and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan
(calculated at other than the Federal Funds Rate) or BBSY Rate Loan, 365 days
or, if appropriate, 366 days). Payments due on other than a Business Day shall
be made on the next succeeding Business Day and such extension of time shall be
included in computing interest and fees in connection with that payment.
(ii)    All amounts received as a result of the exercise of remedies under the
Loan Documents (including from the proceeds of collateral securing the
Obligations) or under applicable law shall be applied upon receipt to the
Obligations as follows: (i) first, to the payment of all Obligations owing to
the Agents, in their capacity as Agents (including the fees and expenses of
counsel to the Agents), (ii) second, after payment in full in cash of the
amounts specified in clause (b)(i), to the ratable payment of all interest
(including interest accruing after the commencement of a proceeding in
bankruptcy,


71



--------------------------------------------------------------------------------

 


insolvency or similar law, whether or not permitted as a claim under such law)
and fees owing under the Loan Documents (including all amounts owing under
Section 3.3.4), and all costs and expenses owing to the Secured Parties pursuant
to the terms of the Loan Documents, until paid in full in cash, (iii) third,
after payment in full in cash of the amounts specified in clauses (b)(i) and
(b)(ii), to the ratable payment of the principal amount of the Loans then
outstanding, the aggregate Reimbursement Obligations then owing, the aggregate
amount of OA Payment Obligations then owing, the Cash Collateralization for
contingent liabilities under Letter of Credit Outstandings, amounts owing to
Secured Parties under Rate Protection Agreements and the aggregate amount of
Cash Management Obligations then owing, (iv) fourth, after payment in full in
cash of the amounts specified in clauses (b)(i) through (b)(iii), to the ratable
payment of all other Obligations (including Foreign Working Capital Obligations)
owing to the Secured Parties, and (v) fifth, after payment in full in cash of
the amounts specified in clauses (b)(i) through (b)(iv), and following the
Termination Date, to each applicable Obligor or any other Person lawfully
entitled to receive such surplus. Notwithstanding the foregoing, no amounts
received from any Subsidiary Guarantor shall be applied to any Excluded Swap
Obligations of such Subsidiary Guarantor. For purposes of clause (b)(iii), the
“amounts owing” at any time to any Secured Party with respect to a Rate
Protection Agreement to which such Secured Party is a party shall be determined
at such time by the terms of such Rate Protection Agreement or, if not set forth
therein, in accordance with the customary methods of calculating credit exposure
under similar arrangements by the counterparty to such arrangements, taking into
account potential interest rate (or, if applicable, currency or commodities)
movements and the respective termination provisions and notional principal
amount and term of such Rate Protection Agreement. Notwithstanding the
foregoing, any such application of proceeds from Collateral of the Euro Term
Loan Obligors and the Australian Obligors shall be made solely in respect of
Euro Term Loan Obligations and the Australian Obligations.
SECTION 4.8    Sharing of Payments. If any Secured Party shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Credit Extension or Reimbursement
Obligation (other than pursuant to the terms of Sections 4.3, 4.4, 4.5 or 4.6)
in excess of its pro rata share of payments obtained by all Secured Parties,
such Secured Party shall purchase (in Dollars) from the other Secured Parties
such participations in Credit Extensions made by them as shall be necessary to
cause such purchasing Secured Party to share the excess payment or other
recovery ratably (to the extent such other Secured Parties were entitled to
receive a portion of such payment or recovery) with each of them; provided that,
if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Secured Party, the purchase shall be rescinded
and each Secured Party which has sold a participation to the purchasing Secured
Party shall repay to the purchasing Secured Party the purchase price to the
ratable extent of such recovery together with an amount equal to such selling
Secured Party’s ratable share (according to the proportion of (a) the amount of
such selling Secured Party’s required repayment to the purchasing Secured Party
to (b) total amount so recovered from the purchasing Secured Party) of any
interest or other amount paid or payable by the purchasing Secured Party in
respect of the total amount so recovered. Each Borrower agrees that any Secured
Party purchasing a participation from another Secured Party pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.9) with respect to such participation
as fully as if such Secured Party were the direct creditor of such Borrower in
the amount of


72



--------------------------------------------------------------------------------

 


such participation. If under any applicable bankruptcy, insolvency or other
similar law any Secured Party receives a secured claim in lieu of a setoff to
which this Section applies, such Secured Party shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Secured Parties entitled under this Section to share in the
benefits of any recovery on such secured claim.
SECTION 4.9    Setoff. Each Secured Party shall, upon the occurrence and during
the continuance of any Event of Default described in clauses (a) through (d) of
Section 8.1.9 or, with the consent of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, have the right to
appropriate and apply to the payment of the Obligations owing to it (if then due
and payable), and (as security for such Obligations) each Borrower hereby grants
to each Secured Party a continuing security interest in, any and all balances,
credits, deposits, accounts or moneys of such Borrower then or thereafter
maintained with such Secured Party (other than payroll, trust or tax accounts);
provided that, any such appropriation and application shall be subject to the
provisions of Section 4.8; provided further, that to the extent prohibited by
applicable law as described in the definition of “Excluded Swap Obligation,” no
amounts received from, or set off with respect to, any Subsidiary Guarantor
shall be applied to any Excluded Swap Obligations of such Subsidiary Guarantor.
Each Secured Party agrees promptly to notify the Borrowers and the
Administrative Agent after any such appropriation and application made by such
Secured Party; provided that, the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Secured Party
under this Section are in addition to other rights and remedies (including other
rights of setoff under applicable law or otherwise) which such Secured Party may
have.
SECTION 4.10    Mitigation. Each Lender agrees that if it makes any demand for
payment under Sections 4.3, 4.5 or 4.6, it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions and
so long as such efforts would not be disadvantageous to it, as determined in its
sole discretion) to designate a different lending office if the making of such a
designation would reduce or obviate the need for the Borrowers to make payments
under Section 4.3 or 4.6.
SECTION 4.11    Removal of Lenders. If any Lender (an “Affected Lender”) (i)
fails to consent to an election, consent, amendment, waiver or other
modification to this Agreement or other Loan Document (a “Non-Consenting
Lender”) that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such election, consent, amendment, waiver or other
modification is otherwise consented to by Non-Defaulting Lenders holding more
than 50% of the Total Exposure Amount of all Non-Defaulting Lenders, (ii) makes
a demand upon a Borrower for (or if a Borrower is otherwise required to pay)
amounts pursuant to Section 4.3, 4.5 or 4.6, or gives notice pursuant to Section
4.1 requiring a conversion of such Affected Lender’s LIBO Rate Loans to Base
Rate Loans or, such Affected Lender’s EURIBOR Rate Loans to Euro Base Rate Loans
or such Affected Lender’s BBSY Rate Loans to Australian Base Rate Loans or any
change in the basis upon which interest is to accrue in respect of such Affected
Lender’s LIBO Rate Loans or, EURIBOR Rate Loans or BBSY Rate Loans or suspending
such Lender’s obligation to make Loans as, or to convert Loans into, LIBO Rate
Loans or, EURIBOR Rate Loans or BBSY Rate Loans or (iii) becomes a Defaulting
Lender, the applicable Borrower may, at its sole cost and expense, within 90
days of receipt by such Borrower of such demand or notice (or the occurrence of
such other event causing such Borrower to be required to pay such


73



--------------------------------------------------------------------------------

 


compensation) or within 90 days of such Lender becoming a Non-Consenting Lender
or a Defaulting Lender, as the case may be, give notice (a “Replacement Notice”)
in writing to the Administrative Agent and such Affected Lender of its intention
to cause such Affected Lender to sell all or any portion of its Loans,
Commitments and/or Notes to another financial institution or other Person (a
“Replacement Lender”) designated in such Replacement Notice; provided that no
Replacement Notice may be given by a Borrower if (A) such replacement conflicts
with any applicable law or regulation or (B) prior to any such replacement, such
Lender shall have taken any necessary action under Section 4.5 or 4.6 (if
applicable) so as to eliminate the continued need for payment of amounts owing
pursuant to Section 4.5 or 4.6 and withdrew its request for compensation under
Section 4.3, 4.5 or 4.6. If the Administrative Agent shall, in the exercise of
its reasonable discretion and within 30 days of its receipt of such Replacement
Notice, notify the applicable Borrower and such Affected Lender in writing that
the Replacement Lender is reasonably satisfactory to the Administrative Agent
(such consent not being required where the Replacement Lender is already a
Lender), then such Affected Lender shall, subject to the payment of any amounts
due pursuant to Section 4.4, assign, in accordance with Section 10.11, the
portion of its Commitments, Loans, Notes (if any) and other rights and
obligations under this Agreement and all other Loan Documents (including
Reimbursement Obligations, if applicable) designated in the Replacement Notice
to such Replacement Lender; provided that (A) such assignment shall be without
recourse, representation or warranty and shall be on terms and conditions
reasonably satisfactory to such Affected Lender and such Replacement Lender, and
(B) the purchase price paid by such Replacement Lender shall be in the amount of
such Affected Lender’s Loans designated in the Replacement Notice and/or its
Percentage of outstanding Reimbursement Obligations, as applicable, together
with all accrued and unpaid interest and fees in respect thereof, plus all other
amounts (including the amounts demanded and unreimbursed under Sections 4.3, 4.5
and 4.6), owing to such Affected Lender hereunder. Upon the effective date of an
assignment described above, the Replacement Lender shall become a “Lender” for
all purposes under the Loan Documents. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender as assignor,
any assignment agreement necessary to effectuate any assignment of such Lender’s
interests hereunder in the circumstances contemplated by this Section.
SECTION 4.12    Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 4.3 or 4.5 of this Agreement, unless a
Lender gives notice to a Borrower that it is obligated to pay an amount under
any such Section within 90 days after the later of (i) the date the Lender
incurs the respective increased costs, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital or (ii) the
date such Lender has actual knowledge of its incurrence of their respective
increased costs, loss, expense or liability, reductions in amounts received or
receivable or reduction in return on capital, then such Lender shall only be
entitled to be compensated for such amount by such Borrower pursuant to Sections
4.3 or 4.5, as the case may be, to the extent the costs, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital are incurred or suffered on or after the date which occurs 90 days prior
to such Lender giving notice to such Borrower that it is obligated to pay the
respective amounts pursuant to Sections 4.3 or 4.5, as the case may be. This
Section shall have no applicability to any Section of this Agreement other than
Sections 4.3 and 4.5.


74



--------------------------------------------------------------------------------

 


SECTION 4.13    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    if any Swing Line Exposure, Letter of Credit Outstandings or any OA
Payment Outstandings exists at the time a Lender becomes a Defaulting Lender
then:
(i)    all or any part of such Swing Line Exposure, Letter of Credit
Outstandings and OA Payment Outstandings shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Loan
Percentages but only to the extent (x) the sum of all Non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s Revolving Loan Percentage of
(A) Swing Line Exposure, (B) Letter of Credit Outstandings and (C) OA Payment
Outstandings does not exceed the total of all Non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 5.2 are satisfied at
such time; and
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Parent Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, Cash Collateralize such Defaulting Lender’s Revolving
Loan Percentage of the Letter of Credit Outstandings and OA Payment Outstandings
(after giving effect to any partial reallocation pursuant to clause (i) above)
for so long as such Letter of Credit Outstandings is outstanding.
(iii)    if the Parent Borrower Cash Collateralizes any portion of such
Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings or OA Payment Outstandings pursuant to this paragraph (a), the
Parent Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3.3 or Section 3.3.4 with respect to such Defaulting
Lender’s Revolving Loan Percentage of the Letter of Credit Outstandings and OA
Payment Outstandings during the period such Defaulting Lender’s Revolving Loan
Percentage of the Letter of Credit Outstandings or OA Payment Outstandings is
cash collateralized;
(iv)    if the Revolving Loan Percentages of the Letter of Credit Outstandings
and OA Payment Outstandings of the Non-Defaulting Lenders is reallocated
pursuant to this paragraph (a), then the fees payable to the Lenders pursuant to
Section 3.3.3 and Section 3.3.4 shall be adjusted in accordance with such
Non-Defaulting Lenders’ Revolving Loan Percentages; or
(v)    if any Defaulting Lender’s Letter of Credit Outstandings and OA Payment
Outstandings is neither cash collateralized nor reallocated pursuant to this
paragraph (a), then, without prejudice to any rights or remedies of the Issuers
or any Lender hereunder, all Letter of Credit fees and Open Account Agreement
payments payable under Section 3.3.3 and Section 3.3.4 with respect to such
Defaulting Lender’s Revolving Loan Percentage of the Letter of Credit
Outstandings and OA Payment Outstandings shall be payable to the Issuer or
applicable Open Account Discount Purchaser, as the case may be, until such
Letter of Credit Outstandings and OA Payment Outstandings are cash
collateralized and/or reallocated.


75



--------------------------------------------------------------------------------

 


(b)    so long as any Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loans and the Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the Parent
Borrower in accordance with paragraph (a) of this Section, and participating
interests in any such newly issued or increased Letter of Credit or newly made
Swing Line Loan shall be allocated among Non-Defaulting Lenders in a manner
consistent with clause (i) of paragraph (a) of this Section (and Defaulting
Lenders shall not participate therein); and
(c)    any amount otherwise payable to such Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise and including any amount
that would otherwise be payable to such Defaulting Lender pursuant to Section
4.8 but excluding Section 4.11) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuer or Swing Line Lender or any Open Account
Discount Purchaser hereunder, (iii) third, if so determined by the
Administrative Agent or requested by the Issuer or Swing Line Lender or any Open
Account Discount Purchaser, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Swing Line Loan or Letter of Credit or Open
Account Discount Agreement, (iv) fourth, to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Administrative Agent, (v)
fifth, if so determined by the Administrative Agent and the Parent Borrower,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender in respect of any Loans under this Agreement, (vi) sixth, to
the payment of any amounts owing to the Lenders or an Issuing Bank or Swing Line
Lender or Open Account Discount Purchaser as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or such Issuer or Swing Line
Lender or Open Account Discount Purchaser against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, (vii) seventh, to the payment of any amounts owing to a Borrower as a
result of any judgment of a court of competent jurisdiction obtained by such
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement, and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided, with respect to this clause (viii), that if such payment is (x) a
prepayment of the principal amount of any Loans or Reimbursement Obligations in
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Section 5.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender.
(d)    In the event that the Administrative Agent, the Parent Borrower, the
Issuer, the Swing Line Lender and any Open Account Discount Purchaser each
agrees that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Revolving Loan Percentages of
the Non-Defaulting Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders as the Administrative Agent shall determine may
be


76



--------------------------------------------------------------------------------

 


necessary in order for such Lender to hold such Loans in accordance with its
Revolving Loan Percentage.
ARTICLE V
CONDITIONS
SECTION 5.1    Closing Date. This Agreement and the amendment and restatement of
the Original Credit Agreement hereby shall be subject to the prior or concurrent
satisfaction (or waiver) in all material respects of each of the conditions
precedent set forth in this Article.
SECTION 5.1.1    Executed Counterparts. The Administrative Agent (or its
counsel) shall have received from the Parent Borrower, the Lux Borrower the
Required Lenders, each New Term A Loan Lender and each New Term B Loan Lender
(x) a counterpart of this Agreement duly executed on behalf of such party or
(y) written evidence satisfactory to the Administrative Agent (which may include
facsimile transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement.
SECTION 5.1.2    Resolutions, etc. The Agents shall have received from the
Parent Borrower, the Lux Borrower and each U.S. Subsidiary Guarantor, a copy of
a good standing certificate, dated a date reasonably close to the Closing Date
for Parent Borrower and each such Obligor from its jurisdiction of organization
and (ii) a certificate, dated as of the Closing Date, duly executed and
delivered by an Authorized Officer of the Lux Borrower and each U.S. Obligor as
to
(a)    resolutions of each such Obligor’s Board of Directors (or other managing
body) then in full force and effect authorizing, to the extent relevant, all
aspects of the Transaction applicable to such Obligor and the execution,
delivery and performance of each Loan Document to be executed by such Obligor
and the transactions contemplated hereby and thereby (as applicable);
(b)    the incumbency and signatures of those of its officers, managing member
or general partner, as applicable, authorized to act with respect to each Loan
Document to be executed by such Obligor; and
(c)    the full force and validity of each Organic Document of such Obligor and
copies thereof (as applicable);
upon which certificates each Secured Party may conclusively rely until it shall
have received a further certificate of any Authorized Officer of any such
Obligor canceling or amending the prior certificate of such Obligor.
SECTION 5.1.3    Closing Date Certificate. The Agents shall have received the
Closing Date Certificate, dated as of the Closing Date and duly executed and
delivered by an Authorized Officer of the Parent Borrower, in which certificate
the Parent Borrower shall agree and acknowledge and certify that the statements
made therein are true and correct representations and warranties of the Parent
Borrower as of such date, and, at the time each such certificate is delivered,
such statements shall in fact be true and correct in all material respects. All
documents and agreements required to be appended to the Closing Date Certificate
shall be in form and substance reasonably satisfactory to the Lead Arrangers,
shall have been executed and delivered by the requisite parties, and shall be in
full force and effect.


77



--------------------------------------------------------------------------------

 


SECTION 5.1.4    [Reserved].
SECTION 5.1.5    PATRIOT Act Disclosures. Within two Business Days’ prior to the
Closing Date (to the extent requested at least five Business Days’ prior to the
Closing Date), the Lenders or the Agents shall have received copies of all
PATRIOT Act Disclosures as reasonably requested by the Lenders or the Lead
Arrangers at such time.
SECTION 5.1.6    Financial Information, etc. The Agents shall have received,
(a)    audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
for Fiscal Years 2012, 2013, and 2014, which the Agents acknowledge have been
received as of the Closing Date;
(b)    unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Parent Borrower and its Subsidiaries
for each Fiscal Quarter ended after Fiscal Year 2014 ended at least 45 days
prior to the Closing Date; and
(c)    detailed projected financial statements of the Parent Borrower and its
Subsidiaries for the five full Fiscal Years ended after the Closing Date, which
projections shall include quarterly projections for the first Fiscal Year after
the Closing Date, which the Agents acknowledge have been received as of the
Closing Date.
SECTION 5.1.7    Solvency Certificate. The Agents shall have received a Solvency
Certificate dated as of the Closing Date, duly executed (and with all schedules
thereto duly completed) and delivered by the chief financial or accounting
Authorized Officer of the Parent Borrower.
SECTION 5.1.8    Guaranty Reaffirmation. The Agents shall have received executed
counterparts of (i) the U.S. Security and Guaranty Reaffirmation, dated as of
the Closing Date, duly executed, authorized and delivered by the Parent Borrower
and each U.S. Subsidiary Guarantor and (ii) the Lux Guaranty Reaffirmation,
dated as of the Closing Date, duly executed, authorized and delivered by the Lux
Borrower and the Euro Term Loan Subsidiary Guarantors.
SECTION 5.1.9    Insurance. The Collateral Agent shall have received,
certificates of insurance in form and substance reasonably satisfactory to the
Collateral Agent, evidencing coverage required to be maintained pursuant to each
Loan Document and naming the Collateral Agent as loss payee or additional
insured, as applicable.
SECTION 5.1.10    Opinions of Counsel. The Agents shall have received opinions,
dated the Closing Date and addressed to the Lead Arrangers, the Agents and all
Lenders, from
(a)    Kirkland & Ellis LLP, counsel to the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent;
(b)    Maryland counsel to the Parent Borrower, in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent; and
(c)    Luxembourg counsel to the Lux Borrower, in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.


78



--------------------------------------------------------------------------------

 


(d)    Kansas counsel to certain of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent.
(e)    Colorado counsel to certain of the Obligors, in form and substance
reasonably satisfactory to the Administrative Agent.
SECTION 5.1.11    Closing Fees, Expenses, etc. Each Lead Arranger and each Agent
shall have received for its own account, or for the account of each Lender, as
the case may be, all fees, costs and expenses due and payable pursuant to
Sections 3.3 and, if then invoiced, 10.3 (in each case, if invoiced at least two
Business Days’ prior to the Closing Date).
SECTION 5.1.12    Litigation. There shall exist no action, suit, investigation
or other proceeding pending or threatened in writing in any court or before any
arbitrator or governmental or regulatory agency or authority that could
reasonably be expected to have a Material Adverse Effect
SECTION 5.1.13    Approval. All material and necessary governmental and third
party consents and approvals shall have been obtained (without the imposition of
any material and adverse conditions that are not reasonably acceptable to the
Lenders) and shall remain in effect and all applicable waiting periods shall
have expired without any material and adverse action being taken by any
competent authority.
SECTION 5.1.14    Debt Rating. The Parent Borrower shall have obtained a senior
secured debt rating (of any level) in respect of the Loans from each of S&P and
Moody’s, which ratings (of any level) shall remain in effect on the Closing
Date, which the Agents acknowledge have been received as of the Closing Date
SECTION 5.2    All Credit Extensions. The obligation of each Lender and each
Issuer to make any Credit Extension shall be subject to the satisfaction of each
of the conditions precedent set forth below. Notwithstanding anything to the
contrary in this Agreement, the Lenders committing to provide Incremental Term
Loans the proceeds of which are to be used to finance a Permitted Acquisition
may agree to waive or modify the conditions to such borrowing of Incremental
Term Loans set forth in Section 5.2 without the consent of any other Lenders.
SECTION 5.2.1    Compliance with Warranties, No Default, etc. Unless waived by
the Lenders committing to provide Incremental Term Loans the proceeds of which
are to be used to finance a Permitted Acquisition, both before and after giving
effect to any Credit Extension (but, if any Default of the nature referred to in
Section 8.1.5 shall have occurred with respect to any other Indebtedness,
without giving effect to the application, directly or indirectly, of the
proceeds thereof) the following statements shall be true and correct:
(a)    the representations and warranties set forth in each Loan Document shall,
in each case, be true and correct in all material respects with the same effect
as if then made (unless stated to relate solely to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); and
(b)    no Default shall have then occurred and be continuing.
SECTION 5.2.2    Credit Extension Request, etc. Subject to Section 2.3.2, the
Administrative Agent shall have received a Borrowing Request if Loans are being
requested, or an Issuance Request if a


79



--------------------------------------------------------------------------------

 


Letter of Credit is being requested or extended. Each of the delivery of a
Borrowing Request or Issuance Request and the acceptance by the applicable
Borrower of the proceeds of such Credit Extension shall constitute a
representation and warranty by the applicable Borrower that on the date of such
Credit Extension (both immediately before and after giving effect to such Credit
Extension and the application of the proceeds thereof) the statements made in
Section 5.2.1 are true and correct.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
In order to induce the Secured Parties to enter into this Agreement and to make
Credit Extensions hereunder, each Borrower represents and warrants to each
Secured Party as set forth in this Article.
SECTION 6.1    Organization, etc. Each Obligor (i) is validly organized and
existing and in good standing (to the extent such concept exists in such
Obligor’s jurisdiction of organization) under the laws of the state or
jurisdiction of its incorporation or organization, (ii) is duly qualified to do
business and is in good standing as a foreign entity in each jurisdiction where
the nature of its business requires such qualification, except where the failure
to be so qualified or in good standing could not reasonably be expected to have
a Material Adverse Effect (to the extent applicable) and (iii) has full
organizational power and authority and holds all requisite governmental
licenses, permits and other approvals to enter into and perform its Obligations
under each Loan Document to which it is a party, and except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, to (a) own and hold under lease its property and (b) to conduct its
business substantially as currently conducted by it.
SECTION 6.2    Due Authorization, Non-Contravention, etc. The execution,
delivery and performance by each Obligor of each Loan Document executed or to be
executed by it, each Obligor’s participation in the consummation of all aspects
of the Transaction, and the execution, delivery and performance by the Borrowers
or (if applicable) any Obligor of the agreements executed and delivered by it in
connection with the Transaction are in each case within such Person’s powers,
have been duly authorized by all necessary action, and do not
(a)    contravene any (i) Obligor’s Organic Documents, (ii) court decree or
order binding on or affecting any Obligor or (iii) law or governmental
regulation binding on or affecting any Obligor; or
(b)    result in (i) or require the creation or imposition of, any Lien on any
Obligor’s properties (except as permitted by this Agreement) or (ii) a default
under any material contractual restriction binding on or affecting any Obligor.
SECTION 6.3    Government Approval, Regulation, etc. No authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or other Person (other than those that have been, or on the Closing
Date will be, duly obtained or made and which are, or on the Closing Date will
be, in full force and effect) is required for the consummation of the
Transaction or the due execution, delivery or performance by any Obligor of any
Loan Document to which it is a party, in each case by the parties thereto or the
consummation of the Transaction. Neither the Parent Borrower nor any of its
Subsidiaries is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.


80



--------------------------------------------------------------------------------

 


SECTION 6.4    Validity, etc. Each Obligor has duly executed and delivered (to
the extent applicable) each of the Loan Documents to which it is a party, and
each Loan Document to which any Obligor is a party constitutes the legal, valid
and binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms (except, in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity).
SECTION 6.5    Financial Information. The financial statements of the Parent
Borrower and its Subsidiaries furnished to the Administrative Agent and each
Lender pursuant to Section 5.1.6 (other than forecasts, projections, budgets and
forward-looking information) have been prepared in accordance with GAAP
consistently applied (except where specifically so noted on such financial
statements), and present fairly in all material respects the consolidated
financial condition of the Persons covered thereby as at the dates thereof and
the results of their operations for the periods then ended. All balance sheets,
all statements of income and of cash flow and all other financial information of
each of the Parent Borrower and its Subsidiaries furnished pursuant to Section
7.1.1 have been and will for periods following the Closing Date be prepared in
accordance with GAAP consistently applied with the financial statements
delivered pursuant to Section 5.1.6, and do or will present fairly in all
material respects the consolidated financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended. Notwithstanding anything contained herein to the contrary,
it is hereby acknowledged and agreed by the Administrative Agent, each Lead
Arranger and each Lender that (i) any financial or business projections
furnished to the Administrative Agent, any Lead Arranger or any Lender by the
Parent Borrower or any of its Subsidiaries under any Loan Document are subject
to significant uncertainties and contingencies, which may be beyond the Parent
Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is given by any
of the Parent Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material.
SECTION 6.6    No Material Adverse Change. There has been no material adverse
change in the business, financial condition, operations, performance or assets
of the Parent Borrower and its Subsidiaries, taken as a whole, since January 3,
2015.
SECTION 6.7    Litigation, Labor Controversies, etc. There is no pending or, to
the knowledge of the Parent Borrower or any of its Subsidiaries, threatened (in
writing) litigation, action, proceeding, labor controversy or investigation:
(a)    affecting the Parent Borrower any of its Subsidiaries or any other
Obligor, or any of their respective properties, businesses, assets or revenues,
which could reasonably be expected to have a Material Adverse Effect; or
(b)    which purports to affect the legality, validity or enforceability of any
Loan Document or the Transaction.
SECTION 6.8    Subsidiaries. The Parent Borrower has no Subsidiaries, except
those Subsidiaries which are (a) identified in Item 6.8 of the Disclosure
Schedule or (b) permitted to have been organized or acquired in accordance with
Sections 7.2.5 or 7.2.10.


81



--------------------------------------------------------------------------------

 


SECTION 6.9    Ownership of Properties. The Parent Borrower and each of its
Subsidiaries (other than a Receivables Subsidiary) owns (a) in the case of owned
real property, good and legal title to, (b) in the case of owned personal
property, good and valid title to, and (c) in the case of leased real or
personal property, valid and enforceable (subject to bankruptcy, insolvency,
reorganization or similar laws) leasehold interests (as the case may be) in, all
of its properties and assets, tangible and intangible, of any nature whatsoever,
free and clear in each case of all Liens or claims, except for Permitted Liens.
SECTION 6.10    Taxes. The Parent Borrower and each of its Subsidiaries has
filed all material tax returns and reports required by law to have been filed by
it and has paid all Taxes thereby shown to be due and owing, except any such
Taxes which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or except to the extent such failure could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 6.11    Pension and Welfare Plans. Except as could not reasonably be
expected to result in a Material Adverse Effect, during the
twelve-consecutive-month period prior to the Closing Date and prior to the date
of any Credit Extension hereunder, no steps have been taken to terminate any
Pension Plan which has caused or could reasonably be expected to cause Parent
Borrower or any Subsidiary to incur any liability, and no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 303(k) of ERISA with respect to any assets of Parent Borrower or
any Subsidiary. Except as could not reasonably be expected to result in a
Material Adverse Effect, no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Parent Borrower of any material liability, fine or penalty.
SECTION 6.12    Environmental Warranties.
(a)    All facilities and property (including underlying groundwater) owned or
leased by the Parent Borrower or any of its Subsidiaries have been, and continue
to be, owned or leased by the Parent Borrower and its Subsidiaries in compliance
with all Environmental Laws, except for any such noncompliance which could not
reasonably be expected to have a Material Adverse Effect;
(b)    there have been no past, and there are no pending or, to the Parent
Borrower’s knowledge (after due inquiry), threatened (in writing) (i) claims,
complaints, notices or requests for information received by the Parent Borrower
or any of its Subsidiaries with respect to any alleged violation of any
Environmental Law, or (ii) complaints, notices or inquiries to the Parent
Borrower or any of its Subsidiaries regarding potential liability under any
Environmental Law except for claims, complaints, notices, requests for
information or inquiries with respect to violations of or potential liability
under any Environmental Laws that could not reasonably be expected to have a
Material Adverse Effect;
(c)    there have been no Releases of Hazardous Materials at, on or under any
property now or previously owned, operated or leased by the Parent Borrower or
any of its Subsidiaries that have had, or could reasonably be expected to have,
a Material Adverse Effect;
(d)    the Parent Borrower and its Subsidiaries have been issued and are in
compliance with all permits, certificates, approvals, licenses and other
authorizations relating to


82



--------------------------------------------------------------------------------

 


environmental matters, except for any such non-issuance or any such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect;
(e)    no property now or, to the Parent Borrower’s knowledge (after due
inquiry), previously owned, operated or leased by the Parent Borrower or any of
its Subsidiaries is listed or proposed for listing (with respect to owned,
operated property only) on the National Priorities List pursuant to CERCLA, on
the CERCLIS or on any similar state list of sites requiring investigation or
clean-up, which listing could reasonably be expected to have a Material Adverse
Effect;
(f)    there are no underground storage tanks, active or abandoned, including
petroleum storage tanks, on or under any property now or previously owned,
operated or leased by the Parent Borrower or any of its Subsidiaries that,
singly or in the aggregate, have, or could reasonably be expected to have, a
Material Adverse Effect;
(g)    neither the Parent Borrower nor any Subsidiary has directly transported
or directly arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar state list or which is the
subject of federal, state or local enforcement actions or other investigations
which could reasonably be expected to lead to material claims against the Parent
Borrower or such Subsidiary for any remedial work, damage to natural resources
or personal injury, including claims under CERCLA which, if adversely resolved
could, in any of the foregoing cases, reasonably be expected to have a Material
Adverse Effect;
(h)    there are no polychlorinated biphenyls or friable asbestos present at any
property now or previously owned, operated or leased by the Parent Borrower or
any Subsidiary that, singly or in the aggregate, have, or could reasonably be
expected to have, a Material Adverse Effect; and
(i)    no conditions exist at, on or under any property now or, to the knowledge
of the Parent Borrower (after due inquiry), previously owned, operated or leased
by the Parent Borrower which, with the passage of time, or the giving of notice
or both, would give rise to liability under any Environmental Law, except for
such liability that could not reasonably be expected to have a Material Adverse
Effect.
SECTION 6.13    Accuracy of Information. None of the factual information (other
than projections, forecasts, budgets and forward-looking information) heretofore
or contemporaneously furnished in writing to any Secured Party by or on behalf
of any Obligor in connection with any Loan Document or any transaction
contemplated hereby (including the Transaction) (taken as a whole) contains any
untrue statement of a material fact, or omits to state any material fact
necessary to make any such information not materially misleading as of the date
such information was furnished; provided, however (i) any financial or business
projections furnished to the Administrative Agent, any Lead Arranger or any
Lender by the Parent Borrower or any of its Subsidiaries under any Loan Document
are subject to significant uncertainties and contingencies, which may be beyond
the Parent Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is
given by any of the Parent Borrower or its Subsidiaries that the results
forecast in any such projections will be realized and (iii) the actual results
may differ from the forecast results set forth in such projections and such
differences may be material.


83



--------------------------------------------------------------------------------

 


SECTION 6.14    Regulations U and X. No Obligor is engaged in the business of
extending credit for the purpose of buying or carrying margin stock, and no
proceeds of any Credit Extensions will be used to purchase or carry margin stock
or otherwise for a purpose which violates, or would be inconsistent with, F.R.S.
Board Regulation U or Regulation X. Terms for which meanings are provided in
F.R.S. Board Regulation U or Regulation X or any regulations substituted
therefor, as from time to time in effect, are used in this Section with such
meanings.
SECTION 6.15    Compliance with Contracts, Laws, etc. The Parent Borrower and
each of its Subsidiaries have performed their obligations under agreements to
which the Parent Borrower or a Subsidiary is a party and have complied with all
applicable laws, rules, regulations and orders except were the failure to do so
could not reasonably be expected to have a Material Adverse Effect.
SECTION 6.16    Anti-Corruption Laws and Sanctions. The Parent Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Parent Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Parent Borrower, its Subsidiaries and their
respective officers and employees and, to the knowledge of the Parent Borrower,
their respective directors and agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions in all material respects and are not knowingly
engaged in any activity that would reasonably be expected to result in either
Borrower being designated as a Sanctioned Person. None of (a) the Parent
Borrower, any Subsidiary or, to the knowledge of the Parent Borrower or such
Subsidiary, any of their respective directors, officers or employees, or (b) to
the knowledge of the Parent Borrower, any agent of the Parent Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.
SECTION 6.17    Solvency. The Parent Borrower and its Subsidiaries (taken as a
whole), both before and after giving effect to any Credit Extensions, are
Solvent.
ARTICLE VII
COVENANTS
SECTION 7.1    Affirmative Covenants. The Parent Borrower agrees with each
Lender, each Issuer and each Agent that until the Termination Date has occurred,
the Parent Borrower will, and will cause its Subsidiaries to, perform or cause
to be performed the obligations set forth below.
SECTION 7.1.1    Financial Information, Reports, Notices, etc. The Parent
Borrower will furnish each Lender and the Administrative Agent copies of the
following financial statements, reports, notices and information:
(a)    within the earlier of (i) 45 days after the end of each of the first
three Fiscal Quarters of each Fiscal Year and (ii) so long as the Parent
Borrower is a public reporting company at such time, such earlier date as the
SEC requires the filing of such information (or if the Parent Borrower is
required to file such information on a Form 10-Q with the SEC, promptly
following such filing), an unaudited consolidated balance sheet of the Parent
Borrower and its Subsidiaries


84



--------------------------------------------------------------------------------

 


as of the end of such Fiscal Quarter and consolidated statements of income and
cash flow of the Parent Borrower and its Subsidiaries for such Fiscal Quarter
and for the period commencing at the end of the previous Fiscal Year and ending
with the end of such Fiscal Quarter, and including (in each case), in
comparative form, the figures for the corresponding Fiscal Quarter in, and year
to date portion of, the immediately preceding Fiscal Year, certified as complete
and correct in all material respects (subject to audit, normal year-end
adjustments and the absence of footnote disclosure) by the chief financial
officer, chief executive officer, president, treasurer or assistant treasurer of
the Parent Borrower;
(b)    within the earlier of (i) 90 days after the end of each Fiscal Year and
(ii) so long as the Parent Borrower is a public reporting company at such time,
such earlier date as the SEC requires the filing of such information (or if the
Parent Borrower is required to file such information on a Form 10-K with the
SEC, promptly following such filing), (i) a copy of the consolidated balance
sheet of the Parent Borrower and its Subsidiaries, and the related consolidated
statements of income and cash flow of the Parent Borrower and its Subsidiaries
for such Fiscal Year, setting forth in comparative form the figures for the
immediately preceding Fiscal Year, audited (without any Impermissible
Qualification) by Pricewaterhouse Coopers LLP or such other independent public
accountants selected by the Parent Borrower and reasonably acceptable to the
Administrative Agent and stating that, in performing the examination necessary
to deliver the audited financial statements of the Parent Borrower, no knowledge
was obtained of any Event of Default with respect to financial matters and (ii)
a consolidated budget (within level of detail comparable to the quarterly
financial statements delivered pursuant to clause (a)) for the following Fiscal
Year including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for such following
Fiscal Year;
(c)    promptly following the delivery of the financial information pursuant to
clauses (a) and (b) of this Section 7.1.1, a Compliance Certificate, executed by
the chief financial officer, chief executive officer, president, treasurer or
assistant treasurer of the Parent Borrower, (i) showing compliance with the
financial covenants set forth in Section 7.2.4 and stating that no Default has
occurred and is continuing (or, if a Default has occurred, specifying the
details of such Default and the action that the Parent Borrower or an Obligor
has taken or proposes to take with respect thereto), (ii) stating that no
Subsidiary has been formed or acquired since the delivery of the last Compliance
Certificate (or, if a Subsidiary has been formed or acquired since the delivery
of the last Compliance Certificate, a statement that such Subsidiary has
complied with Section 7.1.8 if applicable) and (iii) to the extent any Term B
Loans are outstanding, in the case of a Compliance Certificate delivered
concurrently with the financial information pursuant to clause (b), a
calculation of Excess Cash Flow; provided that such Compliance Certificate shall
be furnished no later than seven days following, and within the time periods
required for, delivery of the financial information pursuant to clauses (a) and
(b) of this Section 7.1.1.
(d)    as soon as possible and in any event within three Business Days after the
Parent Borrower or any other Obligor obtains knowledge of the occurrence of an
Event of Default, a statement of an Authorized Officer on behalf of the Parent
Borrower setting forth details of such Event of Default and the action which the
Parent Borrower or such Obligor has taken and proposes to take with respect
thereto;
(e)    as soon as possible and in any event within three Business Days after the
Parent Borrower or any other Obligor obtains knowledge of (i) the commencement
of any litigation, action, proceeding or labor controversy of the type and
materiality described in Section 6.7 or (ii)


85



--------------------------------------------------------------------------------

 


any other event, change or circumstance that has had, or could reasonably be
expected to have, a Material Adverse Effect, notice thereof and, to the extent
the Administrative Agent requests, copies of all documentation relating thereto,
if any;
(f)    promptly upon becoming aware of (i) the institution of any steps by any
Person to terminate any Pension Plan, (ii) the failure to make a required
contribution to any Pension Plan if such failure is sufficient to give rise to a
Lien under Section 303(k) of ERISA, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that any Obligor furnish
a bond or other security to the PBGC or such Pension Plan, or (iv) the
occurrence of any event with respect to any Pension Plan which could reasonably
be expected to result in the incurrence by any Obligor of any material
liability, fine or penalty, notice thereof and copies of all documentation
relating thereto;
(g)    promptly upon receipt thereof, copies of all final “management letters”
submitted to the Parent Borrower or any other Obligor by the independent public
accountants referred to in clause (b) in connection with each audit made by such
accountants;
(h)    promptly following the mailing or receipt of any notice or report (other
than identical reports or notices delivered hereunder) delivered under the terms
of any Pro Forma Unsecured Indebtedness Documents or the 2020 Senior Note
Documents, copies of such notice or report;
(i)    all PATRIOT Act Disclosures, to the extent reasonably requested by the
Administrative Agent or any Lender; and
(j)    such other financial and other information as any Lender or Issuer
through the Administrative Agent may from time to time reasonably request
(including information and reports in such detail as the Administrative Agent
may request with respect to the terms of and information provided pursuant to
the Compliance Certificate).
Information required to be delivered pursuant to this Section 7.1.1 shall be
deemed to have been delivered to the Administrative Agent on the date on which
such information is available on the Internet via the EDGAR system of the SEC.
Information required to be delivered pursuant to this Section 7.1.1 may also be
delivered by electronic communication pursuant to procedures approved by the
Administrative Agent pursuant to Section 9.11.
The Parent Borrower hereby acknowledges that (a) the Administrative Agent will
make available to the Lenders and the Issuers materials and/or information
provided by or on behalf of the Parent Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on the Platform and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be confidential, sensitive and proprietary) with respect to the Parent Borrower
or its Affiliates or any of their


86



--------------------------------------------------------------------------------

 


respective securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.19); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”
SECTION 7.1.2    Maintenance of Existence; Material Obligations; Compliance with
Contracts, Laws, etc. The Parent Borrower will, and will cause each of its
Subsidiaries to, preserve and maintain its legal existence, rights (charter and
statutory), franchises, permits, licenses and approvals (in each case, except as
otherwise permitted by Section 7.2.10), perform in all respects their
obligations, including obligations under agreements to which the Parent Borrower
or a Subsidiary is a party, and comply in all respects with all applicable laws,
rules, regulations and orders, including the payment (before the same become
delinquent), of all obligations, including all Taxes imposed upon the Parent
Borrower or its Subsidiaries or upon their property except to the extent being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP have been set aside on the books of
the Parent Borrower or its Subsidiaries, as applicable except, in each case,
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect. The Parent Borrower will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Parent Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.
SECTION 7.1.3    Maintenance of Properties. Except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect the Parent Borrower will, and will cause each of its Subsidiaries to,
maintain, preserve, protect and keep its and their respective properties in good
repair, working order and condition (ordinary wear and tear, casualty and
condemnation excepted), and make necessary repairs, renewals and replacements so
that the business carried on by the Parent Borrower and its Subsidiaries may be
properly conducted at all times, unless the Parent Borrower or such Subsidiary
determines in good faith that the continued maintenance of such property is no
longer economically desirable, necessary or useful to the business of the Parent
Borrower or any of its Subsidiaries or the Disposition of such property is
otherwise permitted by Section 7.2.10 or Section 7.2.11.
SECTION 7.1.4    Insurance. The Parent Borrower will, and will cause each of its
Subsidiaries to maintain:
(a)    insurance on its property with financially sound and reputable insurance
companies against loss and damage in at least the amounts (and with only those
deductibles) customarily maintained, and against such risks as are typically
insured against in the same general area, by Persons of comparable size engaged
in the same or similar business as the Parent Borrower and its Subsidiaries; and
(b)    all worker’s compensation, employer’s liability insurance or similar
insurance as may be required under the laws of any state or jurisdiction in
which it may be engaged in business.
Without limiting the foregoing, all insurance policies required pursuant to this
Section shall (i) name the Collateral Agent on behalf of the Secured Parties as
mortgagee (in the case of property insurance) or additional insured (in the case
of liability insurance), as applicable, and provide that no cancellation or


87



--------------------------------------------------------------------------------

 


modification of the policies will be made without thirty days’ prior written
notice to the Collateral Agent and (ii) without duplication, be in addition to
any requirements to maintain specific types of insurance contained in the other
Loan Documents.
SECTION 7.1.5    Books and Records. The Parent Borrower will, and will cause
each of its Subsidiaries to, keep books and records in accordance with GAAP
which accurately reflect in all material respects all of its business affairs
and transactions and permit each Secured Party or any of their respective
representatives, at reasonable times during normal business hours and intervals
upon reasonable notice to the Parent Borrower and except after the occurrence
and during the continuance of an Event of Default not more frequently than once
per Fiscal Year, to visit each Obligor’s offices, to discuss such Obligor’s
financial matters with its officers and employees, and its independent public
accountants (provided that management of the Parent Borrower shall be notified
and allowed to be present at all such meetings and the Parent Borrower hereby
authorizes such independent public accountant to discuss each Obligor’s
financial matters with each Secured Party or their representatives to the extent
legally permissible) and to examine (and photocopy extracts from) any of its
books and records. The Parent Borrower shall pay any reasonable fees of such
independent public accountant incurred in connection with any Secured Party’s
exercise of its rights pursuant to this Section.
SECTION 7.1.6    Environmental Law Covenant. The Parent Borrower will, and will
cause each of its Subsidiaries to:
(a)    use and operate all of its and their facilities and properties in
compliance with all Environmental Laws, keep all permits, approvals,
certificates, licenses and other authorizations required under Environmental
Laws in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, in each case
except where failure to do so could not reasonably be expected to have a
Material Adverse Effect; and
(b)    promptly notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints, notices or inquiries relating to the
condition of its facilities and properties in respect of, or as to compliance
with, Environmental Laws, the subject matter of which could reasonably be
expected to have a Material Adverse Effect, and shall promptly resolve any
non-compliance with Environmental Laws (except as could not reasonably be
expected to have a Material Adverse Effect) and keep its property free of any
Lien imposed by any Environmental Law, unless such Lien is a Permitted Lien.
SECTION 7.1.7    Use of Proceeds. The Borrowers will apply the proceeds of the
Credit Extensions as follows:
(a)    to finance, in part, the Transaction and to pay the fees, costs and
expenses related to the Transaction;
(b)    for working capital and general corporate purposes of the Parent Borrower
and its Subsidiaries; and
(c)    for issuing Letters of Credit for the account of the Parent Borrower and
its Subsidiaries for purposes referred to in clause (b) above.; and
(d)    in the case of the Australian Borrower, (i) with respect to the
Australian Term Loans, to finance, in part Australian Transactions and to pay
the fees, costs and expenses related


88



--------------------------------------------------------------------------------

 


to the Australian Transactions, and for general corporation purposes and (ii)
with respect to the Australian Revolving Facility, for working capital and
general corporate purposes.
The Borrowers will not request any Borrowing or Letter of Credit, and the
Borrowers shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (C) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


SECTION 7.1.8    Future Guarantors, Security, etc. (a) The Parent Borrower will,
and will cause each U.S. Subsidiary (other than HBI Playtex Bath LLC, a Delaware
limited liability company (“Playtex Bath”), HBI Receivables LLC, a Delaware
limited liability company (“HBI Receivables”) and Playtex Marketing Corporation,
a Delaware corporation (“Playtex Marketing”)) to, execute any documents,
authorize the filing of Filing Statements, execute agreements and instruments,
and take all commercially reasonable further action that may be required under
applicable law, or that the Administrative Agent may reasonably request, in
order to effectuate the transactions contemplated by the Loan Documents and in
order to grant, preserve, protect and perfect the validity and first priority
(subject to Permitted Liens and any express limitations on perfection and
priority set forth herein and the other Loan Documents) of the Liens created or
intended to be created by the Loan Documents. The Parent Borrower will cause any
subsequently acquired or organized U.S. Subsidiary (other than Playtex Bath, HBI
Receivables and Playtex Marketing) to execute a supplement (in form and
substance reasonably satisfactory to the Administrative Agent) to the U.S.
Guaranty and each other applicable Loan Document in favor of the Secured
Parties. In addition, from time to time, the Parent Borrower will, at its own
cost and expense, promptly secure the Obligations by pledging or creating, or
causing to be pledged or created, perfected Liens with respect to such of its
assets and properties as the Administrative Agent or the Required Lenders shall
designate, it being agreed that it is the intent of the parties that the
Obligations shall be secured by, among other things, substantially all the
assets of the Parent Borrower and its U.S. Subsidiaries (other than Playtex
Bath, HBI Receivables and Playtex Marketing) and personal property acquired
subsequent to the Closing Date; provided that (a) neither the Parent Borrower
nor its U.S. Subsidiaries shall be required to pledge more than 65% of the
Voting Securities of any Foreign Subsidiary that is directly owned by any U.S.
Obligor, (b) neither the Parent Borrower nor any U.S. Subsidiary shall be
required to create or perfect any security interest in any leased real property
or any owned real property (including by way of mortgage or otherwise), (c) to
the extent the Organic Documents of a Foreign Subsidiary prohibit the creation
or perfection of a security interest in the Capital Securities of such Foreign
Subsidiary, no U.S. Obligor will be required to create or perfect a security
interest in such Capital Securities, (d) the Parent Borrower and its U.S.
Subsidiaries will not be required to execute and deliver any foreign pledge
agreements with respect to the Capital Securities of any Foreign Subsidiary
other than one or more Luxembourg Pledge Agreements with respect to any Lux
Subsidiary, and (e) to the extent a Guarantee by a U.S. Subsidiary is prohibited
or restricted by contracts existing on the Closing Date (or if a U.S. Subsidiary
is acquired after the Closing Date, on the date of such acquisition (but not in
contemplation of such acquisition)) or applicable law or would cause adverse tax
consequences as reasonably determined by the Parent Borrower, such U.S.
Subsidiary will not be required to execute a supplement to the U.S. Guaranty.
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Agents, and the Parent Borrower shall deliver or
cause to be delivered to the Agents all such instruments and documents
(including legal opinions and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section.


89



--------------------------------------------------------------------------------

 


(b)    Lux Borrower will, and will cause each of the Euro Term Loan Subsidiary
Guarantors to, execute any documents, authorize filings, execute agreements and
instruments, and take all commercially reasonable further action that may be
required under applicable law, or that the Administrative Agent may reasonably
request, in order to effectuate the transactions contemplated by the Loan
Documents and in order to grant, preserve, protect and perfect the validity and
first priority (subject to Permitted Liens and any express limitations on
perfection and priority set forth herein and the other Loan Documents) of the
Liens created or intended to be created by the Loan Documents. Lux Borrower will
cause any of its subsequently acquired or organized Foreign Subsidiaries that
are not excluded from the definition of “Euro Term Loan Subsidiary Guarantors”
to execute a supplement (in form and substance reasonably satisfactory to the
Administrative Agent) to the Euro Term Loan Guaranty and each other applicable
Loan Document in favor of the Secured Parties. In addition, from time to time,
Lux Borrower will, at its own cost and expense, promptly secure the Euro Term
Loan Obligations by pledging or creating, or causing to be pledged or created,
perfected Liens with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate, it being agreed
that it is the intent of the parties that the Euro Term Loan Obligations shall
be secured by, among other things, substantially all the assets of Lux Borrower
and its Lux Subsidiaries and personal property acquired subsequent to the
Closing Date; provided that (a) neither the Lux Borrower nor any Lux Subsidiary
shall be required to create or perfect any security interest in any leased real
property or any owned real property (including by way of mortgage or otherwise),
(b) to the extent the Organic Documents of a Foreign Subsidiary prohibit the
creation or perfection of a security interest in the Capital Securities of such
Foreign Subsidiary, no Euro Term Loan Obligor will be required to create or
perfect a security interest in such Capital Securities, (c) Lux Borrower and its
Lux Subsidiaries will not be required to execute and deliver any foreign pledge
agreement with respect to any Foreign Subsidiary other than one or more
Luxembourg Pledge Agreements with respect to any Lux Subsidiary, and (d) to the
extent a Guarantee by a Foreign Subsidiary is prohibited or restricted by
contracts existing on the Closing Date (or if a Foreign Subsidiary is acquired
after the Closing Date, on the date of such acquisition (but not in
contemplation of such acquisition)) or applicable law or would cause adverse tax
consequences as reasonably determined by Lux Borrower, such Foreign Subsidiary
will not be required to execute a supplement to the Euro Term Loan Guaranty.
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Agents, and the Lux Borrower shall deliver or
cause to be delivered to the Agents all such instruments and documents
(including legal opinions and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section.
(c)    Subject to the time periods required for delivery set forth in the
Australian Syndicated Facility Agreement, Australian Borrower will, and will
cause each of the Australian Subsidiary Guarantors to, execute any documents,
authorize filings, execute agreements and instruments, and take all commercially
reasonable further action that may be required under applicable law, or that the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority (subject to Permitted Liens
and any express limitations on perfection and priority set forth herein and the
other Loan Documents) of the Liens created or intended to be created by the Loan
Documents. Australian Borrower will cause any of its subsequently acquired or
organized Foreign Subsidiaries that are not excluded from the definition of
“Australian Subsidiary” to execute a supplement (in form and substance
reasonably satisfactory to the Administrative Agent) to the Australian Guaranty
and each other applicable Loan Document in favor of the Secured Parties. In
addition, from time to time, Australian


90



--------------------------------------------------------------------------------

 


Borrower will, at its own cost and expense, promptly secure the Australian
Obligations by pledging or creating, or causing to be pledged or created,
perfected Liens with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate, it being agreed
that it is the intent of the parties that the Australian Obligations shall be
secured by, among other things, substantially all the assets of Australian
Borrower and the Australian Subsidiaries that are organized under the laws of
Australia or New Zealand and personal property acquired subsequent to the
Australian Facilities Effective Date; provided that (a) neither the Australian
Borrower nor any Australian Subsidiary shall be required to create or perfect
any security interest in any leased real property or any owned real property
(including by way of mortgage or otherwise), (b) to the extent the Organic
Documents of a Foreign Subsidiary prohibit the creation or perfection of a
security interest in the Capital Securities of such Australian Subsidiary, no
Australian Obligor will be required to create or perfect a security interest in
such Capital Securities, (c) Australian Borrower and its Australian Subsidiaries
will not be required to execute and deliver any foreign pledge agreement with
respect to any Foreign Subsidiary other than one or more general security deeds
with respect to any Australian Subsidiary organized under the laws of Australia
or New Zealand, (d) to the extent a Guarantee by a Foreign Subsidiary is
prohibited or restricted by contracts existing on the Australian Facilities
Effective Date (or if a Foreign Subsidiary is acquired after the Australian
Facilities Effective Date, on the date of such acquisition (but not in
contemplation of such acquisition)) or applicable law or would cause adverse tax
consequences as reasonably determined by Australian Borrower, such Foreign
Subsidiary will not be required to execute a supplement to the Australian
Guaranty and (e) only the Australian Borrower and the Australian Subsidiaries
organized under the laws of Australia or New Zealand shall be required to grant
any Lien in favor of the Collateral Agent pursuant to this Section 7.1.8(c).
Such Liens will be created under the Loan Documents in form and substance
reasonably satisfactory to the Agents, and the Australian Borrower shall deliver
or cause to be delivered to the Agents all such instruments and documents
(including legal opinions and lien searches) as the Administrative Agent shall
reasonably request to evidence compliance with this Section.
SECTION 7.1.9    Rate Protection Agreements. [Reserved].
SECTION 7.1.10    Maintenance of Ratings. The Parent Borrower will use its
commercially reasonable efforts to cause (a) a senior secured credit rating with
respect to the Loans from each of S&P and Moody’s and (b) a corporate credit
rating and corporate family rating from S&P and Moody’s respectively, to be
available at all times until the Stated Maturity Date for the New Term B Loans.
SECTION 7.2    Negative Covenants. The Parent Borrower covenants and agrees with
each Lender, each Issuer and each Agent that until the Termination Date has
occurred, the Parent Borrower will, and will cause its Subsidiaries to, perform
or cause to be performed the obligations set forth below.
SECTION 7.2.1    Business Activities; Fiscal Year. The Parent Borrower will not,
and will not permit any of its Subsidiaries to, engage in any business activity
except those business activities engaged in on the Closing Date and activities
reasonably related, supportive, complementary, ancillary or incidental thereto
or reasonable extensions thereof (each, a “Permitted Business”). The Parent
Borrower will not change the ending dates with respect to its Fiscal Year;
provided that the Parent Borrower may change the ending date of its Fiscal Year
to December 31 upon notice to the Administrative Agent at least one Fiscal
Quarter in advance of such change.


91



--------------------------------------------------------------------------------

 


SECTION 7.2.2    Indebtedness. The Parent Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, other than:
(a)    Indebtedness in respect of the Obligations;
(b)    unsecured Indebtedness of the Obligors under the 2020 Senior Note
Documents in an aggregate principal amount not to exceed $1,000,000,000;
(c)    Indebtedness existing as of the Closing Date which is identified in
Item 7.2.2(c) of the Disclosure Schedule, and refinancings, refundings,
reallocations, renewals or extensions of such Indebtedness in a principal amount
not in excess of that which is outstanding on the Closing Date (as such amount
has been reduced following the Closing Date);
(d)    unsecured Indebtedness (i) incurred in the ordinary course of business of
the Parent Borrower and its Subsidiaries (including open accounts extended by
suppliers on normal trade terms in connection with purchases of goods and
services which are not overdue for a period of more than 90 days or, if overdue
for more than 90 days, as to which a dispute exists and adequate reserves in
conformity with GAAP have been established on the books of the Parent Borrower
or such Subsidiary) and (ii) in respect of performance, surety or appeal bonds
provided in the ordinary course of business, but excluding (in each case),
Indebtedness incurred through the borrowing of money or Contingent Liabilities
of borrowed money;
(e)    Indebtedness (i) in respect of industrial revenue bonds or other similar
governmental or municipal bonds, (ii) evidencing the deferred purchase price of
newly acquired property or incurred to finance the acquisition of equipment of
the Parent Borrower and its Subsidiaries (pursuant to purchase money mortgages
or otherwise, whether owed to the seller or a third party) used in the ordinary
course of business of the Parent Borrower and its Subsidiaries (provided that,
such Indebtedness is incurred within 270 days of the acquisition of such
property) and (iii) in respect of Capitalized Lease Liabilities; provided that,
the aggregate amount of all Indebtedness outstanding pursuant to this clause
shall not at any time exceed the greater of (i) $150,000,000 and (ii) 4.0% of
Total Tangible Assets;
(f)    Indebtedness of an Obligor owing to any other Obligor;
(g)    unsecured Indebtedness of an Obligor owing to a Subsidiary that is not a
Subsidiary Guarantor; provided that, in each case, all such Indebtedness of any
Obligor owed to a Subsidiary that is not a Subsidiary Guarantor shall be
subordinated to the Obligations of such Obligor on customary terms.
(h)    Indebtedness of a Foreign Subsidiary to the Parent Borrower or any other
Obligor in an aggregate amount (when aggregated with the amount of Investments
made by the Parent Borrower and the Subsidiary Guarantors in Foreign
Subsidiaries under clause (k) of Section 7.2.5) not to exceed the greater of (i)
$400,000,000 and (ii) the sum of (A) 10.0% of Total Tangible Assets plus (B) the
Available Amount, determined as of the date of incurrence of such Indebtedness;
(i)    Indebtedness of a Person existing at the time such Person became a
Subsidiary of the Parent Borrower, but only if such Indebtedness was not created
or incurred in contemplation of such Person becoming a Subsidiary and the
aggregate amount of all Indebtedness incurred


92



--------------------------------------------------------------------------------

 


pursuant to this clause does not exceed the greater of (i) $250,000,000 and (ii)
6.50% of Total Tangible Assets;
(j)    Indebtedness incurred pursuant to a Permitted Securitization and Standard
Securitization Undertakings and Permitted Factoring Facilities;
(k)    unsecured Indebtedness of the Parent Borrower and its Subsidiaries
incurred to refinance any other Indebtedness permitted to be incurred under
clauses (a), (b), (e), (i), (j) and (n) of this Section 7.2.2;
(l)    Indebtedness in respect of Hedging Obligations entered into in the
ordinary course of business and not for speculative purposes;
(m)    Indebtedness of any Foreign Subsidiary owing to any other Foreign
Subsidiary;
(n)    Indebtedness (whether unsecured or secured by Liens) of Foreign
Subsidiaries in an aggregate outstanding principal amount not to exceed the
greater of (i) $500,000,000 and (ii) 15% of Total Tangible Assets at any one
time outstanding and Contingent Liabilities of any Obligor in respect thereof;
provided that Foreign Subsidiaries shall be permitted to incur an additional
amount of Indebtedness over the term of this Agreement not to exceed the greater
of (i) $75,000,000 and (ii) 2% of Total Tangible Assets to the extent such
Indebtedness is incurred in connection with a Permitted Acquisition;
(o)    Indebtedness incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other Indebtedness incurred
in the ordinary course of business in respect of netting services, overdraft
protections and similar arrangements in each case in connection with cash
management and deposit accounts;
(p)    Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(q)    unsecured Indebtedness of the Parent Borrower and its Subsidiaries
representing the obligation of such Person to make payments with respect to the
cancellation or repurchase of Capital Securities of officers, employees or
directors (or their estates) of the Parent Borrower or such Subsidiaries;
(r)    other Indebtedness of the Parent Borrower and its Subsidiaries (other
than Indebtedness of Foreign Subsidiaries owing to the Parent Borrower or
Subsidiary Guarantors or of a Receivables Subsidiary) in an aggregate amount at
any time outstanding not to exceed the greater of (i) $150,000,000 and (ii) 4.0%
of Total Tangible Assets; and
(s)    unsecured Indebtedness of the Parent Borrower and its Subsidiaries so
long as (i) the Parent Borrower shall be in compliance with Section 7.2.4 for
the Measurement Period after giving pro forma effect thereto as if such
Indebtedness had been incurred on the last day of such Measurement Period and
(ii) such Indebtedness matures after the Revolving Loan Termination Date (such
Indebtedness permitted by this clause (s), “Pro Forma Unsecured Indebtedness”);
provided that, no Indebtedness otherwise permitted by clauses (c), (e), (i),
(k)(i), (r) or (s) shall be assumed, created or otherwise incurred if an Event
of Default has occurred and is then continuing.


93



--------------------------------------------------------------------------------

 


SECTION 7.2.3    Liens. The Parent Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or permit to exist any Lien upon any
of its property (including Capital Securities of any Person), revenues or
assets, whether now owned or hereafter acquired, except the following
(collectively “Permitted Liens”):
(a)    Liens securing payment of the Obligations;
(b)    Liens in connection with a Permitted Securitization or a Permitted
Factoring Facility;
(c)    Liens existing as of the Closing Date and disclosed in Item 7.2.3(c) of
the Disclosure Schedule securing Indebtedness described in clause (c) of Section
7.2.2, and refinancings, refundings, reallocations, renewals or extensions of
such Indebtedness; provided that, no such Lien shall encumber any additional
property (except for accessions to such property and the products and proceeds
thereof) and the amount of Indebtedness secured by such Lien is not increased
from that existing on the Closing Date;
(d)    Liens securing Indebtedness of the type permitted under clause (e) of
Section 7.2.2; provided that, (i) such Lien is granted within 270 days after
such Indebtedness is incurred, (ii) the Indebtedness secured thereby does not
exceed the lesser of the cost or the fair market value of the applicable
property, improvements or equipment at the time of such acquisition (or
construction) and (iii) such Lien secures only the assets that are the subject
of the Indebtedness referred to in such clause;
(e)    Liens securing Indebtedness permitted by clause (i) of Section 7.2.2;
provided that, such Liens existed prior to such Person becoming a Subsidiary,
were not created in anticipation thereof and attach only to specific assets of
such Person;
(f)    Liens in favor of carriers, warehousemen, mechanics, repairmen,
materialmen, customs and revenue authorities and landlords and other similar
statutory Liens and Liens in favor of suppliers (including sellers of goods
pursuant to customary reservations or retention of title, in each case) granted
in the ordinary course of business for amounts not overdue for a period of more
than 60 days or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books or with respect to which the failure to make payment
could not reasonably be expected to have a Material Adverse Effect;
(g)    (i) Liens incurred or deposits made in the ordinary course of business in
connection with worker’s compensation, unemployment insurance or other forms of
governmental insurance or benefits, or to secure performance of tenders,
statutory obligations, bids, leases, trade contracts or other similar
obligations (other than for borrowed money) entered into in the ordinary course
of business or to secure obligations on surety and appeal bonds or performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business and (ii) obligations in respect of
letters of credit or bank guarantees that have been posted to support payment of
the items set forth in the immediately preceding clause (i);
(h)    judgment Liens that are being appealed in good faith or with respect to
which execution has been stayed or the payment of which is covered in full
(subject to a customary


94



--------------------------------------------------------------------------------

 


deductible) by insurance maintained with responsible insurance companies and
which do not otherwise result in an Event of Default under Section 8.1.6;
(i)    easements, rights-of-way, covenants, conditions, building codes,
restrictions, reservations, minor defects or irregularities in title and other
similar encumbrances and matters that would be disavowed by a full survey of
real property not interfering in any material respect with the value or use of
the affected or encumbered real property to which such Lien is attached;
(j)    Liens securing Indebtedness permitted by clauses (h), (n) or (o) of
Section 7.2.2 or clause (k) of Section 7.2.5;
(k)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution and Liens attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business;
(l)    (i) licenses, sublicenses, leases or subleases granted to third Persons
in the ordinary course of business not interfering in any material respect with
the business of the Parent Borrower or any of its Subsidiaries, (ii) other
agreements with respect to the use and occupancy of real property entered into
in the ordinary course of business or in connection with a Disposition permitted
under the Loan Documents or (iii) the rights reserved or vested in any Person by
the terms of any lease, license, franchise, grant or permit held by Parent
Borrower or any of its Subsidiaries or by a statutory provision, to terminate
any such lease, license, franchise, grant or permit, or to require annual or
periodic payments as a condition to the continuance thereof;
(m)    Liens on the property of the Parent Borrower or any of its Subsidiaries
securing (i) the non-delinquent performance of bids, trade contracts (other than
for borrowed money), leases, licenses and statutory obligations, (ii) Contingent
Obligations on surety and appeal bonds, and (iii) other non-delinquent
obligations of a like nature; in each case, incurred in the ordinary course of
business;
(n)    Liens on Receivables transferred to a Receivables Subsidiary under a
Permitted Securitization or to a Subsidiary who is party to a Permitted
Factoring Facility under a Permitted Factoring Facility;
(o)    Liens upon specific items or inventory or other goods and proceeds of the
Parent Borrower or any of its Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances or documentary letters of credit issued or
created for the account of such Person to facilitate the shipment or storage of
such inventory or other goods;
(p)    Liens (i) (A) on advances of cash or Cash Equivalent Investments in favor
of the seller of any property to be acquired in an Investment permitted pursuant
to Section 7.2.5 to be applied against the purchase price for such Investment
and (B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.2.11, in each case under this clause (i), solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) on earnest money
deposits of cash or Cash Equivalent Investments made by the Parent Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;


95



--------------------------------------------------------------------------------

 


(q)    Liens arising from precautionary Uniform Commercial Code financing
statement filings (or similar filings under other applicable Law) regarding
leases entered into by the Parent Borrower or any of its Subsidiaries in the
ordinary course of business;
(r)    Liens (i) arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Parent Borrower or any of its
Subsidiaries and (ii) relating to the establishment of depository relations with
banks not given in connection with the issuance of Indebtedness and (iii)
relating to pooled deposit or sweep accounts of the Parent Borrower or any
Subsidiary to permit satisfaction of overdraft or similar obligations in each
case in the ordinary course of business and not prohibited by this Agreement;
(s)    other Liens securing Indebtedness or other obligations permitted under
this Agreement and outstanding in an aggregate principal amount not to exceed
the greater of (i) $100,000,000 and (ii) 3% of Total Tangible Assets;
(t)    ground leases in respect of real property on which facilities owned or
leased by the Parent Borrower or any of its Subsidiaries are located or any
Liens senior to any lease, sub-lease or other agreement under which the Parent
Borrower or any of its Subsidiaries uses or occupies any real property;
(u)    Liens constituting security given to a public or private utility or any
Governmental Authority as required in the ordinary course of business;
(v)    pledges or deposits of cash and Cash Equivalent Investments securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance in the ordinary course of business;
(w)    Liens on (A) incurred premiums, dividends and rebates which may become
payable under insurance policies and loss payments which reduce the incurred
premiums on such insurance policies and (B) rights which may arise under State
insurance guarantee funds relating to any such insurance policy, in each case
securing Indebtedness permitted to be incurred pursuant to clause (p) of Section
7.2.2;
(x)    Liens for Taxes not at the time delinquent or thereafter payable without
penalty or being diligently contested in good faith by appropriate proceedings
and for which adequate reserves in accordance with GAAP shall have been set
aside on its books or with respect to which the failure to make payment could
not reasonably be expected to have a Material Adverse Effect;
(y)    Liens in respect of Hedging Obligations; and
(z)    non-exclusive licenses of intellectual property rights in the ordinary
course of business.
SECTION 7.2.4    Financial Condition and Operations. The Parent Borrower will
not permit any of the events set forth below to occur.
(i)    The Parent Borrower will not permit the Leverage Ratio as of the last day
of any Fiscal Quarter to be greater than 4.00:1.00; provided that, following a


96



--------------------------------------------------------------------------------

 


Permitted Acquisition in which the consideration was at least $200,000,000, such
maximum Leverage Ratio covenant in effect shall be increased to 4.50:1.00 for
each fiscal quarter ending in the succeeding 12-month period following such
Permitted Acquisition.
(ii)    The Parent Borrower will not permit the Interest Coverage Ratio as of
the last day of any Fiscal Quarter to be less than 3.00:1.00.
SECTION 7.2.5    Investments. The Parent Borrower will not, and will not permit
any of its Subsidiaries to, purchase, make, incur, assume or permit to exist any
Investment in any other Person, except:
(a)    Investments existing on the Closing Date and identified in Item 7.2.5(a)
of the Disclosure Schedule, and any amendment, modification, restatement,
extension, renewal, refunding, replacement or refinancing, in whole or in part
thereof, provided that the principal amount of any Investment following any such
amendment, modification, restatement, extension, renewal, refunding, replacement
or refinancing pursuant to this Section 7.2.5(a) shall not exceed the principal
amount of such Investment on the date hereof;
(b)    Cash Equivalent Investments;
(c)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(d)    Investments consisting of any deferred portion (including promissory
notes and non-cash consideration) of the sales price received by the Parent
Borrower or any Subsidiary in connection with any Disposition permitted under
Section 7.2.11;
(e)    Investments (i) by way of contributions to capital or purchases of
Capital Securities by an Obligor in any other Obligor and (ii) permitted by
Section 7.2.2(f);
(f)    Investments constituting (i) accounts receivable arising or acquired,
(ii) trade debt granted, or (iii) deposits made in connection with the purchase
price of goods or services, in each case in the ordinary course of business;
(g)    Investments by way of the acquisition of Capital Securities or the
purchase or other acquisition of all or substantially all of the assets or
business of any Person, or of assets constituting a business unit, or line of
business or division of, such Person, in each case constituting Permitted
Acquisitions; provided that if such Person is not incorporated or organized
under the laws of the United States, the amount expended in such transaction,
when aggregated with the amount expended under clause (b) of Section 7.2.10,
shall not exceed the amount set forth in clause (b) of Section 7.2.10 during the
term of this Agreement;
(h)    Investments in a Receivables Subsidiary or a Subsidiary who is party to a
Permitted Factoring Facility or any Investment by a Receivables Subsidiary or a
Subsidiary who is party to a Permitted Factoring Facility in any other Person
under a Permitted Securitization or a Permitted Factoring Facility; provided
that any Investment in a Receivables Subsidiary is in the form of a Purchase
Money Note, contribution of additional receivables and related assets or any
equity interests;


97



--------------------------------------------------------------------------------

 


(i)    Investments constituting loans or advances to officers, directors or
employees made in the ordinary course of business (including for travel,
entertainment and relocation expenses) in an aggregate amount not to exceed
$10,000,000;
(j)    Investments by any Subsidiary that is not a Subsidiary Guarantor in the
Parent Borrower or any other Subsidiary; provided that any intercompany loan
made by any Subsidiary that is not a Subsidiary Guarantor to an Obligor shall
meet the requirements of clause (g) of Section 7.2.2;
(k)    Investments in Foreign Subsidiaries in an aggregate amount not to exceed
over the term of this Agreement (when aggregated with the amount of Indebtedness
incurred by Foreign Subsidiaries under clause (h) of Section 7.2.2) the greater
of (i) $400,000,000 and (ii) the sum of (A) 10.0% of Total Tangible Assets plus
(B) the Available Amount, determined as of the date of such Investment;
(l)    Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit, (ii) customary arrangements with
customers or (iii) Hedging Obligations not for speculative purposes;
(m)    advances of payroll payments to employees in the ordinary course of
business;
(n)    Investments in any Person engaged in one or more Permitted Businesses and
supporting ongoing business operations of the Parent Borrower or its
Subsidiaries (including without limitation Persons that are not Subsidiaries of
the Parent Borrower) in an aggregate amount not to exceed the greater of (i)
$75,000,000 and (ii) 2.0% of Total Tangible Assets over the term of this
Agreement;
(o)    other Investments in an amount not to exceed over the term of this
Agreement the greater of (i) $150,000,000 and (ii) the sum of (A) 4.0% of Total
Tangible Assets plus (B) the Available Amount, determined as of the date of such
Investment; and
(p)    Investments incurred in the ordinary course of business in connection
with cash pooling arrangements, cash management and other Investments incurred
in the ordinary course of business in respect of netting services, overdraft
protections and similar arrangement in each case in connection with cash
management;
provided that (I) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (II) no Investment otherwise permitted by
clauses (e) (to the extent such Investment relates to an Investment in a Foreign
Subsidiary), (g) or (n) shall be permitted to be made if any Event of Default
has occurred and is continuing.
SECTION 7.2.6    Restricted Payments, etc. The Parent Borrower will not, and
will not permit any of its Subsidiaries (other than a Receivables Subsidiary)
to, declare or make a Restricted Payment, or make any deposit for any Restricted
Payment, other than (a) Restricted Payments made by Subsidiaries to the Parent
Borrower or wholly owned Subsidiaries, (b) cashless exercises of stock options,
(c) cash payments by Parent Borrower in lieu of the issuance of fractional
shares upon exercise or conversion of Equity Equivalents, (d) Restricted
Payments in connection with the share repurchases required by the employee stock
ownership programs or required under employee agreements, (e) so long as no
Specified Default has occurred and is continuing or would result therefrom, and
both before and after giving effect


98



--------------------------------------------------------------------------------

 


to such Restricted Payment as if such Restricted Payment had been made on the
last day of the Measurement Period, the Parent Borrower is in compliance with
Section 7.2.4 for such Measurement Period, Restricted Payments not otherwise
permitted by this Section 7.2.6 in an aggregate amount not to exceed the
Available Amount and (f) so long as no Specified Default has occurred and is
continuing or would result therefrom, Restricted Payments not otherwise
permitted by this Section 7.2.6 to the extent that, both before and after giving
effect to such Restricted Payment as if such Restricted Payment had been made on
the last day of the Measurement Period, the Leverage Ratio for such Measurement
Period would not exceed 3.75:1.00.
SECTION 7.2.7    [Reserved]
SECTION 7.2.8    Payments With Respect to Certain Indebtedness. The Parent
Borrower will not, and will not permit any of its Subsidiaries to,
(a)    make any payment or prepayment of principal of, or premium or interest
on, any Indebtedness incurred under Pro Forma Unsecured Indebtedness Documents
or the 2020 Senior Note Documents (including, in each case, any redemption or
retirement thereof) (i) other than on (or after) the stated, scheduled date for
payment of interest set forth in the applicable Pro Forma Unsecured Indebtedness
Documents or 2020 Senior Note Documents, respectively, or (ii) which would
violate the terms of this Agreement, the applicable Pro Forma Unsecured
Indebtedness Documents or 2020 Senior Note Documents; provided, however, that,
so long as no Specified Default has occurred and is continuing or would result
therefrom, the Parent Borrower may (1) if, both before and after giving effect
to such payment or prepayment as if such payment or prepayment had been made on
the last day of the Measurement Period, the Parent Borrower is in compliance
with Section 7.2.4 for such Measurement Period, pay or prepay Indebtedness
incurred under any Pro Forma Unsecured Indebtedness Documents or the 2020 Senior
Note Documents (A) with the proceeds of Pro Forma Unsecured Indebtedness,
without limitation, or (B) in an aggregate amount not to exceed the Available
Amount, and (2) if, both before and after giving effect to such payment or
prepayment as if such payment or prepayment had been made on the last day of the
Measurement Period, the Leverage Ratio for such Measurement Period would not
exceed 3.75:1.00, pay or prepay Indebtedness incurred under any Pro Forma
Unsecured Indebtedness Documents or the 2020 Senior Note Documents without
limitation;
(b)    except as otherwise permitted by clause (a) above, prior to the
Termination Date, redeem, retire, purchase, defease or otherwise acquire any
Indebtedness under any Pro Forma Unsecured Indebtedness Documents or the 2020
Senior Note Documents (other than (i) with proceeds from the issuance of the
Parent Borrower’s Capital Securities or (ii) with the proceeds of Pro Forma
Unsecured Indebtedness, in each case, permitted to be used to redeem Pro Forma
Unsecured Indebtedness or 2020 Senior Notes in accordance with the terms of the
applicable Pro Forma Unsecured Indebtedness Documents or the 2020 Senior Note
Documents, respectively);
(c)    make any deposit (including the payment of amounts into a sinking fund or
other similar fund) for any of the foregoing purposes; or
(d)    make any payment or prepayment of principal of, or premium or interest
on, any Indebtedness (other than intercompany Indebtedness) that is by its
express written terms subordinated to the payment of the Obligations at any time
when an Event of Default has occurred and is continuing.


99



--------------------------------------------------------------------------------

 


SECTION 7.2.9    Issuance of Capital Securities. The Parent Borrower will not
permit any of its Subsidiaries (other than a Receivables Subsidiary and any
Foreign Subsidiary) to issue any Capital Securities (whether for value or
otherwise) to any Person other than to the Parent Borrower or another wholly
owned Subsidiary (other than any director’s qualifying shares or investments by
foreign nationals mandated by applicable laws).
SECTION 7.2.10    Consolidation, Merger; Permitted Acquisitions, etc. The Parent
Borrower will not, and will not permit any of its Subsidiaries to, liquidate or
dissolve, consolidate with, or merge into or with, any other Person, or purchase
or otherwise acquire all or substantially all of the assets of any Person (or
any division or line of business thereof), except
(a)    any Subsidiary may liquidate or dissolve voluntarily into, and may merge
with and into, the Parent Borrower or any other Subsidiary (provided that a
Subsidiary Guarantor may only (i) liquidate or dissolve into, or merge with and
into, the Parent Borrower or another Subsidiary Guarantor or (ii) liquidate or
dissolve into, or merge with and into a Subsidiary that is not a Subsidiary
Guarantor to the extent such disposition of assets is otherwise permitted by
Section 7.2.11), and the assets or Capital Securities of any Subsidiary may be
purchased or otherwise acquired by the Parent Borrower or any other Subsidiary
(provided that the assets or Capital Securities of any Subsidiary Guarantor may
only (i) be purchased or otherwise acquired by the Parent Borrower or another
Subsidiary Guarantor or (ii) be purchased or otherwise acquired by a Subsidiary
that is not a Subsidiary Guarantor to the extent such disposition is otherwise
permitted by Section 7.2.11); provided, further, that in no event shall any
Subsidiary consolidate with or merge with and into any other Subsidiary (other
than a merger that is otherwise permitted by Section 7.2.11) unless after giving
effect thereto, the Collateral Agent shall have a perfected pledge of, and
security interest in and to, at least the same percentage of the issued and
outstanding interests of Capital Securities (on a fully diluted basis) and other
assets of the surviving Person as the Collateral Agent had immediately prior to
such merger or consolidation in form and substance reasonably satisfactory to
the Agents, pursuant to such documentation and opinions as shall be necessary in
the opinion of the Agents to create, perfect or maintain the collateral position
of the Secured Parties therein; and
(b)    so long as no Event of Default has occurred and is continuing or would
occur after giving effect thereto, the Parent Borrower or any of its
Subsidiaries may purchase the Capital Securities of any Person, all or
substantially all of the assets of any Person (or any division or line of
business thereof), or acquire such Person by merger, in each case, if such
purchase or acquisition constitutes a Permitted Acquisition; provided that, if
such Person is not incorporated or organized under the laws of the United
States, the cash amount expended in connection with such transaction, when
aggregated with the cash amount expended under clause (g) of Section 7.2.5,
shall not exceed $500,000,000 in the aggregate during the term of this Agreement
plus the Available Amount; provided, further, that any Capital Securities of the
Parent Borrower issued to the seller in connection with any Permitted
Acquisition shall not result in a deduction of amounts available to consummate
Permitted Acquisitions hereunder; provided, further, that the PacBrands
Acquisition and Champion Europe Acquisition shall not reduce the maximum amount
for acquisitions of Persons not incorporated or organized under the laws of the
United States in this Section 7.2.10(b).
SECTION 7.2.11    Permitted Dispositions. The Parent Borrower will not, and will
not permit any of its Subsidiaries to, Dispose of any of the Parent Borrower’s
or such Subsidiaries’ assets (including


100



--------------------------------------------------------------------------------

 


accounts receivable and Capital Securities of Subsidiaries) to any Person in one
transaction or series of transactions unless such Disposition is:
(a)    inventory or obsolete, no longer used or useful, damaged, worn out or
surplus property Disposed of in the ordinary course of its business (including,
the abandonment of intellectual property which is obsolete, no longer used or
useful or that in the Parent Borrower’s good faith judgment is no longer
material in the conduct of the Parent Borrower and is Subsidiaries’ business
taken as a whole):
(b)    permitted by Section 7.2.10;
(c)    accounts receivable or any related asset Disposed of pursuant to a
Permitted Securitization or a Permitted Factoring Facility;
(d)    of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of such
replacement property;
(e)    of property by the Parent Borrower or any Subsidiary; provided that if
the transferor of such property is an Obligor (i) the transferee must be an
Obligor or (ii) to the extent such transaction constitutes an Investment such
transaction is permitted under Section 7.2.5;
(f)    of cash or Cash Equivalent Investments;
(g)    of accounts receivable in connection with compromise, write down or
collection thereof in the ordinary course of business;
(h)    constituting leases, subleases, licenses or sublicenses of property
(including intellectual property) in the ordinary course of business and which
do not materially interfere with the business of the Parent Borrower and its
Subsidiaries;
(i)     constituting a transfer of property subject to a Casualty Event (i) upon
receipt of Net Casualty Proceeds of such Casualty Event or (ii) to a
Governmental Authority as a result of condemnation;
(j)    sales of a non-core assets acquired in connection with a Permitted
Acquisition which are not used or useful or are duplicative in the business of
the Parent Borrower or its Subsidiaries;
(k)    a grant of options to purchase, lease or acquire real or personal
property in the ordinary course of business, so long as the Disposition
resulting from the exercise of such option would otherwise be permitted under
this Section 7.2.11;
(l)    Dispositions of Investments in Foreign Subsidiaries, to the extent
required by, or made pursuant to buy/sell arrangements between, Foreign
Subsidiaries;
(m)    Dispositions of the property described on Item 7.2.11(m) of the
Disclosure Schedule;


101



--------------------------------------------------------------------------------

 


(n)    Dispositions of assets not otherwise permitted pursuant to this Section
7.2.11 so long as (i) each such Disposition is for fair market value and the
consideration received consists of no less than 75% in cash and Cash Equivalent
Investments; provided, that any Designated Non-Cash Consideration received,
taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (i) that is at that time outstanding, not in excess of
$25,000,000 at the time of the receipt of such Designated Non-Cash
Consideration, with the fair market value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash, (ii) the ratio of Total
Senior Secured Debt on such day to Total Tangible Assets as of such day would
not exceed 0.50:1.00 after giving pro forma effect thereto and (iii) the Net
Disposition Proceeds from such Disposition are applied pursuant to Sections
3.1.1 and 3.1.2; and
(o)    other Dispositions in an aggregate principal amount not to exceed the
greater of (i) $25,000,000 and (ii) 0.75% Total Tangible Assets.
SECTION 7.2.12     Modification of Certain Agreements. The Parent Borrower will
not, and will not permit any of its Subsidiaries to, consent to any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in, the
Organic Documents of the Parent Borrower or any of its Subsidiaries (other than
a Receivables Subsidiary) other than any amendment, supplement, waiver or
modification which would not be materially adverse to the Secured Parties.
SECTION 7.2.13    Transactions with Affiliates. The Parent Borrower will not,
and will not permit any of its Subsidiaries to, enter into or cause or permit to
exist any arrangement, transaction or contract (including for the purchase,
lease or exchange of property or the rendering of services) with any of its
other Affiliates, unless such arrangement, transaction or contract is on fair
and reasonable terms not materially less favorable to the Parent Borrower or
such Subsidiary than it could obtain in an arm’s-length transaction with a
Person that is not an Affiliate other than arrangements, transactions or
contracts (a) between or among the Parent Borrower and any Subsidiaries, (b) in
connection with the cash management of the Parent Borrower and its Subsidiaries
in the ordinary course of business or (c) in connection with a Permitted
Securitization including Standard Securitization Undertakings or a Permitted
Factoring Facility.
SECTION 7.2.14    Restrictive Agreements, etc. The Parent Borrower will not, and
will not permit any of its Subsidiaries (other than a Receivables Subsidiary or
a Subsidiary who is party to a Permitted Factoring Facility) to, enter into any
agreement prohibiting
(a)    the creation or assumption of any Lien upon its properties, revenues or
assets, whether now owned or hereafter acquired;
(b)    the ability of any Obligor to amend or otherwise modify any Loan
Document; or
(c)    the ability of any Subsidiary (other than a Receivables Subsidiary) to
make any payments, directly or indirectly, to the Parent Borrower, including by
way of dividends, advances, repayments of loans, reimbursements of management
and other intercompany charges, expenses and accruals or other returns on
investments (it being understood that (i) the priority of any preferred stock in
receiving dividends or liquidating distributions prior to the dividends or
liquidating distributions being paid on common stock shall not be deemed a
restriction on the ability to make distributions on Capital Securities and (ii)
the subordination of advances or loans made to the Parent Borrower or any
Subsidiary to other Indebtedness incurred by the Parent


102



--------------------------------------------------------------------------------

 


Borrower or any Subsidiary shall not be deemed a restriction on the ability to
make advances or repay loans).
The foregoing prohibitions shall not apply to restrictions contained (i) in any
Loan Document, (ii) in the cases of clause (a) and (c), in any Pro Forma
Unsecured Indebtedness Document or 2020 Senior Note Document, (iii) in the case
of clause (a), any agreement governing any Indebtedness permitted by clause (n)
of Section 7.2.2 as to the assets financed with the proceeds of such
Indebtedness, (iv) in the case of clauses (a) and (c), any agreement of a
Foreign Subsidiary governing the Indebtedness permitted to be incurred or
permitted to exist hereunder, (v) with respect to any Receivables Subsidiary or
other Subsidiary who is party to a Permitted Factoring Facility, in the case of
clauses (a) and (c), the documentation governing any Securitization or Permitted
Factoring Facility permitted hereunder, (vi) solely with respect to clause (a),
any arrangement or agreement arising in connection with a Disposition permitted
under this Agreement (but then only with respect to the assets being so
Disposed), (vii) solely with respect to clause (a) and (c), are already binding
on a Subsidiary when it is acquired and (viii) solely with respect to clause
(a), customary restrictions in leases, subleases, licenses and sublicenses.
SECTION 7.2.15    Sale and Leaseback. The Parent Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly enter into any
agreement or arrangement providing for the sale or transfer by it of any
property (now owned or hereafter acquired) to a Person and the subsequent lease
or rental of such property or other similar property from such Person, except
for agreements and arrangements with respect to property (a) the fair market
value (as determined in good faith by the chief financial officer of the Parent
Borrower) of which does not exceed the greater of (x) $150,000,000 and 4.0%
Total Tangible Assets in the aggregate following the Closing Date or (b) the
term of which is less than one year; provided that, in each case, the Net
Disposition Proceeds of such agreements and arrangements are applied pursuant to
Sections 3.1.1 and 3.1.2.
ARTICLE VIII
EVENTS OF DEFAULT
SECTION 8.1    Listing of Events of Default. Each of the following events or
occurrences described in this Article shall constitute an “Event of Default”.
SECTION 8.1.1     Non-Payment of Obligations. A Borrower shall default in the
payment or prepayment when due of
(a)    any principal of any Loan, or any Reimbursement Obligation or any deposit
of cash for collateral purposes pursuant to Section 2.6.4;
(b)    any interest on any Loan or any fee described in Article III, and such
default shall continue unremedied for a period of three days after such interest
or fee was due; or
(c)    any other monetary Obligation, and such default shall continue unremedied
for a period of 10 Business Days after such amount was due.
SECTION 8.1.2    Breach of Warranty. Any representation or warranty of any
Obligor made or deemed to be made in any Loan Document (including any
certificates delivered pursuant to Article V) is or shall be incorrect in any
material respect when made or deemed to have been made.


103



--------------------------------------------------------------------------------

 


SECTION 8.1.3    Non-Performance of Certain Covenants and Obligations. The
Parent Borrower shall default in the due performance or observance of any of its
obligations under Section 7.1.1, Section 7.1.7, Section 7.1.11 or Section 7.2.
SECTION 8.1.4    Non-Performance of Other Covenants and Obligations. Any Obligor
shall default in the due performance and observance of any other agreement
contained in any Loan Document executed by it, and such default shall continue
unremedied for a period of 30 days after the earlier to occur of (a) notice
thereof given to the Parent Borrower by any Agent or any Lender or (b) the date
on which any Obligor has knowledge of such default.
SECTION 8.1.5    Default on Other Indebtedness. A default shall occur in the
payment of any amount when due (subject to any applicable grace period), whether
by acceleration or otherwise, of any principal or stated amount of, or interest
or fees on, any Indebtedness (other than Indebtedness described in Section
8.1.1) of the Parent Borrower or any of its Subsidiaries (other than a
Receivables Subsidiary or a Subsidiary who is party to a Permitted Factoring
Facility) or any other Obligor having a principal or stated amount, individually
or in the aggregate, in excess of $75,000,000, or a default shall occur in the
performance or observance of any obligation or condition with respect to such
Indebtedness if the effect of such default is to accelerate the maturity of any
such Indebtedness or such default shall continue unremedied for any applicable
period of time sufficient to permit the holder or holders of such Indebtedness,
or any trustee or agent for such holders, to cause or declare such Indebtedness
to become due and payable or to require such Indebtedness to be prepaid,
redeemed, purchased or defeased, or require an offer to purchase or defease such
Indebtedness to be made, prior to its expressed maturity.
SECTION 8.1.6    Judgments. Any (a) judgment or order for the payment of money
individually or in the aggregate in excess of $75,000,000 (exclusive of any
amounts fully covered by insurance (less any applicable deductible) or an
indemnity by any other third party Person and as to which the insurer or such
Person has acknowledged its responsibility to cover such judgment or order not
denied in writing) shall be rendered against the Parent Borrower or any of its
Subsidiaries (other than a Receivables Subsidiary) and such judgment shall not
have been vacated or discharged or stayed or bonded pending appeal within
45 days after the entry thereof or enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (b) non-monetary
judgment or order that has had, or could reasonably be expected to have, a
Material Adverse Effect.
SECTION 8.1.7    Pension Plans. Any of the following events shall occur with
respect to any Pension Plan
(a)    the institution of any steps by the Parent Borrower, any member of its
Controlled Group or any other Person to terminate a Pension Plan if, as a result
of such termination, the Parent Borrower or any such member could be required to
make a contribution to such Pension Plan, or could reasonably expect to incur a
liability or obligation to such Pension Plan, in an amount that would reasonably
be expected to have a Material Adverse Effect; or
(b)    a contribution failure occurs with respect to any Pension Plan sufficient
to give rise to a Lien under Section 303(k) of ERISA that would reasonably be
expected to have a Material Adverse Effect.
SECTION 8.1.8    Change in Control. Any Change in Control shall occur.
SECTION 8.1.9    Bankruptcy, Insolvency, etc. The Parent Borrower, any of its
Subsidiaries (other than a Receivables Subsidiary or an Immaterial Subsidiary)
or any other Obligor shall


104



--------------------------------------------------------------------------------

 


(a)    become insolvent or generally fail to pay, or admit in writing its
inability or unwillingness generally to pay, debts as they become due;
(b)    apply for, consent to, or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for any substantial part of the
property of any thereof, or make a general assignment for the benefit of
creditors;
(c)    in the absence of such application, consent or acquiescence in or permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for a substantial part of the property of any thereof, and such
trustee, receiver, sequestrator or other custodian shall not be discharged,
stayed, vacated or bonded pending appeal within 60 days; provided that, the
Parent Borrower, each Subsidiary and each other Obligor hereby expressly
authorizes each Secured Party to appear in any court conducting any relevant
proceeding during such 60‑day period to preserve, protect and defend their
rights under the Loan Documents;
(d)    permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law or any dissolution, winding up or liquidation
proceeding, in respect thereof, and, if any such case or proceeding is not
commenced by the Parent Borrower, any Subsidiary or any Obligor, such case or
proceeding shall be consented to or acquiesced in by the Parent Borrower, such
Subsidiary or such Obligor, as the case may be, or shall result in the entry of
an order for relief or shall remain for 60 days undismissed, undischarged,
unstayed or unbonded pending appeal; provided that, the Parent Borrower, each
Subsidiary and each Obligor hereby expressly authorizes each Secured Party to
appear in any court conducting any such case or proceeding during such 60‑day
period to preserve, protect and defend their rights under the Loan Documents; or
(e)    take any action authorizing, or in furtherance of, any of the foregoing.
SECTION 8.1.10    Impairment of Security, etc. Any Loan Document or any Lien
granted thereunder (effecting a material portion of the Collateral, taken as a
whole) shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any Obligor party thereto (other than pursuant to a
failure of the Administrative Agent, any collateral agent appointed by the
Administrative Agent or the Lenders to take any action within the sole control
of such Person); any Obligor or any other party shall, directly or indirectly,
contest in any manner such effectiveness, validity, binding nature or
enforceability; or, except as permitted under any Loan Document, any Lien
securing any Obligation shall, in whole or in part, cease to be a perfected
first priority Lien or any Obligor shall so assert (other than, in each case,
pursuant to a failure of the Administrative Agent, any collateral agent
appointed by the Administrative Agent or the Lenders to take any action within
the sole control of such Person).
SECTION 8.2    Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 8.1.9 with respect to a Borrower shall occur,
the Commitments (if not theretofore terminated) shall automatically terminate
and the outstanding principal amount of all outstanding Loans and all other
Obligations (including Reimbursement Obligations) shall automatically be and
become immediately due and payable, without notice or demand to any Person and
each Obligor shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
SECTION 8.3    Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clauses (a) through (d) of Section 8.1.9
with respect


105



--------------------------------------------------------------------------------

 


to a Borrower) shall occur for any reason, whether voluntary or involuntary, and
be continuing, the Administrative Agent, upon the direction of the Required
Lenders, shall by notice to the Parent Borrower declare all or any portion of
the outstanding principal amount of the Loans and other Obligations (including
Reimbursement Obligations) to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate and
the Parent Borrower shall automatically and immediately be obligated to Cash
Collateralize all Letter of Credit Outstandings.
ARTICLE IX
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT; THE LEAD ARRANGERS, THE
CO-SYNDICATION AGENTS AND THE CO-DOCUMENTATION AGENTS
SECTION 9.1    Actions. Each Lender hereby appoints JPMorgan as its
Administrative Agent and as its Collateral Agent, under and for purposes of each
Loan Document. Each Lender authorizes each Agent to act on behalf of such Lender
under each Loan Document and, in the absence of other written instructions from
the Required Lenders received from time to time by such Agent (with respect to
which each Agent agrees that it will comply, except as otherwise provided in
this Section or as otherwise advised by counsel in order to avoid contravention
of applicable law), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of such Agent by the terms hereof and
thereof, together with such powers as may be incidental thereto (including the
release of Liens on assets Disposed of in accordance with the terms of the Loan
Documents). Each Lender hereby indemnifies (which indemnity shall survive any
termination of this Agreement) each Agent, pro rata according to such Lender’s
proportionate Total Exposure Amount, from and against any and all liabilities,
obligations, losses, damages, claims, costs or expenses of any kind or nature
whatsoever which may at any time be imposed on, incurred by, or asserted
against, such Agent in any way relating to or arising out of any Loan Document
(including reasonable attorneys’ fees and expenses), and as to which such Agent
is not reimbursed by the Parent Borrower (and without limiting its obligation to
do so); provided that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted from such Agent’s gross negligence or willful misconduct. No
Agent shall be required to take any action under any Loan Document, or to
prosecute or defend any suit in respect of any Loan Document, unless it is
indemnified hereunder to its reasonable satisfaction. If any indemnity in favor
of any Agent shall be or become, in such Agent’s determination, inadequate, such
Agent may call for additional indemnification from the Lenders and cease to do
the acts indemnified against hereunder until such additional indemnity is given.
Notwithstanding anything to the contrary in the foregoing, the Agents are hereby
authorized to release the Liens on the Specified Real Properties at any time on
or after the Closing Date.
SECTION 9.2    Funding Reliance, etc. Unless the Administrative Agent shall have
been notified in writing by any Lender by 3:00 p.m. on the Business Day prior to
a Borrowing that such Lender will not make available the amount which would
constitute its Percentage of such Borrowing on the date specified therefor, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent and,


106



--------------------------------------------------------------------------------

 


in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If and to the extent that such Lender shall not have made
such amount available to the Administrative Agent, such Lender and such Borrower
severally agree to repay the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Administrative Agent made such amount available to such Borrower to the date
such amount is repaid to the Administrative Agent, at the interest rate
applicable at the time to Loans comprising such Borrowing (in the case of such
Borrower) and (in the case of a Lender), at the Federal Funds Rate (for the
first two Business Days after which such amount has not been repaid), and
thereafter at the interest rate applicable to Loans comprising such Borrowing.
SECTION 9.3    Exculpation. Neither any Lead Arranger, any Agent nor any of its
directors, officers, employees, agents or Affiliates shall be liable to any
Secured Party for any action taken or omitted to be taken by it under any Loan
Document, or in connection therewith, except for its own willful misconduct or
gross negligence, nor responsible for any recitals or warranties herein or
therein, nor for the effectiveness, enforceability, validity or due execution of
any Loan Document, or the validity, genuineness, enforceability, existence,
value or sufficiency of any collateral security, nor to make any inquiry
respecting the performance by any Obligor of its Obligations. Any such inquiry
which may be made by a Lead Arranger or an Agent shall not obligate it to make
any further inquiry or to take any action. Each Lead Arranger and each Agent
shall be entitled to rely upon advice of counsel concerning legal matters and
upon any notice, consent, certificate, statement or writing which such Lead
Arranger or such Agent believes to be genuine and to have been presented by a
proper Person.
SECTION 9.4    Successor. Any Agent may resign as such at any time upon at least
30 days’ prior notice to the Parent Borrower and all Lenders. If any Agent at
any time shall resign, the Required Lenders may appoint (subject to, so long as
no Event of Default has occurred and is continuing, the reasonable consent of
the Parent Borrower not to be unreasonably withheld or delayed) another Lender
as such Person’s successor Agent which shall thereupon become the applicable
Agent hereunder. If no successor Agent shall have been so appointed by the
Required Lenders (and consented to by the Parent Borrower) and shall have
accepted such appointment within 30 days after the retiring such Agent’s giving
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent, which shall be one of the Lenders or a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch or agency of a commercial banking
institution, and having a combined capital and surplus of at least $250,000,000;
provided that, if, such retiring Agent is unable to find a commercial banking
institution which is willing to accept such appointment and which meets the
qualifications set forth in above, the retiring Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall assume and perform
all of the duties of such Agent hereunder until such time, if any, as the
Required Lenders appoint a successor as provided for above. Upon the acceptance
of any appointment as an Agent hereunder by any successor Agent, such successor
Agent shall be entitled to receive from the retiring Agent such documents of
transfer and assignment as such successor Agent may reasonably request, and
shall thereupon succeed to and become vested with all rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Agent’s resignation hereunder as an Agent, the provisions of this Article shall
inure to its benefit as to any actions taken or


107



--------------------------------------------------------------------------------

 


omitted to be taken by it while it was an Agent under the Loan Documents, and
Section 10.3 and Section 10.4 shall continue to inure to its benefit.
SECTION 9.5    Loans by JPMorgan Chase Bank. JPMorgan Chase Bank shall have the
same rights and powers with respect to (a) the Credit Extensions made by it or
any of its Affiliates, and (b) the Notes held by it or any of its Affiliates as
any other Lender and may exercise the same as if it were not an Agent. JPMorgan
Chase Bank and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Parent Borrower or any
Subsidiary or Affiliate of the Parent Borrower as if JPMorgan Chase Bank were
not an Agent hereunder.
SECTION 9.6    Credit Decisions. Each Lender acknowledges that it has,
independently of the Administrative Agent and each other Lender, and based on
such Lender’s review of the financial information of the Parent Borrower, the
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitments.
Each Lender also acknowledges that it will, independently of the Administrative
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under the Loan Documents.
SECTION 9.7    Copies, etc. Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Parent Borrower pursuant to the terms of the Loan Documents (unless concurrently
delivered to the Lenders by the Parent Borrower). Each Agent will distribute to
each Lender each document or instrument received for its account and copies of
all other communications received by such Agent from the Parent Borrower for
distribution to the Lenders by such Agent in accordance with the terms of the
Loan Documents. No Agent shall, except as expressly set forth in the Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by any Agent or any of its
Affiliates in any capacity.
SECTION 9.8    Reliance by Agents. The Agents shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telegram or cable) believed by it to be genuine and correct
and to have been signed or sent by or on behalf of the proper Person, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by such Agent. As to any matters not expressly provided for by
the Loan Documents, the Agents shall in all cases be fully protected in acting,
or in refraining from acting, thereunder in accordance with instructions given
by the Required Lenders or all of the Lenders as is required in such
circumstance, and such instructions of such Lenders and any action taken or
failure to act pursuant thereto shall be binding on all Secured Parties. For
purposes of applying amounts in accordance with this Section, the Agents shall
be entitled to rely upon any Secured Party that has entered into a Rate
Protection Agreement with any Obligor for a determination (which such Secured
Party agrees to provide or cause to be provided upon request of any Agent) of
the outstanding Obligations owed to such Secured Party under any Rate Protection
Agreement. Unless it has actual knowledge evidenced by way of written notice
from any such Secured Party and the Parent Borrower to the contrary, the Agents,
in acting in such


108



--------------------------------------------------------------------------------

 


capacity under the Loan Documents, shall be entitled to assume that no Rate
Protection Agreements or Obligations in respect thereof are in existence or
outstanding between any Secured Party and any Obligor.
SECTION 9.9    Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default (other than a Default under
Section 8.1.1) unless the Administrative Agent has received a written notice
from a Lender or the Parent Borrower specifying such Default and stating that
such notice is a “Notice of Default”. In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall give prompt notice thereof to the Lenders. The Administrative Agent shall
(subject to Section 10.1) take such action with respect to such Default as shall
be directed by the Required Lenders; provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Secured Parties except to the extent that this
Agreement expressly requires that such action be taken, or not be taken, only
with the consent or upon the authorization of the Required Lenders or all
Lenders.
SECTION 9.10    Lead Arrangers, Co-Syndication Agents, Documentation Agents,
etc.. Notwithstanding anything else to the contrary contained in this Agreement
or any other Loan Document, the Lead Arrangers, the Co-Syndication Agents and
the Co-Documentation Agents, in their respective capacities as such, each in
such capacity, shall have no duties or responsibilities under this Agreement or
any other Loan Document nor any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against such
Person in such capacity. Each Lead Arranger shall at all times have the right to
receive current copies of the Register and any other information relating to the
Lenders and the Loans that they may request from the Administrative Agent. Each
Lead Arranger shall at all times have the right to receive a current copy of the
Register and any other information relating to the Lenders and the Loans that
they may request from the Administrative Agent.
SECTION 9.11    Posting of Approved Electronic Communications.
(a)    The Parent Borrower hereby agrees, unless directed otherwise by the
Administrative Agent or unless the electronic mail address referred to below has
not been provided by the Administrative Agent to the Parent Borrower, that it
will, or will cause its Subsidiaries to, provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to the Loan Documents or to the Lenders under
Section 7.1.1, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials, but excluding
any such communication that (i) is or relates to a Borrowing Request, a
Continuation/Conversion Notice or an Issuance Request, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor and (iii) provides notice of any Default (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format reasonably acceptable to the
Administrative Agent to an electronic mail address as directed by the
Administrative Agent; provided for the avoidance of doubt the items described in
clauses (i) and (iii) above may be delivered via facsimile transmissions. In
addition, the Parent Borrower agrees, and agrees to cause its Subsidiaries, to
continue to provide


109



--------------------------------------------------------------------------------

 


the Communications to the Administrative Agent or the Lenders, as the case may
be, in the manner specified in the Loan Documents but only to the extent
requested by the Administrative Agent.
(b)    The Parent Borrower further agrees that the Administrative Agent may make
the Communications available to the Lenders by posting the Communications on
Intralinks or a substantially similar secure electronic transmission system (the
“Platform”).
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE INDEMNIFIED
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE INDEMNIFIED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL ANY PARTY HERETO HAVE ANY
LIABILITY TO ANY OBLIGOR, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY
KIND, WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNIFIED PARTY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(d)    The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at the e-mail address set forth on Schedule II shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of the Loan Documents. Each Lender agrees that receipt of notice to
it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
agrees to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and that the foregoing
notice may be sent to such e-mail address. Furthermore, each Public Lender
agrees to cause at least one individual at or on behalf of such Public Lender to
at all times have selected the “Private Side Information” or similar designation
on the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent Borrower
or their securities for purposes of United States Federal or state securities
laws.
(e)    Nothing herein shall prejudice the right of any Agent or any Lender to
give any notice or other communication pursuant to any Loan Document in any
other manner specified in such Loan Document.


110



--------------------------------------------------------------------------------

 


ARTICLE X
MISCELLANEOUS PROVISIONS
SECTION 10.1    Waivers, Amendments, etc. The provisions of each Loan Document
(other than Rate Protection Agreements or Letters of Credit, which shall be
modified only in accordance with their respective terms) may from time to time
be amended, modified or waived, if such amendment, modification or waiver is in
writing and consented to by the Borrowers and the Required Lenders; provided
that, no such amendment, modification or waiver shall:
(a)    modify Section 4.7, Section 4.8 (as it relates to sharing of payments) or
this Section, in each case, without the consent of each adversely affected
Lender;
(b)    other than as set forth in Section 2.8, increase the aggregate amount of
any Loans required to be made by a Lender pursuant to its Commitments, extend
the final Revolving Loan Commitment Termination Date of Loans made (or
participated in) by a Lender or extend the final Stated Maturity Date for any
Lender’s Loan, in each case without the consent of such Lender (it being agreed,
however, that any vote to rescind any acceleration made pursuant to Section 8.2
and Section 8.3 of amounts owing with respect to the Loans and other Obligations
shall only require the vote of the Required Lenders);
(c)    reduce (by way of forgiveness), the principal amount of or reduce the
rate of interest on any Lender’s Loan, reduce any fees described in Article III
payable to any Lender or extend the date on which interest, principal or fees
are payable in respect of such Lender’s Loans, in each case without the consent
of such Lender (provided that, the vote of Required Lenders shall be sufficient
to waive the payment, or reduce the increased portion, of interest accruing
under Section 3.2.2 and such waiver shall not constitute a reduction of the rate
of interest hereunder);
(d)    reduce the percentage set forth in the definition of “Required Lenders”
or modify any requirement hereunder that any particular action be taken by all
Lenders without the consent of all Lenders (it being understood for the
avoidance of doubt that, other than as specifically provided in this Agreement,
including pursuant to (x) any Incremental Credit Increases (the consent
requirements for which are set forth in Section 2.9) and (y) an Extension
Amendment pursuant to Section 2.8, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or a particular Class of Lenders on
substantially the same basis as the Euro Term Loans, New Term A Loans, New Term
B Loans and Revolving Commitments on the Closing Date);
(e)    increase the Stated Amount of any Letter of Credit unless consented to by
the Issuer of such Letter of Credit;
(f)    except as otherwise expressly provided in a Loan Document, release (i) a
Borrower from its Obligations under the Loan Documents or any Subsidiary
Guarantor from its obligations under a Guaranty or (ii) all or substantially all
of the collateral under the Loan Documents, in each case without the consent of
all Lenders;
(g)    affect adversely the interests, rights or obligations of the
Administrative Agent (in its capacity as the Administrative Agent), the
Collateral Agent (in its capacity as the Collateral Agent) any Issuer (in its
capacity as Issuer), or the Swing Line Lender (in its capacity as Swing


111



--------------------------------------------------------------------------------

 


Line Lender) unless consented to by such Agent, such Issuer, or such Swing Line
Lender, as the case may be; or
(h)    effect solely a repricing transaction in which any Class of Term Loans is
refinanced with a Class of term loans bearing (or is modified in such a manner
such that the resulting term loans bear) a lower yield, unless consented to by
(and only by) the Lenders holding Term Loans subject to such permitted repricing
transaction that will continue as Lenders in respect of the repriced tranche of
Term Loans or modified Term Loans.
No failure or delay on the part of any Secured Party in exercising any power or
right under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power or right preclude any other or
further exercise thereof or the exercise of any other power or right. No notice
to or demand on any Obligor in any case shall entitle it to any notice or demand
in similar or other circumstances. No waiver or approval by any Secured Party
under any Loan Document shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, and the Borrowers
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Obligations and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
Further, notwithstanding anything to the contrary contained in Section 10.1, if
within sixty days following the Closing Date, the Administrative Agent and the
Borrowers shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
Business Days following receipt of notice thereof.
Further, notwithstanding anything to the contrary contained in Section 10.1, the
Australian Revolving Facility Agreement may be amended, modified or waived as
set forth therein.
SECTION 10.2    Notices; Time. All notices and other communications provided
under each Loan Document shall be in writing or by facsimile (except to the
extent provided below in this Section 10.2 with respect to Issuance Requests and
financial information) and addressed, delivered or transmitted, if to the
Borrowers, an Agent, a Lender or an Issuer, to the applicable Person at its
address or facsimile number set forth on the signature pages hereto, Schedule II
hereto or set forth in the Lender Assignment Agreement, or at such other address
or facsimile number as may be designated by such party in a notice to the other
parties. Any notice, if mailed and properly addressed with postage prepaid or if
properly addressed and sent by pre-paid courier service, shall be deemed given
when received; any notice, if transmitted by facsimile, shall be deemed given
when the confirmation of transmission thereof is received by the transmitter.
Except as set forth in Section 9.11 and below, electronic mail and Internet and
intranet websites may be used only to distribute routine communications by the
Administrative Agent to the Lender, such as financial


112



--------------------------------------------------------------------------------

 


statements and other information as provided in Section 7.1.1, for the
distribution and execution of Loan Documents for execution by the parties
thereto and (to the extent provided herein, for the delivery of each Issuance
Request) and may not be used for any other purpose. Notwithstanding the
foregoing, the parties hereto agree that delivery of an executed counterpart of
a signature page to this Agreement and each other Loan Document by facsimile (or
other electronic) transmission shall be effective as delivery of an original
executed counterpart of this Agreement or such other Loan Document. Unless
otherwise indicated, all references to the time of a day in a Loan Document
shall refer to New York time.
SECTION 10.3    Payment of Costs and Expenses. The Parent Borrower agrees to pay
within 20 days of demand (to the extent invoiced together with reasonably
detailed supporting documentation) all reasonable out-of-pocket expenses of each
Lead Arranger and each Agent (including the reasonable fees and reasonable
out-of-pocket expenses of counsel to the Lead Arrangers and Agents and of local
counsel, if any, who may be retained by or on behalf of the Lead Arrangers and
Agents) and each Issuer in connection with:
(a)    the negotiation, preparation, execution and delivery of each Loan
Document, including schedules and exhibits, and any amendments, waivers,
consents, supplements or other modifications to any Loan Document as may from
time to time hereafter be required, whether or not the transactions contemplated
hereby are consummated; and
(b)    the filing or recording of any Loan Document (including any Filing
Statements) and all amendments, supplements, amendment and restatements and
other modifications to any thereof, searches made following the Closing Date in
jurisdictions where Filing Statements (or other documents evidencing Liens in
favor of the Secured Parties) have been recorded and any and all other documents
or instruments of further assurance required to be filed or recorded by the
terms of any Loan Document; and
(c)    the preparation and review of the form of any document or instrument
relevant to any Loan Document.
The Parent Borrower further agrees to pay, and to save each Secured Party
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of each Loan Document, the Credit
Extensions or the issuance of the Notes. The Parent Borrower also agrees to
reimburse the Agents and the Secured Parties upon demand for all reasonable
out-of-pocket expenses (including reasonable attorneys’ fees and legal out of
pocket expenses of counsel to the Agents and the Secured Parties) incurred by
the Agents and the Secured Parties in connection with (A) the negotiation of any
restructuring or “work-out” with the Parent Borrower, whether or not
consummated, of any Obligations and (B) the enforcement of any Obligations;
provided that the Parent Borrower shall not be required to reimburse the legal
fees and expenses of more than one outside counsel (in addition to any local
counsel) for all Persons indemnified under this Section 10.3 unless, as
reasonably determined by such Person seeking indemnification hereunder or its
counsel, representation of all such indemnified persons by the same counsel
would be inappropriate due to actual or potential differing interests between
them.
SECTION 10.4    Indemnification. In consideration of the execution and delivery
of this Agreement by each Secured Party, the Parent Borrower hereby indemnifies,
exonerates and holds each Secured Party, each Co-Syndication Agent and each Co-


113



--------------------------------------------------------------------------------

 


Documentation Agent and each of their respective officers, directors, employees,
agents, trustees, fund advisors and Affiliates (collectively, the “Indemnified
Parties”) free and harmless from and against any and all actions, causes of
action, suits, losses, costs, liabilities and damages, and expenses incurred in
connection therewith (irrespective of whether any such Indemnified Party is a
party to the action for which indemnification hereunder is sought), including
reasonable attorneys’ fees and disbursements, whether incurred in connection
with actions between or among the parties hereto or the parties hereto and third
parties (collectively, the “Indemnified Liabilities”), incurred by the
Indemnified Parties or any of them as a result of, or arising out of, or
relating to:
(a)    any transaction financed or to be financed in whole or in part, directly
or indirectly, with the proceeds of any Credit Extension, including all
Indemnified Liabilities arising in connection with the Transaction;
(b)    the entering into and performance of any Loan Document by any of the
Indemnified Parties (including any action brought by or on behalf of the Parent
Borrower as the result of any determination by the Required Lenders pursuant to
Article V not to fund any Credit Extension, provided that, any such action is
resolved in favor of such Indemnified Party);
(c)    any investigation, litigation or proceeding related to any acquisition or
proposed acquisition by any Obligor or any Subsidiary thereof of all or any
portion of the Capital Securities or assets of any Person, whether or not an
Indemnified Party is party thereto;
(d)    any investigation, litigation or proceeding related to any environmental
cleanup, audit, compliance or other matter relating to the protection of the
environment or the Release by any Obligor or any Subsidiary thereof of any
Hazardous Material;
(e)    the presence on or under, or the escape, seepage, leakage, spillage,
discharge, emission, discharging or releases from, any real property owned or
operated by any Obligor or any Subsidiary thereof of any Hazardous Material
(including any losses, liabilities, damages, injuries, costs, expenses or claims
asserted or arising under any Environmental Law), regardless of whether caused
by, or within the control of, such Obligor or Subsidiary; or
(f)    each Lender’s Environmental Liability (the indemnification herein shall
survive repayment of the Obligations and any transfer of the property of any
Obligor or its Subsidiaries by foreclosure or by a deed in lieu of foreclosure
for any Lender’s Environmental Liability, regardless of whether caused by, or
within the control of, such Obligor or such Subsidiary);
except for Indemnified Liabilities arising for the account of any Indemnified
Party by reason of such Indemnified Party’s gross negligence, bad faith or
willful misconduct as finally determined by a court of competent jurisdiction.
The Parent Borrower shall not be required to reimburse the legal fees and
expenses of more than one outside counsel for all Indemnified Parties with
respect to any matter for which indemnification is sought unless, as reasonably
determined by any such Indemnified Party or its counsel, representation of all
such Indemnified Parties would create an actual conflict of interest. Each
Obligor and its successors and assigns hereby waive, release and agree not to
make any claim or bring any cost recovery action against, any Indemnified Party
under CERCLA or any state equivalent, or any similar law now existing or
hereafter enacted. It is expressly understood and agreed that to the extent that
any Indemnified Party is strictly liable under any Environmental Laws, each
Obligor’s obligation to such Indemnified Party under this indemnity shall
likewise be without regard to fault on the part of any Obligor with respect to
the violation or condition which results in liability of an Indemnified Party.
If and


114



--------------------------------------------------------------------------------

 


to the extent that the foregoing undertaking may be unenforceable for any
reason, each Obligor agrees to make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. To the extent that the Parent Borrower fails to pay an amount
required to be paid by it to an Issuer under Section 10.3 or 10.4, each
Revolving Loan Lender severally agrees to pay to such Issuer such Revolving Loan
Lender’s Revolving Loan Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that such unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against such Issuer in its capacity as such.
SECTION 10.5    Survival. The obligations of the Borrowers under Sections 4.3,
4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders under Section
9.1, shall in each case survive any assignment from one Lender to another (in
the case of Sections 10.3 and 10.4) and the occurrence of the Termination Date.
The representations and warranties made by each Obligor in each Loan Document
shall survive the execution and delivery of such Loan Document.
SECTION 10.6    Severability. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of such Loan
Document or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 10.7    Headings. The various headings of each Loan Document are
inserted for convenience only and shall not affect the meaning or interpretation
of such Loan Document or any provisions thereof.
SECTION 10.8    Execution in Counterparts, Effectiveness, etc. This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same agreement. This Agreement shall become effective when counterparts hereof
executed on behalf of each Borrower, each Agent and each Lender (or notice
thereof satisfactory to the Administrative Agent), shall have been received by
the Administrative Agent. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by facsimile transmission or
by any other electronic imaging means (including “.pdf” files) shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.
SECTION 10.9    Governing Law; Entire Agreement. EACH LOAN DOCUMENT (OTHER THAN
THE LETTERS OF CREDIT, TO THE EXTENT SPECIFIED BELOW AND EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN A LOAN DOCUMENT) WILL EACH BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSE SECTIONS 5‑1401 AND 5‑1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK). EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO LAWS OR RULES ARE DESIGNATED, THE INTERNATIONAL STANDBY
PRACTICES (ISP98‑‑INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP RULES”)) AND, AS TO MATTERS NOT GOVERNED BY


115



--------------------------------------------------------------------------------

 


THE ISP RULES, THE INTERNAL LAWS OF THE STATE OF NEW YORK. The Loan Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter thereof and supersede any prior agreements, written or oral, with
respect thereto.
SECTION 10.10    Successors and Assigns. This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that, the Borrowers may not assign or
transfer their respective rights or obligations hereunder without the consent of
all Lenders. Each Affiliate of HSBC or any other Lender that has issued a Letter
of Credit hereunder shall be an express third party beneficiary of this
Agreement and entitled to enforce its rights hereunder (and under any other
applicable Loan Documents) to the same extent as if an Issuer party hereto.
SECTION 10.11    Sale and Transfer of Credit Extensions; Participations in
Credit Extensions; Notes. Each Lender may assign, or sell participations in, its
Loans, Letters of Credit and Commitments to one or more other Persons in
accordance with the terms set forth below.
(a)    Subject to clause (b), any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under the Loan
Documents (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that:
(i)    except in the case of (A) an assignment of the entire remaining amount of
the assigning Lender’s Commitments and the Loans at the time owing to it or
(B) an assignment to a Lender, an Affiliate of a Lender or an Approved Fund with
respect to a Lender, the aggregate amount of the Commitments (which for this
purpose includes Loans outstanding thereunder) or principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment (determined
as of the date the Lender Assignment Agreement with respect to such assignment
is delivered to the Administrative Agent) shall not be less than $1,000,000,
unless the Administrative Agent and the Parent Borrower, otherwise consent
(which consent shall not be unreasonably withheld or delayed);
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans and the Commitments assigned except
that this clause (a)(ii) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate tranches of Revolving
Loans, Euro Term Loans, New Term A Loans or, New Term B Loans, Australian Term
A-1 Loans, Australian Term A-2 Loans and Australian Revolving Loans on a non-pro
rata basis; and
(iii)    the parties to each assignment shall execute and deliver to the
Administrative Agent a Lender Assignment Agreement, together with a processing
and recordation fee of $3,500 and, if the Eligible Assignee is not already
Lender, administrative details information with respect to such Eligible
Assignee and applicable tax forms.
(b)    Any assignment proposed pursuant to clause (a) to any Person shall be
subject to the prior written approval, not to be unreasonably withheld or
delayed, of (i) the Administrative Agent, unless the assignee is a Lender or an
Affiliate of a Lender or an Approved Fund, and (ii) in the case of any
assignment of any Revolving Loan Commitment, the Parent Borrower (unless (A)
there is an Event of Default that is continuing or (B) the assignee is a Lender
or an Affiliate of a


116



--------------------------------------------------------------------------------

 


Lender or an Approved Fund), the Swing Line Lender and each Issuer. If the
consent of the Parent Borrower to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified in this Section), the Parent Borrower
shall be deemed to have given its consent seven Business Days after the date
notice thereof has been delivered by the assigning Lender (through the
Administrative Agent) to the Parent Borrower, unless such consent is expressly
refused by the Parent Borrower prior to such seventh Business Day.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to clause (d), from and after the effective date specified in each
Lender Assignment Agreement, (i) the Eligible Assignee thereunder shall (if not
already a Lender) be a party hereto and, to the extent of the interest assigned
by such Lender Assignment Agreement, have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender thereunder shall
(subject to Section 10.5) be released from its obligations under the Loan
Documents, to the extent of the interest assigned by such Lender Assignment
Agreement (and, in the case of a Lender Assignment Agreement covering all of the
assigning Lender’s rights and obligations under the Loan Documents, such Lender
shall cease to be a party hereto, but shall (as to matters arising prior to the
effectiveness of the Lender Assignment Agreement) continue to be entitled to the
benefits of any provisions of the Loan Documents which by their terms survive
the termination of this Agreement). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with the terms
of this Section shall be treated for purposes of the Loan Documents as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (e).
(d)    The Administrative Agent shall record each assignment made in accordance
with this Section in the Register pursuant to clause (a) of Section 2.7. The
Register shall be available for inspection by the Parent Borrower and any
Lender, at any reasonable time upon reasonable prior notice to the
Administrative Agent.
(e)    Any Lender may, without the consent of, or notice to, any Person, sell
participations to one or more Persons (other than individuals) (a “Participant”)
in all or a portion of such Lender’s rights or obligations under the Loan
Documents (including all or a portion of its Commitments or the Loans owing to
it); provided that, (i) such Lender’s obligations under the Loan Documents shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Parent
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Any agreement or instrument pursuant to
which a Lender sells a participation shall provide that such Lender shall retain
the sole right to enforce the rights and remedies of a Lender under the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, take any
action of the type described in clauses (a) through (d) or clause (f) of
Section 10.1 with respect to Obligations participated in by that Participant.
Subject to clause (f), each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 4.3, 4.4, 4.5, 4.6, 7.1.1, 10.3 and 10.4 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (c). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 4.9 as though it
were a Lender, but only if such Participant agrees to be subject to Section 4.8
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent


117



--------------------------------------------------------------------------------

 


of the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and related interest amounts) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or, if different, under Sections 871(h) or 881(c) of the
Code. The Participant Register shall be conclusive absent manifest error, and
such Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 4.3, 4.4, 4.5, 4.6, 10.3 or 10.4 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent. A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 4.6 unless the Parent Borrower is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of the Parent
Borrower, to comply with the requirements set forth in Section 4.6 as though it
were a Lender. Any Lender that sells a participating interest in any Loan,
Commitment or other interest to a Participant under this Section shall indemnify
and hold harmless the Borrowers and the Administrative Agent from and against
any taxes, penalties, interest or other costs or losses (including reasonable
attorneys’ fees and expenses) incurred or payable by the Borrowers or the
Administrative Agent as a result of the failure of Borrowers or the
Administrative Agent to comply with its obligations to deduct or withhold any
Taxes from any payments made pursuant to this Agreement to such Lender or the
Administrative Agent, as the case may be, which Taxes would not have been
incurred or payable if such Participant had been a Non-U.S. Lender that was
entitled to deliver to the applicable Borrower, the Administrative Agent or such
Lender, and did in fact so deliver, a duly completed and valid Form W-8BEN,
W-8BEN-E or W-8ECI (or applicable successor form) entitling such Participant to
receive payments under this Agreement without deduction or withholding of any
United States federal taxes.
(g)    Any Lender may, without the consent of any other Person, at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 10.12    Other Transactions. Nothing contained herein shall preclude any
Agent, any Issuer or any other Lender from engaging in any transaction, in
addition to those contemplated by the Loan Documents, with the Parent Borrower
or any of its Affiliates in which the Parent Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.
SECTION 10.13    Forum Selection and Consent to Jurisdiction; Waivers. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF


118



--------------------------------------------------------------------------------

 


DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE AGENTS, THE
LENDERS, ANY ISSUER OR THE BORROWERS IN CONNECTION HEREWITH OR THEREWITH SHALL
BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH
OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK; PROVIDED THAT, ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.2. EACH PERSON PARTY HERETO
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY PERSON PARTY HERETO HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH PERSON HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH AGENT, EACH LENDER,
EACH ISSUER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO CLAIM
OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS SECTION ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
SECTION 10.14    Waiver of Jury Trial. EACH AGENT, EACH LENDER, EACH ISSUER AND
EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE
FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, EACH LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH AGENT, SUCH
LENDER, SUCH ISSUER OR SUCH BORROWER IN CONNECTION THEREWITH. EACH BORROWER
ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION
FOR THIS PROVISION (AND EACH OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO
WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH
AGENT, EACH LENDER AND EACH ISSUER ENTERING INTO THE LOAN DOCUMENTS.
SECTION 10.15    Patriot Act. Each Lender that is subject to Section 326 of the
Patriot Act and/or the Agents and/or the Lead Arrangers (each of the foregoing
acting for themselves and not acting on behalf of any of the Lenders) hereby
notify the Borrowers that


119



--------------------------------------------------------------------------------

 


pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and each Obligor,
which information includes the name and address of the Borrowers and each
Obligor and other information that will allow such Lender, the Agents or the
Lead Arrangers, as the case may be, to identify the Borrowers and each Obligor
in accordance with the Patriot Act.
SECTION 10.16    Judgment Currency. The Obligations of each Obligor in respect
of any sum due to any Secured Party under or in respect of any Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which such sum was originally denominated (the
“Original Currency”), be discharged only to the extent that on the Business Day
following receipt by such Secured Party or any sum adjudged to be so due in the
Judgment Currency, such Secured Party, in accordance with normal banking
procedures, purchases the Original Currency with the Judgment Currency. If the
amount of Original Currency so purchased is less than the sum originally due to
such Secured Party, the Parent Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender, such Secured Party,
as the case may be, against such loss, and if the amount of Original Currency so
purchased exceeds the sum originally due to such Secured Party, as the case may
be, such Secured Party, as the case may be, agrees to remit such excess to the
Parent Borrower.
SECTION 10.17    No Fiduciary Duty. Each Agent, each Co-Syndication Agent, each
Co-Documentation Agent, each Lead Arranger, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Parent Borrower, its
stockholders and/or its Affiliates. The Parent Borrower agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Parent Borrower, its stockholders or its Affiliates, on
the other. The Obligors acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Parent Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Parent
Borrower, its stockholders or its Affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise the Parent Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to the Parent Borrower
except the obligations expressly set forth in the Loan Documents and (y) each
Lender is acting solely as principal and not as the agent or fiduciary of the
Parent Borrower, its management, stockholders, creditors or any other Person.
The Parent Borrower acknowledges and agrees that the Parent Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. The Parent
Borrower agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Parent Borrower, in connection with such transaction or the process leading
thereto.
SECTION 10.18    Counsel Representation. EACH PARTY HERETO ACKNOWLEDGES AND
AGREES THAT IT HAS BEEN REPRESENTED BY COMPETENT COUNSEL IN THE NEGOTIATION OF
THIS AGREEMENT, AND THAT


120



--------------------------------------------------------------------------------

 


ANY RULE OR CONSTRUCTION OF LAW ENABLING SUCH PERSON TO ASSERT THAT ANY
AMBIGUITIES OR INCONSISTENCIES IN THE DRAFTING OR PREPARATION OF THE TERMS OF
THIS AGREEMENT SHOULD DIMINISH ANY RIGHTS OR REMEDIES OF ANY OTHER PERSON ARE
HEREBY WAIVED.
SECTION 10.19    Confidentiality. Each Secured Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided that except to the extent prohibited by such
subpoena or similar legal process, such Secured Party shall notify the Parent
Borrower of such request or disclosure), (d) to any other party hereto, (e) to
the extent reasonably necessary, in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder or in connection with the administration of any Loan
Document, (f) to market data collectors or other information services in
relation to league table reporting, (g) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their respective obligations, (h) with the written consent of
the Parent Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section (or any other
confidentiality obligation owed to the Parent Borrower or any Subsidiary or
their Affiliates) or (ii) becomes available to any Secured Party or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Parent Borrower or any Subsidiary and not in violation of any confidentiality
obligation owed to the Parent Borrower or any Subsidiary by any Secured Party or
any Affiliate thereof. For purposes of this Section, “Information” means all
information received from the Parent Borrower or any Subsidiary relating to the
Parent Borrower or any Subsidiary or any of their respective businesses, other
than any such information that is available to any Secured Party on a
nonconfidential basis prior to disclosure by the Parent Borrower or any
Subsidiary and other than information pertaining to this Agreement customarily
provided to data service providers, including league table providers that serve
the lending industry. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information and in accordance with applicable
law.
The Administrative Agent agrees to keep confidential the Submitted Reference
Bank Rates to be used in the calculation of the Reference Bank Rate; provided
that the Submitted Reference Bank Rates may be shared with the Borrower and any
of its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates that have a commercially
reasonable business need to know such rates; provided that, prior to receipt of
such rates, any recipient thereof (other than the


121



--------------------------------------------------------------------------------

 


Borrowers) shall (i) certify to the Administrative Agent that it is not an
individual who is formally designated as being involved in the ICE LIBOR
submission process and (ii) shall agree to comply with the provisions of this
paragraph as if it were the Administrative Agent. The Borrower hereby represents
and warrants, as of the Closing Date and each date on which it receives
Submitted Reference Bank Rates, that it is not an individual who is formally
designated as being involved in the ICE LIBOR submission process, and agrees to
comply with the provisions of this paragraph as if it were the Administrative
Agent. For the avoidance of doubt, the Reference Bank Rate shall be disclosed to
Lenders in accordance with Section 4.7.
SECTION 10.20    [Reserved].
SECTION 10.21    Effect of Amendment and Restatement. On the Closing Date, the
Original Credit Agreement shall be amended, restated and superseded in its
entirety. The parties hereto acknowledge and agree that (a) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Original Credit Agreement)
under the Original Credit Agreement as in effect prior to the Closing Date and
(b) such “Obligations” (including with respect to the Euro Term Loans) are in
all respects continuing (as amended and restated hereby) with only the terms
thereof being modified as provided in this Agreement. As of the Closing Date,
the Revolving Loan Commitments shall be as set forth on Schedule 10.21.
SECTION 10.22    Consent of Required Lenders. By the execution of this
Agreement, each Lender party to this Agreement consents to this amendment and
restatement of the Original Credit Agreement, as set forth herein, and the
amendment and restatement, replacement or other modification to any other Loan
Documents, in each case, as so amended, amended and restated, replaced or
otherwise modified on or after the Closing Date in the form entered into by the
Obligors and the applicable Agent. Upon the receipt of written consents from the
Required Lenders (as defined in the Original Credit Agreement) pursuant to this
Section 10.22 and notwithstanding any provision to the contrary contained in the
Original Credit Agreement, the Original Credit Agreement (including the
schedules and exhibits thereto) shall be amended and restated in its entirety.
SECTION 10.23.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other


122



--------------------------------------------------------------------------------

 


instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.




123



--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
HANESBRANDS INC.




By:    ___________________________________
    Name:
    Title:


Address:


Facsimile No.:


Attention:







--------------------------------------------------------------------------------


 


ANNEX I


Capitalized terms utilized in this Annex I shall have the meanings given to them
in the Credit Agreement unless otherwise defined in this Annex I.


“Adjusted Consolidated Net Income” means for any period, the aggregate net
income (or loss) of the Parent Borrower and its Restricted Subsidiaries for such
period determined in conformity with GAAP; provided that the following items
shall be excluded in computing Adjusted Consolidated Net Income (without
duplication):
(1)    the net income (or loss) of any Person that is not a Restricted
Subsidiary except to the extent that dividends or similar distributions have
been paid by such Person to the Parent Borrower or a Restricted Subsidiary;
(2)    the net income (or loss) of any Person accrued prior to the date it
becomes a Restricted Subsidiary or is merged into or consolidated with the
Parent Borrower or any of its Restricted Subsidiaries or all or substantially
all of the property and assets of such Person are acquired by the Parent
Borrower or any of its Restricted Subsidiaries;
(3)    the net income of any Restricted Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Restricted
Subsidiary of such net income is at the time prohibited by the operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Restricted
Subsidiary;
(4)    any gains or losses (on an after tax basis) attributable to asset
dispositions;
(5)    all extraordinary, unusual or non-recurring gains, charges, expenses or
losses;
(6)    the cumulative effect of a change in accounting principles;
(7)    any non-cash compensation expenses recorded from grants of stock options,
restricted stock, stock appreciation rights and other equity equivalents to
Officers, directors and employees;
(8)    any impairment charge or asset write off;
(9)    net cash charges associated with or related to any restructurings;
(10)    all (a) non-cash compensation expense, or other non-cash expenses or
charges, arising from the sale of stock, the granting of stock options, the
granting of stock appreciation rights and similar arrangements (including any
repricing, amendment, modification, substitution or change of any such stock,
stock option, stock appreciation rights or similar arrangements); (b) any fees
and expenses incurred by the Parent Borrower and its Restricted Subsidiaries in
connection with the Transactions, including without limitation, any cash
expenses incurred in connection with the termination or modification of any
Hedging Obligations in connection with the Transactions; (c) financial advisory
fees, accounting fees, legal fees and similar advisory and consulting fees and
related costs and expenses of the Parent Borrower and its Restricted
Subsidiaries incurred as a result of Asset Acquisitions, Investments, Asset
Sales permitted under


1



--------------------------------------------------------------------------------

 


the 2020 Senior Note Indenture and the issuance of Capital Stock or
Indebtedness, all determined in accordance with GAAP and in each case
eliminating any increase or decrease in income resulting from non-cash
accounting adjustments made in connection with the related Asset Acquisition,
Investment or Asset Sale; and (d) expenses incurred by the Parent Borrower or
any Restricted Subsidiary to the extent reimbursed in cash by a third party;
(11)    all other non-cash charges, including unrealized gains or losses on
agreements with respect to Hedging Obligations and all non-cash charges
associated with announced restructurings, whether announced previously or in the
future; and
(12)    income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued).
“Asset Acquisition” means (1) an investment by the Parent Borrower or any of its
Restricted Subsidiaries in any other Person pursuant to which such Person shall
become a Restricted Subsidiary or shall be merged into or consolidated with the
Parent Borrower or any of its Restricted Subsidiaries or (2) an acquisition by
the Parent Borrower or any of its Restricted Subsidiaries of the property and
assets of any Person other than the Parent Borrower or any of its Restricted
Subsidiaries that constitute substantially all of a division or line of business
of such Person.


“Asset Sale” means any sale, transfer or other disposition (including by way of
merger or consolidation or Sale and Leaseback Transaction) in one transaction or
a series of related transactions by the Parent Borrower or any of its Restricted
Subsidiaries to any Person other than the Parent Borrower or any of its
Restricted Subsidiaries of:
(1)    all or any of the Capital Stock of any Restricted Subsidiary (other than
sales of preferred stock that are permitted under Section 4.09 of the 2020
Senior Note Indenture);
(2)    all or substantially all of the property and assets of a division or line
of business of the Parent Borrower or any of its Restricted Subsidiaries; or
(3)    any other property and assets (other than the Capital Stock or other
Investment in an Unrestricted Subsidiary) of the Parent Borrower or any of its
Restricted Subsidiaries outside the ordinary course of business of the Parent
Borrower or such Restricted Subsidiary, and
in each case, that is not governed by the provisions of Section 5.01 of the 2020
Senior Note Indenture; provided that “Asset Sale” shall not include:
(a)    sales, transfers or other dispositions of assets constituting Investments
permitted under Section 7.2.5 or Restricted Payments permitted under Section
4.07 of the 2020 Senior Note Indenture;
(b)    sales, transfers or other dispositions of assets with a fair market value
not in excess of $25.0 million in any transaction or series of related
transactions;
(c)    any sale, transfer, assignment or other disposition of any property or
equipment that has become damaged, worn out, obsolete or otherwise unsuitable
for use in connection with the business of the Parent Borrower or its Restricted
Subsidiaries;


2



--------------------------------------------------------------------------------

 


(d)    the sale or discount of accounts receivable, but only in connection with
the compromise or collection thereof, or the disposition of assets in connection
with a foreclosure or transfer in lieu of a foreclosure or other exercise of
remedial action;
(e)    any exchange of like property similar to (but not limited to) those
allowable under Section 1031 of the Internal Revenue Code;
(f)    sales or grants of licenses to use the Parent Borrower’s or any
Restricted Subsidiary’s patents, trade secrets, know-how and technology to the
extent that such license does not prohibit the licensor from using the patent,
trade secret, know-how or technology;
(g)     transactions permitted under Section 5.01 of the 2020 Senior Note
Indenture;
(h)     sales in connection with a Permitted Securitization or a Permitted
Factoring Facility;
(i)    dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such disposition are promptly applied to the purchase
price of such replacement property;
(j)    dispositions constituting leases, subleases, licenses or sublicenses of
property (including intellectual property) in the ordinary course of business
and which do not materially interfere with the business of the Parent Borrower
and its Subsidiaries (for the avoidance of doubt, other than any perpetual
licenses of any material intellectual property);
(k)    any transfer constituting a taking, condemnation or other eminent domain
proceeding; or
a grant of options to purchase, lease or acquire real or personal property in
the ordinary course of business, so long as the disposition resulting from the
exercise of such option would not constitute an “Asset Sale” under clauses (1),
(2) or (3) of this definition, in each case, after giving effect to clauses (a)
through (k) above.
“Board of Directors” means, with respect to any Person, the Board of Directors
of such Person, any duly authorized committee of such Board of Directors or any
Person to which the Board of Directors has properly delegated authority with
respect to any particular matter. Unless otherwise indicated, the “Board of
Directors” refers to the Board of Directors of the Parent Borrower.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) in equity of such Person, whether outstanding on the Third
Amendment Effective Date or issued thereafter, including, without limitation,
all common stock and preferred stock.
“Capitalized Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.
“Capitalized Lease Obligations” means all monetary obligations of any Person and
its Subsidiaries under any leasing or similar arrangement which, in accordance
with GAAP, should be classified as Capitalized Leases and the Stated Maturity
thereof shall be the date that the last payment of


3



--------------------------------------------------------------------------------

 


rent or any other amount due under such Capitalized Lease prior to the first
date upon which such lease may be terminated by the lessee without payment of a
premium or penalty is due thereunder.
“Commodity Agreement” means any forward contract, commodity swap agreement,
commodity option agreement or other similar agreement or arrangement.
“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement.
“Disqualified Stock” means any class or series of Capital Stock of any Person
that by its terms or otherwise is (1) required to be redeemed prior to the date
that is 91 days after the Stated Maturity of the 2020 Senior Notes, (2)
redeemable at the option of the holder of such class or series of Capital Stock
at any time prior to the date that is 91 days after the Stated Maturity of the
2020 Senior Notes or (3) convertible into or exchangeable for Capital Stock
referred to in clause (1) or (2) above or Indebtedness having a scheduled
maturity prior to the date that is 91 days after the Stated Maturity of the 2020
Senior Notes; provided that only the portion of such Capital Stock which is so
required to be redeemed, redeemable or convertible or exchangeable prior to such
date will be deemed to be Disqualified Stock; provided further that any Capital
Stock that would not constitute Disqualified Stock but for provisions thereof
giving holders thereof the right to require such Person to repurchase or redeem
such Capital Stock upon the occurrence of an “asset sale” or “change of control”
occurring prior to the date that is 91 days after the Stated Maturity of the
2020 Senior Notes shall not constitute Disqualified Stock if the “asset sale” or
“change of control” provisions applicable to such Capital Stock are no more
favorable to the holders of such Capital Stock than the provisions contained in
Sections 4.10 and 4.15 of the 2020 Senior Note Indenture and such Capital Stock
specifically provides that such Person will not repurchase or redeem any such
stock pursuant to such provision prior to the Parent Borrower’s repurchase of
such 2020 Senior Notes as are required to be repurchased pursuant to Sections
4.10 4.15 of the 2020 Senior Note Indenture provided further that, any class or
series of Capital Stock of such Person that by its terms or otherwise,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of any Capital
Stock that is not Disqualified Stock, will not be deemed to be Disqualified
Stock so long as such Person satisfies its obligations with respect thereto
solely by delivery of such Capital Stock.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the Third Amendment Effective Date as determined by
the Public Company Accounting Oversight Board. All ratios and computations
contained or referred to in the 2020 Senior Notes Indenture shall be computed in
conformity with GAAP applied on a consistent basis, except that calculations
made for purposes of determining compliance with the terms of the covenants and
with other provisions of the 2020 Senior Notes Indenture shall be made without
giving effect to (1) the amortization of any expenses incurred in connection
with the offering of the 2020 Senior Notes and (2) except as otherwise provided,
the amortization of any amounts required or permitted by Accounting Principles
Board Opinion Nos. 16 and 17.
“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s length terms and are entered
into in


4



--------------------------------------------------------------------------------

 


the normal course of business), to take-or-pay, or to maintain financial
statement conditions or otherwise) or (2) entered into for purposes of assuring
in any other manner the obligee of such Indebtedness of the payment thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the normal course of business. The term “Guarantee” used as a verb
has a corresponding meaning.
“Hedging Obligations” means, with respect to any Person, all liabilities of such
Person under foreign exchange contracts, commodity hedging agreements, currency
exchange agreements, interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
“Incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become liable for or with respect to, or become
responsible for, the payment of, contingently or otherwise, such Indebtedness;
provided that (1) any Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary will be deemed to be incurred by such Restricted
Subsidiary at the time it becomes a Restricted Subsidiary and (2) neither the
accrual of interest nor the accretion of original issue discount nor the payment
of interest in the form of additional Indebtedness (to the extent provided for
when the Indebtedness on which such interest is paid was originally issued)
shall be considered an Incurrence of Indebtedness.
“Indebtedness” means, with respect to any Person at any date of determination
(without duplication):
(1)    the principal component of all indebtedness of such Person for borrowed
money;
(2)    the principal component of all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments;
(3)    the principal component of all obligations of such Person in respect of
letters of credit or other similar instruments (including reimbursement
obligations with respect thereto, but excluding obligations with respect to
letters of credit (including trade letters of credit) securing obligations
(other than obligations described in (1) or (2) above or (5), (6) or (7) below)
entered into in the normal course of business of such Person to the extent such
letters of credit are not drawn upon or, if drawn upon, to the extent such
drawing is reimbursed no later than the third Business Day following receipt by
such Person of a demand for reimbursement);
(4)    all obligations of such Person to pay the deferred and unpaid purchase
price of property or services, which purchase price is due more than six months
after the date of placing such property in service or taking delivery and title
thereto or the completion of such services, except Trade Payables;
(5)    all Capitalized Lease Obligations;
(6)    the principal component of all Indebtedness of other Persons secured by a
Lien on any asset of such Person, whether or not such Indebtedness is assumed by
such Person; provided that the amount of such Indebtedness shall be the lesser
of (A) the fair market value of such asset at such date of determination and (B)
the amount of such Indebtedness;


5



--------------------------------------------------------------------------------

 


(7)    the principal component of all Indebtedness of other Persons Guaranteed
by such Person to the extent such Indebtedness is Guaranteed by such Person;
(8)    to the extent not otherwise included in this definition, obligations
under Commodity Agreements, Currency Agreements and Interest Rate Agreements
(other than Commodity Agreements, Currency Agreements and Interest Rate
Agreements designed solely to protect the Parent Borrower or its Restricted
Subsidiaries against fluctuations in commodity prices, foreign currency exchange
rates or interest rates and that do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in commodity
prices, foreign currency exchange rates or interest rates or by reason of fees,
indemnities and compensation payable thereunder); and
(9)    all Disqualified Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Stock being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any, and any redemption or
repurchase premium, if any.
The amount of Indebtedness of any Person at any date shall be the outstanding
balance at such date of all unconditional obligations as described above and,
with respect to contingent obligations, the maximum liability upon the
occurrence of the contingency giving rise to the obligation, provided that:
(A)    the amount outstanding at any time of any Indebtedness issued with
original issue discount is the face amount of such Indebtedness less the
remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in conformity with GAAP;
(B)    money borrowed and set aside at the time of the Incurrence of any
Indebtedness in order to prefund the payment of the interest on such
Indebtedness shall not be deemed to be “Indebtedness” so long as such money is
held to secure the payment of such interest; and
(C)    Indebtedness shall not include:
(i)    any liability for federal, state, local or other taxes;
(ii)    obligations in respect of performance, bid and surety bonds and
completion guarantees in respect of activities being performed by, on behalf of
or for the benefit of the Parent Borrower or its Restricted Subsidiaries;
(iii)    agreements providing for indemnification, adjustment of purchase price
earn-out, incentive, non-compete, consulting, deferred compensation or similar
obligations, or Guarantees or letters of credit, surety bonds or performance
bonds securing any obligations of the Parent Borrower or any of its Restricted
Subsidiaries pursuant to such agreements, in any case, Incurred in connection
with the acquisition or disposition of any business, assets or Restricted
Subsidiary (other than Guarantees of Indebtedness Incurred by any Person
acquiring all or any portion of such business, assets or Restricted Subsidiary
for the purpose of financing such acquisition);
(iv)     any liability for trade payables incurred in the ordinary course of
business; or


6



--------------------------------------------------------------------------------

 


(v)     any obligations (including letters of credit) incurred in the ordinary
course of business in connection with workers’ compensation claims, payment
obligations in connection with self-insurance or similar requirements of the
Parent Borrower or any Restricted Subsidiary.
“Interest Rate Agreement” means any interest rate protection agreement, interest
rate future agreement, interest rate option agreement, interest rate swap
agreement (whether fixed to floating or floating to fixed), interest rate cap
agreement, interest rate collar agreement, interest rate hedge agreement, option
or future contract or other similar agreement or arrangement.
“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including, without limitation, by way of Guarantee or
similar arrangement, but excluding advances to customers or suppliers in the
ordinary course of business that are, in conformity with GAAP, recorded as
accounts receivable, prepaid expenses or deposits on the balance sheet of the
Parent Borrower or its Restricted Subsidiaries and endorsements for collection
or deposit arising in the ordinary course of business) or capital contribution
to (by means of any transfer of cash or other property to others or any payment
for property or services for the account or use of others), or any purchase or
acquisition of Capital Stock, bonds, notes, debentures or other similar
instruments issued by, such Person and shall include (1) the designation of a
Restricted Subsidiary as an Unrestricted Subsidiary and (2) the retention of the
Capital Stock (or any other Investment) by the Parent Borrower or any of its
Restricted Subsidiaries of (or in) any Person that has ceased to be a Restricted
Subsidiary. For purposes of the definition of “Unrestricted Subsidiary” and the
definition of “Available Amount”, (a) the amount of or a reduction in an
Investment shall be equal to the fair market value thereof at the time such
Investment is made or reduced and (b) in the event the Parent Borrower or a
Restricted Subsidiary makes an Investment by transferring assets to any Person
and as part of such transaction receives Net Cash Proceeds, the amount of such
Investment shall be the fair market value of the assets less the amount of Net
Cash Proceeds so received, provided the Net Cash Proceeds are applied in
accordance with the 2020 Senior Note Indenture.
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including, without limitation, any conditional sale or other
title retention agreement or lease in the nature thereof or any agreement to
give any security interest).
“Net Cash Proceeds” means:
(a)    with respect to any Asset Sale, the proceeds of such Asset Sale in the
form of cash or cash equivalents, including payments in respect of deferred
payment obligations (to the extent corresponding to the principal, but not
interest, component thereof) when received in the form of cash or cash
equivalents and proceeds from the conversion of other property received when
converted to cash or cash equivalents, net of:
(1)    brokerage commissions and other fees and expenses (including fees and
expenses of counsel and investment bankers) related to such Asset Sale;
(2)    provisions for all taxes (whether or not such taxes will actually be paid
or are payable) as a result of such Asset Sale without regard to the
consolidated results of operations of the Parent Borrower and its Restricted
Subsidiaries, taken as a whole;
(3)    payments made to repay Indebtedness or any other obligation outstanding
at the time of such Asset Sale that either (x) is secured by a Lien on the
property or assets sold or (y) is required to be paid as a result of such sale;


7



--------------------------------------------------------------------------------

 


(4)    appropriate amounts to be provided by the Parent Borrower or any
Restricted Subsidiary as a reserve against any liabilities associated with such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale, all as determined in conformity with GAAP; and
(5)     all distributions and other payments required to be made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale; and
(b)    with respect to any issuance or sale of Capital Stock, the proceeds of
such issuance or sale in the form of cash or cash equivalents, including
payments in respect of deferred payment obligations (to the extent corresponding
to the principal, but not interest, component thereof) when received in the form
of cash or cash equivalents and proceeds from the conversion of other property
received when converted to cash or cash equivalents, net of attorney’s fees,
accountants’ fees, underwriters’, initial purchasers’ or placement agents’ fees,
discounts or commissions and brokerage, consultant and other fees incurred in
connection with such issuance or sale and net of taxes paid or payable as a
result thereof.
“Officer” means, with respect to any Person, the Chairman of the Board of
Directors, the Chief Executive Officer, the President, the Chief Operating
Officer, the Chief Financial Officer, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary, any Assistant Secretary, any Senior
Vice-President, any Vice-President or any Assistant Vice President of such
Person.
“Officers’ Certificate” means a certificate signed on behalf of the Parent
Borrower by at least two Officers of the Parent Borrower, one of whom must be
the principal executive officer, the principal financial officer, the treasurer
or the principal accounting officer of the Parent Borrower.
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Restricted Subsidiary” means any Subsidiary of the Parent Borrower other than
an Unrestricted Subsidiary.
“Sale Leaseback Transaction” means a transaction whereby a Person sells or
otherwise transfers assets or properties and then or thereafter leases such
assets or properties or any part thereof or any other assets or properties which
such Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or otherwise transferred.
“Stated Maturity” means, (1) with respect to any debt security, the date
specified in such debt security as the fixed date on which the final installment
of principal of such debt security is due and payable and (2) with respect to
any scheduled installment of principal of or interest on any debt security, the
date specified in such debt security as the fixed date on which such installment
is due and payable.
“Subsidiary” means, with respect to any Person, any corporation, association or
other business entity of which more than 50% of the voting power of the
outstanding Voting Stock is owned, directly or indirectly, by such Person and
one or more other Subsidiaries of such Person.
“Trade Payables” means, with respect to any Person, any accounts payable or any
other indebtedness or monetary obligation to trade creditors created, assumed or
Guaranteed by such Person or


8



--------------------------------------------------------------------------------

 


any of its Subsidiaries arising in the ordinary course of business in connection
with the acquisition of goods or services.
“Unrestricted Subsidiary” means (1) any Subsidiary of the Parent Borrower that
at the time of determination shall be designated an Unrestricted Subsidiary by
the Board of Directors in the manner provided below and (2) any Subsidiary of an
Unrestricted Subsidiary. The Board of Directors may designate any Restricted
Subsidiary (including any newly acquired or newly formed Subsidiary of the
Parent Borrower) to be an Unrestricted Subsidiary unless such Subsidiary owns
any Capital Stock of, or owns or holds any Lien on any property of, the Parent
Borrower or any Restricted Subsidiary; provided that (A) any Guarantee by the
Parent Borrower or any Restricted Subsidiary of any Indebtedness of the
Subsidiary being so designated shall be deemed an “Incurrence” of such
Indebtedness and an “Investment” by the Parent Borrower or such Restricted
Subsidiary (or both, if applicable) at the time of such designation; (B) either
(I) the Subsidiary to be so designated has total assets of $2.0 million or less
or (II) if such Subsidiary has assets greater than $2.0 million such designation
would be permitted under Section 4.07 of the 2020 Senior Note Indenture and (C)
if applicable, the Incurrence of Indebtedness and the Investment referred to in
clause (A) of this proviso would be permitted under Sections 4.07 and 4.09 of
the 2020 Senior Note Indenture. The Board of Directors may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that (a) no
Default or Event of Default shall have occurred and be continuing at the time of
or after giving effect to such designation and (b) all Liens and Indebtedness of
such Unrestricted Subsidiary outstanding immediately after such designation
would, if Incurred at such time, have been permitted to be Incurred (and shall
be deemed to have been Incurred) for all purposes of the 2020 Senior Note
Indenture. Any such designation by the Board of Directors shall be evidenced to
the Administrative Agent by promptly filing with the Administrative Agent a copy
of the resolution of the Board of Directors giving effect to such designation
and an Officers’ Certificate certifying that such designation complied with the
foregoing provisions.
 “Voting Stock” means with respect to any Person, Capital Stock of any class or
kind ordinarily having the power to vote for the election of directors, managers
or other voting members of the governing body of such Person.


9



--------------------------------------------------------------------------------


ANNEX II


FORM OF COMPLIANCE CERTIFICATE
HANESBRANDS INC.
This Compliance Certificate is delivered pursuant to clause (c) of Section 7.1.1
of the Third Amended and Restated Credit Agreement, dated as of April 29, 2015
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “Credit Agreement”), among Hanesbrands Inc. (the “Parent
Borrower”), MFB International Holdings S.à r.l., the Lenders, SunTrust Bank and
Branch Banking & Trust Company, as the Co-Documentation Agents, Barclays Bank
PLC, HSBC Securities (USA) Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and PNC Bank, National Association, as the Co-Syndication Agents,
JPMorgan Chase Bank, N.A. as the Administrative Agent and the Collateral Agent,
and J.P. Morgan Securities LLC, Barclays Bank PLC, HSBC Securities (USA) Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and PNC Capital Markets LLC,
as the Lead Arrangers. Terms used herein that are defined in the Credit
Agreement, unless otherwise defined herein, have the meanings provided (or
incorporated by reference) in the Credit Agreement.
The Parent Borrower hereby certifies, represents and warrants as follows in
respect of the period (the “Computation Period”) commencing on ________ ___,
____ and ending on ______ __, ____ (such latter date being the “Computation
Date”) and with respect to the Computation Date:
Defaults. As of the Computation Date, no Default had occurred and was
continuing.1  
Financial Covenants.
a.     Leverage Ratio. The Leverage Ratio on the Computation Date was
__________, as computed on Attachment 1 hereto. The maximum Leverage Ratio
permitted pursuant to clause (i) of Section 7.2.4 of the Credit Agreement on the
Computation Date was __________.
b.     Interest Coverage Ratio. The Interest Coverage Ratio on the Computation
Date was __________, as computed on Attachment 2 hereto. The minimum Interest
Coverage Ratio permitted pursuant to clause (ii) of Section 7.2.4 of the Credit
Agreement on the Computation Date was __________.
Subsidiaries: Except as set forth below, no Subsidiary has been formed or
acquired since the delivery of the last Compliance Certificate. The formation
and/or acquisition of such Subsidiary was in compliance with Section 7.1.8 of
the Credit Agreement.
[Insert names of any new entities.]
2[Excess Cash Flow: The Excess Cash Flow was $____________, as computed on
Attachment 3 hereto.] Such amount multiplied by the Applicable Percentage (which
is ___% based on the Leverage Ratio set forth above) is $_____. Such amount
minus the aggregate amount of all voluntary prepayments of Loans (but including
Revolving Loans and Swing Line Loans only to the extent there was a
corresponding reduction of the Revolving Loan Commitment Amount pursuant to
Section 2.2.1 of the Credit Agreement) made during the Computation Period or, at
the option of the Parent Borrower, after year-end and prior to when such Excess
Cash Flow prepayment is due (which was $____) is equal to $______. As a result,
[we are required to make a mandatory prepayment in such amount] [we are not
required to make a mandatory prepayment of Excess Cash Flow]





--------------------------------------------------------------------------------

 


Neither the Parent Borrower nor any Obligor has changed its legal name or
jurisdiction of organization, during the Computation Period, except as indicated
on Attachment 4 hereto.
The descriptions of the calculations set forth in this Compliance Certificate
are sometimes abbreviated for simplicity, but are qualified in their entirety by
reference to the full text of the calculations provided in the Credit Agreement.
In the event any conflict between the terms of this Compliance Certificate and
the Credit Agreement, the Credit Agreement shall control, and any executed
Compliance Certificate shall be revised as necessary to conform in all respects
to the requirements of the Credit Agreement in effect as of the delivery of such
executed Compliance Certificate.


__________________________
1    If a Default has occurred, specify the details of such default and the
action that the Parent Borrower or other Obligor has taken or proposes to take
with respect thereto.
2    Use in the case of a Compliance Certificate delivered pursuant to clause
(c) of Section 7.1.1 of the Credit Agreement if applicable.







--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parent Borrower has caused this Compliance Certificate
to be executed and delivered, and the certification and warranties contained
herein to be made, by the treasurer, chief financial or accounting Authorized
Officer of the Parent Borrower, solely in such capacity and not as an
individual, as of ______ __, 20__.

HANESBRANDS INC.


By: ________________________
Name:
Title:





--------------------------------------------------------------------------------


 


Attachment 1
(to __/__/__ Compliance
Certificate)
LEVERAGE RATIO
on ___________
(the “Computation Date”)
Leverage Ratio:
1. Total Debt: on the Computation Date, in each case exclusive of (a)
intercompany Indebtedness between the Parent Borrower and its Subsidiaries, (b)
any Contingent Liability in respect of any of the foregoing, (c) any Permitted
Factoring Facility, (d) any Commercial Letter of Credit, (e) any Letter of
Credit or other credit support relating to the termination of agreements with
respect to Hedging Obligations, in each case under this clause (e), incurred in
connection with or as a result of the Transaction and (f) any Open Account
Paying Agreements, the outstanding principal amount of all Indebtedness of the
Parent Borrower and its Subsidiaries, comprised of:
 
(a) all obligations of such Person for borrowed money or advances and all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments ………………………………………..
$   
(b) all monetary obligations, contingent or otherwise, relative to the face
amount of all letters of credit, whether or not drawn, and banker’s acceptances
issued for the account of such Person……………….
$   
(c) all Capitalized Lease Liabilities of such Person ….…
$   
(d) monetary obligations arising under Synthetic Leases.
$   
(e) all obligations of such Person pursuant to any Permitted Securitization
(other than Standard Securitization Undertakings) or any Permitted Factoring
Facility.
$   
[(f) the cash and Cash Equivalent Investments of the Parent Borrower and its
Subsidiaries; provided, that the amount of cash and Cash Equivalent Investments
of the Parent’s Subsidiaries that are not Subsidiary Guarantors shall not exceed
the amount of Indebtedness of such Subsidiaries that is included in the
calculation of Total Debt]1
$   
TOTAL DEBT: The sum of Item 1(a) through 1(e) [minus Item    1(f)]…
$   
2. Net Income (the aggregate of all amounts which would be included as net
income on the consolidated financial statements of the Parent Borrower and its
Subsidiaries for the Computation Period) .
$   
3. to the extent deducted in determining Net Income, depreciation and
amortization (including amortization of deferred financing fees or costs) ..
$   
4. to the extent deducted in determining Net Income, Federal, state, local and
foreign income withholding, franchise, state single business unitary and similar
Tax expense ………..
$   






--------------------------------------------------------------------------------

 


5. to the extent deducted in determining Net Income, Interest Expense (the
aggregate interest expense (both, without duplication, when accrued or paid and
net of interest income paid during such period to the Parent Borrower and its
Subsidiaries) of the Parent Borrower and its Subsidiaries for such applicable
period, including the portion of any payments made in respect of Capitalized
Lease Liabilities allocable to interest expense but excluding interest expense
attributable to a Permitted Factoring Facility) .
$   
6. to the extent deducted in determining Net Income, all amounts in respect of
extraordinary losses .
$   
7. to the extent deducted in determining Net Income, other non-cash losses,
charges, or expenses, including impairment of long-lived assets, and non-cash
compensation expense
$   
8. to the extent included in determining Net Income, interest income
$   
9. to the extent included in determining Net Income, non-cash gains


$   
10. to the extent included in determining Net Income, extraordinary cash gains
$   
11. to the extent included in determining Net Income, tax credits for any of the
taxes of a type described in Item 4 (to the extent not netted from the tax
expense described in such Item 4   
 
12. to the extent included in determining Net Income, any cash payments made
during such period in respect of non-cash items described in Item 7 above
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred
$   
13. EBITDA: The sum of Items 2 through 7  
   minus Items 8 through 12…………………………………..
$   
14. LEVERAGE RATIO: ratio of Item 1 to Item 13……………
_____:1.00___



______________________________________________
1    [Bracketed deduction to be included for purposes of calculating the
Leverage Ratio under Section 7.2.4 only]





--------------------------------------------------------------------------------

 




Attachment 2
(to __/__/__ Compliance
Certificate)
INTEREST COVERAGE RATIO
on ___________
(the “Computation Date”)
Interest Coverage Ratio:
1. EBITDA (see Item 13 of Attachment 1)
$   
2. Interest Expense of the Parent Borrower and its Subsidiaries (see Item 5 of
Attachment 1)
$   
3. INTEREST COVERAGE RATIO: ratio of Item 1 to Item 2   
  ____:1.00___








--------------------------------------------------------------------------------

 




Attachment 3
(to __/__/__ Compliance
Certificate)
EXCESS CASH FLOW
on the Computation Date
1. EBITDA (see Item 13 of Attachment 1)
$ _________
2. Interest Expense actually paid in cash by the Borrower and its Subsidiaries
$ _________
3. scheduled principal repayments with respect to the permanent reduction of
Indebtedness, to the extent actually made under the Credit Agreement
$ _________
4. all Federal, state, local and foreign income withholding, franchise, state
single business unitary and similar Taxes actually paid in cash or payable (only
to the extent related to Taxes associated with such Fiscal Year) by the Borrower
and its Subsidiaries
$ _________
5. Capital Expenditures to the extent (x) actually made by the Borrower and its
Subsidiaries in such Fiscal Year or (y) committed to be made by the Borrower and
its Subsidiaries
$ _________
6. the portion of the purchase price paid in cash with respect to Permitted
Acquisitions and other Investments made pursuant to Section 7.2.5 of the Credit
Agreement
$ _________
7. Restricted Payments made pursuant to Section 7.2.6 of the Credit Agreement
 
8. without duplication to any amounts deducted in preceding Item 2 through Item
7, all items added back to EBITDA pursuant to clause (b) of the definition of
EBITDA in the Credit Agreement that represent amounts actually paid in cash.




$ _________
9. the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Parent Borrower and its Subsidiaries that are required to be
made in connection with any prepayment of Indebtedness to the extent not
financed with the proceeds of any long-term Indebtedness of the Parent Borrower
and its Subsidiaries
$ _________
10. The sum of Items 2 through 9   
$ _________
11. EXCESS CASH FLOW: Item 1 less Item 10   
$ _________








--------------------------------------------------------------------------------

 




Attachment 4
(to __/__/__ Compliance
Certificate)
CHANGE OF LEGAL NAME OR JURISDICTION OF INCORPORATION


Name of Parent Borrower or Other Obligor
New Legal Name or Jurisdiction of Incorporation
 
 
 
 
 
 








--------------------------------------------------------------------------------


ANNEX III






AUSTRALIAN REVOLVING FACILITY AGREEMENT


A$65,000,000
WORKING CAPITAL FACILITY AGREEMENT


for


HBI AUSTRALIA ACQUISITION CO. PTY LTD and others















--------------------------------------------------------------------------------





CONTENTS
Clause
Page
 

1.
Definitions and Interpretation    1

2.
The Facility    17

3.
Purpose    17

4.
Conditions of Utilisation    18

5.
Utilisation - Loans    19

6.
Utilisation - Letters of Credit    20

7.
Letters of Credit    22

8.
Ancillary Facilities    25

9.
Optional Currencies    26

10.
Repayment    27

11.
Prepayment and Cancellation    27

12.
Interest    29

13.
Interest Periods    30

14.
Changes to the Calculation of Interest    30

15.
Fees    32

16.
Tax Gross Up and Indemnities    34

16A Resident WIthholding Tax
35

17.
Increased Costs    35

18.
Other Indemnities    36

19.
Mitigation by the Lender    36

20.
Representations    38

21.
Undertakings    38

22.
Events of Default    38

23.
Changes to the Lender    40

24.
Changes to the Borrowers    41

25.
Conduct of Business by the lender    42

26.
Payment Mechanics    43

27.
Set-Off    46








--------------------------------------------------------------------------------




28.
Notices    46

29.
Calculations and Certificates    49

30.
Partial Invalidity    49

31.
Remedies and Waivers    49

32.
Amendments    49

33.
Counterparts    50

34.
Indemnities and Reimbursement    50

35.
Acknowledgement    50

36.
Governing Law    51

37.
Enforcement    51

38.
WAIVER OF TRIAL BY JURY    52

Schedule 1 THE ORIGINAL PARTIES
53

Part I The Original Borrowers
53

Part II The Original Lender
54

Schedule 2 CONDITIONS PRECEDENT REQUIRED TO BE DELIVERED BY AN ADDITIONAL
BORROWER
55

Schedule 3 FORM OF VERIFICATION CERTIFICATE
56

Schedule 4 REQUESTS
57

Part I Utilisation Request Loans
57

Part II Utilisation Request Letters of Credit
58

Part III Selection Notice
59

Schedule 5 FORM OF ACCESSION LETTER
60

Schedule 6 FORM OF RESIGNATION LETTER
61

Schedule 7 TIMETABLES
62

Part I Loans
62

Part II Letters of Credit
63

Schedule 8 EXISTING LETTERS OF CREDIT
64

Schedule 9 FORM OF LETTER OF CREDIT
66

Schedule 10 PRIVACY STATEMENT
68













--------------------------------------------------------------------------------




THIS AGREEMENT is dated [*] 2016 and made between:
(1)
HBI AUSTRALIA ACQUISITION CO. PTY LTD (ACN 612 185 476) (the "Company");

(2)
THE ENTITIES listed in Schedule 1 as original borrowers (the "Original
Borrowers"); and

(3)
WESTPAC BANKING CORPORATION (ABN 33 007 457 141) and WESTPAC NEW ZEALAND LIMITED
(the "Original Lender").

IT IS AGREED as follows:
SECTION 1
INTERPRETATION
1.
DEFINITIONS AND INTERPRETATION

1.1
Definitions

Definitions in the US Credit Agreement apply in this Agreement unless the
context requires otherwise and the following terms have the following meanings:
"Accession Letter" means a document substantially in the form set out in
Schedule 5 (Form of Accession Letter).
"Additional Borrower" means a company which becomes an Additional Borrower in
accordance with Clause 24 (Changes to the Borrowers).
"Ancillary Commitment" means, the maximum Base Currency Amount which the Lender
has agreed (whether or not subject to satisfaction of conditions precedent) to
make available from time to time under an Ancillary Facility, to the extent that
amount is not cancelled or reduced under this Agreement or the Ancillary
Documents relating to that Ancillary Facility.
"Ancillary Document" means each New Group Set-Off Facility and any other
document relating to or evidencing the terms of an Ancillary Facility.
"Ancillary Facility" means any ancillary facility made available by the Lender
in accordance with Clause 8 (Ancillary Facilities).
"Ancillary Outstandings" means, at any time, the aggregate of the following
amounts outstanding under an Ancillary Facility as then in force:
(a)
the face amount of each outstanding performance bond, bank guarantee or letter
of credit under that Ancillary Facility; and

(b)
the amount fairly representing the aggregate exposure (excluding interest and
similar charges) of the Lender under each other type of accommodation provided
under that Ancillary Facility,








--------------------------------------------------------------------------------




in each case as determined by the Lender in accordance with the relevant
Ancillary Document.
"Applicable Base Rate" means:
(a)
in relation to Loans in Australian dollars, the BBSY Rate;

(b)
in relation to Loans in New Zealand dollars, the BKBM Rate; and

(c)
in relation to Loans in U.S. dollars, the LIBO Rate.

"Applicable L/C Rate" means, initially, 0.63% per annum. Thereafter, on any day,
a percentage per annum determined in accordance with the pricing grid set forth
below based on the Debt Rating on that day.
Debt Rating
Applicable L/C Rate
≥ BBB+/Baa1
0.5425%
≥ BBB/Baa2
0.5775%
≥ BBB-/Baa3
0.63%
≥ BB+/Ba1
0.70%
≤ BB/Ba2
0.7875%

In the event of a split rating, the Applicable L/C Rate will be determined by
reference to the level in the grid above in which the lower rating appears,
unless the split in the Debt Rating is two or more levels apart, in which case
the Applicable L/C Rate will be determined by reference to the level in the grid
that is one higher than the level in which the lower rating appears. The Debt
Rating shall be determined from the most recent public announcement of any
changes in the Debt Rating (irrespective of when notice of such change is
furnished to the Company or the Lender).
"Applicable Line Fee Rate" means, initially, 0.81% per annum. Thereafter, on any
day, a percentage per annum determined in accordance with the pricing grid set
forth below based on the Debt Rating on that day.
Debt Rating
Applicable Line Fee Rate
≥ BBB+/Baa1
0.6975%
≥ BBB/Baa2
0.7425%
≥ BBB-/Baa3
0.81%
≥ BB+/Ba1
0.90%
≤ BB/Ba2
1.0125%








--------------------------------------------------------------------------------




In the event of a split rating, the Applicable Line Fee Rate will be determined
by reference to the level in the grid above in which the lower rating appears,
unless the split in the Debt Rating is two or more levels apart, in which case
the Applicable Line Fee Rate will be determined by reference to the level in the
grid that is one higher than the level in which the lower rating appears. The
Debt Rating shall be determined from the most recent public announcement of any
changes in the Debt Rating (irrespective of when notice of such change is
furnished to the Company or the Lender).
"Applicable Margin" means, initially, 0.99% per annum. Thereafter, on any day, a
percentage per annum determined in accordance with the pricing grid set forth
below based on the Debt Rating on that day.
Debt Rating
Applicable Margin
≥ BBB+/Baa1
0.8525%
≥ BBB/Baa2
0.9075%
≥ BBB-/Baa3
0.99%
≥ BB+/Ba1
1.10%
≤ BB/Ba2
1.2375%

In the event of a split rating, the Applicable Margin will be determined by
reference to the level in the grid above in which the lower rating appears,
unless the split in the Debt Rating is two or more levels apart, in which case
the Applicable Margin will be determined by reference to the level in the grid
that is one higher than the level in which the lower rating appears. The Debt
Rating shall be determined from the most recent public announcement of any
changes in the Debt Rating (irrespective of when notice of such change is
furnished to the Company or the Lender).
"Australian Borrower" means a Borrower incorporated in Australia.
"Australian Overdraft Facility Sub-Limit" means A$9,000,000 (or such other
amount, not exceeding the Commitment, as is specified in writing by the Company
to the Lender as being the Australian Overdraft Facility Sub-Limit on not less
than 10 Business Days' prior notice).
"Availability Period" means the period from and including the date of this
Agreement to and including:
(a)
in the case of any New Group Set-Off Facility, the Termination Date; and

(b)
in all other cases, the date that is 3 months prior to the Termination Date.

"Available Commitment" means the Lender's Commitment minus:
(a)
the Base Currency Amount of any outstanding Utilisations;








--------------------------------------------------------------------------------




(b)
in relation to any proposed Utilisation, the Base Currency Amount of any
Utilisations that are due to be made on or before the proposed Utilisation Date;
and

(c)
the amount of its aggregate Ancillary Commitments,

other than any Utilisations that are due to be repaid or prepaid on or before
the proposed Utilisation Date.
"Base Currency" means Australian dollars.
"Base Currency Amount" means, in relation to a Utilisation, the amount specified
in the Utilisation Request delivered by a Borrower for that Utilisation or, if
the amount requested is not denominated in the Base Currency, that amount
converted into the Base Currency at the Lender's Spot Rate of Exchange:
(a)
for a proposed Utilisation, on the date which is three Business Days before the
Utilisation Date (or if later, on the date the Lender receives the Utilisation
Request) of that proposed Utilisation; and

(b)
in relation to an outstanding Utilisation, on the date the Lender receives a
Utilisation Request in respect of any proposed new Utilisation,

adjusted to reflect any repayment, prepayment, consolidation or division of a
Utilisation.
"BBSW Screen Rate" has the meaning given in the definition of BBSY Rate.
"BBSY Rate" means, with respect to any Interest Period, the Australian Bank Bill
Swap Reference Rate (Bid) as administered by the Australian Financial Markets
Association (or any other Person that takes over the administration of that
rate) applicable to such Interest Period, displayed on page BBSY of the Thomson
Reuters screen (or, on any successor or substitute page on such screen that
displays such rate, or if such page or service ceases to be available, on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Lender in its reasonable discretion after
consultation with the Company) (the "BBSY Screen Rate") provided, that, if the
BBSY Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided, further, that if the BBSY Screen
Rate shall not be available at such time for such Interest Period with respect
to Australian dollars, then the BBSY Rate shall be the sum of (i) the Australian
Bank Bill Swap Reference Rate as administered by the Australian Financial
Markets Association (or any other Person that takes over the administration of
that rate) applicable to such Interest Period, displayed on page BBSW of the
Thomson Reuters Screen (or, on any successor or substitute page on such screen
that displays such rate, or if such page or service ceases to be available, on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Lender in its reasonable discretion after
consultation with the Company) ("BBSW Screen Rate") and (ii) 0.05% per annum;
provided, further, that if the BBSW Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,







--------------------------------------------------------------------------------




further, that, if the BBSW Screen Rate shall not be available at such time for
such Interest Period with respect to Australian dollars, then the BBSY Rate
shall be the Interpolated Rate at such time; provided, that, if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
"BBSY Rate Loan" means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the BBSY Rate.
"BBSY Screen Rate" has the meaning given in the definition of BBSY Rate.
"BKBM Rate" means, with respect to any Interest Period, the New Zealand Bank
Bill Swap Reference Rate (Bid) applicable to such Interest Period, displayed on
page BKBM of the Thomson Reuters screen (or, on any successor or substitute page
on such screen that displays such rate, or if such page or service ceases to be
available, on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Lender in its
reasonable discretion after consultation with the Company) (the "BKBM Screen
Rate") provided, that if the BKBM Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that, if the BKBM Screen Rate shall not be available at such time for
such Interest Period with respect to New Zealand dollars, then the BKBM Rate
shall be the Interpolated Rate at such time; provided, that, if the Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
"BKBM Rate Loan" means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the BKBM Rate.
"BKBM Screen Rate" has the meaning given in the definition of BKBM Rate.
"Borrower" means an Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 24 (Changes to the Borrowers).
"Borrowers' Agent" means the Company, appointed to act on behalf of each
Borrower in relation to the Finance Documents pursuant to Clause 1.4 (Borrowers'
Agent).
"Break Costs" means the amount (if any) by which:
(a)
the interest (excluding the Margin component) which the Lender should have
received for the period from the date of receipt of all or any part of a Loan or
Unpaid Sum to the last day of the current Interest Period in respect of that
Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been paid on
the last day of that Interest Period;

exceeds:
(b)
the amount which the Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank in the Relevant Market or acquiring a bill of exchange accepted by a
leading bank for a period starting on








--------------------------------------------------------------------------------




the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.
It is an amount payable in lieu of interest which would otherwise have been
paid.
"Business Day" means a day (other than a Saturday or Sunday) on which:
(a)
banks are open for general business in Melbourne;

(b)
for the purposes of determining the LIBO Rate, banks are open in London;

(c)
for the purposes of determining the BKBM Rate, banks are open in Auckland, New
Zealand;

(d)
in relation to any date for payment or purchase of U.S. dollars, banks are open
in London and New York; and

(e)
in relation to any date for payment or purchase of New Zealand dollars, banks
are open in Auckland, New Zealand.

"Commitment" means A$65,000,000.
"Existing Facility Agreement" means:
(a)
the document entitled 'Working Capital Agreement' dated 30 May 2003 (as amended)
between, among others, the Lender and Pacific Brands Holdings Pty Ltd (ACN 098
704 646); and

(b)
each Existing Group Set-Off Facility.

"Existing Group Set-Off Facility" means:
(a)
the Group Set Off Facility dated on or about 30 November 2011 between, among
others, the Lender and Pacific Brands Holdings Pty Limited; and

(b)
the Group Limit Agreement dated 21 March 2002 (as amended) between, among
others, the Lender and Pacific Brands Holdings (NZ) Limited.

"Existing Letter of Credit" means each instrument set out in Schedule 8
(Existing Letters of Credit) outstanding on the Revolving Facility Effective
Date, or as otherwise agreed in writing between the Lender and the Company prior
to the Revolving Facility Effective Date.
"Existing Transactional Facilities" means all banking facilities (including
transactional negotiation authorities, merchant acquiring, payroll and corporate
card facilities) made available by the Lender to any Original Borrower prior to
the Revolving Facility Effective Date (as may be amended after the Revolving
Facility Effective Date).
"Expiry Date" means, for a Letter of Credit, the last day of its Term.







--------------------------------------------------------------------------------




"Facility" means:
(a)
the revolving credit facility made available under this Agreement; and

(b)
any Ancillary Facility.

"Facility Office" means the office or offices notified by the Lender to the
Company in writing on or before the date it becomes the Lender (or, following
that date, by not less than five Business Days' written notice) as the office or
offices through which it will perform its obligations under this Agreement.
"Finance Document" means this Agreement, any Accession Letter, any Resignation
Letter, each Ancillary Document and any other document designated as such by the
Lender and the Company.
"Interest Period" means, in relation to a Loan, each period determined in
accordance with Clause 13 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 12.3 (Default interest).
"Interpolated Rate" has the meaning given in the US Credit Agreement but with
each reference to 'Administrative Agent' taken to be a reference to the Lender.
"Lender" means:
(a)
the Original Lender; and

(b)
any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 23 (Changes to the Lender),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
"Lender's Spot Rate of Exchange" means the Lender's spot rate of exchange for
the purchase of the relevant currency with the Base Currency in the Sydney
foreign exchange market at or about 11:00 a.m. on a particular day.
"Letter of Credit" means:
(a)
a letter of credit, bank guarantee or performance bond, substantially in the
form set out in Schedule 9 (Form of Letter of Credit) or in any other form
requested by a Borrower and agreed by the Lender; or

(b)
any guarantee, indemnity or other instrument in a form requested by a Borrower
and agreed by the Lender.

"Letter of Credit Sub-Limit" means A$5,000,000 (or such other amount, not
exceeding the Commitment, as is specified in writing by the Company to the
Lender as being the Letter of Credit Sub-Limit on not less than 10 Business
Days' prior notice).







--------------------------------------------------------------------------------




"LIBO Rate" means, with respect to any Interest Period, the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for U.S. dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Lender in its reasonable discretion; in each case, the
"LIBO Screen Rate") as of the Specified Time on the Quotation Day for such
Interest Period; provided that if the Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if the Screen Rate shall not be available at such time for such
Interest Period with respect to U.S. dollars, then the LIBO Rate shall be the
Interpolated Rate at such time (provided that if the Interpolated Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement).
"LIBO Rate Loan" means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a rate of interest determined by reference to
the LIBO Rate.
"LIBO Screen Rate" has the meaning given in the definition of LIBO Rate.
"Loan" means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.
"Loan Sub-Limit" means A$50,000,000 (or such other amount, not exceeding the
Commitment, as is specified in writing by the Company to the Lender as being the
Loan Sub-Limit on not less than 10 Business Days' prior notice).
"Month" means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.
"New Group Set-Off Facility" means:







--------------------------------------------------------------------------------




(a)
the Group Set-Off Facility dated on or about the date of this Agreement between
each Australian Borrower and the Lender; and

(b)
the Group Set-Off Facility dated on or about the date of this Agreement between
each NZ Borrower and the Lender.

"NZ Borrower" means a Borrower incorporated in New Zealand.
"NZ Overdraft Facility Sub-Limit" means NZ$1,000,000 (or such other amount, not
exceeding the Commitment, as is agreed in writing between the Lender and the
Company as being the NZ Overdraft Facility Sub-Limit).
"Optional Currency" means U.S. dollars or New Zealand dollars.
"Overdraft Facility Sub-Limit" means the Australian Overdraft Facility Sub-Limit
or the NZ Overdraft Facility Sub-Limit.
"Party" means a party to this Agreement.
"Privacy Statement" means the current version of the Lenders privacy statement,
being as at the date of this Agreement in the form set out in Schedule 10
(Privacy Statement).
"Quotation Day" means, in relation to any period for which an interest rate is
to be determined:
(a)
(if the currency is Australian dollars) the first day of that period; and

(b)
(if the currency in an Optional Currency), two Business Days before the first
day of that period.

"Reference Bank Rate" means the arithmetic mean of the Submitted Reference Bank
Rates.
"Reference Banks" means:
(a)
in relation to Loans in Australian dollars, Australia and New Zealand Banking
Group Limited, Commonwealth Bank of Australia, National Australia Bank Limited
and Westpac Banking Corporation;

(b)
in relation to Loans in New Zealand dollars, ANZ Bank New Zealand Limited,
Westpac New Zealand Limited, Bank of New Zealand and ASB Bank Limited; or

(c)
in relation to all other Loans, the Administrative Agent and such other banks as
may be appointed by the Lender in consultation with the Company.

"Relevant Default" means:







--------------------------------------------------------------------------------




(a)
an Event of Default described in Section 8.1.1 of the US Credit Agreement
insofar as it relates to payment or prepayment due under a Finance Document
which is continuing 2 Business Days after notification by a Lender to the
Company;

(b)
an Event of Default described in clauses (a) through (d) of Section 8.1.9 of the
US Credit Agreement;

(c)
an Event of Default described in Section 8.1.10 of the US Credit Agreement
insofar as it relates to a Finance Document which is continuing 2 Business Days
after notification by a Lender to the Company; or

(d)
if the Required Lenders have given a direction to the Administrative Agent in
accordance with section 8.3 of the US Credit Agreement or otherwise with the
consent of the Required Lenders, any other Event of Default.

"Relevant Market" means in relation to Australian dollars, the Australian
interbank market for bank accepted bills and negotiable certificates of
deposits, in relation to U.S dollars, the London interbank market and, in
relation to New Zealand dollars, the New Zealand interbank market for bank
accepted bills and negotiable certificates of deposits.
"Renewal Request" means a written notice delivered to the Lender in accordance
with Clause 6.6 (Renewal of a Letter of Credit).
"Revolving Facility Effective Date" means the date on which the conditions
precedent set out in Clause 4.1(a) (Initial conditions precedent) have been
satisfied or waived in writing by the Lender.
"Resignation Letter" means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).
"Selection Notice" means a notice substantially in the form set out in Part III
of Schedule 4 (Requests) given in accordance with Clause 13 (Interest Periods).
"Screen Rate" means, as applicable, the LIBO Screen Rate, the BBSY Screen Rate,
the BBSW Screen Rate or the BKBM Screen Rate.
"Specified Time" means a time determined in accordance with Schedule 7
(Timetables).
"Submitted Reference Bank Rate" means, as to any Reference Bank, the rate
(rounded upward to four decimal places) supplied to the Lender at its request by
such Reference Banks as of the Specified Time on the Quotation Day for Loans in
any applicable currency and the applicable Interest Period as the rate at which
such Reference Bank could borrow funds in the Relevant Market and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period; provided
that upon supplying such Submitted Reference Bank Rate to the Lender, such
Reference Bank shall certify that it has not submitted or shared such







--------------------------------------------------------------------------------




Submitted Reference Bank Rate with any individual who is formally designated as
being involved in the ICE LIBOR submission process.
"Syndicated Facility Agreement" means the Syndicated Facility Agreement dated on
or about July 4, 2016 between Hanesbrands Inc., MFB International Holdings S.à
r.l., the Company and JPMorgan Chase Bank, N.A..
"Term" means each period determined under this Agreement for which the Lender is
under a liability under a Letter of Credit.
"Termination Date" means the fifth anniversary of the Revolving Facility
Effective Date.
"Unpaid Sum" means any sum due and payable but unpaid by a Borrower under the
Finance Documents.
"US Credit Agreement" means the Third Amended and Restated Credit Agreement,
dated as of April 29, 2015 (as amended, supplemented or otherwise modified)
between, among others, Hanesbrands Inc., MFB International Holdings S.à r.l.,
the Company and JPMorgan Chase Bank, N.A.. However, if:
(a)    the Lender's obligations under the US Credit Agreement are satisfied in
full;
(b)
the US Credit Agreement is terminated or cancelled or is for any other reason
invalid, illegal or otherwise unenforceable; or

(c)    the Lender for any reason ceases to be a party to the US Credit
Agreement,
the US Credit Agreement means that document as in force immediately prior to any
of those events occurring.
"Utilisation" means a utilisation of the Facility.
"Utilisation Date" means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.
"Utilisation Request" means a notice substantially in the form set out in Part I
or II (as applicable) of Schedule 4 (Requests).
1.2
Construction

(a)
Unless a contrary indication appears, any reference in this Agreement to:

(i)
the "Lender", any "Borrower" or any "Party" shall be construed so as to include
its executors, administrators, successors, permitted substitutes (including by
novation) and permitted assigns to, or of, its rights and/or obligations under
the Finance Documents;








--------------------------------------------------------------------------------




(ii)
"assets" includes present and future properties, revenues and rights of every
description;

(iii)
a "Finance Document" or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

(iv)
the "Interest Period" of a Letter of Credit shall be construed as a reference to
the Term of that Letter of Credit;

(v)
a "person" or "entity" includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership or other entity (whether or not having separate legal
personality) or two or more of them and any reference to a particular person or
entity (as so defined) includes a reference to that person's or entity's
executors, administrators, successors, substitutes (including by novation) and
assigns;

(vi)
a "regulation" includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation and if not having
the force of law, with which responsible entities in the position of the
relevant Party would normally comply;

(vii)
a Utilisation made or to be made to a Borrower includes a Letter of Credit
issued on its behalf;

(viii)
a provision of law or a regulation is a reference to that provision as amended
or re-enacted;

(ix)
a time of day is a reference to Melbourne time; and

(x)
the words "including", "for example" or "such as" when introducing an example do
not limit the meaning of the words to which the example relates to that example
or examples of a similar kind.

(b)
The determination of the extent to which a rate is "for a period equal in
length" to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

(c)
Section, Clause and Schedule headings are for ease of reference only.

(d)
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.








--------------------------------------------------------------------------------




(e)
A Borrower providing "cash cover" for an Ancillary Facility or Letter of Credit
means a Borrower paying an amount in the currency of the Ancillary Facility or
Letter of Credit to the Lender who must apply the amount in accordance with
Clause 22.2 (Cash cover).

(f)
A Default is "continuing" if it has not been remedied or waived in accordance
with the Loan Documents.

(g)
A Borrower "repaying" or "prepaying" a Letter of Credit or any Ancillary
Outstanding means:

(i)
that Borrower providing cash cover for that Letter of Credit or Ancillary
Outstanding;

(ii)
that Borrower making a payment under Clause 7.1 (Claims under a Letter of
Credit) in respect of the Letter of Credit or a Borrower reimbursing an amount
paid by the Lender under the Letter of Credit under Clause 7.2 (Indemnities);

(iii)
the maximum amount payable under the Letter of Credit or Ancillary Outstanding
being reduced or cancelled in accordance with its terms;

(iv)
the Letter of Credit being returned to the Lender;

(v)
the Lender being satisfied that it has no further liability under that Letter of
Credit or Ancillary Facility; or

(vi)
providing a back-to-back letter of credit, bank guarantee or similar from a bank
which, along with the terms (including fees and identity of the issuer) of such
letter of credit, bank guarantee or similar instrument, must be acceptable to
the Lender in its discretion,

(h)
and the amount by which an Ancillary Outstanding or Letter of Credit is repaid
or prepaid under paragraphs (i), (ii), (iii) and (vi) above is the amount of the
relevant cash cover, payment, reimbursement, reduction or cancellation. An
amount borrowed includes any amount utilised by way of Letter of Credit or
Ancillary Facility.

(i)
Amounts outstanding under this Agreement include amounts outstanding under or in
respect of any Letter of Credit.

(j)
An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.

(k)
A Borrower's obligation on Utilisations becoming "due and payable" includes the
Borrower repaying any Letter of Credit in accordance with paragraph (g) above.

(l)
Each certificate or notice given under or in connection with this Agreement is
on the basis that the director or officer signing does not have any personal
liability for the certificate or notice and that the certificate or notice is
given on behalf of the relevant Borrower and not the director or officer
personally.








--------------------------------------------------------------------------------




1.3
Currency symbols and definitions

"US", "USD" and "U.S. dollars" denote the lawful currency of the United States
of America, "A$", "AUD" and "Australian dollars" denote the lawful currency of
Australia, “NZ$” and "New Zealand dollars" denotes the lawful currency of New
Zealand.
1.4
Borrowers' Agent

(a)
Each Borrower (other than the Company) by its execution of this Agreement or an
Accession Letter irrevocably appoints the Company (acting through one or more
authorised signatories) to act on its behalf as its agent in relation to the
Finance Documents and irrevocably authorises:

(i)
the Company on its behalf to give all notices and instructions (including, in
the case of a Borrower, Utilisation Requests and Selection Notices), to execute
on its behalf any Accession Letter, to make such agreements and to effect the
relevant amendments, supplements and variations capable of being given, made or
effected by any Borrower notwithstanding that they may affect the Borrower,
without further reference to or the consent of that Borrower;

(ii)
the Lender to give any notice, demand or other communication to that Borrower
pursuant to the Finance Documents to the Company,

and in each case the Borrower shall be bound as though the Borrower itself had
given the notices and instructions (including any Utilisation Requests and
Selection Notices) or executed or made the agreements or effected the
amendments, supplements or variations, or received the relevant notice, demand
or other communication.
(b)
Every act, omission, agreement, undertaking, settlement, waiver, amendment,
supplement, variation, notice or other communication given or made by the
Borrowers' Agent or given to the Borrowers' Agent under any Finance Document on
behalf of another Borrower or in connection with any Finance Document (whether
or not known to any other Borrower and whether occurring before or after such
other Borrower became an Borrower under any Finance Document) shall be binding
for all purposes on that Borrower as if that Borrower had expressly made, given
or concurred with it.

(c)
In the event of any conflict between any notices or other communications of the
Borrowers' Agent and any other Borrower, those of the Borrowers' Agent shall
prevail.

1.5
Acknowledgements for the purposes of the US Credit Agreement

With effect on and from the Revolving Facility Effective Date, the Parties agree
that:
(a)
the terms of each Existing Transactional Facility will be amended and restated
on identical terms, except that there will be a new clause incorporated into
each document (as the last clause, section or paragraph in the relevant
document) which states: “The parties acknowledge and agree that any direct or
indirect liability, contingent or otherwise, under








--------------------------------------------------------------------------------




this document are Cash Management Obligations for the purposes of the Third
Amended and Restated Credit Agreement, dated as of April 29, 2015 (as amended,
supplemented or otherwise modified) between, among others, Hanesbrands Inc., MFB
International Holdings S.à r.l., the Company and JPMorgan Chase Bank, N.A.”;
(b)
any direct or indirect liability, contingent or otherwise, under any Existing
Transactional Facility are Cash Management Obligations; and

(c)
all obligations (monetary or otherwise, whether absolute or contingent, matured
or unmatured) of the Borrowers arising under or in connection with a Finance
Document are Australian Obligations.

1.6
Dual participation

The parties acknowledge and agree that, despite any other provision in this
Agreement or any other Finance Document:
(a)
this Agreement is entered into by Westpac Banking Corporation (the "Australian
Financier") and Westpac New Zealand Limited (the "NZ Financier") (together, the
"Dual Financiers") severally, but in respect of a single Commitment;

(b)
a reference to "Lender" in this Agreement is a reference to either or both Dual
Financiers, as the context requires;

(c)
amounts owing and/or payable by an Australian Borrower (other than through its
New Zealand branch) shall be owing and/or payable to the Australian Financier
and amounts owing and/or payable by a NZ Borrower and the New Zealand branch of
the Australian Borrower shall be owing and/or payable to the NZ Financier and
such amounts shall, for the avoidance of doubt, be payable to the Australian
Financier and the NZ Financier (as the case may be) severally;

(d)
any notice, circular, communication, report or document from a Borrower to the
Lender under or in connection with a Finance Document must be provided to both
the Australian Financier and the NZ Financier separately;

(e)
any power of the Dual Financiers in their capacities as a Lender under the
Finance Documents, including all rights to vote or give instructions to the
Collateral Agent, may only be exercised by the Australian Financier (but shall
be exercised for and on behalf of the Australian Financier and the NZ Financier)
except as provided in paragraph (f) below;

(f)
where an Event of Default is continuing, the Australian Financier and the NZ
Financier may act, vote or instruct the Collateral Agent separately and for this
purpose only, the 'Exposure Amount' will be construed as if the Australian
Financier and the NZ Financier had separate Commitments equal to:








--------------------------------------------------------------------------------




(i)
for the Australian Financier, the Commitment of the Dual Financiers minus the
outstanding Utilisations that are attributable to funding portions provided by
the NZ Financier; and

(ii)
for the NZ Financier, the outstanding Utilisations that are attributable to
funding portions provided by the NZ Financier; and

(g)
the rights and obligations of a Lender benefit and bind them severally and not
jointly.



 








--------------------------------------------------------------------------------




SECTION 2
THE FACILITIES
2.
THE FACILITY

2.1
The Facility

Subject to the terms of this Agreement, the Lender makes available to the
Borrowers a multicurrency revolving credit facility in an aggregate amount equal
to the Commitment.
2.2
Existing Facility Agreement and Existing Transactional Facilities

With effect on and from the Revolving Facility Effective Date, the Parties agree
that:
(a)
each Existing Letter of Credit will be deemed to be a Letter of Credit issued
under this Agreement, with a corresponding Utilisation Date taken to have
occurred on the Revolving Facility Effective Date and each Existing Letter of
Credit will no longer be taken to be issued under the Existing Facility
Agreement referred to in paragraph (a) of that definition;

(b)
any cash advance outstanding under the Existing Facility Agreement referred to
in paragraph (a) of that definition is deemed to be a Loan with a corresponding
Utilisation Date taken to have occurred on the Revolving Facility Effective Date
and each such cash advance will no longer be taken to be outstanding under the
Existing Facility Agreement;

(c)
each Existing Facility Agreement is terminated and the Lender and the Borrower
will have no further obligations under any Existing Facility Agreement;

(d)
the Existing Group Set-Off Facilities will be replaced with the New Group
Set-Off Facilities; and

(e)
each of the Existing Transactional Facilities will continue in accordance with
their terms and the Lender will not terminate any Existing Transactional
Facilities by reason of the Australian Facilities Effective Date having
occurred.

3.
PURPOSE

3.1
Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards
working capital and general corporate purposes.
3.2
Monitoring

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
4.
CONDITIONS OF UTILISATION

4.1
Initial conditions precedent

The Lender will only be obliged to comply with Clauses 5.4 (Loan Availability)
and 6.5(a) (Issue of Letters of Credit) if:







--------------------------------------------------------------------------------




(a)
the Australian Facilities Effective Date has occurred; and

(b)
the Lender has received each of the following in form and substance satisfactory
to it:

(i)
a verification certificate from each Original Borrower given by a director of
that Original Borrower in the form set out in Schedule 3, with the attachments
referred to in that form, and dated no earlier than the date of this Agreement;

(ii)
a legal opinion from Kirkland & Ellis LLP, counsel to the Parent Borrower, as to
the enforceability of this Agreement;

(iii)
a legal opinion from Allens, Australian legal counsel to the Lender, as to the
capacity of the Australian Borrowers to enter into this Agreement; and

(iv)
a legal opinion from Bell Gully, New Zealand legal counsel to the Lender, as to
the capacity of the NZ Borrowers to enter into this Agreement.

4.2
Further conditions precedent

The Lender will only be obliged to comply with Clause 5.4 (Loan Availability) if
on the date of the Utilisation Request and on the proposed Utilisation Date:
(a)
no Default shall have then occurred and be continuing;

(b)
the representations and warranties set forth in each Loan Document shall, in
each case, be true and correct in all material respects with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects as of such earlier date); and

(c)
the aggregate Base Currency Amount of all Utilisations would not exceed the
Commitment.

4.3
Maximum number of Utilisations

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 10 or more Loans would be outstanding.







--------------------------------------------------------------------------------




SECTION 3
UTILISATION
5.
UTILISATION - LOANS

5.1
Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than the Specified Time.
5.2
Completion of a Utilisation Request for Loans

(a)
Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

(i)
it specifies the Borrower of the Loan;

(ii)
the proposed Utilisation Date is a Business Day within the Availability Period;

(iii)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

(iv)
the proposed Interest Period complies with Clause 13 (Interest Periods).

(b)
Only one Loan may be requested in each Utilisation Request.

5.3
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.

(b)
The amount of the proposed Loan must be:

(i)
if the currency selected is the Base Currency, a minimum of A$2,000,000 or, if
less, the Available Commitment;

(ii)
if the currency selected is U.S. dollars, a minimum of US$2,000,000 or, if less,
the Available Commitment; and

(iii)
if the currency selected is New Zealand dollars, a minimum of NZ$2,000,000 or,
if less, the Available Commitment.

(c)
The maximum aggregate Base Currency Amount of all Loans shall not exceed the
Loan Sub-Limit.

5.4
Loan availability

(a)
If the conditions set out in this Agreement have been met, the Lender shall make
each Loan available by the Utilisation Date through its Facility Office.








--------------------------------------------------------------------------------




(b)
The Lender shall determine the Base Currency Amount of the Loan which is to be
made in an Optional Currency and shall notify the Company of the amount,
currency and the Base Currency Amount of the Loan, and, if different, the amount
to be made available in accordance with Clause 26.1 (Payments to the Lender), by
the Specified Time.

5.5
Cancellation of Commitment

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.
6.
UTILISATION - LETTERS OF CREDIT

6.1
Letters of Credit

(a)
The Facility may be utilised by way of Letters of Credit.

(b)
Clause 5 (Utilisation - Loans) does not apply to Utilisations by way of Letters
of Credit.

(c)
The Available Commitment of the Lender will be calculated ignoring any cash
cover provided for outstanding Letters of Credit.

(d)
Each Borrower shall use a Letter of Credit for general corporate purposes.

6.2
Delivery of a Utilisation Request for Letters of Credit

A Borrower (or the Company on behalf of any Australian Subsidiary or New Zealand
Subsidiary) may request a Letter of Credit to be issued by delivery to the
Lender of a duly completed Utilisation Request not later than the Specified
Time.
6.3
Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:
(a)
it specifies the Borrower of that Letter of Credit;

(b)
it specifies that it is for a Letter of Credit;

(c)
the proposed Utilisation Date is a Business Day within the Availability Period;

(d)
the currency and amount of the Letter of Credit comply with Clause 6.4 (Currency
and amount);

(e)
the form of Letter of Credit is attached and is substantially in the form set
out in Schedule 8 (Form of Letter of Credit) or another form that has been
agreed in writing by the Lender;

(f)
the delivery instructions for the Letter of Credit are specified.

6.4
Currency and amount

(a)
The currency specified in a Utilisation Request must be the Base Currency or an
Optional Currency.








--------------------------------------------------------------------------------




(b)
Subject to paragraph (c) below, the amount of the proposed Letter of Credit must
be an amount whose Base Currency Amount is not more than the Available
Commitment and which is:

(i)
if the currency selected is the Base Currency, a minimum of A$1,000 or, if less,
the Available Commitment;

(ii)
if the currency selected is U.S. dollars, a minimum of US$1,000 or, if less, the
Available Commitment; and

(iii)
if the currency selected is New Zealand dollars, a minimum of NZ$1,000 or, if
less, the Available Commitment.

(c)
The maximum aggregate Base Currency Amount of all Letters of Credit shall not
exceed the Letter of Credit Sub-Limit.

6.5
Issue of Letters of Credit

(a)
If the conditions set out in this Agreement have been met, the Lender shall
issue the Letter of Credit on the Utilisation Date.

(b)
The Lender will only be obliged to comply with paragraph (a) above if on the:

(i)
date of the (A) Utilisation Request and on the proposed Utilisation Date, no
Default shall have then occurred and be continuing, or (B) Renewal Request, no
Event of Default shall have then occurred and be continuing (as applicable); and

(ii)
date of the Utilisation Request or Renewal Request and on the proposed
Utilisation Date, the representations and warranties set forth in each Loan
Document shall, in each case, be true and correct in all material respects with
the same effect as if then made (unless stated to relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

(c)
The Lender shall determine the Base Currency Amount of each Letter of Credit
which is to be issued in an Optional Currency.

(d)
The Lender has no duty to enquire of any person whether or not any of the
conditions set out in paragraph (b) above have been met. The Lender may assume
that those conditions have been met unless it is expressly notified to the
contrary. The Lender will have no liability to any person for issuing a Letter
of Credit based on such assumption.

(e)
The Lender may issue a Letter of Credit in the form of a SWIFT message or other
form of communication customary in the relevant market but has no obligation to
issue that Letter of Credit in any particular form of communication.

6.6
Renewal of a Letter of Credit








--------------------------------------------------------------------------------




(a)
A Borrower may request that any Letter of Credit issued on behalf of that
Borrower be renewed by delivery to the Lender of a Renewal Request in
substantially similar form to a Utilisation Request for a Letter of Credit by
the Specified Time.

(b)
The Lender shall treat any Renewal Request in the same way as a Utilisation
Request for a Letter of Credit except that the condition set out in paragraph
(e) of Clause 6.3 (Completion of a Utilisation Request for Letters of Credit)
shall not apply.

(c)
The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

(i)
its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

(ii)
its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

(d)
Subject to paragraph (e) below, if the conditions set out in this Agreement have
been met, the Lender shall amend and re-issue any Letter of Credit pursuant to a
Renewal Request.

(e)
Where a new Letter of Credit is to be issued to replace by way of renewal an
existing Letter of Credit, the Lender is not required to issue that new Letter
of Credit until the Letter of Credit being replaced has been returned to the
Lender or the Lender is satisfied either that it will be returned to it or
otherwise that no liability can arise under it.

6.7
Letter of Credit which does not expire before Termination Date

A Letter of Credit may be issued with or without an Expiry Date. If a Letter of
Credit does not have an Expiry Date, or the Expiry Date of the Letter of Credit
is after the Termination Date, the Borrower that requested the issue of that
Letter of Credit shall repay or prepay the Letter of Credit on the Termination
Date.
7.
LETTERS OF CREDIT

7.1
Claims under a Letter of Credit

(a)
Each Borrower irrevocably and unconditionally authorises the Lender to pay any
claim made or purported to be made under a Letter of Credit requested by it and
which appears on its face to be in order and to make any payment under Clause
7.4 (Voluntary pay-out) (in this Clause 7, a "claim").

(b)
The relevant Borrower shall pay to the Lender an amount equal to the amount of
any claim on the day on which the Lender pays that claim. If the Borrower does
not pay this amount to the Lender on the date on which the Lender pays the
claim, interest shall accrue on the amount from that date up to the actual date
of payment in accordance with Clause 12.3 (Default interest).








--------------------------------------------------------------------------------




(c)
If under this Agreement, a Borrower is obliged to pay or indemnify the Lender
for amounts paid under a claim under a Letter of Credit, the Borrower shall
(unless the Company notifies the Lender otherwise) be deemed to have requested a
Loan in accordance with paragraph (d) below.

(d)
On the date the Lender demands a Borrower to pay or indemnify the Lender for
amounts paid under a claim under a Letter of Credit, the Borrower shall be
deemed to have delivered to the Lender a duly completed Utilisation Request
requesting a Loan:

(i)
for an amount equal to the amount of the claim (if applicable, less any cash
cover);

(ii)
for an Interest Period of three Months or such other period of up to six Months
as notified by the relevant Borrower to the Lender prior to the Utilisation
Date; and

(iii)
with a Utilisation Date on the date of receipt of the relevant demand or
notification.

The proceeds of the Loan shall be used to pay the relevant claim.
(e)
Each Borrower acknowledges that the Lender:

(i)
may make payments under a Letter of Credit by any means that it determines;

(ii)
may make any payments under a Letter of Credit despite any direction by the
Borrower to the Lender not to pay, any dispute between the Borrower and the
Lender as to the Lender’s obligation to pay, any dispute between the Borrower
and the beneficiary or any claim by the Borrower that a claim under the Letter
of Credit is not valid;

(iii)
is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim;

(iv)
may refuse to make a payment under a Letter of Credit (in its absolute
discretion) where it considers that a claim under, or any other document
presented under the Letter of Credit, does not comply with the terms of the
Letter of Credit; and

(v)
deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

(f)
The obligations of a Borrower under this Clause 7 will not be affected by:

(i)
the sufficiency, accuracy or genuineness of any claim or any other document;

(ii)
any incapacity of, or limitation on the powers of, any person signing a claim or
other document;








--------------------------------------------------------------------------------




(iii)
any act of any Governmental Authority, court, arbitral body, agency or authority
or the application of any law or regulation affecting any Letter of Credit; or

(iv)
any failure by any person to obtain any Authorisation required or desirable in
connection with any Letter of Credit.

7.2
Indemnities

(a)
Without prejudice to each Borrower's obligation under Clause 7.1 (Claims under a
Letter of Credit), each Borrower shall promptly on demand indemnify the Lender
against any cost, loss or liability incurred by the Lender (otherwise than by
reason of the Lender's fraud, gross negligence or wilful misconduct) in acting
as the Lender under any Letter of Credit requested by that Borrower (including
as a result of the Lender making a payment under Clause 7.4 (Voluntary
pay-out)).

(b)
The obligations of each Borrower under this Clause are continuing obligations
and will extend to the ultimate balance of sums payable by the Borrower in
respect of any Letter of Credit, regardless of any intermediate payment or
discharge in whole or in part.

(c)
The obligations of any Borrower under this Clause will not be affected by any
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause (without limitation and
whether or not known to it or any other person) including:

(i)
any time, waiver or consent granted to, or composition with, any Borrower, any
beneficiary under a Letter of Credit or any other person;

(ii)
the release of any other Borrower or any other person under the terms of any
composition or arrangement with any creditor or any other person;

(iii)
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Borrower, any beneficiary under a Letter of Credit or other
person or any non-presentation or non-observance of any formality or other
requirement in respect of any instrument or any failure to realise the full
value of any security;

(iv)
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of a Borrower, any beneficiary
under a Letter of Credit or any other person;

(v)
any amendment (however fundamental) or replacement of any Loan Document, any
Finance Document, any Letter of Credit or any other document or security;








--------------------------------------------------------------------------------




(vi)
any unenforceability, illegality or invalidity of any obligation of any person
under any Loan Document, any Finance Document, any Letter of Credit or any other
document or security; or

(vii)
any insolvency or similar proceedings.

7.3
Rights of contribution

No Borrower will be entitled to any right of contribution or indemnity from the
Lender in respect of any payment it may make under this Clause 7.
7.4
Voluntary pay-out

The Lender may cancel a Letter of Credit by paying to the beneficiary the
outstanding amount of the Letter of Credit or any lesser amount specified by the
beneficiary at any time:
(a)
while an Event of Default is continuing; or

(b)
if it becomes unlawful (or impossible as a result of a change in law or
regulation) for the Lender to leave the Letter of Credit outstanding.

8.
ANCILLARY FACILITIES

8.1
Type of Facility

An Ancillary Facility may be by way of:
(a)
an overdraft facility;

(b)
a guarantee, bonding, documentary or stand-by letter of credit facility;

(c)
any other facility or accommodation which is agreed by the Company and the
Lender.

8.2
Availability

(a)
Subject to the Revolving Facility Effective Date having occurred:

(i)
the Lender will make available to the Australian Borrowers who are party to it
an overdraft facility on the terms set out in the New Group Set-Off Facility
referred to in paragraph (a) of that definition in an amount equal to the
Australian Overdraft Facility Sub-Limit; and

(ii)
the Lender will make available to the NZ Borrowers who are party to it an
overdraft facility on the terms set out in the New Group Set-Off Facility
referred to in paragraph (b) of that definition in an amount equal to the New
Zealand Overdraft Facility Sub-Limit.

Each New Group Set-Off Facility will be an Ancillary Facility for the purposes
of this Agreement and the Available Commitment will be reduced by the amount of
the Ancillary Commitment under those Ancillary Facilities.







--------------------------------------------------------------------------------




(b)
If a Borrower and the Lender agree, the Lender may provide any other Ancillary
Facility in place of all or part of the Available Commitment (which shall be
reduced by the amount of the Ancillary Commitment under that Ancillary
Facility).

(c)
The terms of any Ancillary Facility will be those agreed by the Lender and the
relevant Borrower.

9.
OPTIONAL CURRENCIES

9.1
Selection of currency

A Borrower (or the Company on behalf of a Borrower) shall select the currency of
a Utilisation in a Utilisation Request.
9.2
Currency Equalisation

(a)
On the last day of each calendar quarter (or, for any Interest Period shorter
than 3 months, the last day of that Interest Period) (a "Calculation Date") the
Lender shall recalculate the Base Currency Amount of each Utilisation by
notionally converting the outstanding amount of that Utilisation into the Base
Currency using the Lender's Spot Rate of Exchange on the date of calculation.

(b)
If the aggregate Base Currency Amount of each Utilisation as calculated under
paragraph (a) above exceeds the Commitment on the Calculation Date, then the
Company shall, within 5 Business Days of written notice from the Lender, ensure
that Utilisations are prepaid in an amount necessary to ensure that the
Utilisations do not exceed the Commitment.








--------------------------------------------------------------------------------




SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION
10.REPAYMENT
10.1
Repayment of Loans

Each Borrower which has drawn a Loan shall repay that Loan on the Termination
Date. The Facility will be terminated on the Termination Date and the Borrowers
shall pay in full all other amounts outstanding under any Finance Document on
the Termination Date.
11.
PREPAYMENT AND CANCELLATION

11.1
Illegality

If, in any applicable jurisdiction, it becomes unlawful (or impossible as a
result of a change in law or regulation), after the date of this Agreement, for
the Lender to perform any of its obligations as contemplated by this Agreement
or any Ancillary Document or to fund, issue or maintain any Utilisation:
(a)
the Lender shall promptly notify the Company upon becoming aware of that event;

(b)
upon the Lender notifying the Company, the Available Commitment of the Lender
will be immediately cancelled; and

(c)
to the extent the Lender’s participation has not been transferred pursuant to
Clause 23 (Changes to the Lender), each Borrower shall repay each Utilisation
made to that Borrower on the date specified by the Lender in the notice
delivered to the Borrower (being no earlier than the last day of any applicable
grace period permitted by law) and the Lender's corresponding Commitment(s)
shall be cancelled in the amount repaid.

11.2
Illegality in relation to Letter of Credit

If it becomes unlawful (or impossible as a result of a change in law or
regulation), after the date of this Agreement, for the Lender to issue or leave
outstanding any Letter of Credit, then:
(a)
the Lender shall promptly notify the Company upon becoming aware of that event;

(b)
upon the Lender notifying the Company, the Lender shall not be obliged to issue
any Letter of Credit;

(c)
the Company shall procure that the relevant Borrower shall use its best
endeavours to procure the release of each Letter of Credit issued by the Lender
and outstanding at such time on or before the date specified by the Lender in
the notice delivered to the Company (being no earlier than the last day of any
applicable grace period permitted by law); and

(d)
the Facility shall cease to be available for the issue of Letters of Credit.

11.3
Voluntary cancellation








--------------------------------------------------------------------------------




The Company may, if it gives the Lender not less than 3 Business Days' (or such
shorter period as the Lender may agree) prior notice, cancel the whole or any
part (being a minimum amount of A$5,000,000 and a whole multiple of A$1,000,000)
of an Available Commitment. Any cancellation under this Clause 11.3 shall reduce
the Commitment of the Lender.
11.4
Voluntary prepayment of Utilisations

The Borrower to which a Utilisation has been made may, if it gives the Lender
not less than 3 Business Days' (or such shorter period as the Lender may agree)
prior notice, prepay the whole or any part of a Utilisation (but if in part,
being an amount that reduces the Base Currency Amount of the Utilisation by a
minimum amount of A$5,000,000 and a whole multiple of A$1,000,000).
11.5
Restrictions

(a)
Any notice of cancellation or prepayment given by any Party under this Clause 11
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

(b)
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

(c)
Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

(d)
The Borrowers shall not repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitment except at the times and in the manner
expressly provided for in this Agreement or an Ancillary Document.

(e)
No amount of the Commitment cancelled under this Agreement may be subsequently
reinstated.










--------------------------------------------------------------------------------




SECTION 5
COSTS OF UTILISATION
12.
INTEREST

12.1
Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
(e)
the Applicable Margin; and

(f)
the Applicable Base Rate.

12.2
Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six-monthly intervals after the
first day of the Interest Period).
12.3
Default interest

(a)
If a Borrower fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is the sum of 2 per cent per annum and the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Lender (acting
reasonably). Any interest accruing under this Clause 12.3 shall be immediately
payable by the Borrower on demand by the Lender.

(b)
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

(i)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

(ii)
the rate of interest applying to the overdue amount during that first Interest
Period shall be the sum of 2 per cent per annum and the rate which would have
applied if the overdue amount had not become due.

(c)
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

12.4
Notification of rates of interest

The Lender shall promptly notify the relevant Borrower of the determination of a
rate of interest under this Agreement.







--------------------------------------------------------------------------------




13.
INTEREST PERIODS

13.1
Selection of Interest Periods

(a)
A Borrower (or the Company on behalf of a Borrower) may select an Interest
Period for a Loan in the Utilisation Request for that Loan or (if the Loan has
already been borrowed) in a Selection Notice.

(a)
Each Selection Notice is irrevocable and must be delivered to the Lender by the
Borrower (or the Company on behalf of a Borrower) not later than the Specified
Time.

(b)
If a Borrower (or the Company) fails to deliver a Selection Notice to the Lender
in accordance with paragraph (b) above, the relevant Interest Period will be the
same as the preceding Interest Period.

(c)
Subject to this Clause 13, a Borrower (or the Company) may select an Interest
Period of 3 or 6 Months (or any other period agreed between the Company and the
Lender).

(d)
An Interest Period for a Loan shall not extend beyond the Termination Date.

13.2
Non-Business Days

If Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).
13.3
Consolidation and division of Loans

Subject to Clause 5.3 (Currency and amount), if a Borrower (or the Company)
requests in a Selection Notice that a Loan be divided into two or more Loans,
that Loan will, on the last day of its Interest Period, be so divided with the
amounts specified in that Selection Notice, being an aggregate of the Loan
immediately before its division.
14.
CHANGES TO THE CALCULATION OF INTEREST

14.1
Deposits Unavailable; Inability to Determine Rates

(a)
If at the time that the Lender seeks to determine the Screen Rate on the
Quotation Day for any Interest Period for a Loan and the Screen Rate shall not
be available for such Interest Period for any reason and the Lender shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
Applicable Base Rate for such Interest Period for such Loan shall be the
Reference Bank Rate; provided that if any Reference Bank Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, that if, as of the Specified Time on the Quotation Day for
such Interest Period:

(i)
in respect of a BBSY Rate Loan or BKBM Rate Loan, the Reference Bank Rate is not
available, paragraph (c) shall apply; and








--------------------------------------------------------------------------------




(ii)
in respect of a LIBO Rate Loan, fewer than two Reference Banks shall have
supplied a Submitted Reference Bank Rate to the Lender for the purposes of
determining the LIBO Rate, the Lender shall be deemed to have determined that
adequate and reasonable means do not exist for ascertaining the LIBO Rate and
paragraph (b)(ii) below shall apply.

(b)
If the Lender shall have determined that:

(i)
U.S. dollar deposits in the relevant amount and for the relevant Interest Period
are not available to it in its relevant market; or

(ii)
by reason of circumstances affecting it’s Relevant Market, adequate means do not
exist for ascertaining the interest rate applicable to LIBO Rate Loans; or

(iii)
in respect of BBSY Rate Loans, if before 5 p.m. on the Business Day after the
Quotation Day for the relevant Interest Period, the Lender determines that the
cost to it of funding its participation in a BBSY Rate Loan (from the wholesale
market for Australian dollars) would be in excess of the BBSY Rate; or

(iv)
in respect of BKBM Rate Loans, if before 5 p.m. on the Business Day after the
Quotation Day for the relevant Interest Period, the Lender determines that the
cost to it of funding its participation in a BKBM Rate Loan (from the wholesale
market for New Zealand dollars) would be in excess of the BKBM Rate,

then:
(v)
if paragraph (b)(i) or (b)(ii) applies, upon notice from the Lender to the
Borrowers, the obligations of the Lender under to make or continue any Loans as
LIBO Rate Loans shall forthwith be suspended until the Lender shall notify the
Borrowers that the circumstances causing such suspension no longer exist, and

(vi)
if paragraph (b)(iii) or (b)(iv) applies, paragraph (c) shall apply to the BBSY
Rate Loan or the BKBM Rate Loan for the relevant Interest Period.

(c)
If this paragraph (c) applies:

(i)
the rate of interest on the relevant Loan for the relevant Interest Period shall
be the percentage rate per annum which is the sum of Applicable Margin and the
rate of interest notified by the Lender to be that which expresses as a
percentage rate per annum, the cost to the Lender of funding its participation
in that Loan from whatever source it may reasonably select (to be notified as
soon as practicable and in any event within 3 Business Days of the first day of
that Interest Period); and

(ii)
if the Lender or the Company so requires, the Lender and the Company shall enter
into negotiations (for a period of not more than 30 days) with a view to
agreeing a








--------------------------------------------------------------------------------




substitute basis for determining the rate of interest, and any such alternative
basis agreed shall, with the prior consent of all the Lender and the Company, be
binding on all Parties.
14.2
Break Costs

(a)
Each Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Break Costs attributable to all or any part of a Loan or Unpaid
Sum being paid by that Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.

(b)
The Lender shall, as soon as reasonably practicable after a demand by the
Borrower, provide a certificate to the Borrower confirming the amount of its
Break Costs for any Interest Period in which they accrue.

15.
FEES

15.1
Line fee

(a)
The Company shall pay to the Lender a fee in the Base Currency computed at the
Applicable Line Fee Rate on the Commitment for the Availability Period.

(b)
The accrued line fee is payable on the last day of each calendar quarter which
ends during the relevant Availability Period, on the last day of the
Availability Period, and on the cancelled amount of the Commitment at the time
the cancellation is effective.

(c)
No line fee is payable under this Clause unless the Revolving Facility Effective
Date occurs.

15.2
Establishment Fee

(a)
The Company shall pay to the Lender an establishment fee in the Base Currency
computed at 0.60% on the Commitment on the Revolving Facility Effective Date.

(b)
No establishment fee is payable under this Clause unless the Revolving Facility
Effective Date occurs.

15.3
Fees payable in respect of Letters of Credit

(a)
Each Borrower shall pay to the Lender a Letter of Credit fee in the Base
Currency computed at the rate equal to the Applicable L/C Rate on the
outstanding amount of each Letter of Credit requested by it for the period from
the issue of that Letter of Credit until its Expiry Date or if the Letter of
Credit does not have an Expiry Date, until the Letter of Credit is repaid in one
of the ways set out Clauses 1.2(g)(ii) to 1.2(g)(v).

(b)
The accrued Letter of Credit fee on a Letter of Credit shall be payable on the
last day of each calendar quarter. If the outstanding amount of a Letter of
Credit is reduced, any Letter of Credit fee accrued in respect of the amount of
that reduction shall be payable on the day that that reduction becomes
effective.








--------------------------------------------------------------------------------




(c)
If a Borrower provides cash cover in respect of any Letter of Credit:

(i)
the Letter of Credit fee shall continue to be payable until the expiry of the
Letter of Credit; and

(ii)
each Borrower shall be entitled to apply interest accrued on the cash cover to
pay the fees described in paragraph (i) above.

(d)
No Letter of Credit fee is payable under this Clause unless the Revolving
Facility Effective Date occurs.










--------------------------------------------------------------------------------




SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
16.
TAX GROSS UP AND INDEMNITIES

(a)
Section 4.6 of the US Credit Agreement applies as if set out in full in this
Agreement with each reference to a 'Borrower' or an 'Obligor' taken to be a
reference to a Borrower under this Agreement, each reference to the
'Administrative Agent' taken to be a reference to the Lender and each reference
to a 'Loan Document' taken to be a reference to a Finance Document.

(b)
The Parties agree that the term "Non-Excluded Taxes" used in the US Credit
Agreement shall have the meaning given to it in the Syndicated Facility
Agreement for the purposes of this Agreement except that it shall be taken to
include the following clause: (xi) any withholding tax required to be deducted
or withheld because the Lender is not an Australian Qualifying Lender, other
than where that Lender has ceased to be an Australian Qualifying Lender as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of), any law or tax
treaty or any published practice of any relevant taxing authority, and such
withholding or deduction would not have been required if the Lender were an
Australian Qualifying Lender.

(c)
The Lender represents and warrants that it is an Australian Qualifying Lender
other than:

(i)
Westpac New Zealand Limited; or

(ii)
a Lender which has notified the Borrower in writing that:

(A)
it is not an Australian Qualifying Lender at the date it becomes a party to this
Agreement; or

(B)
it has ceased to be an Australian Qualifying Lender after such date referred to
in (ii)(A).

(d)
For the purposes of this Clause 16 only, the terms below have the following
meanings:

"Australian Qualifying Lender" means:
(a)
an Australian Treaty Lender; or

(b)
a Lender which receives all payments of interest in respect of a Loan either:

(i)
as a resident of Australia (and not in the course of carrying on a business at
or through a permanent establishment outside Australia); or

(ii)
as a non-resident of Australia in the course of carrying on a business at or
through a permanent establishment in Australia.








--------------------------------------------------------------------------------




"Australian Treaty" has the meaning assigned to such term in the definition of
Australian Treaty State.
"Australian Treaty Lender" means a Lender that:
(a)
is treated as a resident of an Australian Treaty State for the purposes of the
applicable Australian Treaty;

(b)
is entitled under the provisions of such Australian Treaty to receive all
payments of interest in respect of a Loan or Letter of Credit, or otherwise
under this Agreement without a withholding or deduction for, or on account of,
any Australian Tax; and

(c)
does not carry on a business at or through a permanent establishment in
Australia.

"Australian Treaty State" means a jurisdiction having a double taxation
agreement (an “Australian Treaty”) with Australia which makes provision for full
exemption from tax imposed by Australia on interest paid to “financial
institutions” (as defined in the relevant Australian Treaty).
16A RESIDENT WITHHOLDING TAX
(a)
Each Lender that is a resident in New Zealand for tax purposes or which is
engaged in business through a fixed establishment in New Zealand:

(i)
Confirms to each Borrower that it holds a valid certificate of exemption
(certificate of exemption) issued pursuant to section RE 27 of the Income Tax
Act 2007; and

(ii)
agrees to notify each Borrower immediately it ceases to hold, or ceases to be
entitled to hold, a certificate of exemption.

(b)
If, at any time, any such Lender ceases to be entitled to hold a certificate of
exemption and, as a result, a Borrower is required to make an additional payment
under Clause 16 each Borrower and the relevant Lender will negotiate for a
period not exceeding 20 Business Days with a view to agreeing upon an
arrangement which will ensure, so far as possible, that the Borrowers are not
disadvantaged and that the Lender is not advantaged by reason of the loss of the
certificate of exemption. If no such arrangement is agreed within the 20
Business Day period, Clause 16 will continue to apply.

17.
INCREASED COSTS

Section 4.5 of the US Credit Agreement applies as if set out in full in this
Agreement with each reference to the 'Closing Date' taken to be a reference to
the Revolving Facility Effective Date, each reference to a 'Commitment' taken to
be the Commitment or an Ancillary Commitment, each reference to a 'Credit
Extension' taken to be a Utilisation, each reference to a 'Letter of Credit'
taken to be a Letter of Credit under this Agreement and each reference to a
'Borrower' taken to be a reference to a Borrower under this Agreement.







--------------------------------------------------------------------------------




18.
OTHER INDEMNITIES

18.1
Currency indemnity

(a)
If any sum due from a Borrower under the Finance Documents (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

(i)
making or filing a claim or proof against that Borrower;

(ii)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Borrower shall as an independent obligation, within five Business Days of
demand (or the date specified in the demand, whichever is later), indemnify the
Lender against any cost, expense, loss or liability arising out of or as a
result of the conversion including any discrepancy between (A) the rate of
exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.
(b)
Each Borrower waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

18.2
Costs and Expenses

Section 10.3 of the US Credit Agreement applies as if set out in full in this
Agreement with each reference to a 'Borrower' or 'Issuer' taken to be a
reference to a Borrower under this Agreement, each reference to a 'Lead
Arranger' or 'Agent' or 'Secured Party' taken to be a reference to the Lender
and each reference to a 'Loan Document' taken to be a reference to a Finance
Document
18.3
Other indemnities

Section 10.4 of the US Credit Agreement applies as if set out in full in this
Agreement with each reference to a 'Borrower' or an 'Obligor' taken to be a
reference to a Borrower under this Agreement, each reference to a 'Secured
Party' or the 'Indemnified Party' taken to be a reference to the Lender, each
reference to a 'Credit Extension' taken to be a Utilisation under this Agreement
and each reference to a 'Loan Document' taken to be a reference to a Finance
Document
19.
MITIGATION BY THE LENDER

19.1
Mitigation

(a)
The Lender shall, in consultation with the Company, take all reasonable steps to
mitigate any circumstances which arise and which would result in any amount
becoming payable under or pursuant to, or its Commitment cancelled pursuant to,
any of Clause 11.1 (Illegality), Clause 16 (Tax gross-up and indemnities) or
Clause 17 (Increased costs) including (but not








--------------------------------------------------------------------------------




limited to) transferring its rights and obligations under the Finance Documents
to another Affiliate or Facility Office.
(b)
Paragraph (a) above does not in any way limit the obligations of any Borrower
under the Finance Documents.

19.2
Limitation of liability

(a)
The Company shall promptly indemnify the Lender for all costs and expenses
reasonably incurred by the Lender as a result of steps taken by it under Clause
19.1 (Mitigation).

(b)
The Lender is not obliged to take any steps under Clause 19.1 (Mitigation) if,
in the opinion of the Lender (acting reasonably), to do so might be prejudicial
to it.










--------------------------------------------------------------------------------




SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
20.
REPRESENTATIONS

Article VI of the US Credit Agreement applies as if set out in full in this
Agreement with each reference to a 'Borrower' or an 'Obligor' taken to be a
reference to a Borrower under this Agreement, each reference to a 'Secured
Party' or the 'Administrative Agent' taken to be a reference to the Lender, each
reference to a 'Credit Extension' taken to be a Utilisation under this Agreement
and each reference to a 'Loan Document' taken to be a reference to a Finance
Document.
21.
UNDERTAKINGS

Article VII of the US Credit Agreement applies as if set out in full in this
Agreement with each reference to a 'Borrower' or an 'Obligor' taken to be a
reference to a Borrower under this Agreement, each reference to a 'Secured
Party' or the 'Administrative Agent' taken to be a reference to the Lender, each
reference to a 'Credit Extension' taken to be a Utilisation under this Agreement
and each reference to a 'Loan Document' taken to be a reference to a Finance
Document.
22.
EVENTS OF DEFAULT

22.1
Acceleration

(a)
On and at any time after the occurrence of a Relevant Default which is
continuing, the Lender may, by notice to the Company:

(i)
cancel the Commitment and any Ancillary Commitment whereupon it shall
immediately be cancelled;

(ii)
declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable;

(iii)
declare that all or part of the Utilisations be payable on demand, whereupon
they shall immediately become payable on demand by the Lender;

(iv)
declare that cash cover in respect of each Letter of Credit or Ancillary
Facility is immediately due and payable whereupon it shall become immediately
due and payable; and/or

(v)
declare that cash cover in respect of each Letter of Credit or Ancillary
Facility is payable on demand at which time it shall immediately become due and
payable on demand by the Lender.

22.2
Cash cover








--------------------------------------------------------------------------------




The Lender shall place any cash cover it receives into an account in the name of
the Borrower (whether or not interest bearing) and in respect of which the
following conditions must be met:
(a)
the account is with the Lender;

(b)
until no amount is or may be outstanding under that Letter of Credit,
withdrawals from the account may only be made to pay the Lender amounts due and
payable to it under this Agreement in respect of that Letter of Credit, or
otherwise as agreed in writing by the Lender; and

(c)
if the Lender requests it, the Borrower has executed a security document, in
form and substance satisfactory to the Lender, creating a first ranking security
interest over that account.

22.3
Ancillary Facilities

(a)
Without prejudice to any other right, remedy, power or discretion, on and at any
time after the occurrence of Relevant Default which is continuing, the Lender
may declare all or part of the amounts outstanding under the Ancillary
Facilities to be immediately due and payable.

(b)
Each relevant Borrower must immediately repay or provide cash cover, as the case
may be, in respect of the Ancillary Facility, on receipt of a notice under
Clause 22.3(a).










--------------------------------------------------------------------------------




SECTION 9
CHANGES TO PARTIES
23.
CHANGES TO THE LENDER

23.1
Assignments and novations by the Lender

Subject to this Clause 23, the Lender (the "Existing Lender") may:
(a)
assign any of its rights; or

(b)
novate any of its rights and obligations,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets
(including credit derivatives) (the "New Lender").
23.2
Conditions of assignment or novation

(a)
The consent of the Company is required for an assignment or novation by the
Existing Lender, unless the assignment or novation is:

(i)
to an Affiliate of the Lender;

(ii)
made at a time when an Event of Default is continuing; or

(iii)
to a securitisation or funding vehicle where the Lender remains lender of record
and controls voting decisions.

(b)
The consent of the Company to an assignment or novation must not be unreasonably
withheld or delayed or subject to unreasonable conditions (unless the proposed
assignee or novatee is a competitor, a vulture, a special situations or
distressed debt trust, fund or entity, whether a hedge fund or otherwise, which
principally invests in distressed debt, in which case the obligation to act
reasonably does not apply). The Company will be deemed to have given its consent
10 Business Days after the Existing Lender has requested it unless consent is
expressly refused by the Company within that time.

(c)
If:

(i)
a Lender assigns or novates any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

(ii)
as a result of circumstances existing at the date the assignment, novation or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 16 (Tax gross-up
and indemnities) or Clause 17 (Increased Costs),








--------------------------------------------------------------------------------




then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses in respect of those
circumstances to the same extent as the Existing Lender or Lender acting through
its previous Facility Office would have been if the assignment, novation or
change had not occurred.
24.
CHANGES TO THE BORROWERS

24.1
Assignments and novation by Borrowers

No Borrower may assign any of its rights or novate any of its rights or
obligations under the Finance Documents other than with the consent of the
Lender.
24.2
Additional Borrowers

(a)
The Company may request that any Australian Subsidiary Guarantor or New Zealand
Subsidiary Guarantor becomes an Additional Borrower. That Subsidiary shall
become an Additional Borrower if:

(i)
the Lender approves the addition of that Subsidiary;

(ii)
the Company delivers to the Lender a duly completed and executed Accession
Letter;

(iii)
the Company confirms that no Default is continuing or would occur as a result of
that Subsidiary becoming an Additional Borrower; and

(iv)
the Lender has received all of the documents and other evidence listed in Part I
of Schedule 2 (Conditions precedent required to be delivered by an Additional
Borrower) in relation to that Additional Borrower, each in form and substance
satisfactory to the Lender.

(b)
The Lender shall notify the Company promptly upon receipt of all the documents
and other evidence listed in Part I of Schedule 2 (Conditions precedent required
to be delivered by an Additional Borrower)).

24.3
Resignation of a Borrower

(a)
The Company may request that a Borrower (other than the Company) ceases to be a
Borrower by delivering to the Lender a Resignation Letter.

(b)
The Lender shall accept a Resignation Letter and notify the Company of its
acceptance if:

(i)
no Default is continuing or would result from the acceptance of the Resignation
Letter (and the Company has confirmed this is the case); and

(ii)
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.







--------------------------------------------------------------------------------




SECTION 10
THE LENDER
25.
CONDUCT OF BUSINESS BY THE LENDER

No provision of this Agreement will:
(a)
interfere with the right of the Lender to arrange its affairs (tax or otherwise)
in whatever manner it thinks fit; or

(b)
oblige the Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim.








--------------------------------------------------------------------------------




SECTION 11
ADMINISTRATION
26.
PAYMENT MECHANICS

26.1
Payments to the Lender

(a)
On each date on which a Borrower is required to make a payment under a Finance
Document, that Borrower shall make the same available to the Lender (unless a
contrary indication appears in a Finance Document) for value on the due date at
the time in immediately available funds or if agreed by the Lender in such funds
specified by the Lender as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

(b)
Payment shall be made to such account with such bank as the Lender specifies.

26.2
Distributions to a Borrower

The Lender may (with the consent of the Borrower or in accordance with Clause 27
(Set-off)) apply any amount received by it for that Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
26.3
Partial payments

(a)
If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by a Borrower under the Finance Documents, the
Lender shall apply that payment towards the obligations of that Borrower under
the Finance Documents in the following order:

(i)
first, in or towards payment pro rata of any amounts payable but unpaid in
respect of fees, costs, expenses, losses or liabilities of the Lender (other
than any amount under Clause 7.1 (Claims under a Letter of Credit) or, to the
extent relating to the reimbursement of a claim (as defined in Clause 7 (Letters
of Credit), Clause 7.2 (Indemnities)) under the Finance Documents;

(ii)
secondly, in or towards payment of any accrued interest, fees or commission due
but unpaid under this Agreement;

(iii)
thirdly, in or towards payment of any principal due but unpaid under this
Agreement and any amount due but unpaid under Clauses 7.1 (Claims under a Letter
of Credit) and 7.2 (Indemnities); and

(iv)
fourthly, in or towards payment of any other sum due but unpaid under the
Finance Documents.

(b)
The Lender may vary the order set out in paragraphs (a)(ii) to (a)(iv) above
inclusive.

(c)
Paragraphs (a) and (b) above will override any appropriation made by a Borrower.








--------------------------------------------------------------------------------




26.4
No set-off by Borrowers

All payments to be made by a Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
26.5
Business Days

(a)
Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

(b)
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

26.6
Currency of account

(a)
Subject to paragraphs (b) to (e) below, the Base Currency is the currency of
account and payment for any sum due from a Borrower under any Finance Document.

(b)
A repayment of a Utilisation or Unpaid Sum or a part of a Utilisation or Unpaid
Sum shall be made in the currency in which that Utilisation or Unpaid Sum is
denominated, pursuant to this Agreement, on its due date.

(c)
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated, pursuant to this
Agreement, when that interest accrued.

(d)
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

(e)
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

26.7
Change of currency

(a)
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

(i)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Lender
(after consultation with the Company); and

(ii)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Lender
(acting reasonably).








--------------------------------------------------------------------------------




(b)
If a change in any currency of a country occurs, this Agreement will, to the
extent the Lender (acting reasonably and after consultation with the Company)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

26.8
Anti-money laundering

(a)
The Lender may delay, block or refuse to process any payment or other
transaction without incurring any liability if the Lender knows or reasonably
suspects that the transaction or the application of its proceeds will:

(i)
breach, or cause the Lender to breach, any applicable laws or regulations of any
jurisdiction (including any sanctions); or

(ii)
allow the imposition of any penalty on the Lender or its Affiliates under any
such law or regulation,

including where the transaction or the application of its proceeds involves any
entity or activity the subject of any applicable sanctions of any jurisdiction
binding on the Lender or its Affiliate, or the direct or indirect proceeds of
unlawful activity.
(b)
As soon as practicable after the Lender becomes aware that it will delay, block
or refuse to process a transaction under paragraph (a), it will notify the
Company and consult in good faith but in each case only to the extent the Lender
determines it is legally permitted to do so. In making that determination the
Lender shall act reasonably.

(c)
The Company shall promptly advise the Lender if any Borrower enters into any
Finance Document in the capacity as agent and promptly supply, or procure the
supply of, such information as may be reasonably requested by the Lender from
time to time in relation to any principal for which a Borrower may be acting.

(d)
Each Borrower undertakes to exercise its rights and perform its obligations
under the Finance Documents in accordance with all applicable laws or
regulations relating to anti-money laundering, counter-terrorism financing or
sanctions.

26.9
Privacy

If a Borrower gives the Lender personal information about an individual, or
directs an individual to provide their personal information to the Lender, then
the Borrower must show that individual a copy of the Privacy Statement so that
the individual may understand the manner in which their information may be used
or disclosed. Notwithstanding any other provision of a Finance Document, no
Default will occur by reason of a Borrower’s failure to comply with this Clause
26.9.
27.
SET-OFF

The Lender may, but need not, in accordance with the terms of any Ancillary
Document or otherwise if a Relevant Default is continuing, set off any matured
obligation due from a Borrower under the







--------------------------------------------------------------------------------




Finance Documents against any obligation owed by the Lender to that Borrower
(whether or not matured), regardless of the place of payment, booking branch or
currency of either obligation (other than any payroll, trust or tax account). If
the obligations are in different currencies, the Lender may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.
28.
NOTICES

28.1
Communications in writing

Any communication or document to be made or delivered under or in connection
with the Finance Documents:
(a)
must be in writing;

(b)
in the case of a notice by a Borrower, must be signed by an authorised signatory
of the sender (directly or with a facsimile signature), subject to Clause 28.4
(Email communication) and Clause 28.5 (Reliance); and

(c)
unless otherwise stated, may be made or delivered by fax, by letter or by email.

28.2
Addresses

The address, email address and fax number (and the department or officer, if
any, for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is in the case of the Lender or the Company, that
specified in Schedule 1 (The Original Parties) or notified in writing to the
Lender (in the case of a change made by any Borrower) or notified to the Company
(in the case of a change made by the Lender), on or prior to the date on which
it becomes a Party, or any substitute address, fax number, email address or
department or officer as the Party may notify to the Lender or Company (as
applicable) by not less than five Business Days' notice.
28.3
Delivery

(a)
Any communication or document to be made or delivered by one Party to another
under or in connection with the Finance Documents will be taken to be effective
or delivered:

(i)
if by way of fax, when the sender receives a successful transmission report
unless the recipient informs the sender that it has not been received in legible
form] by any means within two hours after:

(A)
receipt, if in business hours in the city of the recipient; or

(B)
if not, the next opening of business in the city of the recipient; or

(ii)
if by way of letter or any physical communication, when it has been left at the
relevant address or five Business Days after being deposited in the post postage
prepaid in an envelope addressed to it at that address; or








--------------------------------------------------------------------------------




(iii)
if by way of email, as specified in Clause 28.4 (Email communication),

and, in the case of a communication, if a particular department or officer is
specified as part of its address details provided under Clause 28.2 (Addresses),
if addressed to that department or officer.
(b)
Any communication or document made or delivered to the Company in accordance
with this Clause 28 will be deemed to have been made or delivered to each of the
Borrowers.

(c)
A communication by fax or email after business hours in the city of the
recipient will be taken not to have been received until the next opening of
business in the city of the recipient.

28.4
Email communication

(a)
Any communication or document under or in connection with the Finance Documents
may be made by or attached to an email and will be effective or delivered only:

(i)
on the first to occur of the following:

(A)
when it is dispatched by the sender to each of the email addresses specified by
the recipient, unless for each of the addresses, the sender receives an
automatic notification that the e-mail has not been received (other than an out
of office greeting for the named addressee) and it receives the notification
before 2 hours after the last to occur (for all addresses) of:

(1)
dispatch if in business hours in the city of the address; or

(2)
if not, the next opening of business in such city;

(B)
the sender receiving a message from the intended recipient's information system
confirming delivery of the email; and

(C)
the email being available to be read at one of the email addresses specified by
the sender; and

(ii)
the email is in an appropriate and commonly used format, and any attached file
is a pdf, jpeg, tiff or other appropriate and commonly used format.

(b)
In relation to an email with attached files:

(i)
if the attached files are more than 3 MB in total, then:

(A)
at the time of dispatch the giver of the e-mail must send a separate email
without attachments notifying the recipient of the dispatch of the email; and

(B)
if the recipient notifies the sender that it did not receive the email with
attached files, and the maximum size that is able to receive under its
firewalls, then the








--------------------------------------------------------------------------------




sender shall promptly send to the recipient the attached files in a manner that
can be received by the recipient of; and
(ii)
if the recipient of the email notifies the sender that it is unable to read the
format of an attached file or that an attached file is corrupted, specifying
appropriate and commonly used formats that it is able to read, the sender must
promptly send to the recipient the file in one of those formats or send the
attachment in some other manner; and

(iii)
if within two hours of:

(A)
dispatch of the email if in business hours in the city of the recipient; or

(B)
if not, the next opening of business in the city of the recipient,

the recipient notifies the sender as provided in subparagraph (i) (B) or (ii),
then the relevant attached files will be taken not to have been received until
the sender complies with that subparagraph.
(c)
An email which is a covering email for a notice signed by the Borrower's
authorised signatory does not itself need to be signed by an authorised
signatory.

(d)
Email and other electronic notices from the Lender generated by Loan IQ or other
system software do not need to be signed.

28.5
Reliance

(a)
Any communication or document sent under this Clause 28 can be relied on by the
recipient if the recipient reasonably believes it to be genuine and (if such a
signature is required under Clause 28.1(b)) it bears what appears to be the
signature (original or facsimile or email) of an authorised signatory of the
sender (without the need for further enquiry or confirmation).

(b)
Each Party must take reasonable care to ensure that no forged, false or
unauthorised notices are sent to another Party.

28.6
English language

(a)
Any notice or other communication given under or in connection with any Finance
Document must be in English.

(b)
All other documents provided under or in connection with any Finance Document
must be:

(i)
in English; or

(ii)
if not in English, and if so required by the Lender, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.








--------------------------------------------------------------------------------




29.
CALCULATIONS AND CERTIFICATES

29.1
Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.
29.2
Certificates and Determinations

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.
29.3
Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 365 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.
30.
PARTIAL INVALIDITY

If, at any time, any provision of a Finance Document is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
31.
REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under a Finance Document shall operate as a waiver of any
such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of the Lender
shall be effective unless it is in writing. No single or partial exercise of any
right or remedy shall prevent any further or other exercise or the exercise of
any other right or remedy. The rights and remedies provided in each Finance
Document are cumulative and not exclusive of any rights or remedies provided by
law.
32.
AMENDMENTS

Any term of a Finance Document may be amended only in writing between the
Borrowers (or the Company on behalf of each Borrower) and the Lender.
33.
COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
34.
INDEMNITIES AND REIMBURSEMENT








--------------------------------------------------------------------------------




All indemnities and reimbursement obligations (and any other payment obligations
of any Borrower) in each Finance Document are continuing and survive termination
of the Finance Document, repayment of the Loans and cancellation or expiry of
the Commitments.
35.
ACKNOWLEDGEMENT

The Borrowers have not relied on the Lender or any its advisers or on any
conduct (including any recommendation) by any of them. The Borrowers have
obtained their own tax and legal advice.
The Code of Banking Practice does not apply to the Finance Documents and the
transactions under them.







--------------------------------------------------------------------------------




SECTION 12
GOVERNING LAW AND ENFORCEMENT
36.
GOVERNING LAW

THIS AGREEMENT WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
37.
ENFORCEMENT

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE LENDER OR THE BORROWERS IN CONNECTION
HEREWITH OR THEREWITH SHALL BE BROUGHT AND MAINTAINED IN THE COURTS OF THE STATE
OF NEW YORK IN THE BOROUGH OF MANHATTAN OR IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT, ANY SUIT SEEKING
ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE
LENDER'S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH BORROWER IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN THIS
AGREEMENT. EACH PERSON PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR
HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY PERSON PARTY HERETO HAS
OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, SUCH PERSON HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED
BY LAW SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT. THE
LENDER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO CLAIM OR
RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS CLAUSE ANY
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
38.
WAIVER OF TRIAL BY JURY








--------------------------------------------------------------------------------




THE LENDER AND EACH BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF SUCH LENDER OR SUCH BORROWER
IN CONNECTION THEREWITH. EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS CLAUSE (AND EACH OTHER
PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS
CLAUSE IS A MATERIAL INDUCEMENT FOR THE LENDER ENTERING INTO THIS AGREEMENT.
This Agreement has been entered into on the date stated at the beginning of this
Agreement.







--------------------------------------------------------------------------------




Schedule 1
    
THE ORIGINAL PARTIES
Part I
The Original Borrowers
Name
Registration number (or equivalent, if any)
Address for Service of Notice
HBI Australia Acquisition Co. Pty Ltd  
ACN 612 185 476
Level 1, 1096 Toorak Road
Hartwell, VIC 3124
Pacific Brands (Australia) Pty Ltd
ACN 107 285 049
As above
Pacific Brands Clothing Pty Ltd
ACN 098 742 655
As above
Pacific Brands Holdings (NZ) Limited
Company No. 1174050
As above
Pacific Brands Holdings Pty Ltd
ACN 098 704 646
As above
Pacific Brands Limited
ACN 106 773 059
As above
Pacific Brands Services Group Pty Ltd
ACN 093 040 745
As above
Pacific Brands Sport & Leisure Pty Ltd
ACN 098 742 708
As above
Sheridan Australia Pty Ltd
ACN 094 091 380
As above
Sheridan N.Z. Limited
Company No. 1056905
As above
















--------------------------------------------------------------------------------




Part II
    
The Original Lender
Name of Original Lender
Address for Service of Notice
Westpac Banking Corporation
Level 7, 150 Collins Street
Melbourne VIC 3000
Westpac New Zealand Limited
Level 8, 16 Takutai Square
Auckland 1010










--------------------------------------------------------------------------------




Schedule 2
    
CONDITIONS PRECEDENT REQUIRED TO BE
DELIVERED BY AN ADDITIONAL BORROWER
1.
An Accession Letter, duly executed by the Additional Borrower and the Company.

2.
A verification certificate given by a director of the Additional Borrower in the
form set out in Schedule 3, with the attachments referred to in that form, and
dated no earlier than the date of the Accession Letter.

3.
A copy of any other authorisation or other document, opinion or assurance
necessary in connection with the entry into and performance of the transactions
contemplated by the Accession Letter or for the validity and enforceability of
any Finance Document against the Additional Borrower.

4.
A legal opinion of the legal advisers to the Additional Borrower or the Lender
in the jurisdiction in which the Additional Borrower is incorporated.








--------------------------------------------------------------------------------




Schedule 3
    
FORM OF VERIFICATION CERTIFICATE
From:        [Company/Additional Borrower]
To:        [Lender]
HBI Australia Acquisition Co. Pty Ltd – Revolving Facility Agreement
Dated [ ] (the "Agreement")
I am a director of [        ] of [address] ("Company") and am authorised to
execute this certificate in the name of the Company and give this certificate
without any personal liability.
I refer to the Agreement. Terms defined in the Agreement shall have the same
meaning in this certificate unless given a different meaning in this
certificate.
Attached are complete copies of the following:
1.
The constitutional documents of the Company.

2.
Extracts of minutes of a meeting of directors of the Company:

(a)
Approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is expressed to be a party and resolving that it execute
the Finance Documents to which it is expressed to be a party;

(b)
Authorising the execution of [each Finance Document to which it is expressed to
be a party on its behalf]/[a power of attorney for execution of each Finance
Document to which it is expressed to be a party]; and

(c)
Authorising a specified person or persons, on its behalf, as authorised
signatory to sign and/or dispatch all documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is expressed to be a
party.]

3.
[Any power of attorney [duly stamped and registered where necessary] under which
the Company executed any Finance Document to which it is expressed to be a
party, executed under common seal or by two directors or a director and a
secretary.]

4.
A specimen signature of each person authorised to give notices for the Company.

The Company is solvent.
…………………………………            …………………………………………..
Director]        







--------------------------------------------------------------------------------





Schedule 4
    
REQUESTS
Part I
    
Utilisation Request
Loans
From:    [Borrower]
To:    [Lender]
Dated:    
Dear Sirs
HBI Australia Acquisition Co. Pty Ltd – Revolving Facility Agreement
dated [           ] (the "Agreement")
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to borrow a Loan on the following terms:

Borrower:
Proposed Utilisation Date:
[         ]
[         ] (or, if that is not a Business Day, the next Business Day)
Currency of Loan:
[         ]
Amount:
[   ] or, if less, the Available Commitment
Interest Period:
[         ]

3.
We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request [except as
described in the notice dated [*] given to you, a copy of which is attached].

4.
[The proceeds of this Loan should be credited to [account].]

5.
This Utilisation Request is irrevocable.








--------------------------------------------------------------------------------




Yours faithfully


…………………………………
authorised signatory for
[name of relevant Borrower]







--------------------------------------------------------------------------------




Part II
    
Utilisation Request
Letters of Credit
From:    [Borrower]
To:    [Lender]
Dated:
Dear Sirs
HBI Australia Acquisition Co. Pty Ltd – Revolving Facility Agreement
dated [               ] (the "Agreement")
1.
We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

2.
We wish to arrange for a Letter of Credit to be issued specified below on the
following terms:

Borrower:


[         ]
Proposed Utilisation Date:
[             ] (or, if that is not a Business Day, the next Business Day)


Currency of Letter of Credit:
[             ]


Amount:
[             ] or, if less, the Available Commitment


Beneficiary:
[             ]
Term:
[             ]



3.
We confirm that each condition specified in paragraph (b) of Clause 6.5 (Issue
of Letters of Credit) is satisfied on the date of this Utilisation Request.

4.
We attach a copy of the proposed Letter of Credit.

5.
This Utilisation Request is irrevocable.

6.
[Specify delivery instructions].








--------------------------------------------------------------------------------




Yours faithfully,
………………………………
authorised signatory for [*]







--------------------------------------------------------------------------------




Part III
    
Selection Notice
From:    [Borrower]
To:    [Lender]
Dated:    
Dear Sirs
HBI Australia Acquisition Co. Pty Ltd – Revolving Facility Agreement
dated [ ] (the "Agreement")
1.
We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

2.
We refer to the following Loan[s] with an Interest Period ending on
[           ]* 

3.
[We request that the above Loan[s] be divided into [             ] Loans with
the following Interest Periods:]**

or
[We request that the next Interest Period for the above Loan[s] is [     ]].*** 
4.
This Selection Notice is irrevocable.

Yours faithfully
.....................................
authorised signatory for
[the Company on behalf of]
[name of relevant Borrower]


*Insert details of all Loans in the same currency which have an Interest Period
ending on the same date.
**Use this option if division of Loans is requested.
***Use this option if sub-division is not required.







--------------------------------------------------------------------------------




Schedule 5
    
FORM OF ACCESSION LETTER
To:    [Lender]
From:    [Subsidiary] and [Company]
Dated:    
Dear Sirs
HBI Australia Acquisition Co. Pty Ltd – Revolving Facility Agreement
dated [        ] (the "Agreement")
1.
We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

2.
[Subsidiary] agrees to become an Additional Borrower and to be bound by the
terms of the Agreement as an Additional Borrower pursuant to Clause 24.2
(Additional Borrowers) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

3.
The Company confirms that no Default is continuing or would occur as a result of
[Subsidiary] becoming an Additional Borrower.

4.
[Subsidiary's] administrative details are as follows:

Address:    
Fax No:    
Attention:    
5.
This Accession Letter may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Accession Letter.

6.
THIS ACCESSION LETTER WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTIONS
5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.

[Company]
[Subsidiary]
 
 








--------------------------------------------------------------------------------




Schedule 6
    
FORM OF RESIGNATION LETTER
To:    [Lender]
From:    [resigning Borrower] and [Company]
Dated:    
Dear Sirs
HBI Australia Acquisition Co. Pty Ltd – Revolving Facility Agreement
dated [        ] (the "Agreement")


1.
We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

2.
Pursuant to Clause 24.3 (Resignation of a Borrower), we request that [resigning
Borrower] be released from its obligations as a Borrower under the Agreement.

3.
We confirm that:

(a)
no Default is continuing or would result from the acceptance of this request;
and

(b)
[                                 ]* 

4.
THIS RESIGNATION LETTER WILL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK)

[Company]
[Subsidiary]
By:
By:



*Insert any other conditions required by the Facility Agreement.







--------------------------------------------------------------------------------




Schedule 7
    
TIMETABLES
Part I
Loans
 
 
Loans in Australian dollars
Loans in New Zealand dollars
 
Loans in U.S. dollars
 
 
 
 
 
 
Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request)
 
10am (Sydney time) 2 Business Days prior to the Utilisation Date
10am (Auckland time) 2 Business Days prior to the Utilisation Date
 
10am (New York time) 2 Business Days prior to the Utilisation Date
Lender determines (in relation to a Utilisation) the Base Currency Amount of the
Loan, if required under Clause 5.4 (Loan Availability) and notifies the Lender
of the Loan in accordance with Clause 5.4 (Loan Availability)
 
3pm (Sydney time) 1 Business Day prior to the proposed Utilisation Date
3pm (Auckland time) 1 Business Day prior to the proposed Utilisation Date
 
3pm (New York time) 1 Business Day prior to the proposed Utilisation Date
Delivery of a duly completed Selection Notice (Clause 13.1 (Selection of
interest periods))
 
10am (Sydney time) 2 Business Days prior to the last day of the then current
Interest Period
10am (Auckland time) 2 Business Days prior to the last day of the then current
Interest Period
 
10am (New York time) 2 Business Days prior to the last day of the then current
Interest Period
Applicable Base Rate is fixed
 
10.30am (Sydney time) on the Utilisation Date
10.45am (Auckland time) on the Utilisation Date
 
10.10am (London time) on the Utilisation Date










--------------------------------------------------------------------------------




Part II
Letters of Credit
 
 
Letters of Credit in Australian dollars
 
Letters of Credit in New Zealand dollars
 
Letters of Credit in U.S. dollars
Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Letters of Credit))
 
10am (Sydney time) 2 Business Days prior to the Utilisation Date
 
10am (Auckland time) 2 Business Days prior to the Utilisation Date
 
10am (New York time) 2 Business Days prior to the Utilisation Date
Lender determines (in relation to a Utilisation) the Base Currency Amount of the
Letter of Credit, if required under paragraph (c) of Clause 6.5 (Issue of
Letters of Credit)
 
3pm (Sydney time) 1 Business Day prior to the proposed Utilisation Date
 
3pm (Auckland time) 1 Business Day prior to the proposed Utilisation Date
 
3pm (New York time) 1 Business Day prior to the proposed Utilisation Date
Delivery of a duly completed Renewal Request (Clause 6.6 (Renewal of a Letter of
Credit))
 
10am (Sydney time) 2 Business Days prior to the last day of the then current
Expiry Date
 
10am (Auckland time) 2 Business Days prior to the last day of the then current
Expiry Date
 
10am (New York time) 2 Business Days prior to the last day of the then current
Expiry Date








--------------------------------------------------------------------------------




Schedule 8
    
EXISTING LETTERS OF CREDIT
Borrower:
PACIFIC BRANDS CLOTHING PTY LIMITED
 
 
 
 
Alias
Effective
Expiry
Beneficiary
 
AUD
 
Date
Date
 
 
Amount
601005500000019
9/12/2010
30/06/2017
MEMART INVESTMENTS PTY LTD
 
717,707.67
601005500000020
24/01/2011
31/07/2021
COTHAM SERVICE PTY LTD
 
752,317.50
601005500000026
5/09/2013
1/03/2017
IMPORTED CHANDELIERS PTY LTD ABN 83 008 972 503
 
21,888.00
601005500000029
29/12/2014
30/06/2025
MITSA Pty. Limited ABN 51 146 630 239 AS The Trustee for PHL V Trust ABN 12 875
929 106
 
700,000.00
 
Jun-16
31/07/2026
Cotham Service Pty Ltd
 
863,301.63
Borrower:
PACIFIC BRANDS HOLDINGS PTY LIMITED
 
 
 
 
Alias
Effective
Expiry
Beneficiary
 
AUD
 
Date
Date
 
 
Amount
621001500000168
1/07/2011
31/07/2018
COLONIAL FIRST STATE ASSET MANAGEMENT
 
42,477.04
621001500000180
21/12/2011
19/04/2020
MARSAM NOMINEES PTY LIMITED & SHADASS PTY LIMITED
 
74,631.05
621001500000200
31/10/2013
30/11/2017
WORKERS COMPENSATION NOMINAL INSURER
 
1,007,587.31
621001500000220
22/05/2015
31/12/2500
WORKCOVER AUTHORITY OF NSW
 
270,000.00
621001500000229
5/04/2016
30/11/2017
WORKERS COMPENSATION NOMINAL INSURER (BEN)
 
29,799.85
621001500000230
26/04/2016
31/12/2500
DEPARTMENT OF IMMIGRATION AND BORDER PROTECTION
 
20,000.00








--------------------------------------------------------------------------------






Borrower:
SHERIDAN AUSTRALIA PTY LIMITED
 
 
 
 
Alias
Effective
Expiry
Beneficiary
 
AUD
 
Date
Date
 
 
Amount
951008000000260
14/09/2012
30/04/2018
ELLIMARK PTY. LIMITED ACN 003 775 488
 
38,923.50
951008000000366
6/02/2015
30/06/2016
COLONIAL FIRST STATE ASSET MANAGEMENT
 
58,341.27
951008000000375
28/07/2015
31/12/2500
Novion Real Estate licence pty limited
 
170,837.00
951008000000376
30/07/2015
30/09/2016
DAVKES PTY LTD
 
10,504.99
 
 
 
 
 
 
 
 
 
 
TOTAL
4,778,316.81
















--------------------------------------------------------------------------------




Schedule 9
    
FORM OF LETTER OF CREDIT


[revolvingfacilityagre_image1.jpg]


[revolvingfacilityagre_image2.jpg]
Banker's Undertaking




Westpac
Westpac Banking Corporation (ABN 33 007 457 131)
Address for Service
Level 9, 55 Market Street, Sydney NSW 2000 (or any other address that Westpac
advises)
Favouree
[Favouree Name] [Favouree ABN]
Customer
[Customer Name] [Customer ABN]
Purpose
 
Sum
AUD [Sum]
Date Issued
 



1. Undertaking
In consideration of the Favouree accepting this undertaking, Westpac undertakes
to pay the Sum to the Favouree on the terms of this undertaking when it receives
a demand that meets the requirements in clause 2.


This undertaking continues until one of the following occurs:
(a)
the Favouree gives Westpac written notice that it no longer requires the
undertaking;

(b)
the Favouree returns the original undertaking to Westpac;

(c)
Westpac pays the Favouree the Sum (or any smaller amount the Favouree advises in
writing will fully satisfy the undertaking)[./; or

(d)
[4:00 p.m. [City] time on [Date] (the Expiry Time).]



2. Demands
Demands must:
(a)
be in writing;

(b)
purport to be signed by the Favouree;

(c)
be for the Sum or part of the Sum. If a demand is for part of the Sum, then the
Favouree can make later demands for the balance of the Sum;

(d)
be received by a Manager of Westpac at the Address for Service[./; and

(e)
be received by Westpac before the Expiry Time.]



3. Payment
When Westpac receives a demand it will pay promptly:


(a)
despite any notice from the Customer not to pay; and

(b)
to the Favouree’s Australian bank account provided that the Favouree gives
Westpac sufficient information to enable Westpac to identify that the bank
account is in the name of the Favouree. If Westpac cannot do so (to Westpac’s
satisfaction) Westpac will make the payment by bank cheque payable to the
Favouree.








--------------------------------------------------------------------------------






Westpac can terminate this undertaking at any time by paying the Favouree:
(a)
the Sum (or any smaller amount the Favouree advises in writing will fully
satisfy the undertaking); or

(b)
any balance of the Sum that remains after a previous part payment by Westpac to
the Favouree.



4.
Assignment

The Favouree cannot assign its rights under this undertaking.


5.
Multiple Favourees

(a)
If there is more than one Favouree, this undertaking is for the Favourees’ joint
benefit.

(b)
If one Favouree makes demand or gives notice, it is deemed to be a demand or
notice from all of them. If Westpac pays one Favouree, this undertaking is
discharged to all the Favourees to the extent of the amount paid by Westpac.



Signed for and on behalf of )
Westpac Banking Corporation by its
duly constituted Attorney )












--------------------------------------------------------------------------------




Schedule 10
    
PRIVACY STATEMENT
This notice outlines the manner in which your Personal Information that will be
or has been collected from and/or about you in connection with the Agreement
(and any transactions contemplated under it) may be used and disclosed by the
parties described in this notice.


In this notice:


Affiliate means a related body corporate of a Finance Party.


Agreement means the HBI Australia Acquisition Co. Pty Ltd – Revolving Facility
Agreement dated [*] 2016 between, among others, Westpac Banking Corporation and
HBI Australia Acquisition Co. Pty Ltd.


Borrower means each party so described in the Agreement.


Finance Party means each party that provides finance under the Agreement or a
Loan Document and any agent or security trustee of such party.


Personal Information has the meaning given to it by section 6 of the Privacy Act
1988 (Cth).


You includes any person who is an employee of or holds office in an entity which
is the Borrower.


1. Purpose of Collection of Personal Information
Each Finance Party may collect and use your Personal Information:


(a)
to provide and manage facilities offered to the Borrower under the Agreement;

(b)
to identify you or the Borrower;

(c)
to comply with the Anti-Money Laundering and Counter-Terrorism Financing Act
2006 (Cth) or substantially similar laws and regulations in any jurisdiction;

(d)
to establish your or the Borrower’s tax status under any Australian or foreign
legislation, regulation or treaty or pursuant to an agreement with any tax
authority;

(e)
to identify, prevent or investigate any actual or suspected fraud, unlawful
activity or misconduct;

(f)
to consider any concerns or complaints raised by the Borrower against a Finance
Party and/or to manage any legal action involving a Finance Party; and

(g)
as required by relevant laws, regulations, codes of practice and external
payment systems in any jurisdiction.

Each Finance Party may collect your Personal Information not only directly from
you, but also from the Borrower, any guarantor, any other Finance Party or any
Affiliate as part of the processes referred to above.









--------------------------------------------------------------------------------




2. Disclosure of Personal Information
Each Finance Party may disclose Personal Information to:


(a)
other Finance Parties;

(b)
any Affiliate of a Finance Party;

(c)
regulatory bodies, government agencies, law enforcement bodies and courts where
required by law;

(d)
participants in payments systems (including payment organisations and merchants)
and other financial institutions;

(e)
the Borrower’s legal representatives or anyone else acting for the Borrower or
guarantor in connection with the Agreement;

(f)
parties to whom a Finance Party is required by law or court/tribunal order to
disclose information; and

(g)
any professional advisors or service providers of the Finance Parties who are
under a duty of confidentiality to keep such information confidential.

3. Consequence of Failure to Provide Personal Information
If the Borrower does not provide a Finance Party with some or all of the
Personal Information requested, a Finance Party may be unable to provide the
Borrower with any product or service.


4. Disclosure of Personal Information to Overseas Recipients
In collecting and using your Personal Information and making the disclosures as
described in clauses 1 and 2, the Finance Parties may disclose information to
recipients located outside Australia, including recipients who are not
established in or not carrying on business in Australia. This may include (but
is not limited to) recipients in countries named in each Finance Party’s privacy
policy.


5. Privacy Policies
The privacy policy of each Finance Party is available on its website. Each
privacy policy contains information about the way you may access and seek
correction of your Personal Information and how to make a privacy related
complaint.














--------------------------------------------------------------------------------




SIGNATURE PAGES
Each attorney executing this Agreement states that he or she has no notice of
revocation or suspension of his or her power of attorney.


The Original Borrowers


Signed for HBI Australia Acquisition Co. Pty Ltd  by its attorney in the
presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name


























Signed for Pacific Brands (Australia) Pty Ltd  by its attorney in the presence
of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name



Signed for Pacific Brands Clothing Pty Ltd by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name



Signed for Pacific Brands Holdings (NZ) Limited by its attorney in the presence
of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name
 
 
 
Witness Address
 
 
 
 
 

Witness occupation







--------------------------------------------------------------------------------






Signed for Pacific Brands Holdings Pty Ltd by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name



Signed for Pacific Brands Limited by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name



Signed for Pacific Brands Services Group Pty Ltd by its attorney in the presence
of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name







Signed for Pacific Brands Sport & Leisure Pty Ltd by its attorney in the
presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name










--------------------------------------------------------------------------------




Signed for Sheridan Australia Pty Ltd by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name



Signed for Sheridan N.Z. Limited by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name
 
 
 
Witness Address
 
 
 
 
 

Witness occupation


The Lender


Signed for Westpac Banking Corporation by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name



Signed for Westpac New Zealand Limited by its attorney in the presence of:
 
 
 
 
 
Witness Signature
 
Attorney Signature
 
 
Print Name
Print Name










--------------------------------------------------------------------------------











